EXHIBIT 10.1

 

 

 

FIRST LIEN CREDIT AGREEMENT

 

Dated as of October 29, 2018,

 

Among

 

DIFFERENTIAL BRANDS GROUP INC.,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

and

ARES CAPITAL CORPORATION

as Joint Lead Arranger, Bookrunner and Administrative Agent

 

ACF FINCO I LP

as Revolving Agent and Collateral Agent

 

and

HPS INVESTMENT PARTNERS, LLC

as Joint Lead Arranger, Bookrunner and Documentation Agent

 

 

 

   

 

 

Table of Contents

 

    Page       Article I       Definitions       Section 1.01 Defined Terms 2
Section 1.02 Terms Generally 81 Section 1.03 Pro Forma Calculations 81 Section
1.04 Currency Translation 82 Section 1.05 Letter of Credit Amounts 82 Section
1.06 Limited Condition Acquisitions 82       Article II       The Credits      
Section 2.01 Commitments 83 Section 2.02 Loans and Borrowings 84 Section 2.03
Requests for Term Borrowings 85 Section 2.04 Revolving Borrowing Procedures and
Settlements 86 Section 2.05 Letters of Credit. 92 Section 2.06 Collections. 99
Section 2.07 Interest Elections 99 Section 2.08 Termination and Reduction of
Commitments 101 Section 2.09 Repayment of Loans; Evidence of Debt 101 Section
2.10 Repayment of Loans 102 Section 2.11 Prepayment of Loans 104 Section 2.12
Fees 106 Section 2.13 Interest 108 Section 2.14 Alternate Rate of Interest 109
Section 2.15 Increased Costs 110 Section 2.16 Break Funding Payments 111 Section
2.17 Taxes 112 Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 116 Section 2.19 Mitigation Obligations; Replacement of Lenders 118
Section 2.20 [Reserved] 119 Section 2.21 Illegality 119 Section 2.22 Cash
Collateral 120 Section 2.23 Defaulting Lenders 121

 



 i 

 

 

Article III   Representations and Warranties       Section 3.01 Organization;
Powers 123 Section 3.02 Authorization 124 Section 3.03 Enforceability 124
Section 3.04 Governmental Approvals 124 Section 3.05 Financial Statements 124
Section 3.06 No Material Adverse Effect 126 Section 3.07 Title to Properties;
Possession Under Leases 126 Section 3.08 Subsidiaries 126 Section 3.09
Litigation; Commercial Tort Claims; Compliance with Laws 127 Section 3.10
Federal Reserve Regulations 128 Section 3.11 Investment Company Act 128 Section
3.12 Use of Proceeds 128 Section 3.13 Tax Returns 128 Section 3.14 No Material
Misstatements 129 Section 3.15 Employee Benefit Plans 129 Section 3.16
Environmental Matters 130 Section 3.17 Security Documents 130 Section 3.18
Location of Real Property 132 Section 3.19 Solvency 132 Section 3.20 Labor
Matters 132 Section 3.21 Insurance 133 Section 3.22 Inventory Matters 133
Section 3.23 Material Agreements; No Violation 133 Section 3.24 [Reserved]. 133
Section 3.25 PATRIOT Act, etc. 133 Section 3.26 Sanctions Laws 134 Section 3.27
Anti-Corruption Laws and Sanctions 134 Section 3.28 Compliance With Collateral
and Guarantee Requirement 135       Article IV   Conditions of Lending      
Section 4.01 All Credit Events 135 Section 4.02 Closing Date 136      



 ii 

 

 

Article V   Affirmative Covenants       Section 5.01 Existence; Businesses and
Properties 140 Section 5.02 Insurance 141 Section 5.03 Taxes 142 Section 5.04
Financial Statements, Reports, etc. 143 Section 5.05 Litigation and Other
Notices 146 Section 5.06 Compliance with Laws 146 Section 5.07 Maintaining
Records; Inspections, Field Exams and Appraisals. 147 Section 5.08 Payment of
Obligations 147 Section 5.09 Use of Proceeds 148 Section 5.10 Compliance with
Environmental Laws 148 Section 5.11 Further Assurances; Additional Security 148
Section 5.12 Fiscal Year; Accounting 150 Section 5.13 [Reserved]. 150 Section
5.14 Lender Meetings 150 Section 5.15 Securitization Matters.. 150 Section 5.16
Compliance with Anti-Corruption Laws 150 Section 5.17 Post-Closing Matters 150
Section 5.18 Location of Collateral 151 Section 5.19 [Reserved]. 151 Section
5.20 Compliance with Collateral and Guarantee Requirement 151 Section 5.21
Collateral Reporting. 151       Article VI   Negative Covenants       Section
6.01 Indebtedness 152 Section 6.02 Liens 156 Section 6.03 Sale and Lease-Back
Transactions 162 Section 6.04 Investments, Loans and Advances 162 Section 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions 165 Section 6.06
Dividends and Distributions 169 Section 6.07 Transactions with Affiliates 170
Section 6.08 Business of the Borrower and the Subsidiaries 172 Section 6.09
Limitation on Modifications and Payments of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc. 172
Section 6.10 Financial Maintenance Covenants 175

 



 iii 

 

 

Section 6.11 Beginning with the fiscal quarter ending on March 31, 2019, except
with the written consent of the Required Lenders, permit: 175 Section 6.12
Limitations on Change in Fiscal Periods 177       Article VII   Events of
Default       Section 7.01 Events of Default 177 Section 7.02 Exclusion of
Certain Subsidiaries 181       Article VIII   The Agents       Section 8.01
Appointment and Authority 181 Section 8.02 Rights as a Lender 182 Section 8.03
Exculpatory Provisions 182 Section 8.04 Reliance by Administrative Agent and
Revolving Agent 183 Section 8.05 Delegation of Duties 183 Section 8.06
Resignation of the Administrative Agent, Revolving Agent 184 Section 8.07
Non-Reliance on Administrative Agent and Other Lenders 185 Section 8.08 No Other
Duties, Etc 185 Section 8.09 Administrative Agent May File Proofs of Claim 185
Section 8.10 Collateral Agreement 186 Section 8.11 Withholding Tax 187 Section
8.12 Certain ERISA Matters. 187       Article IX   Miscellaneous       Section
9.01 Notices 188 Section 9.02 Survival of Agreement 190 Section 9.03 Binding
Effect 190 Section 9.04 Successors and Assigns 191 Section 9.05 Expenses;
Indemnity 199 Section 9.06 Right of Set-off 201 Section 9.07 Payments Set Aside
202 Section 9.08 Applicable Law 202 Section 9.09 Waivers; Amendment 202 Section
9.10 Interest Rate Limitation 206 Section 9.11 [Reserved] 206 Section 9.12
Entire Agreement 206 Section 9.13 WAIVER OF JURY TRIAL 206

 



 iv 

 

 

Section 9.14 Severability 207 Section 9.15 Counterparts 207 Section 9.16
Headings 207 Section 9.17 Jurisdiction; Consent to Service of Process 207
Section 9.18 Confidentiality 208 Section 9.19 Direct Website Communications 209
Section 9.20 Release of Liens and Guarantees 211 Section 9.21 Power of Attorney
211 Section 9.22 PATRIOT Act Notice 211 Section 9.23 No Advisory or Fiduciary
Relationship 212 Section 9.24 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 212

 

 v 

 

 

Exhibits and Schedules

 

Exhibit A

Form of Assignment and Acceptance Exhibit B Form of Borrowing Base Certificate
Exhibit C Form of Borrowing Request Exhibit D Form of Collateral Agreement
Exhibit E Form of Guaranty Agreement Exhibit F Tax Compliance Certificates    
Schedule A-1 Authorized Persons Schedule A-2 Revolving Agent’s Account Schedule
D-1 Designated Account Schedule E Existing Letters of Credit Schedule F Existing
Earn Out Obligations Schedule G Hudson Notes Schedule 1.01(b) Immaterial
Subsidiaries Schedule 1.01(g) Subsidiary Loan Parties Schedule 2.01 Commitments
and Lenders Schedule 3.01 Organization and Good Standing Schedule 3.04
Governmental Approvals Schedule 3.05(b) Liabilities/Long-Term Obligations
Schedule 3.07(b) Possession under Leases Schedule 3.08(a) Subsidiaries
Schedule 3.08(c) Subscriptions Schedule 3.09(a) Litigation and Commercial Tort
Claims Schedule 3.13 Taxes Schedule 3.15 Employee Benefit Plans Schedule 3.16
Environmental Matters Schedule 3.18 Real Property Schedule 3.20 Labor Matters
Schedule 3.21 Insurance Schedule 3.23 Material Agreements Schedule 5.17
Post-Closing Matters Schedule 5.18 Inventory Locations Schedule 6.01
Indebtedness Schedule 6.02(a) Liens Schedule 6.04 Investments; Intercompany
Loans Schedule 6.07 Transactions with Affiliates Schedule 6.09(c) Contractual
Encumbrances and Restrictions Schedule 9.01(a)(i) Loan Party Notice Information
Schedule 9.01(a)(ii) Administrative Agent and Collateral Agent Notice
Information

 

 vi 

 

 

This FIRST LIEN CREDIT AGREEMENT, dated as of October 29 2018, (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by among, DIFFERENTIAL BRANDS GROUP INC., a
Delaware corporation (the “Borrower”), the Lenders (as hereinafter defined) from
time to time party hereto, ARES CAPITAL CORPORATION, as administrative agent
(together with any successor administrative agent appointed pursuant hereto, in
such capacity, the “Administrative Agent”), Ares Commercial Finance as revolving
agent (together with any successor revolving agent appointed pursuant hereto, in
such capacity, the “Revolving Agent”) for the Revolving Lenders and ACF FINCO I
LP as collateral agent (together with any successor collateral agent appointed
pursuant hereto, in such capacity, the “Collateral Agent”) for all Lenders.

 

WHEREAS, pursuant to the Acquisition Agreement, the Borrower will acquire (the
“Closing Date Acquisition”) 100% of the Equity Interests of Centric Brands
Holding LLC, a Delaware limited liability company (the “Acquired Business”);

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of (a) Term Loans on the Closing Date in an aggregate principal amount equal to
$645,000,000 and (b) subject to the terms and conditions set forth herein,
Revolving Loans at any time and from time to time on and after the Closing Date
and prior to the Maturity Date in an aggregate principal amount at any one time
outstanding (when taken together with the face amount of Letters of Credit and
Swing Line Loans then outstanding) not to exceed $150,000,000; provided that the
aggregate principal amount of Revolving Loans and Letters of Credit made on the
Closing Date, shall not exceed $25,000,000, which shall solely be used (i) to
fund a portion of the acquisition consideration for the Acquired Business, (ii)
to satisfy working capital needs of the Borrower and its Subsidiaries, (iii) to
satisfy working capital adjustments pursuant to the Acquisition Agreement and
(iv) to finance the payment of the license agreement consent fees on the Closing
Date (the “Closing Date Revolver Cap”); but in any event not to collectively
exceed the Maximum Revolver Amount.  The proceeds of the Term Loans may be used
on the Closing Date solely to fund consideration for the Closing Date
Acquisition and fees, costs and expenses incurred in connection with the
Transactions.  The proceeds of the Revolving Loans may be used on the Closing
Date to fund the consideration for the Closing Date Acquisition, fees, costs and
expenses incurred in connection with Transactions and working capital needs of
the Borrower and its Subsidiaries, working capital adjustments pursuant to the
Acquisition Agreement and to finance the payment of the license agreement
consent fees pursuant to the Acquisition Agreement and after the Closing Date to
provide for ongoing working capital needs and other general corporate purposes
of the Borrower and its Subsidiaries;

 

WHEREAS, concurrently herewith, the Borrower is entering into the Second Lien
Credit Agreement to incur second lien term loans, the proceeds of which will be
used in accordance with the Second Lien Credit Agreement to fund consideration
for the Closing Date Acquisition and fees, costs and expenses incurred in
connection with the Transactions and will be subject to the terms of the
First-Second Intercreditor Agreement;

 

WHEREAS, the Borrower and each other Loan Party desire to secure all of the
Obligations by granting to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in and Lien upon substantially all of the property
and assets of the Borrower and the other Loan Parties, subject to the
limitations described herein and in the Security Documents;

 



 -1- 

 

  

WHEREAS, the Lenders are willing to extend such credit to the Borrower, and the
Issuing Banks are willing to issue Letters of Credit for the account of the
Borrower, in each case on the terms and subject to the conditions set forth
herein; and

 

WHEREAS, the future name of Borrower will be Centric Brands Inc. and this
Agreement is being executed prior to such name change becoming effective.

 

NOW, THEREFORE, in consideration of the above premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

 

Article I

 

Definitions

 

Section 1.01      Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR” shall mean, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect on such date, (c) the Eurocurrency Base Rate (after giving effect to any
Eurocurrency Base Rate “floor”) (which rate shall be calculated based on an
Interest Period of one month) plus 1.00% and (d) with respect to the Term Loans,
2.50%; provided that, if the ABR determined based on the foregoing is less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Any change in the ABR due to a change in the Prime Rate, the Federal Funds Rate
or the Eurocurrency Base Rate shall be effective as of the opening of business
on the effective day of such change in the Prime Rate, the Federal Funds Rate or
the Eurocurrency Base Rate, respectively.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan or any ABR Revolving Loan.

 

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

 

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the ABR in accordance with the provisions of
Article II.

 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

 

ABR Term Loan Borrowing” shall mean a Borrowing comprised of ABR Term Loans.

 

“ACF” shall mean ACF FINCO I LP.

 



 -2- 

 

 

“Acquisition” and “Acquisitions” shall mean, with respect to any Person, (a) the
acquisition by such Person, in a single transaction or in a series of related
transactions, of all or substantially all of the property of another Person, or
any division, line of business or other business unit of another Person or (b)
at least a majority of the voting Equity Interests of another Person, in each
case whether or not involving a merger or consolidation with such other Person
and whether for cash, property, services, assumption of Indebtedness, securities
or otherwise; provided that the acquisition of assets and the assumption of
liabilities in connection with entering into licensing agreements in the
ordinary course of business shall not be deemed an “Acquisition”.

 

“Acquisition Agreement” shall mean that certain Purchase and Sale Agreement,
dated as of June 27, 2018, by and among the Borrower, Global Brands Group
Holdings Limited (“GBG”) and GBG USA Inc. (the “Seller”), as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Acquisition Consideration” shall mean the purchase consideration paid by the
Borrower and its Subsidiaries for any Permitted Business Acquisition, whether
paid in cash or by exchange of properties or otherwise and whether payable at or
prior to the consummation of such Permitted Business Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and includes any and all payments by Borrower
or any Subsidiary representing the purchase price and any assumptions of
Indebtedness; provided that Acquisition Consideration shall exclude (a) any
consideration paid in the form of Equity Interests (other than Disqualified
Stock) issued to the applicable seller, (b) any cash consideration paid to the
applicable seller that was financed with the proceeds of any issuance of (or
contributions in respect of) Equity Interests (other than Disqualified Stock) on
or prior to the Closing Date (other than any proceeds from the Equity
Contribution), (c) any consideration paid in connection with the Existing Earn
Out Obligations and (d) all fees, costs and expenses paid or payable in
connection with the structuring, negotiation, documentation or consummation of
such Permitted Business Acquisition.

 

“Acquisition Representations” shall mean the representations and warranties made
by the Seller and GBG in the Acquisition Agreement which are material to the
interests to the Lenders, but solely to the extent that the Borrower has the
right to terminate its obligations under the Acquisition Agreement or not to
consummate the transactions contemplated by the Acquisition Agreement as a
result of a breach of (or the inability to make) such representations or
warranties.

 

“Additional Amounts” shall have the meaning assigned to such term in definition
of “Pricing Grid”.

 

“Additional Lender” shall have the meaning assigned to such term in
Section 2.24(b).

 

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.11(c).

 



 -3- 

 

 

“Adjusted Eurocurrency Rate” shall mean for any Interest Period with respect to
a Eurocurrency Loan, a rate per annum equal to the higher of (a) with respect to
the Term Loans, 1.50 %, (b) with respect to Revolving Loans, 0.00% and (c) a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

Adjusted Eurocurrency Base Rate   Eurocurrency Rate = 1.00 - Eurocurrency
Reserve Percentage  

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent and any sub-agents.

 

“Advance Ratio” shall mean, with respect to any Securitization Financing, the
ratio of upfront cash compensation to deferred payments.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified
provided, however, that, for purposes of Section 6.05, 6.07 and 9.04 the term
“Affiliate” or “Affiliated Lender” shall also include (i) any person that
directly or indirectly owns 10% or more of any class of Equity Interests of the
person specified or that is an officer or director of the Person, (ii) GSO and
(iii) any portfolio company of Tengram.

 

“Affiliated Lender” shall mean any Affiliate of the Borrower other than the
Borrower and its Subsidiaries.

 

“Affiliated Lender Cap” shall have the meaning assigned to such term in
Section 9.04(h)(iii).

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.19(c).

 

“Agents” shall mean the collective reference to the lead arrangers, syndication
agents, documentation agents or bookrunners identified in the cover page hereto.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto,
as amended from time to time in accordance with the terms hereof.

 

“Agreement Among Lenders” shall mean that certain Agreement Among Lenders dated
as of the date hereof between Administrative Agent, Revolving Agent, Collateral
Agent, the initial Lenders and acknowledged by the Loan Parties.

 



 -4- 

 

 

“AHYDO Payment” shall mean any interest payment, mandatory prepayment or
redemption pursuant to the terms of any Indebtedness in an amount that is
intended or designed to cause such Indebtedness not to be treated as an
“applicable high yield discount obligation” within the meaning of Section 163(i)
of the Code.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries concerning or
relating to bribery or corruption, including, without limitation: (a) the FCPA;
(b) the UK Bribery Act 2010; (c) any activity prohibited by any resolution of
the U.N. Security Council under Chapter VII of the U.N. Charter or the
Organization for Economic Cooperation and Development’s Good Practice Guidance
on Internal Controls, Ethics, and Compliance; (d) any laws implementing the
principles described in the Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, signed in Paris on 17 December
1997, which entered into force on 15 February 1999, and the Convention’s
Commentaries; and (e) any other applicable anti-corruption or anti-bribery laws.

 

“Applicable Margin” shall mean for any day (a) with respect to any Term Loan,
6.00% per annum in the case of any Eurocurrency Loan, and 5.00% per annum in the
case of any ABR Loan, (b) with respect to any Revolving Loan, 5.50% per annum in
the case of any Eurocurrency Loan, and 4.50% per annum in the case of any ABR
Loan and (c) with respect to the Commitment Fee, 0.75% per annum; provided that
with respect to the Term Loans, the Applicable Margin shall be determined in
accordance with the Pricing Grid at all times following the date of the delivery
of financial statements pursuant to Section 5.04(a) or Section 5.04(b) for the
first fiscal quarter or fiscal year, as applicable, ending following the one
year anniversary of the Closing Date.

 

“Applicable Percentage” shall mean, in respect of the Term Loans, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Loans represented by (i) such Term Lender’s Term Loan
Commitment at such time and (ii) after the termination of such Term Lender’s
Term Loan Commitment, the principal amount of such Term Lender’s Term Loans at
such time, and in respect of the Revolving Loans, with respect to any Revolving
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Loans represented by such Revolving Lender’s Revolving Facility
Commitment at such time. If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the Issuing Bank to issue Letters of
Credit and of Revolving Lenders to fund participations in Letters of Credit have
been terminated pursuant to Section 7.01, or if the Revolving Facility
Commitments have expired, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Loans shall be determined based on the
relative amounts of the Revolving Facility Exposures of such Revolving Lender in
respect of the total Revolving Facility Exposure most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Tranche is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Acceptance pursuant to which such
Lender becomes a party hereto, as applicable.

 

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 



 -5- 

 

 

“Ares” shall mean Ares Capital Management LLC and/or its managed funds or
Affiliates.

 

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, assignment, conveyance, exclusive or perpetual license, transfer or other
Disposition (including any sale and leaseback of assets and any mortgage, lease
or sublease of real property (including by allocation of assets by division or
allocation of assets to any series of a limited liability company)) to any
person of any asset or assets of any of the Borrower or any Subsidiary.

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and Revolving Agent.

 

“Authorized Person” shall mean any one of the individuals identified on Schedule
A-1, as such schedule is updated from time to time by written notice from
Borrower to Revolving Agent.

 

“Availability” shall mean, as of any date of determination, the amount that
Borrower is entitled to borrow as Revolving Loans under Section 2.01 (after
giving effect to the then outstanding Revolving Facility Exposure).

 

“Available Unused Commitment” shall mean, with respect to a Revolving Lender at
any time, an amount equal to the amount by which (a) the aggregate amount of the
Revolving Facility Commitment of such Revolving Lender at such time exceeds
(b) the Revolving Facility Exposure of such Revolving Lender at such time.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” shall mean any (a) “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, or (b) “plan” as defined in
and subject to Section 4975 of the Code.

 



 -6- 

 

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America, or any successor thereto.

 

“Board of Directors” shall mean, as to any person, the board of directors or
managers, as applicable, of such person (or, if such person is a partnership,
the board of directors or other governing body of the general partner of such
person) or any duly authorized committee thereof.

 

“Bona Fide Debt Fund” shall mean, with respect to any Company Competitor or any
Affiliate thereof, any debt fund, investment vehicle, regulated bank entity or
unregulated lending entity (in each case, other than any Disqualified
Institution) that is primarily (i) engaged in or advises funds or other
investment vehicles that are engaged in making, purchasing, holding or otherwise
investing in commercial loans, commitments and similar extensions of credit in
the ordinary course of business and (ii) managed, sponsored or advised by any
Person that is controlling, controlled by or under common control with the
relevant Company Competitor or Affiliate thereof, but only to the extent that no
personnel involved with the investment in the relevant Company Competitor (other
than a limited number of senior employees in connection with the relevant
Person’s internal legal, compliance, risk management and/or credit practices)
(A) directly or indirectly makes (or has the right to make or participate with
others in making) investment decisions on behalf of such debt fund, investment
vehicle, regulated bank entity or unregulated entity or (B) has access to any
information (other than information that is publicly available) relating to the
Borrower, the Acquired Business or any entity that forms a part of any of their
respective businesses (including any of their respective subsidiaries); it being
understood and agreed that the term “Bona Fide Debt Fund” shall not include any
Person that is separately identified to the Lead Arrangers or the Administrative
Agent, as applicable, in accordance with clause (a) of the definition of
“Disqualified Institution” or any Affiliate of any such Person that is
reasonably identifiable as an Affiliate of such Person on the basis of such
Affiliate’s name.

 

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

 

“Borrower Notice” shall have the meaning assigned to such term in
Section 5.11(c).

 

“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date to a single Borrower and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect

 

“Borrowing Base” shall mean, as of any date of determination, the result of:

 

(i)       the lesser of (A) the product of 70% multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrower’s
historical accounting practices) of Eligible Inventory at such time, and (B) the
product of 90% multiplied by the Net Orderly Liquidation Percentage of Eligible
Inventory (such determination may be made as to different categories of Eligible
Inventory based upon the Net Orderly Liquidation Percentage applicable to such
categories) at such time, minus

 



 -7- 

 

 

 

(ii)     without duplication, the aggregate amount of all Reserves in effect at
such time.

 

“Borrowing Base Certificate” shall mean a certificate in the form of Exhibit B.

 

“Borrowing Minimum” shall mean $5,000,000.

 

“Borrowing Multiple” shall mean $1,000,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of 2.04 and substantially in the form of Exhibit C or such other form that
is reasonably acceptable to the Administrative Agent and the Borrower. Each such
written Borrowing Request shall specify the following information:

 

(i)       the Class of such Borrowing;

 

(ii)      the aggregate amount of the requested Borrowing;

 

(iii)     the date of such Borrowing, which shall be a Business Day;

 

(iv)     whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(v)      in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi)    the location and number of the Borrower’s account(s) to which funds are
to be disbursed.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

 

“Capital Expenditures” shall mean, for any person in respect of any period,
without duplication, the aggregate of all expenditures incurred for any purchase
or other acquisition of any asset, including capitalized leasehold improvements,
which would be classified as a fixed or capital asset on a consolidated balance
sheet of such person prepared in accordance with GAAP or are included as
“additions to property, plant or equipment” reflected in the statement of cash
flows of such Person; provided, however, that Capital Expenditures shall not
include:

 

(a)       expenditures with funds that would have constituted Net Proceeds under
clause (a) of the definition of the term “Net Proceeds” but for the application
of the first proviso to such clause (a);

 



 -8- 

 

 

(b)       expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and the Subsidiaries to the extent permitted hereunder;

 

(c)       interest capitalized during such period;

 

(d)       expenditures that are accounted for as capital expenditures of such
person and that actually are paid for by a third party (excluding the Borrower
or any Subsidiary, but including any landlord or other owner of real property
leased in connection with such leasehold or property improvements made by such
party) and for which neither Borrower nor any of its Subsidiaries has provided
or is required to provide (or incur or is otherwise liable for (directly or
indirectly)) any consideration or obligation to such third party (or any other
person directed by such third person) (whether before, during or after such
period);

 

(e)       the book value of any asset owned by such person prior to or during
such period to the extent that such book value is included as a capital
expenditure during such period as a result of such person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided, that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure actually is made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired;

 

(f)       the purchase price of equipment purchased during such period to the
extent that the consideration therefor consists of any combination of (i) used
or surplus equipment traded in at the time of such purchase and (ii) the
proceeds of a concurrent sale of used or surplus equipment;

 

(g)       the Closing Date Acquisition, Investments in respect of a Permitted
Business Acquisition or any other investment other than to the extent
constituting a Capital Expenditure; or

 

(h)       capital expenditures to the extent made or financed with the cash and
Cash Equivalent proceeds of issuances of Equity Interests (other than
Disqualified Stock) or paid for with Equity Interests (other than Disqualified
Stock).

 

“Capital Lease” shall mean, with respect to any person, any lease of, or other
arrangement conveying the right to use, any property by such Person as lessee
that are required to be accounted for as a capital lease on a balance sheet of
such person prepared in accordance with GAAP.

 



 -9- 

 

 

“Capital Lease Obligations” shall mean, with respect to any person, the
obligations of such person to pay rent or other amounts under any Capital Lease,
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof that would appear on the balance sheet of such
person at such time determined in accordance with GAAP.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Revolving Agent or any applicable
Issuing Bank and the Lenders, as collateral for unreimbursed L/C Disbursements,
or obligations of Lenders to fund participations in respect thereof (as the
context may require), cash or deposit account balances in the amount of 105% of
the outstanding L/C Exposure with respect thereto, or, if the applicable Issuing
Bank benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Revolving Agent and (b) the applicable Issuing Bank.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Dominion Event” shall mean the occurrence of any of the following (a) an
Event of Default pursuant to Section 7.01(a) (with respect to Section 3.22, or
any representation or warranty made in any Borrowing Base Certificate that
results in an overstatement of the Borrowing Base by more than two percent (2%)
of the value of Eligible Inventory set forth therein), (b) an Event of Default
under Section 7.01(b) or 7.01(c) (in each case, with respect to Obligations in
respect of the Revolving Credit Facility), (c) an Event of Default under Section
7.01(d) (with respect to a failure to comply with Section 6.10 or 6.05(d)), (d)
an Event of Default under Section 7.01(e) (with respect to a failure to comply
with any of Sections 2.06, 5.04(a), 5.04(b), 5.04(c), 5.04(e) or 5.21(a), (e) an
Event of Default under Sections 7.01(h) or 7.01(i), or (f) Excess Availability
is less than $15,000,000 for a period of five consecutive Business Days. 

 

“Cash Dominion Period” shall mean the period commencing upon the occurrence of a
Cash Dominion Event and ending upon the date when (i) if arising as a result of
a failure to comply with clause (f) of the definition of Cash Dominion Event,
Excess Availability exceeds $15,000,000 for a period of 45 consecutive days and
(ii) if arising for any other reason, the applicable Cash Dominion Event that
commenced such Cash Dominion Period is cured or waived.

 

“Cash Equivalents” shall mean:

 

(a)       U.S. Dollars, Sterling, or Euros or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business;

 

(b)       securities issued or directly and fully guaranteed or insured by the
government of, or any agency or instrumentality thereof, the United States of
America or any member state of the European Union, in each case, with maturities
not exceeding two years after the date of acquisition;

 

(c)       in the case of any Foreign Subsidiary, securities issued or directly
and fully guaranteed or insured by the government of, or any agency or
instrumentality thereof, in each case with maturities not exceeding 365 days
after the date of acquisition and held by it from time to time in the ordinary
course of business;

 



 -10- 

 

 

(d)       certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits and demand deposits (in their respective local currencies), in
each case with any commercial bank having capital and surplus in excess of
$500,000,000 or the foreign currency equivalent thereof and whose long-term debt
is rated “AA-” or “Aa3” or the equivalent thereof by Moody’s or S&P,
respectively (or, in the case of an obligor domiciled outside of the United
States, reasonably equivalent ratings of another internationally recognized
credit rating agency);

 

(e)       repurchase obligations for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (d) above;

 

(f)       commercial paper issued by a corporation (other than an Affiliated
Lender) rated at least “P-1” or “A-1” or the equivalent thereof by Moody’s or
S&P (or, in the case of an obligor domiciled outside of the United States,
reasonably equivalent ratings of another internationally recognized credit
rating agency) and in each case maturing within one year after the date of
acquisition;

 

(g)       readily marketable direct obligations issued by any state of the
United States of America or any political subdivision thereof having one of the
two highest rating categories obtainable from either Moody’s or S&P in each case
with maturities not exceeding two years from the date of acquisition;

 

(h)       Indebtedness issued by persons with a rating of “A” or higher from S&P
or “A-2” or higher from Moody’s (or, in the case of an obligor domiciled outside
of the United States, reasonably equivalent ratings of another internationally
recognized credit rating agency) in each case with maturities not exceeding two
years from the date of acquisition; and

 

(i)       investment funds investing at least 95% of their assets in securities
of the types described in clauses (a) through (g) above.

 

“Cash Interest Expense” shall mean, with respect to any person on a consolidated
basis for any period, Interest Expense for such period, less, without
duplication, the sum of (a) pay-in-kind Interest Expense or other noncash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, the Borrower or any Subsidiary,
including such fees paid in connection with the Transactions, (c) the
amortization of debt discounts, if any, or fees in respect of Swap Agreements
and (d) cash interest income of the Borrower and the Subsidiaries for such
period; provided, that Cash Interest Expense shall exclude any other financing
fees paid in connection with the Transactions and any other one-time financing
fees (including arrangement, amendment and consent fees), debt issuance costs,
commissions, expenses and the amortization thereof.

 



 -11- 

 

 

“CFC” shall mean a “controlled foreign corporation” pursuant to Section 957 of
the Code.

 

A “Change in Control” shall be deemed to occur if:

 

(a)       a “change of control” or other similar provision shall occur under or
with respect to any Material Indebtedness; or

 

(b)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act(but excluding any employee benefit plan of such person
or its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan)) other than the
Permitted Holders, is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more
than 35% (on a fully diluted basis) of the issued and outstanding Voting Stock
of the Borrower aggregate ordinary voting power of the Borrower. It is
understood that, for purposes of this definition, (x) no person shall be deemed
to have beneficial ownership of Equity Interests solely by virtue of a stock
purchase agreement, merger agreement, or similar agreement (or voting agreement
entered into in connection with a stock purchase agreement, merger agreement or
similar agreement) until the consummation of the transfer of the applicable
Equity Interests to such person and (y) the issuance of Equity Interests to GSO
and Ares and their Affiliates in connection with the consummation of the
Transactions on or about the Closing Date shall not be a Change of Control.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement or,
if later, the date on which the applicable Lender becomes a Lender hereunder, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Charge” shall mean any fee, loss, charge, expense, cost, accrual or reserve of
any kind (in each case, if applicable, as defined under GAAP).

 

“Class” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Advances.

 



 -12- 

 

 

“Closing Date” shall mean October 29, 2018.

 

“Closing Date Acquisition” shall have the meaning assigned to such term in the
preamble hereto.

 

“Closing Date Subordinated Convertible Note” shall mean, collectively, each
subordinated convertible promissory note, dated as of the Closing Date, issued
by the Borrower for the benefit of the parties listed therein and identified to
the Administrative Agent, as investors, as the same may be amended, amended and
restated, restated, supplemented or otherwise modified in accordance with the
terms hereof.

 

“Closing Date Revolver Cap” shall have the meaning assigned to such term in the
preamble hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all “Collateral” and “Mortgaged Property” referred to in
the Security Documents (including the Mortgaged Properties) and all other
property that is or is intended to be subject to any Lien in favor of the
Collateral Agent for the benefit of the Lenders but in all cases excluding any
Excluded Assets.

 

“Collateral Access Agreement” shall mean a landlord waiver or other agreement,
in a form as shall be reasonably satisfactory to the Collateral Agent, between
the Collateral Agent and any third party (including any bailee, consignee,
customs broker or other similar Person) in possession of any Collateral or any
landlord of any premises where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Collateral Agreement” shall mean the Collateral Agreement, substantially in the
form of Exhibit D, among the Borrower, each Subsidiary Loan Party and the
Collateral Agent, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Collateral and Guarantee Requirement” shall mean, at any time, subject to
(x) the applicable limitations set forth in this Agreement (including, without
limitation, the Funding Conditions Provision) and any other Loan Documents and
(y) the time periods (and extensions thereof) set forth in Section 5.11, the
requirement that:

 

(a)       the Administrative Agent shall have received (i) from the Borrower and
each other Subsidiary Loan Party a counterpart of the Collateral Agreement, duly
executed and delivered on behalf of each such person party thereto, (ii) from
the Borrower and each other Loan Party a counterpart of the Guaranty Agreement,
duly executed and delivered on behalf of each such person party thereto;

 



 -13- 

 

 

(b)       other than with respect to Excluded Assets, all outstanding Equity
Interests directly owned by any Loan Party, and all Indebtedness owing to any
Loan Party (other than intercompany indebtedness, which is governed by
clause (c) below) shall have been pledged pursuant to the Collateral Agreement
(or other applicable Security Document) and, the Collateral Agent shall have
received certificates or other instruments representing or evidencing such
Equity Interests and any notes or other instruments representing such
Indebtedness in excess of $5,000,000, together with stock powers, note powers or
other instruments of transfer with respect thereto endorsed in blank;

 

(c)       other than with respect to Excluded Assets, (i) all Indebtedness of
the Borrower and each Subsidiary (other than any Indebtedness in an initial
aggregate principal amount not exceeding $5,000,000 that is owing to any Loan
Party shall be evidenced by a promissory note, a master intercompany note or an
instrument in form reasonably satisfactory to the Administrative Agent and shall
have been pledged pursuant to the Collateral Agreement (or other applicable
Security Document), and (ii) the Collateral Agent shall have received all such
promissory notes or instruments, together with note powers or other instruments
of transfer with respect thereto endorsed in blank (other than with respect to
any such intercompany debt the perfection of the pledge of which is not achieved
by delivery to the Collateral Agent);

 

(d)       other than with respect to Excluded Assets and except as otherwise
contemplated by any Security Document or elsewhere in this definition of
Collateral and Guarantee Requirement (including with regard to deposit
accounts), all documents and instruments, (including, in the United States of
America, filings of Uniform Commercial Code financing statements and filings
with the United States Copyright Office and the United States Patent and
Trademark Office) and all other actions required by law or reasonably requested
by the Administrative Agent or Collateral Agent, as applicable to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents shall have been filed, registered or recorded or delivered to
the Administrative Agent or Collateral Agent, as requested, for filing,
registration or the recording or taken concurrently with, or promptly following,
the execution and delivery of each such Security Document;

 

(e)       except as set forth pursuant to any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder (including the
use of commercially reasonable efforts to obtain written consent, in each case,
in form and substance reasonable satisfactory to the Administrative Agent and
Collateral Agent, of each licensor of any material Intellectual Property to the
security interest of the Collateral Agent and the rights of the Collateral Agent
under the Security Documents);

 



 -14- 

 

 

(f)       subject to Section 5.11(g), in the case of any person that (i) becomes
a Loan Party after the Closing Date, the Administrative Agent shall have
received from such Loan Party, (A) a supplement or joinder to each of the
Guaranty Agreement and the Collateral Agreement, in the form specified therein,
duly executed and delivered on behalf of such person, (B) such other Security
Documents as may be required to be delivered pursuant to Section 5.11, and (C)
evidence that any other requirements of Section 5.11 shall have been complied
with and (ii) becomes such a Subsidiary Loan Party, the Administrative Agent
shall have received from the parent of such Subsidiary Loan Party, (A)
supplements to the applicable Security Documents pursuant to which it shall have
pledged the Equity Interests in the other Subsidiaries owned by it (other than
Excluded Equity Interests), or other Security Documents, effecting the pledge of
such Equity Interests in favor of the Collateral Agent, subject to the same
exceptions and limitations as set forth in paragraph (c) above and clause (i)(B)
above, (B) certificates and instruments representing or evidencing such Equity
Interests, subject to the same exceptions and limitations as set forth in
paragraph (c) above and (C) a joinder agreement to the First-Second
Intercreditor Agreement and an acknowledgment to the Agreement Among Lenders, in
a form reasonably satisfactory to the Administrative Agent;

 

(g)       other than with respect to Excluded Accounts, within 60 days after the
Closing Date (with respect to each deposit account or securities account
existing on the Closing Date) or 60 days after the acquisition or establishment
of any deposit account or securities account (other than Excluded Accounts)
after the Closing Date (or, in each case, such longer time as may be agreed to
by the Collateral Agent in its reasonable discretion), the Loan Parties shall,
with respect to such deposit account or securities account (other than Excluded
Accounts) of the Loan Parties, use commercially reasonable efforts to deliver to
the Collateral Agent a Control Agreement with respect to such deposit account or
securities account.  From and after the date that is 60 days following the
Closing Date or, with respect to any deposit account or securities account
(other than Excluded Accounts) acquired or established after the Closing Date,
60 days following the date of such acquisition or establishment (or, in each
case, such longer time as may be agreed to by the Collateral Agent in its
reasonable discretion), except as otherwise provided under this Agreement, the
Loan Parties shall not maintain, and shall not permit any of their Subsidiaries
to maintain, cash, Cash Equivalents or other amounts in any deposit account or
securities account (other than amounts in respect of minimum liquidity, charges
for returned items and customary fees and expenses incurred in connection with
such accounts or in the ordinary course of its business and amounts required to
be maintained or deposited into Excluded Accounts in order to comply with
applicable laws or contractual obligations not created in avoidance of this
clause (g)), unless to the extent such Subsidiary is a Loan Party and such
assets in the applicable deposit or securities account are Collateral, the
Collateral Agent shall have received a Control Agreement in respect of each such
deposit account or securities account of a Loan Party (other than Excluded
Accounts); and

 

(h)       with respect to any Securitization Financing the Secured Parties shall
have received a pledge of the Loan Parties’ Equity Interests in the
Securitization Subsidiary party to such Securitization Financing and notes
receivable owing from a Securitization Subsidiary to any Loan Party.

 



 -15- 

 

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in particular assets if and for so long as the
Collateral Agent and the Borrower reasonably agree in writing (which may be in
the form of electronic mail) that the cost of creating or perfecting such
pledges or security interests in such assets shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases provided that each Loan Party, as
applicable, shall use commercially reasonable efforts to deliver within (x) 90
days after the Closing Date or (y) 90 days after the request by the Collateral
Agent therefore, Collateral Access Agreements in respect of the Headquarters and
the Warehouses, (b) Liens required to be granted from time to time pursuant to
the Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in the Security Documents and, to the extent appropriate
in the applicable jurisdiction, as agreed between the Collateral Agent and the
Borrower, (c) the Collateral shall not include any Excluded Assets, (d) share
certificates of Immaterial Subsidiaries and any other person that is only
minority owned by the Loan Parties shall not be required to be delivered, (e) no
perfection actions shall be required with respect to (i) motor vehicles and
other assets and personal property subject to certificates of title except to
the extent perfection is accomplished by the filing of a UCC financing statement
or equivalent under applicable Law and letter of credit rights, except to the
extent constituting a supporting obligation for other Collateral as to which
perfection is accomplished by the filing of a UCC financing statement or
equivalent under applicable Law (it being understood that no actions shall be
required to perfect a security interest in assets subject to certificates of
title or letter of credit rights, other than the filing of a UCC financing
statement or equivalent under applicable Law) and (ii) commercial tort claims
with an individual value of less than $5,000,000, (f) no actions in any non-U.S.
jurisdiction or required by the Laws of any non-U.S. jurisdiction shall be
required to be taken to create any security interests in assets located or
titled outside of the U.S. or to perfect or make enforceable any security
interests in any assets (it being understood that there shall be no Security
Document (or other security agreements or pledge agreements) or other perfection
instruments governed under the laws of any non U.S. jurisdiction), and (g) no
Mortgage shall secure the Revolving Loans in those jurisdictions that impose a
mortgage intangible or similar tax on pay-downs or re-advances.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitment Letter” shall mean that certain Senior Secured Credit Facilities
Commitment Letter dated as of June 27, 2018, by and among Ares Capital
Corporation LLC, HPS Investment Partners, LLC and the Borrower.

 

“Commitments” shall mean, with respect to any Lender, such Lender’s Revolving
Facility Commitment and/or Term Loan Commitment.

 



 -16- 

 

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in
Section 9.19(a).

 

“Company Competitor” shall mean any person that is a competitor of the Borrower
and/or any of its Subsidiaries and identified in writing to the Administrative
Agent and Revolving Agent by the Borrower.

 

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(e).

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated First Lien Debt” shall mean, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt of the Borrower and its
Subsidiaries outstanding at such date that consists of, without duplication,
Indebtedness that in each case is then secured by Liens on property or assets of
the Borrower and its Subsidiaries (other than property or assets held in a
defeasance or similar trust or arrangement for the benefit of the Indebtedness
secured thereby) and both such Consolidated Total Debt and the Liens securing
the same are not subordinated to the Obligations, or the Liens securing the
same, respectively.

 

“Consolidated First Lien Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated First Lien Debt as of such date
(provided that solely for purposes of Section 6.10, Consolidated First Lien Debt
(i) shall be calculated net of Unrestricted Cash and (ii) Indebtedness under the
Revolving Credit Facility will be deemed to be (A) until the one year
anniversary of the Closing Date, the average monthly balance drawn on the
Revolving Credit Facility for the period of months completed since the Closing
Date commencing with the first full fiscal month completed after the Closing
Date and (B) thereafter, the average monthly drawn balance under the Revolving
Credit Facility over the twelve month period most recently ended prior to such
date of determination), determined on a consolidated basis in accordance with
GAAP to (b) Net Receivables Financing Profit for such Test Period; provided,
that Net Receivables Financing Profit shall be determined for the relevant Test
Period on a Pro Forma Basis.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, with respect to any
person, as of any date of determination, the ratio of (a) Net Receivables
Financing Profit for the applicable Test Period calculated on a Pro Forma Basis
minus Unfinanced Capital Expenditures made by such person or its Subsidiaries
for such Test Period to (b) Consolidated Fixed Charges actually paid in cash for
such Test Period.

 

“Consolidated Fixed Charges” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the sum, without
duplication (in each case eliminating all offsetting debits and credits between
Borrower and its Subsidiaries and all other items required to be eliminated in
the course of the preparation of consolidated financial statements of Borrower
and its Subsidiaries in accordance with GAAP), of:

 



 -17- 

 

 

(a)       the consolidated interest expense (net of interest income) to the
extent it relates to Indebtedness of the Borrower and the Subsidiaries for such
period, and to the extent such expense was deducted in computing Consolidated
Net Income, whether paid or accrued, non-cash interest payments, the interest
component of any deferred payment obligations, interest component of all
payments associated with Capital Lease Obligations and all commissions,
discounts and other fees and charges owed by the Borrower and its Subsidiaries
in respect of letter of credit or bankers’ acceptance financings and net of the
effect of all payments made or received pursuant to obligations under any Swap
Agreement and excluding for the purposes of calculating the Consolidated Fixed
Charge Coverage Ratio, any non-cash interest expense, the amortization or
write-off of deferred financing fees or expenses of any bridge or other
financing fees in connection with the Transactions and any other one-time
financing fees (including arrangement, amendment and consent fees), debt
issuance costs, commissions, expenses and the amortization thereof; plus

 

(b)       provision for cash income taxes made by Borrower and its Subsidiaries
on a consolidated basis in respect of such period; plus

 

(c)       to the extent payable in cash, any interest expense (but excluding
interest expense in connection with any Securitization Financing, factoring,
credit insurance or similar receivables financing or any vendor financing, but,
for the avoidance of doubt, without duplication for any such expense that is
reflected as a deduction to Consolidated Net Income of the Borrower and its
Subsidiaries, whether classified as interest or like expense or as an operating
expense) on Indebtedness of another person that is Guaranteed by the Borrower
and the Subsidiaries or secured by a Lien on assets of the Borrower and the
Subsidiaries, whether or not such Guarantee or Lien is called upon; plus

 

(d)       scheduled payments made or payable during such period on account of
principal of Indebtedness of the Borrower and its Subsidiaries (including
scheduled principal payments in respect of the Term Loans, but excluding any
voluntary prepayments made or mandatory prepayments required, in each case
pursuant to Section 2.11), plus

 

(e)       charges and expenses related to Permitted Credit Support Agreements,

 

in each case, on a consolidated basis and in accordance with GAAP; plus

 

For purposes of determining Consolidated Fixed Charges for any period that
includes the quarterly periods ending December 31, 2017, March 31, 2018, June
30, 2018 and September 30, 2018, the Consolidated Fixed Charges for such
quarterly periods shall be $30,000,000, $30,000,000, $30,000,000 and
$30,000,000, respectively.

 



 -18- 

 

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis, plus the amount that the provision for taxes
exceeds cash taxes paid by such person and its Subsidiaries in such period;
provided, however, that, without duplication,

 

(a)       (i) the income or loss of any Person accrued prior to the date on
which such Person becomes a Subsidiary of such Person or is merged into or
consolidated with such Person’s assets are acquired by such Person or any
Subsidiary of such Person, and (ii) the income or gain subsequent to the date on
which such Person ceases to be a Subsidiary of such Person following the
Disposition of Equity Interests in such Subsidiary (or its assets), shall in
each case under this clause (a) be excluded;

 

(b)       any increase in amortization or depreciation or any one-time non-cash
Charges resulting from purchase accounting in connection with (i) the
Transaction and (ii) any Acquisition that is consummated on or after the Closing
Date shall be excluded;

 

(c)       the cumulative effect of a change in accounting principles and changes
as a result of the adoption or modification or interpretation of accounting
policies required by such person’s auditors during such period shall be
excluded;

 

(d)       any net after-tax gains or losses on disposal of discontinued
operations shall be excluded;

 

(e)       any net after-tax gains or losses (less all Charges relating thereto)
attributable to any Disposition, other than in the ordinary course of business
(as determined in good faith by senior management or the Board of Directors of
the Borrower) shall be excluded;

 

(f)       any net after-tax gains or losses (less all Charges relating thereto)
attributable to the early extinguishment of (i) indebtedness, and (ii) Swap
Agreements and other derivative instruments to the extent that such gains or
losses have been realized by such person, in each case, shall be excluded;

 

(g)       the Net Income for such period of any person that is not a subsidiary
of such person, or that is accounted for by the equity method of accounting,
shall be included only to the extent of the amount of dividends or distributions
or other payments actually paid in cash (or to the extent converted into cash)
to the referent person or a subsidiary thereof in respect of such period;

 

(h)       the Net Income for such period of any subsidiary of such person shall
be excluded to the extent that the declaration or payment of dividends or
similar distributions by such subsidiary of its Net Income is not, at the date
of determination, permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its Organizational Documents or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such subsidiary or
its equity holders, unless such restrictions with respect to the payment of
dividends or similar distributions have been legally waived; provided that the
Consolidated Net Income of such person shall be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or
converted into cash) by any such subsidiary to such person or a subsidiary of
such person (subject to the provisions of this clause (h)), to the extent not
already included therein;

 



 -19- 

 

 

(i)       any impairment or asset write-off or write-down (other than with
respect to any Current Assets, but including any inventory acquired in
connection with the Transaction or any Acquisition), including impairment or
asset write-offs or write-downs related to intangible assets, goodwill,
long-lived assets, investments in debt (including deferred financing costs) and
equity securities recorded using the equity method or as a result of a change in
Law, in each case, in accordance with GAAP, and the amortization of intangibles
arising in accordance with GAAP shall be excluded;

 

(j)       any non-cash Charges, incurred, realized or resulting from employee
benefit plans or post-employment benefit plans, management equity plan, pension
plan long-term incentive plans or grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity-based
incentive programs to officers, directors and employees of such person or any of
its Subsidiaries shall be excluded;

 

(k)       any one-time non-cash compensation Charges shall be excluded;

 

(l)       non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded;

 

(m)      any currency translation gains and losses unrealized from currency
remeasurements of Indebtedness, and any unrealized net loss or gain from any
Swap Agreements for currency exchange risk, in each case, that are actually paid
in cash, shall be excluded; and

 

(n)       any gains or losses from Acquisitions shall be excluded.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as set forth on the consolidated balance sheet of the Borrower as of
the last day of the fiscal quarter most recently ended and Reported.

 

“Consolidated Total Debt” shall mean, as of any date of determination, an amount
equal to the sum of (without duplication) the outstanding principal amount of
all Indebtedness (other than (a) letters of credit, to the extent undrawn and
(b) the Closing Date Subordinated Convertible Note) consisting of Capital Lease
Obligations, Indebtedness for borrowed money, the Hudson Notes, Disqualified
Stock and Indebtedness in respect of the deferred purchase price of property or
services of the Borrower and the Subsidiaries determined on a consolidated basis
on such date.

 



 -20- 

 

 

“Consolidated Total Leverage Ratio” shall mean, as of any date of determination,
the ratio of (a) Consolidated Total Debt as of such date (provided that solely
for purposes of Section 6.10, Consolidated Total Debt (i) shall be calculated
net of Unrestricted Cash and (ii) Indebtedness under the Revolving Credit
Facility will be deemed to be (A) until the one year anniversary of the Closing
Date, the average monthly balance drawn on the Revolving Credit Facility for the
period of months completed since the Closing Date commencing with the first full
fiscal month completed after the Closing Date and (B) thereafter, the average
monthly drawn balance under the Revolving Credit Facility over the twelve month
period most recently ended prior to such date of determination) to (b) Net
Receivables Financing Profit for such Test Period; provided, that Net
Receivables Financing Profit shall be determined for the relevant Test Period on
a Pro Forma Basis.

 

“Contractual Obligation” shall mean, with respect to any person, any provision
of any security issued by such person or of any agreement, instrument or other
undertaking to which such person is a party or by which it or any of its
Property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Controlled Account” shall have the meaning as assigned in Section 2.06.

 

“Control Agreement” shall mean, with respect to any deposit account, any
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, among the Collateral Agent, the financial institution or other
person at which such account is maintained or with which such entitlement or
contract is carried and the Loan Party maintaining such account, effective to
grant “control” (as defined under the applicable UCC) over such account to the
Collateral Agent; it being understood that unless specifically specified in this
Agreement, any reference to a Control Agreement shall mean a Control Agreement
subject to springing dominion pursuant to which the applicable Loan Party shall
maintain control unless and until the notice of spring control has been given by
the Collateral Agent to the financial institution or other person at which such
account is maintained or with which such entitlement or contract is carried.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Credit Extension” shall mean (a) the making of a Loan, (b) an L/C Borrowing or
(c) the making of a Swingline Advance.

 

“Credit Facilities” shall mean, collectively, (i) the Revolving Credit Facility
(including the L/C Facility available thereunder pursuant to Section 2.05), and
(ii) the term facility represented by the Term Loans.

 

“Credit Servicers” and “Credit Servicer” shall mean each of the Initial CIT
Servicers and each other person designed by the Borrower as a “Credit Servicer”
pursuant to a Permitted Credit Support Arrangement from time to time.

 



 -21- 

 

 

“Credit Support Assets” shall mean (a) the Receivables and other Collateral (as
defined in the Permitted CIT Agreements as of the date hereof) pledged or sold
pursuant to the terms of the Permitted CIT Agreements and (b) in respect of any
other Permitted Credit Support Arrangement, the accounts receivable and
supporting obligations and proceeds in respect thereof and other ancillary
property and rights related to such accounts receivable pledged or sold pursuant
to the terms of such Permitted Credit Support Arrangement.

 

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of the Borrower and the Subsidiaries as current
assets at such date of determination, other than amounts related to current or
deferred Taxes based on income or profits.

 

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any long-term
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals relating to
restructuring reserves for add-backs to EBITDA included in clause (a)(iv) of the
definition of such term.

 

“Customary Intercreditor Agreement” shall mean (a) to the extent executed in
connection with the incurrence of secured Indebtedness incurred by a Loan Party,
the Liens on the Collateral securing which are intended to rank equal in
priority to the Liens on the Collateral securing the Obligations, at the option
of the Borrower and the Administrative Agent acting together in good faith, a
customary intercreditor agreement in form and substance reasonably acceptable to
the Administrative Agent and the Borrower, which agreement shall provide that
the Liens on the Collateral securing such Indebtedness shall rank equal in
priority to the Liens on the Collateral securing the Obligations and (b) to the
extent executed in connection with the incurrence of secured Indebtedness
incurred by a Loan Party, the Liens on the Collateral securing which are
intended to rank junior in priority to the Liens on the Collateral securing the
Obligations, at the option of the Borrower and the Administrative Agent acting
together in good faith, a customary intercreditor agreement in form and
substance reasonably acceptable to the Administrative Agent and the Borrower,
which agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior in priority to the Liens on the Collateral
securing the Obligations.

 

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Total Debt for such period.

 

“Debtor Relief Laws” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as now and hereafter in effect, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 



 -22- 

 

 

“Declined Amounts” shall have the meaning as assigned in Section 2.11(e).

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, Extraordinary Advances and/or
Swingline Advances, within three Business Days of the date required to be funded
by it hereunder, (b) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent or the
Borrower to confirm in a manner satisfactory to the Administrative Agent and the
Borrower that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Defaulting Lender Rate” shall mean (a) for the first 3 days from and after the
date the relevant payment is due, the Prime Rate, and (b) thereafter, the
interest rate then applicable to Loans as if the Prime Rate were applicable
thereto.

 

“Designated Account” shall mean the deposit account of Borrower identified on
Schedule D-1 (as such schedule may be updated in writing by Borrower to Agent)
or such other account of the Borrower as set forth in a Borrowing Request.

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
reasonably determined by the Borrower and the Administrative Agent in good
faith) of non-Cash consideration received by the Borrower or any of its
Subsidiaries in connection with any sale or Disposition pursuant to Section
6.05(s) that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrower, setting forth the basis of
such valuation (which amount will be reduced by the amount of cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to cash or Cash Equivalents).

 

“Disposition” or “Dispose” shall mean the sale, lease, sublease, transfer, swap
or other disposition of any property of any person (including by allocation of
assets by division or allocation of assets to any series of a limited liability
company).

 



 -23- 

 

 

“Disqualified Institution” shall mean:

 

(a)       any person identified in writing to the Administrative Agent on or
before the Closing Date; and/or

 

(b)       any Company Competitor; and/or

 

(c)       any Affiliate of any person described in clauses (a) or (b) above that
is reasonably identifiable as an Affiliate of such person on the basis of such
Affiliate’s name, other than, in the case of clause (b) above, a Bona Fide Debt
Fund;

 

it being understood and agreed that the identification of any person as a
Disqualified Institution after the Closing Date (i) shall not be effective until
two days after delivery to the Administrative Agent, (ii) shall not apply to
retroactively disqualify any person that has previously acquired an assignment
or participation interest in any Loan, subject, in the case of assignments and
participations made after the date on which any such person is identified as a
Disqualified Institution, to the provisions of Section 9.04(f), and (iii)
“Disqualified Institutions” shall exclude any person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and Revolving Agent from time to time.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
into which such Equity Interests are convertible or for which such Equity
Interests are redeemable or exchangeable), or upon the happening of any event,
(i) mature or are mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),
(ii) are convertible or exchangeable other than at the option of the issuer
thereof for Indebtedness or Disqualified Stock or (iii) are redeemable at the
option of the holder thereof (other than upon the occurrence of a Change in
Control (or similar event), sale or Disposition of all or substantially all of
the assets of the Borrower and its Subsidiaries, or the acceleration of the
Loans, subject, in each case, to the prior Payment In Full), in whole or in
part, in each case prior to 91 days after the Latest Maturity Date; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, that if such Equity Interests are issued
to any employee or to any plan for the benefit of employees of the Borrower or
the Subsidiaries or by any such plan to such employees, such Equity Interests
shall not constitute Disqualified Stock solely because they may be required to
be repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided, further, that any class of Equity Interests of such person
that by its terms authorizes such person to satisfy its obligations thereunder
by delivery of Equity Interests that are not Disqualified Stock shall not be
deemed to be Disqualified Stock.

 

“Dividends” shall have the meaning assigned to such term in Section 6.06.

 

“Documentation Agent” shall mean the documentation agent identified in the cover
page.

 



 -24- 

 

 

“Documentation Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).

 

“Dollar,” “U.S.$” and “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“Drawing Document” shall mean any Letter of Credit or other document presented
for purposes of drawing under any Letter of Credit.

 

“Earn Out Obligations” shall mean, with respect to any Acquisition, all
obligations of the Borrower or any Subsidiary to make earn out or similar
payments based on the achievement of specified financial results or other
performance metrics over time pursuant to the documentation relating to such
Acquisition; provided, that Earn Out Obligations shall exclude any Existing Earn
Out Obligation.

 

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period, plus

 

(a) the sum of, in each case without duplication, the following amounts to the
extent either deducted or otherwise excluded in calculating Consolidated Net
Income for such period or, if not otherwise reflected in the definition of
“Consolidated Net Income”, described in clauses (a)(iv), (a)(viii), (a)(xii),
(a)(xiii) and (a)(xiv) below):

 

(i)       federal, state, local or other taxes paid and any provision for such
taxes based on income, profits or capital of the Borrower and the Subsidiaries
for such period;

 

(ii)      Consolidated Fixed Charges (but solely with regard to clauses (a) and
(c) thereto) of the Borrower and the Subsidiaries for such period;

 

(iii)     depreciation, amortization (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) and all non-cash Charges (excluding any such non-cash
Charges to the extent that it represents an accrual of or reserve for cash
Charges in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of the Borrower and the Subsidiaries for such period;

 



 -25- 

 

 

(iv)     (A) the amount of any Charges attributable to the undertaking and/or
implementation of IT systems in connection with the acquisition and integration
of the Closing Date Acquisition prior to December 31, 2020 (or such later date
as Agents may agree) and (B) the amount of any business optimization Charges,
integration Charges and restructuring Charges (which, for the avoidance of
doubt, shall include, Charges attributable to the undertaking and/or
implementation of cost savings initiatives, cost rationalization programs and/or
operating expense reductions in connection with office and plant closures,
facility consolidations, start-up costs and pre-opening Charges, retention
payments and special supplemental bonuses payable, costs associated with
recruiting management personnel, including sign-on and relocation expenses, exit
costs, severance payments, systems establishment costs (including establishing
financial reporting, enterprise resource planning, and human resource systems),
Charges associated with establishing an off-shore operations, logistics and
administrative support center, duplicative employee costs related to
transitioning of employees, re-branding Charges, inventory or systems
optimization costs, any inventory optimization program or excess pension Charges
(including, with respect to any Test Period ending on or prior to the date that
is 18 months after the Closing Date, accounting, compliance, professional, legal
and accounting Charges resulting from the Transactions); provided, that (1) the
aggregate total amount of all such Charges or other amounts that may be added
back under clause (iv)(A) shall not exceed $30,000,000 during the term of this
Agreement and (2) the aggregate total amount of all such Charges or other
amounts that may be added back under clause (iv)(B) shall not exceed, when taken
together with the amounts added back pursuant to clauses (v), (vii)(B), (xix)
and (xx) below, (A) with respect to all Test Periods ending on or prior to
December 31, 2019, $55,000,000 and (B) with respect to any Test Period ending
thereafter, 7.5% of EBITDA (or such larger percentage of EBITDA to the extent
consented to from time to time by the Agents) for the relevant Test Period
(calculated prior to giving effect to such addback);

 

(v)      any net after-tax extraordinary, nonrecurring or unusual Charges;
provided that the aggregate total amount of all such net after-tax
extraordinary, nonrecurring or unusual Charges or other amounts that may be
added back pursuant to this clause (v) shall not exceed, when taken together
with the amounts added back pursuant to clause (iv)(B) above and clauses (xix),
(vii)(B) and (xx) below, (A) with respect to all Test Periods ending on or prior
to December 31, 2019, $55,000,000 and (B) with respect to any Test Period ending
thereafter, 7.5% of EBITDA for the relevant Test Period (calculated prior to
giving effect to such addback);

 

(vi)     (A) any Earn Out Obligation and (B) any Existing Earn Out Obligation,
in each case, incurred, paid or accrued (including any adjustments thereto)
during such period, provided that the aggregate total amount that may be added
back under clause (vi)(A) shall not exceed $10,000,000 in any Test Period and in
no event shall exceed $50,000,000 in the aggregate after the Closing Date;

 



 -26- 

 

 

(vii)   (A) any Charges related to the Closing Date Acquisition including any
Charges related to the Obligations and the consummation of the Transactions
(including, without limitation, any Charges related to licensing consent
agreements and the assumption and satisfaction of certain liabilities of GBG,
the Seller or their affiliates unrelated to the continuing business of the
Borrower) and (B) any Charges related to any issuance of Equity Interests,
conversion of debt, Acquisition, Disposition, Investment, Permitted Business
Acquisition, recapitalization or the incurrence, amendment, modification or
repayment of Indebtedness permitted to be incurred by this Agreement (in the
case of factoring, securitization, credit insurance or similar financing solely
to the extent such Charges would be included in the definition of Consolidated
Fixed Charges), in each case, whether or not successful, and any amendment or
other modification with respect to any of the foregoing, provided, that the
aggregate total amount of all such Charges or other amounts that may be added
back under this clause (vii)(B) shall not exceed, when taken together with the
amounts added back pursuant to clauses (iv)(B) and (v) above and clauses (xix)
and (xx) below, (A) with respect to all Test Periods ending on or prior to
December 31, 2019, $55,000,000 and (B) with respect to any Test Period ending
thereafter, 7.5% of EBITDA (or such larger percentage of EBITDA to the extent
consented to from time to time by the Agents) for the relevant Test Period
(calculated prior to giving effect to such addback);

 

(viii)     the amount of any Charge that is actually reimbursed or reimbursable
by one or more third parties pursuant to indemnification or reimbursement
provisions or similar agreements; provided that the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
certifying that any such Charge is reasonably expected to be reimbursed within
the next four fiscal quarters (it being understood that, to the extent any such
amount is not actually reimbursed within such fiscal quarters, such amount shall
be deducted in calculating EBITDA for such fiscal quarters);

 

(ix)       any Charge incurred in connection with the rollover, acceleration or
payout of Equity Interests held by management of the Borrower and/or any
Subsidiary, to the extent that any such Charge is funded with Net Proceeds
contributed to the Borrower (other than by a Subsidiary thereof) as a capital
contribution or as a result of the sale or issuance of Equity Interests (other
than Disqualified Stock) of the Borrower;

 

(x)        non-cash gains and losses with respect to Swap Agreements and other
derivative instruments;

 

(xi)       non-cash currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net non-cash loss or gain resulting from
any Swap Agreement for currency exchange risk;

 

(xii)      without duplication of any amount referred to in clause (viii) above,
expenses incurred with respect to liability or casualty events or business
interruption (to the extent covered by insurance) and, without duplication, cash
proceeds of business interruption insurance actually received by the Borrower or
any of its Subsidiaries;

 

(xiii)     cash actually received (or any netting arrangement resulting in
reduced cash expenditures) during such period so long as the non-cash gain
relating to the relevant cash receipt or netting arrangement was deducted in the
calculation of EBITDA for any previous period and not added back;

 



 -27- 

 

 

(xiv)     the amount of any pro forma “run-rate” expected cost savings,
operating expense reductions and synergies (net of actual amounts realized) that
are reasonably identifiable and factually supportable (in the good faith
determination of such person) related to (A) the Transactions and (B) after the
Closing Date, any permitted Investment, Disposition, operating improvement,
restructuring, cost savings or similar initiative, cost rationalization program,
tax and/or tariff mitigation program, and/or other Specified Transaction;
provided that such amounts under this clause (xiv) are realized or projected in
good faith to be realized within 18 months of the consummation of the applicable
transaction; provided further that the aggregate amount that is added back to
EBITDA under this clause (xiv) shall not exceed, when taken together with all
adjustments referred to in the final sentence of the definition of “Pro Forma
Basis”, (A) with respect to all Test Periods ending on or prior to (i) December
31, 2018, 1.875% of EBITDA for the relevant Test Period (calculated prior to
giving effect to such addback), (ii) March 31, 2019, 3.75% of EBITDA for the
relevant Test Period (calculated prior to giving effect to such addback), (iii)
June 30, 2019, 5.625% of EBITDA for the relevant Test Period (calculated prior
to giving effect to such addback) and (iv) September 30, 2019, 7.5% of EBITDA
for the relevant Test Period (calculated prior to giving effect to such addback)
and (B) with respect to any Test Period ending thereafter, 5.0% of EBITDA (or
such larger percentage of EBITDA to the extent consented to from time to time by
the Agents) for the relevant Test Period (calculated prior to giving effect to
such addback);

 

(xv)      [reserved];

 

(xvi)     Charges incurred under the Loan Documents, the Second Lien Loan
Documents or any Permitted Credit Support Arrangement (including in connection
with any amendment or other modification (or proposed amendment or modification)
hereto or thereto) and Charges paid or reimbursed to (or for the benefit of) any
Agents, the Administrative Agent, the Collateral Agent, the Revolving Agent, any
Lender, any other Secured Party or any “Secured Party” (as defined in the Second
Lien Credit Agreement) under the Second Lien Credit Facility or the Credit
Servicer or any other factor under any Permitted Credit Support Arrangement;

 

(xvii)    debt discount, debt issuance costs and prepayment expense, and any
other Charges, incurred in connection with the issuance of Indebtedness
permitted by the Loan Documents or the prepayment, repayment or retirement of
existing Indebtedness or other obligations (including any premiums or other
expenses paid in connection with the early termination of an operating lease or
other Contractual Obligation);

 

(xviii)   Charges related to key man life insurance policies if the
Administrative Agent is entitled to receive any of the proceeds thereof;

 



 -28- 

 

 

(xix)     Charges from (or incurred in connection with) discontinued operations,
divested joint ventures, brand separations resulting from carve-out
transactions, and other divested investments and other Charges related to the
disposition, cessation or wind down of a brand, unit or division; provided that
the aggregate total amount that may be added back pursuant to this clause (xix)
shall not exceed, when taken together with the amounts added back pursuant to
clauses (iv)(B), (v) and (vii)(B) above and clause (xx) below, (A) with respect
to all Test Periods ending on or prior to December 31, 2019, $55,000,000 and (B)
with respect to any Test Period ending thereafter, 7.5% of EBITDA (or such
larger percentage of EBITDA to the extent consented to from time to time by the
Agents) for the relevant Test Period (calculated prior to giving effect to such
addback); and

 

(xx)       any Charge associated with any litigation and settlements thereof
and/or payment of any actual or prospective legal settlement, fine, judgment or
order arising from, or related to, the Transactions (including, without
limitation, the failure obtain consents to licensing agreements); provided that
the aggregate total amount of all such Charges or other amounts that may be
added back pursuant to this clause (xx) shall not exceed, when taken together
with the amounts added back pursuant to clauses (iv)(B), (v), (vii)(B) and (xix)
above, (A) with respect to all Test Periods ending on or prior to December 31,
2019, $55,000,000 and (B) with respect to any Test Period ending thereafter,
7.5% of EBITDA (or such larger percentage of EBITDA to the extent consented to
from time to time by the Agents) for the relevant Test Period (calculated prior
to giving effect to such addback); minus

 

(b)       the sum of without duplication, those amounts which, have been
included in calculating Consolidated Net Income for such period:

 

(i)       non-cash items, gains or credits increasing such Consolidated Net
Income for such period (excluding the recognition of deferred revenue or any
non-cash items which represent the reversal of any accrual of, or reserve for,
anticipated cash charges in any prior period and any items for which cash was
received in any prior period);

 

(ii)       any net after-tax nonrecurring or unusual gains or income (including
for the avoidance of doubt, cancellation of debt income in connection with the
Transactions or otherwise); and

 

(iii)       any net after-tax gains or income from (or incurred in connection
with) discontinued operations, divested joint ventures and other divested
investments.

 



 -29- 

 

 

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Consolidated Fixed Charges of, the depreciation and amortization
and other non-cash expenses or non-cash items of and the restructuring charges
or expenses of, a Subsidiary of the Borrower will be added to (or subtracted
from, in the case of non-cash items described in clause (b) above) Consolidated
Net Income to compute EBITDA, (A) in the same proportion that the Net Income of
such Subsidiary was added to compute such Consolidated Net Income of the
Borrower, and (B) only to the extent that a corresponding amount of the Net
Income of such Subsidiary would be permitted at the date of determination to be
dividended or distributed to the Borrower by such Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Subsidiary or its stockholders.

 

Notwithstanding the foregoing, (A) EBITDA for the four fiscal period ended
September 30, 2018 shall be $231,300,000 and for purposes of determining EBITDA
for any Test Period that includes the quarterly periods ending December 31,
2017, March 31, 2018, June 30, 2018 and September 30, 2018, EBITDA for such
quarterly periods shall be $60,000,000, $46,200,000, $23,100,000 and
$102,000,000, respectively. For the avoidance of doubt, (x) EBITDA for the
periods set forth in the immediately preceding sentence shall not be subject to
further adjustment for such historical periods pursuant to the other provisions
of the definition of “EBITDA” or the definition of “Pro Forma Basis” and (B) for
purposes of determining EBITDA for any Test Period that includes the quarterly
period ending December 31, 2018, EBITDA for such period shall be an amount equal
to the sum of (x) the EBITDA of the Borrower and its Subsidiaries on a
consolidated basis for the period from the Closing Date through December 31,
2018 and (y) the product of (i) the gross revenue of the Borrower and its
consolidated Subsidiaries for the period from October 1, 2018 through the
Closing Date times (ii) the Applicable EBITDA Margin (as defined below). For
purposes of the foregoing sentence, the “Applicable EBITDA Margin” shall be the
actual profit margin of the Borrower over the time period described in the
foregoing clause (x).

 

Notwithstanding anything to the contrary set forth herein, to the extent any
Capital Expenditures are not included in Consolidated Fixed Charges, the amount
of any such Capital Expenditures in any Test Period shall reduce the combined
cap on adjustments to EBITDA contained in clauses (a)(iv), (v), (vii), (xix),
and (xx) for such Test Period on a dollar for dollar basis.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



 -30- 

 

 

“Effective Yield” shall mean, as to any Loans of any Class, the effective yield
on such Loans as determined by the Administrative Agent, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the life of such Loans and (y) four years
following the date of incurrence thereof) payable generally to Lenders making
such Loans, but excluding any arrangement, structuring, ticking or underwriting
or other fees payable in connection therewith that are not generally paid or
shared with the relevant Lenders and customary consent fees paid generally to
consenting Lenders. All such determinations made by the Administrative Agent
shall, absent manifest error, be final, conclusive and binding on the Borrower
and the Lenders and the Administrative Agent shall have no liability to any
person with respect to such determination absent gross negligence or willful
misconduct.

 

“Eligible Assignee” shall mean (a) any Lender, (b) any commercial bank,
insurance company, or finance company, financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act), (c) any Affiliate of any Lender, (d) any Approved Fund
of any Lender, (e) Ares Capital and (f) to the extent permitted under Section
9.04(g), any Affiliated Lender; provided that in any event, “Eligible Assignee”
shall not include (i) any natural person, (ii) any Disqualified Institution
(provided that the list of Disqualified Institutions (other than any “reasonably
identifiable affiliate” (on the basis of such Affiliate’s name) included in the
definition of “Disqualified Institution” is permitted to be made available to
any Lender who specifically requests a copy thereof)) or (iii) except as
permitted under Section 9.04(g), the Borrower or any of its Affiliates.

 

“Eligible Inventory” shall mean Inventory consisting of first quality finished
goods held for sale in the ordinary course of the Loan Parties’ business as
conducted on the Closing Date, that complies with each of the representations
and warranties respecting Eligible Inventory made in the Loan Documents, and
that is not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, however, that such criteria may be revised
from time to time by Revolving Agent in Revolving Agent’s Permitted Discretion,
including to address the results of any audit or appraisal performed by
Revolving Agent from time to time after the Closing Date. An item of Inventory
shall not be included in Eligible Inventory of a Loan Party if:

 

(a)       the Loan Parties does not have good, valid, and marketable title
thereto,

 

(b)       the Loan Parties does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of such Loan Party),

 

(c)       it is not located (x) at one of the locations in the continental
United States or Canada (excluding Quebec) set forth on Schedule 5.18 (or
in-transit from one such location to another such location), or (y) at, or in
transit to, any retail store of a Loan Party located within the continental
United States and Canada (excluding Quebec),

 

(d)       it is In-Transit Inventory;

 



 -31- 

 

 

(e)       it is located on real property leased by a Loan Party or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman (or Revolving Agent has established a
Landlord Reserve with respect to such location), as the case may be, and unless
it is segregated or otherwise separately identifiable from goods of others, if
any, stored on the premises,

  

(f)       it is the subject of a bill of lading or other document of title,

 

(g)       it is not subject to a valid and perfected first priority lien in
favour of the Collateral Agent,

 

(h)       it consists of goods returned or rejected by a customer of the Loan
Parties as a result of being defective or unmerchantable,

 

(i)        it consists of goods that are obsolete, restrictive or custom items,
work-in-process, raw materials, or goods that constitute spare parts, packaging
supplies, labels and shipping materials, maintenance items, supplies used or
consumed in the Loan Parties’ business, bill and hold goods, defective goods,
“seconds” or Inventory on consignment,

 

(j)        it shall have been in the Loan Parties’ possession or control for a
period of 365-days or longer; provided, that Inventory (other than Inventory
that has been assigned a “replenishment” code by the Loan Parties) that has been
in the Loan Parties possession for greater than 180-days shall not be Eligible
Inventory unless the Net Orderly Liquidation Percentage in respect thereof has
been included in an appraisal satisfactory to Collateral Agent in its Permitted
Discretion;

 

(k)       it is subject to a claim, lien or security interest (other than a
Permitted Lien);

 

(l)        it is produced in violation of the Fair Labor Standards Act and
subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

 

(m)      it is not salable in the United States or is manufactured specifically
for a non-U.S. customer;

 

(n)       if it is represented or covered by any Certificate Of Title,
Instrument, Document or Chattel Paper (each as defined in the NYUCC), or a Loan
Party is not the sole owner of each such Certificate Of Title, Instrument,
Document or Chattel Paper (in the possession of such Loan party), or it has been
sold, assigned or otherwise transferred, and or it is subject to any claim, lien
or security interest;

 

(o)      it exhibits, includes or is identified by any trademark, tradename or
other Intellectual Property right which trademark, tradename or other
Intellectual Property right (i) is subject to a restriction that could
reasonably be expected to adversely affect the Collateral Agent’s ability to
liquidate such Inventory or (ii) the relevant Loan Party does not have the right
to use in connection with the sale of such Inventory, either through direct
ownership or through a written license or sublicense; or

 



 -32- 

 

 

(p)       Revolving Agent shall have determined in its Permitted Discretion that
it is unacceptable due to age, type, category, quality and/or quantity.

 

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the euro in one or more
member states.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, directives, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters (to the extent relating to the environment or
Hazardous Materials).

 

“Equity Contribution” shall mean receipt by the Borrower of at least $80,000,000
in cash common or rollover Equity Interests from Lenders, investors and members
of management, of which at least (x) $25,000,000 shall be from Ares, (y)
$25,000,000 shall be from Jason Rabin and (x) $25,000,000 shall be from GSO.

 

“Equity Interests” of any person shall mean any and all shares, interests,
membership interests, rights to purchase or otherwise acquire, warrants,
options, participations or other equivalents of or interests in (however
designated) equity or ownership of such person, including any preferred stock,
any limited or general partnership interest and any limited liability company
membership interest, and any securities or other rights or interests convertible
into or exchangeable for any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 or 303 of ERISA or Section 412 or 430 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event; (b)the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the failure to make by its due date a required contribution under
Section 412(m) of the Code with respect to any Plan; (e) the failure to make any
required contribution to a Multiemployer Plan; (f) the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention, or the institution by the
PBGC of proceedings, to terminate any Plan or to appoint a trustee to administer
any Plan; (g) the incurrence by the Borrower, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (h) the receipt by the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, (I) in “critical” or
“endangered” status under Section 432 of the Code or Section 305 of ERISA, (II)
in “at risk” status (as defined in Section 430 of the Code or Section 303 of
ERISA) or (III) insolvent within the meaning of Title IV of ERISA.

 



 -33- 

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“euro” or “€” shall mean the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.

 

“Eurocurrency Base Rate” shall mean, for such Interest Period, the rate per
annum equal to the ICE Benchmark Administration LIBOR Rate (“LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of LIBOR as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period (such rate the, “LIBO Screen Rate”). If the LIBO Screen Rate is not
available at such time for any reason for such Interest Period (an “Impacted
Interest Period”), then the “Eurocurrency Base Rate” for such Interest Period
shall be the Interpolated Rate. If such Interpolated Rate is unavailable at such
time for any reason, then LIBOR for such Interest Period shall be the rate per
annum determined by Administrative Agent to be the rate per annum equal to the
offered quotation rate for first class banks in the London interbank market for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Eurocurrency Loan of 3 major London banks for which LIBOR is then being
determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. London time, two (2) Business Days prior to the
commencement of such Interest Period, which determination shall be conclusive
absent manifest error. Notwithstanding the foregoing, if the Eurocurrency Base
Rate determined based on the foregoing is less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

 

“Eurocurrency Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Adjusted Eurocurrency Rate for
each outstanding Eurocurrency Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

 



 -34- 

 

 

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

 

“Eurocurrency Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Adjusted Eurocurrency Rate in accordance
with the provisions of Article II.

 

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Excess Availability” shall mean, as of any date of determination, the amount
equal Availability minus the aggregate amount, if any, of all trade payables of
Borrower and its Subsidiaries aged in excess of 90 days and all book overdrafts
of Borrower and its Subsidiaries in excess of historical practices with respect
thereto as determined by the Revolving Agent in its Permitted Discretion.

 

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Excess Cash Flow Period, Net Receivables
Financing Profit for such Excess Cash Flow Period (which shall be calculated
without giving effect to (a)(xiv)), minus, the sum of the following, without
duplication, and, in each case, to the extent paid in cash (or committed to be
paid in cash on or prior the date of any required prepayment pursuant to Section
2.11):

 

(a)       Debt Service for such Excess Cash Flow Period, reduced by the
aggregate principal amount of prepayments of Consolidated Total Debt (other than
prepayments of the Loans) that would otherwise constitute scheduled principal
amortization during such Excess Cash Flow Period, to the extent not financed, or
intended to be financed, using the proceeds of, without duplication, the
incurrence of Indebtedness (other than revolving loans and securitization and/or
factoring advances), the sale or issuance of any Equity Interests or any Net
Proceeds not otherwise required to prepay the Loans pursuant to Section 2.11 or
the definition of the term “Net Proceeds”;

 

(b)       the amount of any voluntary prepayment or repurchases permitted
hereunder of term Indebtedness (other than any Term Loans) during such Excess
Cash Flow Period, in each case to the extent not financed, or intended to be
financed, using the proceeds of, without duplication, the incurrence of
Indebtedness (other than revolving loans and securitization and/or factoring
advances), the sale or issuance of any Equity Interests or any Net Proceeds not
otherwise required to prepay the Loans pursuant to Section 2.11 or the
definition of the term “Net Proceeds”, in each case, to the extent that the
amount of such prepayment is not already reflected in Debt Service;

 



 -35- 

 

 

(c)       (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash and
(ii) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Business Acquisitions or any other Investments
permitted hereunder, in each case, to the extent not financed with the proceeds
of, without duplication, the incurrence of Indebtedness (other than revolving
loans and factoring advances), the sale or issuance of any Equity Interests or
any Net Proceeds not otherwise required to prepay the Loans pursuant to
Section 2.11 or the definition of the term “Net Proceeds” (less any amounts
received in respect thereof as a return of capital);

 

(d)       cash payments made in respect of (i) Earn Out Obligations or similar
deferred or contingent purchase price obligations or (ii) Existing Earn Out
Obligations during such Excess Cash Flow Period to the extent not financed, or
intended to be financed, using the proceeds of, without duplication, the
incurrence of Indebtedness (other than revolving loans and factoring advances),
provided that the aggregate total that may reduce Excess Cash Flow under clause
(d)(i) shall not exceed $7,500,000 in any Excess Cash Flow Period and in no
event shall exceed $37,500,000 in the aggregate after the Closing Date;

 

(e)       the amount of Dividends made pursuant to Section 6.06 (other than
Section 6.06(d) and (g)), Junior Indebtedness Payments made in cash pursuant to
Section 6.09(b)(i), during such Excess Cash Flow Period, in each case, to the
extent not financed, or intended to be financed, using the proceeds of, without
duplication, the incurrence of Indebtedness (other than revolving loans and
securitization and/or factoring advances);

 

(f)       cash payments made in respect of the Transactions or any other
Acquisition, including to satisfy any payment obligations owing under the
Acquisition Agreement or any other acquisition or purchase agreement, payments
with respect to transition services, spin out and set up costs, brand
separations, licensing consent agreements and other Charges described in clause
(iv) of the definition of EBITDA (up to the amount of such cash payments
actually made) and amounts required to be paid in connection with, or as a
result, of any working capital purchase price adjustments during such Excess
Cash Flow Period, in each case, to the extent not financed, or intended to be
financed, using the proceeds of, without duplication, the incurrence of
Indebtedness (other than revolving loans and securitization and/or factoring
advances) and other than any such cash payments made with the proceeds of
amounts funded to the Company and its Subsidiaries in connection with the
Transactions;

 



 -36- 

 

 

(g)       Taxes paid in cash by the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period or that will be paid
within six months after the close of such Excess Cash Flow Period and for which
reserves have been established, including tax expense measured by income or
capital to the extent added back to Consolidated Net Income in the determination
of Net Receivables Financing Profit; provided, that any amount so deducted that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period;

 

(h)       an amount equal to any increase in Working Capital of the Borrower and
the Subsidiaries for such Excess Cash Flow Period;

 

(i)       cash expenditures made in respect of Swap Agreements during such
Excess Cash Flow Period, to the extent not reflected in the computation of Net
Receivables Financing Profit or Cash Interest Expense;

 

(j)       without duplication of any exclusions to the calculation of
Consolidated Net Income or Net Receivables Financing Profit, amounts paid in
cash during such Excess Cash Flow Period on account of (A) items that were
accounted for as noncash reductions of Net Income in determining Consolidated
Net Income or as noncash reductions of Consolidated Net Income in determining
Net Receivables Financing Profit in a prior Excess Cash Flow Period and (B)
reserves or accruals established in purchase accounting;

 

(k)       to the extent not deducted in the computation of Net Proceeds in
respect of any asset Disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith to
the extent that the income or gain realized from the transaction giving rise to
such Net Proceeds exceeds the aggregate amount of all such mandatory prepayments
and Capital Expenditures made with such Net Proceeds;

 

(l)       all amounts increasing Net Receivables Financing Profit in accordance
with the definition of “Pro Forma Basis” or otherwise in accordance with any
provision of the Loan Documents that required Net Receivables Financing Profit
to be calculated on a Pro Forma Basis;

 

(m)       the amount related to items that were added to or not deducted from
Net Income in calculating Consolidated Net Income or were added to or not
deducted from Consolidated Net Income in calculating Net Receivables Financing
Profit to the extent such items represented a cash payment (which had not
reduced Excess Cash Flow upon the accrual thereof in a prior Excess Cash Flow
Period), or an accrual for a cash payment, by the Borrower and the Subsidiaries
or did not represent cash received by the Borrower and the Subsidiaries, in each
case on a consolidated basis during such Excess Cash Flow Period;

 

(n)       the aggregate amount of all non-cash income, gains and credits
included in the calculation of Consolidated Net Income or specifically added
back to Consolidated Net Income in the calculation of Net Receivables Financing
Profit for such Excess Cash Flow Period; and

 



 -37- 

 

 

(o)       any fees or expenses paid in cash during such Excess Cash Flow Period
in connection with any Investment, Disposition, incurrence or repayment of
Indebtedness, issuance of Equity Interests or amendment or modification to any
debt instrument (including any amendment or other modification to this Agreement
or the other Loan Documents), and any transaction undertaken and not completed,
in each case, to the extent not financed, or intended to be financed, using the
proceeds of, without duplication, the incurrence of Indebtedness (other than
revolving loans and securitization and/or factoring advances),

 

plus, without duplication,

 

(a)       an amount equal to any decrease in Working Capital of the Borrower and
the Subsidiaries for such Excess Cash Flow Period;

 

(b)       the amount of net proceeds in the form of cash or Cash Equivalents
received by the Borrower or any Subsidiary with respect to the termination of
license agreements;

 

(c)       all amounts referred to in clause (c) above to the extent funded with,
without duplication, (i) the proceeds of the sale or issuance of Equity
Interests of, or capital contributions to, the Borrower after the Closing Date,
(ii) the proceeds of Indebtedness (other than Revolving Loans) or (iii) any Net
Proceeds not otherwise required to prepay the Loans pursuant to Section 2.11 or
the definition of the term “Net Proceeds”, in each case, to the extent there is
a corresponding deduction from Excess Cash Flow above;

 

(d)        [reserved];

 

(e)       cash payments received in respect of Swap Agreements during such
Excess Cash Flow Period to the extent (i) not included in the computation of Net
Receivables Financing Profit or (ii) such payments do not reduce Cash Interest
Expense;

 

(f)       any extraordinary or nonrecurring gain realized in cash during such
Excess Cash Flow Period, except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b) or not otherwise required to prepay the Loans
pursuant to Section 2.11 or the definition of the term “Net Proceeds”;

 

(g)       to the extent deducted in the computation of Net Receivables Financing
Profit, cash interest income; and

 

(h)       the amount related to items that were deducted from or not added to
Net Income in connection with calculating Consolidated Net Income or were
deducted from or not added to Consolidated Net Income in calculating Net
Receivables Financing Profit to the extent either (x) such items represented
cash received by the Borrower or any Subsidiary or (y) such items do not
represent cash paid by the Borrower or any Subsidiary, in each case on a
consolidated basis during such Excess Cash Flow Period, in each case, except to
the extent such amount consists of Net Proceeds subject to Section 2.11(b) or
not otherwise required to prepay the Loans pursuant to Section 2.11 or the
definition of the term “Net Proceeds”.

 



 -38- 

 

 

“Excess Cash Flow Period” shall mean (a) the fiscal year of the Borrower ending
on December 31, 2019, and (b) each fiscal year of the Borrower ended thereafter.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Accounts” shall mean (a) deposit accounts, securities accounts, or
commodity accounts (each as defined in the Uniform Commercial Code) which in the
aggregate contain less than $5,000,000 at any one time, including the market
value of any securities, commodities, contracts or other assets therein, (b) any
other deposit account, securities account or commodity account that is or used
exclusively as a (i) payroll, healthcare or other employee wage benefits
account, (ii) withholding tax account (including sales tax account),
(iii) escrow or permitted defeasance and redemption account, (iv) fiduciary or
trust account, together with the funds or other property held in or maintained
in any such account (including, without limitation) any fiduciary accounts
required to be maintained by any regulatory or quasi-regulatory body) or (v)
zero balance account, (c) deposit accounts, securities accounts, or commodity
accounts maintained in the ordinary course of business with depositary banks
outside the United States.

 

“Excluded Assets” shall mean:

 

(i)all leasehold interests (other than the Headquarters);

 

(ii)all fee-owned real property with a fair market value of less than
$5,000,000, provided that in no event shall any Loan Party be required to
provide a Mortgage or other Lien on any real property if such Mortgage or other
Lien would require approval from any Governmental Authority;

 

(iii)except to the extent a security interest therein can be perfected by the
filing of UCC financing statements, motor vehicles and other assets subject to
certificates of title;

 

(iv)letter of credit rights less than $5,000,000 (individually) (except to the
extent a security interest therein can be perfected by the filing of UCC
financing statements);

 

(v)commercial tort claims below $5,000,000 (individually);

 

(vi)Excluded Equity Interests;

 



 -39- 

 

 

(vii)a security interest to the extent the Borrower and the Administrative Agent
reasonably determine that the burden or cost of perfecting such security
interest outweighs the benefit of such security to the Lenders;

 

(viii)any intent to use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application or any registration issuing therefrom
under applicable Federal Law;

 

(ix)Margin Stock;

 

(x)any non-US assets or assets of the Borrower and its Subsidiaries that require
action under the Law of any non-US jurisdiction to create or perfect a security
interest in such assets, including any Intellectual Property in any non-US
jurisdiction (and no security agreements or pledge agreements governed under the
Laws of any non-US jurisdiction shall be required in respect of such assets);

 

(xi)(1) property subject to a purchase money security agreement, Capital Lease
or similar arrangement to the extent the granting of a security interest therein
is prohibited thereby or otherwise requires consent, unless such consent is
obtained, and/or (2)) any lease, license, contract, instrument or other
agreements or any property (including personal property) subject to a purchase
money security interest, Capitalized Lease Obligation or similar arrangements,
in each case to the extent permitted under the Loan Documents, to the extent
that a pledge thereof or a security interest therein would violate or invalidate
such lease, license, contract, instrument or agreement, purchase money,
Capitalized Lease or similar arrangement, or create a right of termination or
acceleration of payment or performance obligations in favor of any other party
thereto (other than the Borrower or a Guarantor) after giving effect to the
applicable anti-assignment clauses of the Uniform Commercial Code and other
applicable Laws, other than the proceeds and accounts receivables thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code and other applicable Laws notwithstanding such prohibition, provided that
with respect to any license or sublicense acquired as part of the Acquisition,
the Loan Parties shall have used commercially reasonable efforts to obtain such
consents;

 

(xii)any Governmental licenses, permits, franchises, charters, authorizations
and other regulated assets, to the extent the grant of such security interest
(1) is prohibited or restricted thereby, (2) requires prior notice to any
regulatory authority which has not been made (or any required waiting period
associated therewith has not expired) or (3) requires the consent, approval,
license or authorization of any regulatory authority which has not been
received, in each case, after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable Law ;

 



 -40- 

 

 

(xiii)any Securitization Assets (solely to the extent subject to a non-recourse
Qualified Securitization Financing made to a Securitization Subsidiary
transferred in accordance with Section 6.05 hereof);

 

(xiv)any asset or personal property held directly or indirectly by an Excluded
Foreign Subsidiary;

 

(xv)assets and personal property to the extent a security interest in such
assets or personal property would result in material adverse tax consequences to
the Borrower or any Subsidiary as reasonably determined by the Borrower and the
Administrative Agent; and

 

(xvi)Excluded Accounts, except, in the case of the Excluded Accounts described
in clauses (a), (b)(v) and (c) of the definition of “Excluded Accounts”, to the
extent a security interest therein can be perfected by the filing of UCC
financing statements.

 

“Excluded Contributions” shall mean the cash and Cash Equivalents received by
the Borrower from:

 

(a)       contributions in respect of its Equity Interests (other than
Disqualified Stock), and

 

(b)       the sale (other than to a Subsidiary of the Borrower or pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower or any of its Subsidiaries)
of Equity Interests (other than Disqualified Stock) of the Borrower,

 

in each case, as designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by a Responsible Officer of the Borrower.

 

“Excluded Equity Interests” shall mean:

 

(a)       any Equity Interests with respect to which, in the reasonable judgment
of the Administrative Agent, the Collateral Agent and the Borrower, the cost of
pledging such Equity Interests shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom,

 

(b)      Voting Stock in excess of 65% of the issued and outstanding Voting
Stock of any wholly-owned first tier subsidiary that is an Excluded Foreign
Subsidiary (provided, that any first-tier foreign subsidiary that is a
disregarded entity for tax purposes shall be deemed to be a Domestic Subsidiary
for purposes of this clause (b)),      

 

(c)       any Equity Interests in any Subsidiary to the extent, and for so long
as, the pledge thereof would be prohibited by any applicable Law (including any
legally effective requirement to obtain the consent of any Governmental
Authority unless such consent has been obtained),

 



 -41- 

 

 

(d)       any Equity Interests of any Subsidiary (other than as described in
clause (b)) to the extent that the pledge of such Equity Interests would result
in material adverse tax consequences to the Borrower or any Subsidiary as
reasonably determined by the Borrower and the Administrative Agent; and

 

(e)       any Equity Interests issued by any entity other than a Wholly Owned
Subsidiary (other than any Domestic Subsidiary that becomes a non-Wholly Owned
Subsidiary after the Closing Date as a result of (i) the disposition or issuance
of Equity Interests of such Domestic Subsidiary in either case to a Person that
is not an unaffiliated third party, (ii) any transaction entered into in
contemplation hereof or primarily in contemplation of such Domestic Subsidiary’s
ceasing to constitute a Subsidiary Guarantor or (iii) the disposition or
issuance of Equity Interests of such Domestic Subsidiary for less than the fair
market value of such shares as reasonably determined by the Borrower) to the
extent prohibited by the Organizational Documents or other Contractual
Obligation applicable to such person requiring third party consent (other than
the consent of Borrower or any of its Subsidiaries).

 

“Excluded Foreign Subsidiary” shall mean (i) any Foreign Subsidiary that is a
CFC and (ii) any Subsidiary that has no material assets other than Equity
Interests of, or Equity Interests and indebtedness of, one or more CFCs.

 

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (as amended or waived from time to time).

 

“Excluded Subsidiary” shall mean (with the exception of any Subsidiary that owns
any material Intellectual Property that is used in the business of any of the
Loan Parties or any Subsidiary that is party to any Material License Agreement):

 

(a)       any Subsidiary that is not a Wholly Owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Guarantor pursuant to the
requirements of Section 5.11 (for so long as such Subsidiary remains a
non-Wholly Owned Subsidiary), other than any Domestic Subsidiary that becomes a
non-Wholly Owned Subsidiary after the Closing Date as a result of (i) the
disposition or issuance of Equity Interests of such Domestic Subsidiary in
either case to a Person that is not an unaffiliated third party, (ii) any
transaction entered into primarily in contemplation of such Domestic
Subsidiary’s ceasing to constitute a Subsidiary Loan Party or (iii) the
disposition or issuance of Equity Interests of such Domestic Subsidiary for less
than the fair market value of such shares as reasonably determined by the
Borrower),

 

(b)       any Subsidiary that is prohibited by (x) subject to clause (g) below,
applicable Law or (y) Contractual Obligation from guaranteeing or securing the
Obligations (and for so long as such restriction is in effect); provided that in
the case of clause (y), such Contractual Obligation existed on the Closing Date
or, with respect to any Subsidiary acquired by the Borrower or a Subsidiary
after the Closing Date (and so long as such Contractual Obligation was not
incurred in contemplation of such acquisition), on the date such Subsidiary is
so acquired,

 



 -42- 

 

 

(c)       (i) any direct or indirect Foreign Subsidiary, (ii) any Subsidiary
that is described in clause (ii) of the defined term “Excluded Foreign
Subsidiary”, (iii) any direct or indirect Subsidiary of an Excluded Foreign
Subsidiary, or (iv) any other Subsidiary for which the provision of a Guarantee
or granting a security interest in respect of such Subsidiary would result in a
material adverse tax consequence to Borrower or one of its Subsidiaries (as
reasonably determined by the Borrower in consultation with the Agents),

 

(d)       any Immaterial Subsidiary for so long as such Subsidiary remains an
Immaterial Subsidiary,

 

(e)       any other Subsidiary with respect to which, in the reasonable judgment
of the Administrative Agent, the Collateral Agent and the Borrower, the cost of
providing a Guarantee or granting a security interest shall be excessive in view
of the benefits to be obtained by the Lenders therefrom,

 

(f)       any Subsidiary that would require any consent, approval, license or
authorization from any Governmental Authority to provide a Guarantee or grant a
security interests unless such consent, approval, license or authorization has
been received, or is received after commercially reasonable efforts by the
Borrower and/or such Subsidiary to obtain the same, and

 

(g)       any captive insurance Subsidiaries, any special purpose factoring
entities or any special purpose securitization vehicle or any Securitization
Subsidiary (in each case, solely to the extent subject to a Qualified
Securitization Financing or a Permitted Credit Support Arrangement), any
broker-dealer subsidiaries, bank or trust company subsidiaries or a
not-for-profit Subsidiary.

 

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, the following
Taxes:

 

(a)       Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes,

 

(b)       in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.19(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office,

 



 -43- 

 

 

(c)       Taxes attributable to such Recipient’s failure to comply with Section
2.17(g) and

 

(d)        any withholding Taxes imposed under FATCA.

 

“Existing Earn Out Obligations” shall mean those Earn Out Obligations existing
on the Closing Date and described on Schedule F.

 

“Existing Indebtedness” shall mean all third party Indebtedness of the Borrower,
the Acquired Business and their respective Subsidiaries (other than existing
Indebtedness (including ordinary course Capital Leases, equipment financings,
letters of credit, Existing Letters of Credit and other similar financings
arrangements) contemplated hereby to remain outstanding after the Closing Date
and listed on Schedule 6.01).

 

“Existing Letters of Credit” shall mean those letters of credit described on
Schedule E.

 

“Extraordinary Advance” shall have the meaning as assigned in Section
2.03(c)(iii).

 

“fair market value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’ length transaction between a willing seller
and a willing and able buyer, neither of whom is under undue pressure or
compulsion to complete the transaction.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (charged on such day on such transactions as
determined by the Administrative Agent).

 

“Fee Letter” shall mean that certain Senior Secured Credit Facilities Fee Letter
dated as of the Closing Date, by and among Ares Capital Management LLC, Ares
Capital Corporation, HPS Investment Partners, LLC and the Borrower.

 



 -44- 

 

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees, the Administrative Agent Fees, the Collateral Agent Fees and any
other fees due hereunder (including, without limitation, pursuant to Section
2.12).

 

“Field Exam” shall have the meaning as assigned in Section 5.07(b).

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

“First-Second Intercreditor Agreement” shall mean (x) that Intercreditor
Agreement dated as of the date hereof among the Collateral Agent as Senior
Agent, U.S. Bank National Association, as Junior Agent and the representatives
for purposes thereof for holders of one or more other classes of Indebtedness,
the Borrower, the other Loan Parties and the other parties thereto and (y) any
other intercreditor agreement entered into from time to time by the holders of
one or more classes of Indebtedness, the Loan Parties and the Collateral Agent
and any lender or agent from time to time and designated by the Collateral Agent
and the Borrower as a “First-Second Intercreditor Agreement”, in each case, as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, and which term shall also include any
replacement intercreditor agreement entered into in accordance with the terms
hereof.

 

“Foreign Lender” shall mean any Lender which for U.S. federal income tax
purposes (i) is regarded as a separate entity and is not a U.S. Person or (ii)
is disregarded as a separate entity and has a regarded owner that is not a U.S.
Person.

 

“Foreign Subsidiary” shall mean any Subsidiary (together with its successors)
that is incorporated or organized under the laws of any jurisdiction other than
the United States of America, any State thereof or the District of Columbia.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to each Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit obligations other than Letter of
Credit obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Revolving Agent, such Defaulting
Lender’s Applicable Percentage of Swingline Advances or Extraordinary Advances
(other than Swingline Advances and Extraordinary Advances as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders).

 

“Funding Conditions Provision” shall have the meaning assigned to such term in
Section 4.02.

 

“Funding Date” shall mean the date on which a Revolving Borrowing occurs.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided, that any reference to the application of
GAAP in Sections 3.13(a), 3.13(b), 3.20, 5.03, 5.07 and 6.02(e), to a Foreign
Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall mean
generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

 



 -45- 

 

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including (i) any supra-national bodies or public international
organizations such as the European Union or the European Central Bank, or World
Bank and (ii) the National Association of Insurance Commissioners).

 

“GSO” shall mean GSO Capital Partners LP and/or its managed funds or Affiliates.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness or other obligation (or any
existing right, contingent or otherwise, of the holder of Indebtedness or other
obligation to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, that the term “Guarantee” shall not include endorsements for collection
or deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (1) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (2) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof. The term “Guarantee” as a verb has a corresponding meaning.

 



 -46- 

 

 

“Guaranty Agreement” shall mean the Guaranty Agreement, in the substantially in
the form of Exhibit E, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, among the
Borrower, each Loan Party and the Collateral Agent.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

 

“Headquarters” shall mean the Borrower’s headquarters located at 350 Fifth Ave,
Empire State Building, New York, NY 10118.

 

“Highest Lawful Rate” shall mean the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 

“Honor Date” shall have the meaning assigned to such term in Section 2.05.

 

“HPS” shall mean HPS Investment Partners, LLC and/or its managed funds or
Affiliates.

 

“Hudson Notes” shall mean the notes set forth on Schedule G.

 

“IFRS” shall mean the International Financial reporting Standards issued by the
International Accounting Standards Board.

 

“Immaterial Subsidiary” shall mean any Subsidiary that did not, as of the last
day of the fiscal quarter of the Borrower most recently ended and Reported, have
assets with a value in excess of 2.5% of the Consolidated Total Assets or have
Net Receivables Financing Profit representing in excess of 2.5% of Net
Receivables Financing Profit as of such date and, when taken together with all
other Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower most recently ended and Reported, did not have assets with a value in
excess of 5.0% of the Consolidated Total Assets or Net Receivables Financing
Profit representing in excess of 5.0% of Net Receivables Financing Profit as of
such date (the “Excluded Subsidiary Limit”). In the event that the Immaterial
Subsidiaries, taken together, as of the last day of the fiscal quarter of the
Borrower most recently ended and Reported have assets representing in excess of
5.0% of the Consolidated Total Assets or Net Receivables Financing Profit in
excess of 5.0% of Net Receivables Financing Profit as of such date, the Borrower
shall designate, in its reasonable discretion, one or more Immaterial
Subsidiaries to no longer be Immaterial Subsidiaries as may be necessary such
that the foregoing Excluded Subsidiary Limit shall not be exceeded, and any such
Subsidiary shall thereafter not be deemed to be an Immaterial Subsidiary
hereunder (each such change, an “Immaterial Subsidiary Update”). Each Immaterial
Subsidiary as of the Closing Date shall be set forth on Schedule 1.01(b), and to
the extent that there is an Immaterial Subsidiary Update from time to time, in
connection with such update (but not more frequently than the delivery of a
quarterly Compliance Certificate is required pursuant to Section 5.04(e)) the
Borrower shall provide the Administrative Agent with an updated Schedule 1.01(b)
which reflect the Immaterial Subsidiaries at such time. Notwithstanding the
foregoing, no Subsidiary shall constitute an Immaterial Subsidiary if such
Subsidiary owns or possesses rights to any material intellectual property used
in the business of the Borrower and its Subsidiaries or if such Subsidiary is a
party to any Material License Agreement.

 



 -47- 

 

 

“Impacted Interest Period” shall have the meaning set forth in the definition of
“Eurocurrency Base Rate.”

 

“In-Transit Inventory” shall mean Inventory that is being shipped or otherwise
transported to a Loan Party from a point of origin within the continental United
States or is being shipped or otherwise transported to or from a point of origin
outside of the continental United States (other than Inventory in transit (x)
between locations set forth on Schedule 5.18 or (y) to any retail store of a
Loan Party located within the United States and Canada (excluding Quebec)).

 

“Indebtedness” of any person shall mean, without duplication:

 

(a)       all obligations of such person for borrowed money and all obligations
of such person evidenced by bonds (other than performance, surety or statutory
bonds or other similar instruments issued in the ordinary course of business),
debentures, notes or similar instruments;

 

(b)       all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);

 

(c)       all obligations of such person (other than intercompany items) issued
or assumed as the deferred purchase price of property or services incurred in
the ordinary course of business and maturing within 365 days after the
incurrence thereof (other than (x) accrued expense obligations and trade
accounts payable in the ordinary course of business and (y) Earn Out Obligations
or similar deferred or contingent purchase price obligations that are not yet
due and payable and are not expected to be due and payable in accordance with
the documentation giving rise thereto);

 

(d)       all Guarantees by such person of Indebtedness of others treated as
Indebtedness pursuant to another clause of this definition;

 

(e)       all Capital Lease Obligations of such person;

 



 -48- 

 

 

(f)       all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements;

 

(g)       the principal component of all obligations, contingent or otherwise,
of such person as an account party in respect of letters of credit;

 

(h)       the principal component of all obligations of such person in respect
of bankers’ acceptances; and

 

(i)       the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock).

 

The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof in which case such Indebtedness
shall not be more than the amount of such Indebtedness that is recourse to such
person; provided, however, that, notwithstanding the foregoing, Indebtedness for
purposes of this Agreement and the other Loan Documents, including for the
purposes of calculating the financial covenant in Section 6.10 or calculating
any financial ratio (including for the purposes of calculating Pro Forma
Compliance with respect of any incurrence or other test hereunder), Indebtedness
shall be deemed not to include (i) contingent obligations incurred in the
ordinary course of business, (ii) deferred or prepaid revenues, (iii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the respective seller, (iv)
[reserved], (v) obligations to make payments in respect of money backed
guarantees offered to customers in the ordinary course of business, (vi)
obligations to make payments to one or more insurers in respect of profit
sharing arrangements entered into in the ordinary course of business, (vii) any
amounts available and not drawn under any available commitments or (viii) the
obligations of any person to pay rent or other amounts under any lease (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations would be required to be classified and
accounted for as an operating lease under GAAP as in effect on the Closing Date,
or in excess of the amount of such Indebtedness that would be recourse to such
person.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.

 



 -49- 

 

 

“Intellectual Property Security Agreements” shall mean a Copyright Security
Agreement, a Patent Security Agreement, and a Trademark Security Agreement,
forms of which are attached as exhibits to the Collateral Agreement.

 

“Intercreditor Agreement” shall mean each of the First-Second Intercreditor
Agreement, the PNC Intercreditor Agreement, any other Customary Intercreditor
Agreement or any other agreement designated by the Borrower and the
Administrative Agent from time to time as an “Intercreditor Agreement”, and
“Intercreditor Agreements” means any two or more of each of the foregoing, in
each case, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Borrowing in accordance with
Section 2.07.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) net payments and receipts (if any) pursuant to interest rate hedging
obligations, and excluding amortization of deferred financing fees and expensing
of any bridge or other financing fees, (b) capitalized interest of such person,
whether paid or accrued, and (c) commissions, discounts, yield and other fees
and charges incurred for such period in connection with any accounts receivables
financing of such person or any of its subsidiaries that are payable to persons
other than the Borrower and the Subsidiaries.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
(being the last Business Day of March, June, September and December of each
year).

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 3 or 6 months
thereafter (or 12 months thereafter, a period shorter than 3 months or such
other period, in each case, if at the time of the relevant Borrowing, all
Lenders agree to make interest periods of such length available), as the
Borrower may elect, or the date any Eurocurrency Borrowing is converted to an
ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

 



 -50- 

 

 

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Inventory” shall have the meaning as assigned in the NYUCC.

 

“Inventory Appraisal” shall have the meaning as assigned in Section 5.07(b).

 

“Investment” shall have the meaning set forth in Section 6.04.

 

“ISP” shall mean, with respect to any Letter of Credit, the International
Standby Practices 1998 (International Chamber of Commerce Publication No. 590)
and any subsequent revision thereof adopted by the International Chamber of
Commerce on the date such Letter of Credit is issued.

 

“Issuing Bank” shall mean Revolving Agent or any Revolving Lender (for the
avoidance of doubt, other than HPS unless agreed to in writing in its sole
discretion) or any bank or financial institution selected by Revolving Agent in
Revolving Agent’s sole discretion and that agrees to act as an Issuing Bank, in
each case that issues a Letter of Credit. For the avoidance of doubt, HPS shall
not act as an Issuing Bank unless agreed to in writing in its sole discretion.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

 

“Junior Indebtedness” shall mean, collectively, Indebtedness of the Borrower or
any of its Subsidiaries that is (x) secured by a Lien that is junior in priority
to the Lien securing the Obligations, or (y) by its terms contractually
subordinated in right of payment to all or any portion of the Obligations or
(z) unsecured, in each case, other than intercompany Indebtedness among the
Borrower and its Subsidiaries and Indebtedness incurred under Section 6.01(e);
which for the avoidance of doubt, as of the Closing Date includes, the
Indebtedness under the Second Lien Credit Agreement, the Hudson Notes and the
Closing Date Subordinated Note, but excludes any Existing Earn Out Obligations.

 

“Latest Maturity Date” shall mean, as of any date of determination, the latest
final stated maturity date applicable to any Class of Loans or Commitments
hereunder at such time, in each case as extended in accordance with this
Agreement from time to time.

 



 -51- 

 

 

“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Disbursement” shall mean each payment or distribution made by an Issuing
Bank to the beneficiary of a Letter of Credit under or in connection with such
Letter of Credit.

 

“L/C Exposure” shall mean (i) with respect to an individual Letter of Credit,
the undrawn face amount of such Letter of Credit at such time (as such face
amount may have been reduced after issuance), plus the aggregate amount of all
L/C Disbursements in connection with such Letter of Credit that have not been
paid or reimbursed to the Issuing Bank or converted to Revolving Loans at such
time, and (ii) with respect to all Letters of Credit, the aggregate undrawn face
amount of all Letters of Credit plus the aggregate amount of all L/C
Disbursements in connection with all Letters of Credit that have not been paid
or reimbursed to the Issuing Bank or converted to Revolving Loans.

 

“L/C Facility Termination Date” shall have the meaning as provided in Section
2.5(a).

 

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

 

“L/C Sublimit” shall have the meaning as provided in Section 2.5(a).

 

“Landlord Reserve” shall mean,as to each location at which the Loan Parties have
Collateral or books and records located and as to which a Collateral Access
Agreement has not been received by Collateral Agent, a reserve, which initially
shall be in an amount equal to (such amount, the “Initial Landlord Reserve”) the
greater of (a) the number of months’ rent for which the landlord will have,
under applicable Law, a Lien in the Collateral of the Loan Parties to secure the
payment of rent or other amounts under the lease relative to such location, or
(b) 1 month’s rent under the lease relative to such location, which reserve may
be adjusted by the Revolving Agent in its Permitted Discretion (but in no event
in an amount greater than the Initial Landlord Reserve).

 

“Lead Arrangers” shall mean Ares Capital Management LLC and HPS Investments
Partners, LLC.

 

“Leased Material Real Property” shall mean the leased real property set forth on
Schedule 3.18.

 



 -52- 

 

 

“Lender” shall mean each Revolving Lender, each Term Lender and, unless the
context requires otherwise, each Issuing Bank.

 

“Letter of Credit” shall mean each letter of credit, if any, issued to the
account of Borrower pursuant to Section 2.05.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable Issuing Bank.

 

“Letter of Credit Indemnified Costs” shall have the meaning as assigned in
Section 2.05(i).

 

“Letter of Credit Related Person” shall have the meaning as assigned in Section
2.05(i).

 

“LIBO Screen Rate” shall have the meaning set forth in the definition of
“Eurodollar Base Rate”.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities; provided, that in no event shall an operating lease or an agreement
to sell be deemed to constitute a Lien.

 

“Limited Condition Acquisition” shall mean any Permitted Business Acquisition by
the Borrower or one or more of its Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Borrowing Base Certificate, each Compliance Certificate, any
promissory note issued under Section 2.09(e), solely for the purposes of 7.01(c)
hereof, the Fee Letter and all other documents, certificates, instruments or
agreements executed and delivered by or on behalf of a Loan Party for the
benefit of any Agent, Issuing Bank or Lender in connection herewith on or after
the date hereof.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Loans” shall mean the Term Loans, the Revolving Loans (including, for the
avoidance of doubt, any Swingline Advances and Extraordinary Advances).

 

“Local Time” shall mean New York City time.

 



 -53- 

 

 

“Majority Lenders” of any Tranche shall mean, at any time, (i) the Lenders under
such Tranche having Loans and unused Commitments representing more than 50% of
the sum of all Loans outstanding under such Tranche and unused Commitments under
such Tranche at such time; together with (2) (a) Ares, but only if Ares at such
time is a Lender under this Agreement and continues to hold Loans and unused
Commitments in an aggregate amount equal to at least 50% of the aggregate amount
of Loans and unused Commitments it held as of the Closing Date in such Tranche
and (b) HPS, but only if HPS at such time is a Lender under this Agreement and
continues to hold Loans and unused Commitments in an aggregate amount equal to
at least 50% of the aggregate amount of Loans and unused Commitments it held as
of the Closing Date in such Tranche.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) on the Closing Date, a Material Adverse
Effect (as defined in the Acquisition Agreement) as it relates to the Closing
Date Acquisition and (b) after the Closing Date, the existence of any event,
development or circumstance that, has had or would reasonably be expected to
have a material adverse effect on (i) the business, property, operations or
financial condition of the Borrower and the Subsidiaries, taken as a whole, (ii)
the ability of the Loan Parties, taken as whole, to fully and timely perform
their Obligations or (iii) the validity or enforceability of this Agreement or
any other Loan Document or the security interest of the Collateral Agent in any
material Collateral or the rights and remedies of the Administrative Agent,
Revolving Agent, Collateral Agent or any of the Lenders thereunder.

 

“Material Agreement” shall mean any agreement, contract or instrument to which
any Loan Party is a party or by which any Loan Party or any of its properties is
bound (including, without limitation with respect to customers and/or suppliers)
(i) pursuant to which any Loan Party receives or will receive revenue (as
determined in accordance with GAAP on the financial statements of the Borrower),
in excess of $50,000,000 in any Test Period, (ii) governing, creating,
evidencing or relating to Material Indebtedness of any Loan Party, (iii) the
termination or suspension of which, or the failure of any party thereto to
perform its obligations thereunder, would reasonably be expected to have a
Material Adverse Effect, (iv) which constitutes a Material License Agreement or
(v) any Qualified Securitization Financing Documentation.

 

“Material Indebtedness” shall mean any (i) Indebtedness (other than Loans,
Letters of Credit and the Closing Date Subordinated Convertible Note) of any one
or more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $25,000,000 and (ii) the Hudson Notes.

 

“Material License Agreements” shall mean license agreements, (i) the termination
or suspension of which, or the failure of any party thereto to perform its
obligations thereunder, would reasonably be expected to have a Material Adverse
Effect or (ii) pursuant to which the Borrower and its Subsidiaries has received
revenue, in excess of $50,000,000 in any Test Period.

 

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

 



 -54- 

 

 

“Maturity Date” shall mean (a) with respect to the Revolving Facility, the
Revolving Facility Maturity Date and (b) with respect to the Term Loans, the
Term Loan Maturity Date.

 

“Maximum Revolver Amount” shall mean, as of any date of determination, the
lesser of:

 

(A)       the Revolving Facility Aggregate Commitment as of such date, and

 

(B)       the Borrowing Base as of such date (based upon the most recent
Borrowing Base Certificate delivered by Borrower to Revolving Agent).

 

“Maximum Swingline Amount” has the meaning assigned in Section 2.4(a).

 

“Minimum Retained Amounts” shall mean payments from Securitization Providers,
Credit Support Providers and Account Debtors (x) that constitute Securitization
Assets (including Permitted Securitization Cash Collateral) and (y) amounts
necessary to maintain minimum account balances, current operations and debt
service in respect of a Qualified Securitization Financing; provided that
amounts described in this clause (y) (other than those amounts pending onward
payment to third parties) shall not at any one time exceed $2,000,000 for a
period of more than 3 Business Days.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean each real property encumbered by a Mortgage
pursuant to Section 5.11.

 

“Mortgages” shall mean the mortgages, debentures, hypothecs, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered pursuant to Section 5.11, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, with respect to
Mortgaged Properties, each in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within any of the preceding six plan years made or accrued an obligation to make
contributions.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

"Net Orderly Liquidation Percentage" shall mean, as of any date, the percentage
of value of Eligible Inventory that is estimated to be recoverable in an orderly
liquidation of such Eligible Inventory as evidenced by an appraisal satisfactory
to the Collateral Agent in its Permitted Discretion.

 



 -55- 

 

 

“Net Proceeds” shall mean:

 

(a)       100% of the proceeds in the form of cash and Cash Equivalents actually
received by the Borrower or any Subsidiary (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise and including
casualty insurance settlements and condemnation awards, but only as and when
received) from any Takings or Casualty Event or any sale, transfer or other
Disposition or Asset Sale pursuant to Section 6.05 (a)(iii), (h), (j) (solely to
the extent relating to a non-ordinary course one- time payment in respect of a
sale of an individual license or cross-license), (l), (o), (r), or (s)
(including any sale and leaseback of assets and any mortgage or lease of real
property) net of the sum of (i) any fees and/or out-of-pocket expenses
(including, without limitation, attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset (other than pursuant hereto), other customary expenses and
brokerage, consultant and other fees actually incurred in connection therewith),
(ii) the principal amount of any Indebtedness that is required to be repaid in
connection with such Asset Sale, Disposition, or Takings or Casualty Event
(other than Indebtedness under the Loan Documents) and is secured by a lien on
such asset permitted pursuant to Section 6.02 on a basis senior to the lien on
such assets securing the Collateral, together with any applicable premiums,
penalties, interest and/or breakage costs, (iii) Taxes paid or payable as a
result thereof or reasonably estimated to be payable in connection therewith by
the Borrower or such Subsidiary and attributable to such Asset Sale, Disposition
or Takings or Casualty Event, (including, where the proceeds are realized by a
Subsidiary of the Borrower, any incremental foreign, state and/or local income
taxes would be imposed as a result of distributing the proceeds in question from
any Subsidiary to the Borrower) and (iv) any reserve for adjustment in respect
of (1) the sale price of such asset or assets established in accordance with
GAAP and (2) any liabilities associated with such asset or assets and retained
by the Borrower or any of its Subsidiaries after such Asset Sale or Disposition
thereof, including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction, and it being
understood that “Net Proceeds” shall include, without limitation, any cash or
Cash Equivalents (x) received upon the Disposition of any non-cash consideration
received by the Borrower or any Subsidiary in respect of any such Asset Sale,
Disposition or Takings or Casualty Event and (y) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (iv) above or, if such liabilities have not been
satisfied in cash and such reserve has not been reversed within 180 days after
any such Asset Sale or Disposition, the amount of such reserve; provided, that,
if no Event of Default exists, the Borrower or any Subsidiary may deliver a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly after receipt of any such proceeds, but in no event to exceed 5
Business Days after any Loan Party’s or a Subsidiary’s receipt of any such
proceeds, setting forth such Loan Party’s or such Subsidiary’s intention to use,
or to commit to use, any portion of such proceeds, to acquire, maintain,
develop, construct, improve, upgrade or repair assets useful in the business of
the Borrower or any Subsidiaries or to make investments in Permitted Business
Acquisitions or Investments permitted by Section 6.04, in each case, if such
certificate shall have been delivered, within twelve months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not so used (or committed to be used) within such twelve-month period
(and if subject to a binding contract for reinvestment within such twelve-month
period, an additional six months after such initial twelve month period),
provided, that (x) no proceeds realized in a single transaction or series of
related transactions shall constitute Net Proceeds unless such proceeds shall
exceed $2,500,000 and (y) no proceeds shall constitute Net Proceeds in any
fiscal year until the aggregate amount of all such proceeds in such fiscal year
shall exceed $7,500,000 (and in such case, only the amount of such proceeds in
excess of such threshold amounts described in clauses (x) and (y) of this
proviso shall be constitute Net Proceeds); provided that the amounts that shall
not constitute Net Proceeds solely pursuant to the foregoing clauses (x) and (y)
shall not in the aggregate exceed $15,000,000; provided, still further, that
pending such reinvestment, such proceeds may be applied to temporarily reduce
outstanding Revolving Loans;

 



 -56- 

 

 

(b)       100% of the proceeds in the form of cash and Cash Equivalents from the
incurrence, issuance or sale by the Borrower or any of its Subsidiaries of any
Indebtedness, debt like securities (other than Excluded Indebtedness) or Equity
Interests (other than Excluded Contributions) of the Borrower and its
Subsidiaries, in each case, net of all taxes (including, where the proceeds are
realized by a Subsidiary of the Borrower, any incremental foreign, state and/or
local income taxes would be imposed as a result of distributing the proceeds in
question from any Subsidiary to the Borrower) paid or payable as a result
thereof or reasonably estimated to be payable in connection therewith and fees
and/or out-of-pocket expenses (including, without limitation, attorneys’ fees,
accountants’ fees, investment banking fees, underwriting discounts, commissions
and other customary costs, fees and expenses), in each case incurred in
connection with such equity issuance, or, as the context may require,
incurrence, borrowing or issuance of Indebtedness;

 

(c)       100% of the proceeds in form of cash and Cash Equivalents and from the
receipt by the Borrower or any of its Subsidiaries of extraordinary and
nonrecurring receipts, including without limitation, corporate tax refunds, net
of all taxes (including, where the proceeds are realized by a Subsidiary of the
Borrower, any incremental foreign, state and/or local income taxes would be
imposed as a result of distributing the proceeds in question from any Subsidiary
to the Borrower) paid or payable as a result thereof or reasonably estimated to
be payable in connection therewith and fees and/or out-of-pocket expenses
(including, without limitation, attorneys’ fees, accountants’ fees, commissions
and other customary costs, fees and expenses), in each case incurred in
connection with such extraordinary and nonrecurring receipt; provided that no
proceeds realized in a transaction or receipt shall constitute Net Proceeds
unless such proceeds exceed $5,000,000 (and in such case, only the amount of
such proceeds in excess of such threshold amounts shall be constitute Net
Proceeds); provided that the amounts that shall not constitute Net Proceeds
solely pursuant to the foregoing proviso shall not in the aggregate exceed
$10,000,000; and

 



 -57- 

 

 

(d)        100% of the proceeds in the form of cash and Cash Equivalents payable
to (and actually received by) the Borrower pursuant to the Acquisition Agreement
(excluding (x) payments with respect to working capital adjustments and (y)
indemnity payments owing to third parties, but including any amounts paid with
respect to the failure to obtain consents to the transfer of Intellectual
Property in connection with the Transactions), net of all taxes and fees and/or
out-of-pocket expenses (including, without limitation, attorneys’ fees,
accountants’ fees, commissions and other customary costs, fees and expenses).

 

provided that in the case of the events described in clauses (a), (b) and (c)
above, if the amount of any estimated Taxes or other liabilities exceeds the
amount of Taxes actually required to be paid (after taking into account any
available tax credits or deductions and any tax sharing arrangements) in cash
and Cash Equivalents in connection with such events, the aggregate amount of
such excess shall constitute Net Proceeds with respect to such event; provided,
further that in the case of clauses (a), (b) and (c) above, if a portion of the
Net Proceeds would otherwise be attributable to another person other than a Loan
Party or a Wholly-Owned Subsidiary thereof, the Net Proceeds for purposes of
Section 2.11 of this Agreement shall exclude the pro rata portion of the Net
Proceeds thereof attributable to or associated with the Equity Interests in such
person not held, directly or indirectly, by a Loan Party and not available for
distribution to or for the account of a Loan Party or its Wholly-Owned
Subsidiaries as a result of a prohibition under (i) applicable Law or (ii) the
applicable Organizational Documents of such person by the Indebtedness documents
of such person or another contractual obligation existing as of the date hereof
or at the time such asset or Investment is acquired (provided that such
restriction is not created in contemplation of the avoidance of the requirements
of Section 2.11(b) hereof).

 

Notwithstanding anything to the contrary contained herein, (i) no cash, Cash
Equivalents or any other amounts received in respect of the sale of inventory or
the sale of accounts receivables pursuant to any Permitted Credit Support
Arrangement shall constitute “Net Proceeds” or Securitization Financings, (ii)
to the extent any Net Proceeds are received by and person other than the
Borrower or a Subsidiary of the Borrower, no payment shall be required until
such Net Proceeds are received by the Borrower or a Subsidiary of the Borrower
and (iii) no cash, Cash Equivalents or any other amounts received by the
Borrower or any Subsidiary of the Borrower as a result of or in connection with
cancelled, discontinued, non-renewed or otherwise terminated license agreements
(which, for the avoidance of doubt, shall instead constitute Consolidated Net
Income in respect of the definition of the term “EBITDA” in connection with the
calculation of “Excess Cash Flow”.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of either of
them shall be disregarded.

 



 -58- 

 

 

“Net Receivables Financing Profit” shall mean, for any period, with respect to
the Borrower and its Subsidiaries on a consolidated basis, and with respect to
the Securitization Subsidiaries in respect of the Securitization Financings, the
EBITDA of the Borrower and Subsidiaries for such period, minus, without
duplication, the amount of Charges in respect of all Securitization Financings
in each case to the extent that such Charges were excluded in Consolidated Net
Income or were added back in calculating EBITDA with respect to the Borrower and
its Subsidiaries.

  

Notwithstanding the foregoing, Net Receivables Financing Profit for the four
fiscal period ended September 30, 2018 shall be $217,000,000 and for purposes of
determining Net Receivables Financing Profit for any Test Period that includes
the quarterly periods ending December 31, 2017, March 31, 2018, June 30, 2018
and September 30, 2018, Net Receivables Financing Profit for such quarterly
periods shall be $56,500,000, $42,500,000, $19,500,000 and $98,500,000,
respectively.

 

“NFIP” shall have the meaning assigned to such term in Section 5.11(c).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“NYUCC” shall mean Article 9 of the UCC as in effect in New York.

 

“Obligations” shall mean (i) the unpaid principal of and interest (including,
without limitation, interest accruing after the filing of any petition in
bankruptcy, or the commencement of any proceeding under any Debtor Relief Law,
relating to the Borrower or any other Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) and premium
(if any) on all Loans made pursuant to the Credit Agreement, (ii) all
reimbursement obligations (if any) and interest thereon (including, without
limitation, interest accruing after the filing of any petition in bankruptcy, or
the commencement of any preceding under any Debt Relief Law, relating to the
Borrower or any other Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) with respect to any Letter
of Credit issued pursuant to this Agreement and (iii) all guarantee obligations,
fees, expenses and all other obligations owed by a Loan Party to an Agent, the
Lenders or any other Secured Party, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or the Letters of Credit, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the Lead
Arrangers, the Agents or any Lender that are required to be paid by the Borrower
pursuant hereto) or otherwise. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor.

 

“OFAC” shall mean the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.

 



 -59- 

 

 

“Organizational Documents” shall mean, collectively, with respect to any Person,
(i) in the case of any corporation, the certificate of incorporation or articles
of incorporation and by-laws (or similar constitutive documents) of such Person,
(ii) in the case of any limited liability company, the certificate or articles
of formation or organization and operating agreement or memorandum and articles
of association (or similar constitutive documents) of such Person, (iii) in the
case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constitutive documents) of such Person (and,
where applicable, the equity holders or shareholders registry of such Person),
(iv) in the case of any general partnership, the partnership agreement (or
similar constitutive document) of such Person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
Person.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b).

 

“Overadvance” shall mean, as of any date of determination, that the Revolving
Facility Exposure is greater than the Maximum Revolver Amount.

 

“Owned Material Real Property” shall mean any real property set forth on
Schedule 3.18 with a fair market value of at least $5,000,000 owned in fee by a
Loan Party.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” shall have the meaning specified in Section 9.04(c).

 

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“Payment in Full” or “Paid in Full” shall mean (a) the termination of all
Commitments, (b) the cancellation or expiration of each Letter of Credit (except
to the extent cash collateralized or backstopped, in each case, in a manner
agreed to by the Borrower and the applicable Issuing Bank or as to which other
arrangements satisfactory to the applicable Issuing Bank shall have been made)
and (c) the payment in full in cash of all Loans and other amounts owing to any
Lender or any Agent in respect of the Obligations (other than contingent or
indemnification obligations not then due).

 



 -60- 

 

 

“Payment or Reduction Event” shall have the meaning specified in
Section 2.12(e).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the Loan Parties, in a form reasonably satisfactory to the
Administrative Agent.

 

“Permitted Business Acquisition” shall mean any Acquisition if (a) such
Acquisition was not preceded by, or effected pursuant to, an unsolicited or
hostile offer by the acquirer or an Affiliate of the acquirer; (b) such
Acquisition is of a Similar Business, (c) such Acquisition results in a net
positive change to Net Receivables Financing Profit on a Pro Forma Basis, (d)
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws;
(iii)(A) after giving effect to such Acquisition, calculated as of the last day
of the most recently ended and Reported fiscal quarter (1) the Consolidated
Total Leverage Ratio shall not exceed the lesser of (x) the Consolidated Total
Leverage Ratio as of the Closing Date and (y) the 0.50x above the Consolidated
Total Leverage Ratio immediately prior to giving effect to such “Permitted
Business Acquisition”; (2) the Consolidated First Lien Leverage Ratio shall not
exceed the lesser of (x) Consolidated First Lien Leverage Ratio as of the
Closing Date and (y) 0.50x above the Consolidated First Lien Leverage Ratio
immediately prior to giving effect to such “Permitted Business Acquisition” and
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower to such effect and (B) any acquired or newly
formed Subsidiary shall not be liable for any Indebtedness (except for
Indebtedness permitted by Section 6.01); and (e) the aggregate amount of
Acquisition Consideration in respect of Permitted Business Acquisitions shall
not exceed $150,000,000, provided that the aggregate amount of Acquisition
Consideration that may take the form of Earn Out Obligations for Permitted
Business Acquisitions occurring after the Closing Date shall not exceed
$10,000,000 in any fiscal year and in no event shall exceed $50,000,000 in the
aggregate after the Closing Date; (f) to the extent required by Section 5.11,
the Collateral and Guarantee Requirement will be satisfied with respect to such
acquired person and the Equity Interests of such acquired person; (g) provided
that the aggregate amount of Investments made in “Permitted Business
Acquisitions” in persons that do not become Loan Parties shall not exceed
$12,500,000; and (h) for any Acquisition with an Acquisition Consideration
greater than $50,000,000, the Borrower shall provide the Administrative Agent
with (X) a quality of earnings report (prepared by a “Big Four” accounting firm
or other nationally recognized accounting firm reasonably acceptable to the
Administrative Agent), (Y) projections and financials and (Z) such other
documents and information as the Administrative Agent may reasonably request.

 



 -61- 

 

 

"Permitted Credit Support Arrangement” shall mean (I) the sale by a Loan Party
or its Subsidiaries of Receivables to (i) The CIT Group/Commercial Services,
Inc. (the “Initial US CIT Service”) pursuant to (A)  (1) that certain
Deferred-Purchase Factoring Agreement by and between the Initial CIT Servicer
and Differential Brands Group Inc., American Marketing Enterprises Inc.; Briefly
Stated, Inc.; F&T Apparel LLC; GBG-BCBG LLC; GBG Accessories Group LLC; GBG
Beauty LLC; GBG Denim USA LLC; GBG Jewelry Inc.; GBG Socks LLC; GBG West LLC;
KHQ Investments LLC; Rossetti Handbags and Accessories, Ltd. and VZI Investment
Corp. (collectively, the “Differential Companies”) dated on or about the date of
the date of this Agreement; (2) that certain Deferred Purchase Export Factoring
Agreement by and between the Initial CIT Servicer and the Differential
Companies; (3) that certain Second Amended and Restated Deferred Purchase
Factoring by and between Robert Graham Designs, LLC, Hudson Clothing, LLC and
DFBG Swims LLC dated on or about the date of the date of this Agreement and (ii)
the sale of Receivables under the Canadian Sales Factoring Agreement by and
between CIT Financial (Canada) ULC (the “Initial Canadian CIT Servicer” and
together with the Initial US CIT Servicer, the “Initial CIT Servicers” and each,
an “Initial CIT Servicer”) and GBG Denim Canada ULC, dated December 24, 2015, as
amended by that certain amendment dated on or about the date of this Agreement
or (B) any other deferred purchase price factoring agreement/credit servicing
and insurance arrangement entered into between a Loan Party and the Initial CIT
Servicer, substantially in the form of one of the agreements described in clause
(A); as each such agreement in (A) and (B) may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time (collectively,
the “Permitted CIT Agreements” and each, a “Permitted CIT Agreement”) and
(ii) the factor or servicer under any other similar deferred purchase price
factoring agreement/credit servicing and insurance arrangement entered into
after the date hereof by any Loan Party or any Subsidiary for the factoring of
Receivables, in form and substance reasonably satisfactory to the Administrative
Agent (it being understood that any agreement substantially in the form of a
Permitted CIT Agreement shall be deemed to be reasonably satisfactory to the
Administrative Agent), as the same may be amended, amended and restated,
restated, supplemented or otherwise modified from time to time.

 

“Permitted Credit Support Services” shall mean (i) cash collateral or letters of
credit in respect of or as part of the borrowing base for a Qualified
Securitization Financing in a maximum principal amount at any one time
outstanding not to exceed the lesser (x) the amount needed to support borrowings
and other advances under a Qualified Securitization Financing (as determined by
the Borrower) and (y) $30,000,000 (“Permitted Securitization Cash Collateral”
and such amount, the “Permitted Securitization Cash Collateral Amount”), (ii)
service fees, expenses and other Charges in respect of the Permitted CIT
Arrangements or other similar credit insurance and servicing arrangements
entered into from time to time in an aggregate amount not to exceed 1.00% of
annual sales at any one time outstanding as determined by the Company.

 

“Permitted Discretion” shall mean a determination made by the Revolving Agent in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

 

“Permitted Holder” shall mean each of (i) GSO and Tengram, (ii) one or more
investments funds, investment partnerships or managed accounts controlled or
managed by the persons named in clause (i) or one of their Affiliates (other
than the Borrower and its Subsidiaries) and (iii) any “group” (as such term is
used in Section 13(d) and 14(d) of the Exchange Act) with respect to which any
such persons described in clauses (i) and (ii) above collectively exercise a
majority of the voting power.

 



 -62- 

 

 

“Permitted Liens” shall mean the collective reference to Liens permitted by
Section 6.02.

 

“Permitted Refinancing” and “Permitted Refinancing Indebtedness” shall mean any
Indebtedness issued or exchanged for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund or satisfy and discharge
(collectively, to “Refinance”), the Indebtedness being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Indebtedness); provided,
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus all
accrued interest and premium thereon and the amount of all original issue
discounts, underwriting discounts, reasonable and customary premiums, fees,
commissions, defeasance costs and expenses incurred in connection therewith),
(b) the average life to maturity of such Permitted Refinancing Indebtedness is
greater than or equal to that of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms not materially
less favorable to the Lenders (taken as a whole) as those contained in the
documentation governing the Indebtedness being Refinanced (provided that
provisions permitting payments necessary to avoid such subordinated Indebtedness
being classified as applicable high yield discount obligations for purposes of
Code Section 163(i) shall be permitted even if the Indebtedness being so
refinanced did not expressly provide for such payments), (d) no Permitted
Refinancing Indebtedness shall have greater guarantees or security, than the
Indebtedness being Refinanced, (e) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Secured Parties or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral (including in respect of Indebtedness of Foreign
Subsidiaries otherwise permitted under this Agreement and any collateral
pursuant to after-acquired property clauses, in each case, to the extent any
such collateral secured the Indebtedness being Refinanced) on terms not
materially less favorable to the Secured Parties (taken as a whole) than those
contained in the documentation (including any intercreditor agreement) governing
the Indebtedness being Refinanced and (f) no Event of Default shall have
occurred and be continuing or would result therefrom.

 

“Person” or “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company (or
series thereof) or government, individual or family trusts, or any agency or
political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (as defined Section 3(2) of
ERISA, but excluding any Multiemployer Plan) subject to the provisions of Title
IV of ERISA or Section 412 of the Code and in respect of which the Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.19(b).

 



 -63- 

 

 

“Pledged Collateral” shall mean Pledged Securities (as defined in the Collateral
Agreement) or a similar term (e.g. pledge assets, assigned claims, assigned
receivables) in the Collateral Agreement.

 

“PNC Purchase and Sale Agreement” means that certain Purchase and Sale Agreement
dated as of the date hereof among the SPV, the Borrower and the various entities
party thereto as Originators.

 

“PNC Securitization” and “PNC Securitization Documents” shall mean that certain
Receivables Purchase Agreement, dated as of the Closing Date (as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time, “PNC Receivables Purchase Agreement”) among Spring Funding, LLC, as seller
(the “SPV”), the Borrower, as servicer, the various purchasers from time to time
party thereto (the “PNC Securitization Purchasers”), PNC Capital Markets LLC, as
structuring agent (the “PNC Securitization Structuring Agent”) and PNC Bank,
National Association, as administrative agent (the “PNC Securitization
Administrative Agent”; together with the PNC Securitization Purchasers and the
PNC Securitization Structuring Agent, each a “PNC Securitization Secured Party”
and collectively, the “PNC Securitization Secured Parties”) and the related
agreements and documents executed and delivered in connection with the PNC
Receivables Purchase Agreement, in each case, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time in
accordance with the terms of this Agreement.

 

“PNC Intercreditor Agreement” shall mean (x) that Letter Agreement re Pledge of
SPV Interests dated as of the Closing Date among the Collateral Agent, the
Administrative Agent and Revolving Agent, the PNC Securitization Administrative
Agent, the Borrower and (y) any other intercreditor agreement entered into from
time to time by the holders of one or more classes of Indebtedness, the Loan
Parties and the Collateral Agent and any lender or agent from time to time and
designated by the Collateral Agent and the Borrower as a “PNC Intercreditor
Agreement”, in each case, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, and which term
shall also include any replacement intercreditor agreement entered into in
accordance with the terms hereof.

 

“Prepayment Transaction” shall mean any repayment, refinancing, substitution or
replacement, in whole or in part, of principal of outstanding Term Loans,
directly or indirectly, from the net proceeds of any Indebtedness of the
Borrower or any of its Subsidiaries, including, without limitation, as may be
effected through any other new or additional loans under this Agreement or by an
amendment of any provisions of this Agreement (including pursuant to Section
9.09(f)), including any replacement of a Non-Consenting Lender in connection
with a required assignment pursuant to Section 2.19.

 



 -64- 

 

 

“Pricing Grid” shall mean with respect to any Term Loan:

 

Consolidated First

Lien Leverage

Ratio

 

Applicable Margin

for Term Loans

that are

Eurocurrency

Loans

   Applicable
Margin for
Term Loans
that are ABR
Loans  Greater than 2.75 to 1.00   6.00%   5.00% Equal to or less than  2.75 to
1.00 but greater than 2.25 to 1.00   5.75%   4.75% Equal to or less than  2.25
to 1.00   5.50%   4.50%

 

Each change in the Applicable Margin shall be effective on and after the date of
delivery to the Administrative Agent of financial statements pursuant to Section
5.04(a) and 5.04(b) and a Compliance Certificate pursuant to Section 5.04(e)
evidencing the related change in the Consolidated First Lien Leverage Ratio as
of the first Business Day following such delivery. At any time the Borrower has
not submitted to the Administrative Agent the applicable information as and when
required under Section 5.01(e), the Applicable Margin shall be determined as if
the Consolidated First Lien Leverage Ratio were in excess of 2.75 to 1.00 as of
the first Business Day following the date on which such delivery should have
been made (without constituting a waiver of any Default or Event of Default
caused by the failure to timely deliver such financial statements and Compliance
Certificate) and continuing until the date on which such financial statements
and Compliance Certificate are delivered to the Administrative Agent.

 

Notwithstanding anything to the contrary set forth in this Agreement if (i) the
Consolidated First Lien Leverage Ratio used to determine the Applicable Margin
for any period is incorrect as a result of any error, misstatement or
misrepresentation contained in any financial statement or certificate delivered
pursuant to Section 5.04(a) or Section 5.04(b), and (ii) as a result thereof,
the Applicable Margin paid to the Lenders and/or the Issuing Banks, as the case
may be, at any time pursuant to this Agreement is lower than the Applicable
Margin that would have been payable to the Lenders and/or the Issuing Banks, as
the case may be, had the Applicable Margin been calculated on the basis of the
correct Consolidated First Lien Leverage Ratio, the Applicable Margin in respect
of such period will be adjusted upwards automatically and retroactively, and the
Borrower shall pay to each Lender and/or each Issuing Bank, as the case may be,
such additional amounts (“Additional Amounts”) as are necessary so that after
receipt of such amounts such Lender and/or Issuing Bank, as the case may be,
receives an amount equal to the amount it would have received had the Applicable
Margin been calculated during such period on the basis of the correct
Consolidated First Lien Leverage Ratio for such period. Additional Amounts shall
be payable 10 days following delivery by the Administrative Agent to the
Borrower of a notice setting forth in reasonable detail the Administrative
Agent’s calculation of the amount of any Additional Amounts owed to the Lenders
and/or the Issuing Banks (provided such 10 day period for payment shall not
apply in the case the Borrower notifies the Administrative Agent that there is
an error or a dispute regarding such calculation or Additional Amounts and in
which case such Additional Amounts owed by the Loan Parties (if any) shall be
paid promptly once such Additional Amount calculation is agreed). The payment of
Additional Amounts shall be in addition to, and not in limitation of, any other
amounts payable by the Borrower pursuant to Section 2.12 and Section 2.13.
Additional Amounts shall constitute “Obligations”. The agreements in this
paragraph shall survive the payment of the Loans and all other Obligations
payable under this Agreement and the termination of the Commitments.

 



 -65- 

 

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

 

“Prime Rate” shall mean the rate of interest quoted in the print edition of The
Wall Street Journal, Money Rates Section as the Prime Rate (currently defined as
the base rate on corporate loans posted by at least 75% of the nation’s 30
largest banks), as in effect from time to time (or, if such rate is or becomes
unavailable, another national publication selected by the Administrative Agent
(at the direction of the Required Lenders)). The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer. The Administrative Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.

 

“Pro Forma Basis” and “Pro Forma Effect” shall mean, in respect of a Specified
Transaction, that such Specified Transaction and the following transactions in
connection therewith (to the extent applicable) shall be deemed to have occurred
as of the first day of the applicable period of measurement for the applicable
covenant or requirement: (a) historical income statement items (whether positive
or negative) attributable to the property or Person, if any, subject to such
Specified Transaction (it being understood that any pro forma adjustment
described in the definition of “EBITDA” may be applied to any such test or
covenant to the extent that such adjustment is consistent with the definition of
“EBITDA”; provided that all adjustments pursuant to this definition shall be
subject to (and without duplication of) the limitations thereon (including caps)
set forth in the definition of "EBITDA"), (i) in the case of a Disposition of
all or substantially all Equity Interests in any Subsidiary of the Borrower or
any division, product line, or facility used for operations of the Borrower or
any of its Subsidiaries, shall be excluded, and (ii) in the case of an
Acquisition of all or substantially all of the property and assets or business
of any Person, or of assets constituting a business unit, a line of business or
division of such Person, or of all or substantially all of the Equity Interests
in a Person, shall be included, (b) any repayment, retirement, redemption,
satisfaction, and discharge or defeasance of Indebtedness (other than revolving
Indebtedness) or Disqualified Stock and (c) any Indebtedness incurred or assumed
by the Borrower or any of its Subsidiaries in connection therewith (and, if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination (taking
into account any hedging obligations applicable to such Indebtedness if such
hedging obligation has a remaining term in excess of twelve (12) months));
provided that “Pro Forma Basis,” and “Pro Forma Effect” in respect of any
Specified Transaction shall be calculated in a reasonably detailed and factually
supportable manner.

 



 -66- 

 

 

Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and also be reasonably acceptable to the Administrative Agent. If so
required by the applicable provision(s) of this Agreement (or the other Loan
Documents) in connection with a Pro Forma calculation hereunder, the Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
of the Borrower setting forth such calculations supporting them in reasonable
detail.

 

“Pro Forma Compliance” shall mean, as of any date of determination, that the
Borrower shall be in pro forma compliance with the covenants set forth in
Section 6.10 as of the date of such determination (calculated on a Pro Forma
Basis and giving Pro Forma Effect to the event giving rise to such
determination).

 

“Pro Forma Financial Statement” shall have the meaning assigned to such term in
Section 3.05(a)(i).

 

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of such entities
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower or any of the Subsidiaries prior to the Closing Date.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.19(b).

 

“Qualified Securitization Financing” shall mean (i) the PNC Securitization as in
effect on the Closing Date and (ii) any Securitization Financing that refinances
or replaces the PNC Securitization and any amendment to the PNC Securitization,
in each case that meets the following conditions: (a) such Securitization
Financing (including financing terms, covenants, termination events and other
provisions) is in the aggregate economically fair and reasonable to the Borrower
and, if applicable, the Securitization Subsidiary, (b) all sales and/or
contributions of Securitization Assets are made at fair market value and are
either (x) non-recourse to the Loan Parties or (y) if recourse to the Loan
Parties, (A) such recourse is limited solely to the Securitization Assets,
Permitted Securitization Cash Collateral or to payments made by a Credit Support
Provider in respect of such Securitization Assets and (B) and applicable
Securitization Provider shall have entered into a customary pari passu
intercreditor with the Agents on terms reasonably acceptable to the Agents, (c)
the only assets of the Loan Parties involved in such Securitization Financing
shall be accounts receivable generated in the ordinary course of business and
related Securitization Assets, Permitted Securitization Cash Collateral and
payments made by a Credit Support Provider in respect of such Securitization
Asset, (d) the Secured Parties shall have received a pledge of equity in the
Securitization Subsidiary party to such Securitization Financing in accordance
with the Collateral and Guarantee Requirement, (e) all amounts received by the
Loan Parties from counterparties to such Securitization Financing from the sale
of Receivables shall be deposited directly in a Controlled Account, (f) the Loan
Parties shall have granted to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in their rights arising under any such
Securitization Financing Documentation (including, without limitation, all
rights to payments received thereunder), and (h) any Securitization Financing
that amends, amends and restates, refinances or replaces the PNC Securitization
(or any refinancing thereof) shall be on terms that when taken as a whole are
not materially less favourable to the interests of the Borrower or the Secured
Parties than those set forth in the PNC Securitization on the Closing Date
(except with respect to fees, pricing, covenant and dilution levels, advance
rates and other payment terms, which may be adjusted to reflect then current
market terms for a similar business of similar size, credit quality and
financial condition operating in the same geographic areas; provided however
that unless consented to by the Agents, no such refinancing shall result (x) in
a degradation of the average Advance Ratio for accounts receivable in excess of
20% as compared to the average Advance Ratio for the same month in the prior
year under the then existing Securitization Financing or (y) an increase of more
than 2.00% on the interest rate spread for the then existing Securitization
Financing; provided further that any changes to pricing resulting from "dynamic
pricing" provisions contained in the Qualified Securitization Financing
Documentation then in effect shall not constitute an amendment to the pricing of
such Securitization Financing; it being understood that the maximum amount of
Indebtedness of the Borrower and its Subsidiaries and its Securitization
Subsidiaries pursuant to all Qualified Securitization Financing Documents shall
at no time exceed a maximum aggregate principal amount outstanding in excess of
$550,000,000.

 



 -67- 

 

 

“Qualified Securitization Financing Documentation” shall mean the documentation
evidencing any Qualified Securitization Financing.

 

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

“Recipient” shall mean (a) the Administrative Agent, (b) the Revolving Agent,
(c) the Collateral Agent (d) any Lender or (e) any Issuing Bank, as applicable.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Agreement” shall have the meaning assigned to such term in Section
3.09(c).

 



 -68- 

 

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the partners, directors, officers, employees, agents,
trustees and advisors of such person and of such person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Report” shall have the meaning assigned in Section 9.15.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

 

“Reported” shall mean, with respect to any fiscal quarter or Excess Cash Flow
Period of the Borrower, the delivery to the Administrative Agent of the
financial statements required to be delivered with respect to the end of such
fiscal quarter or such Excess Cash Flow Period under Section 5.04(a) or (b), as
applicable.

 

“Required Lenders” shall mean, at any time, (1) the Lenders having (a) Loans
outstanding, (b) L/C Exposure, and (c) Available Unused Commitments that, taken
together, represent more than 50% of the sum of (w) all Loans outstanding, (x)
L/C Exposure, and (y) the total Available Unused Commitments at such time;
together with (2) (a) Ares, but only if Ares at such time is a Lender under this
Agreement and continues to hold Term Loans and Revolving Commitments in an
aggregate amount equal to at least 50% of the aggregate amount of Term Loans and
Revolving Commitments it held as of the Closing Date and (b) HPS, but only if
HPS at such time is a Lender under this Agreement and continues to hold Term
Loans and Revolving Commitments in an aggregate amount equal to at least 50% of
the aggregate amount of Term Loans and Revolving Commitments it held as of the
Closing Date. The Loans, L/C Exposure, and Available Unused Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
50%; provided, that if the Consolidated First Lien Leverage Ratio calculated as
of the end of any Excess Cash Flow Period is (i) less than or equal to 2.75 to
1.00, the Required Percentage shall be 25% and (ii) less than or equal to 2.25
to 1.00, the Required Percentage shall be 0%.

 



 -69- 

 

 

“Requirements of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserves” shall mean, as of any date of determination, those reserves against
the Borrowing Base that Revolving Agent deems necessary or appropriate, in its
Permitted Discretion, including, without limitation, Landlord Reserves and
reserves in respect of duties and freight costs and royalties, in each case as
established in Revolving Agent’s Permitted Discretion. A Reserve may limit the
Borrowing capacity, reduce the Borrowing Base (by reduction of an advance rate
set forth in the Borrowing Base or otherwise), or otherwise restrict Borrower’s
ability to borrow under the Revolving Credit Facility. The amount of any Reserve
established by the Revolving Agent shall have a reasonable relationship to the
event, condition or other matter which is the basis for such Reserve as
determined by the Revolving Agent in its Permitted Discretion and shall not be
duplicative of any eligibility criteria, and, prior to establishing and imposing
any such Reserve, the Revolving Agent shall endeavour to provide the Borrower
prior notice of the creation or modification of any such Reserve but shall not
be liable for the failure to do so and the failure to do so shall not affect the
validity of any such Reserve.

 

“Responsible Officer” of any person shall mean any chief executive officer,
president, executive officer or Financial Officer of such person and any other
officer or similar official thereof responsible for the administration of the
obligations of such person in respect of this Agreement.

 

“Retained Declined Amounts” shall have the meaning as assigned in Section
2.11(e).

 

“Revolving Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Revolving Agent’s Account” shall mean the deposit account of Revolving Agent
identified on Schedule A-2 (or such other deposit account of Revolving Agent
that has been designated as such, in writing, by Revolving Agent to Borrower and
the Revolving Lenders).

 

“Revolving Availability Period” shall mean, with respect to the Revolving
Facility Commitments, the period from and including Closing Date to but
excluding the earlier of the Revolving Facility Maturity Date and the date of
termination of the Revolving Facility Commitments.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Facility” shall mean the revolving credit facilities
represented by the Revolving Facility Commitments.

 



 -70- 

 

 

“Revolving Facility Aggregate Commitment” shall mean the aggregate amount of
Revolving Facility Commitments as such commitment may be (a) reduced from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. As of the
Closing Date, the Revolving Facility Aggregate Commitment is $150,000,000.

 

“Revolving Facility Commitment” shall mean, with respect to any Revolving
Lender, such Lender’s commitment to make Revolving Loans pursuant to
Section 2.01 and incur L/C Exposure pursuant to Section 2.05, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Facility Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08, (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 9.04
and (c) increased pursuant to Section 2.24. The amount of each Lender’s
Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Facility Commitment, as applicable.

 

“Revolving Facility Exposure” shall mean, as of any date of determination, the
sum of (a) the aggregate principal amount of outstanding Revolving Loans
(inclusive of Extraordinary Advances and Swingline Advances), plus (b) the
amount of the L/C Exposure; provided, that for purposes of Section 2.12(a), the
Revolving Facility Exposure shall exclude the aggregate amount of Swingline
Advances. The Revolving Facility Exposure of any Lender at any time shall be
such Lender’s Applicable Percentage of the total Revolving Facility Exposure at
such time (as such amount may be adjusted due to the existence of any Defaulting
Lenders).

 

“Revolving Facility Maturity Date” shall mean April 29, 2023.

 

“Revolving Lender” shall mean a Lender with a Revolving Facility Commitment or
with outstanding Revolving Facility Exposure.

 

“Revolving Loan Account” shall have the meaning as assigned in Section 2.04(h).

 

“Revolving Loan Exposure” shall mean, with respect to any Revolving Lender, as
of any date of determination (a) prior to the termination of the Revolving
Facility Commitments, the amount of such Lender’s Revolving Facility Commitment,
and (b) after the termination of the Revolving Facility Commitments, the
aggregate outstanding principal amount of the Revolving Loans of such Lender.

 

“Revolving Loans” shall mean any revolving loan made by the Revolving Lenders to
the Borrower pursuant to Section 2.01(b), including any Swingline Advance and
any Protective Advance, in each case with respect to the Revolving Facility
Commitments.

 

“S&P” shall mean S&P Global Ratings, a business unit of Standard & Poor’s
Financial Services LLC, a subsidiary of S&P Global Inc.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (as of the Date of this Agreement,
Cuba, Iran, North Korea, Syria, and the Crimea region of Ukraine)

 



 -71- 

 

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons, (b) any Person headquartered,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by, or acting for or on behalf of, any Person described in clauses
(a) or (b) or (d) otherwise the subject or target of Sanctions.

 

“Sanctions Laws” shall mean laws, rules or regulations relating to economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the U.S. government, including those administered by OFAC or
the U.S. Department of State, or (b) the United Nations Security Council, the
European Union, any European Union member state or Her Majesty’s Treasury of the
United Kingdom or any other relevant sanctions authority with jurisdiction over
the Borrower or any of its Subsidiaries.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Lien Administrative Agent” shall mean (x) the “administrative agent”
under and as defined in the Second Lien Credit Agreement, (y) any successor
administrative agent permitted by the terms of the Second Lien Credit Agreement
and/or (y) any administrative or similar agent under the documentation
evidencing a Permitted Refinancing of the Second Lien Credit Agreement and
designated by the Borrower and the Administrative Agent as a “Second Lien
Administrative Agent” from time to time.

 

“Second Lien Credit Agreement” shall mean the Second Lien Credit Agreement dated
as of the date hereof among the Borrower, U.S. Bank National Association, as
administrative and as collateral agent, and the several banks and other
financial institutions from time to time parties thereto as lenders, as such
agreement may be amended, restated, amended and restated, supplemented, waived
or otherwise modified from time to time in accordance with terms of the
First-Second Intercreditor Agreement.

 

“Second Lien Credit Facility” shall mean the “Credit Facility” under and as
defined in the Second Lien Credit Agreement as of the date hereof and any
similar term in the Second Lien Credit Agreement as the Second Lien Credit
Agreement may be amended, restated, amended and restated, supplemented, waived
or otherwise modified from time to time.

 

“Second Lien Lenders” shall mean (x) each of the lenders under and as defined in
the Second Lien Credit Agreement from time to time, or, as the context may
require, (y) each of the lenders (or equivalent Persons) of a parties to the
documents governing Permitted Refinancing Indebtedness entered into in the place
of the Second Lien Credit Agreement and designed by the Borrower and the
Administrative Agent as “Second Lien Lenders” from time to time.

 

“Second Lien Loan Documents” shall mean (x) the “Loan Documents” as such term is
defined in the Second Lien Credit Agreement as of the Closing Date and, as the
context may require, (y) “Loan Documents” (or equivalent term) as defined in
credit agreement, note purchase agreement, indenture or other documents entered
into in connection with any Permitted Refinancing of the Second Lien Credit
Agreement and governing such Permitted Refinancing Indebtedness; in each case,
as such documents may be amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time in accordance with the terms of
the applicable Intercreditor Agreement.

 



 -72- 

 

 

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

“Securitization Assets” shall mean (x) in respect of the PNC Securitization, the
accounts receivable of the Loan Parties and other Supporting Assets (as defined
in the PNC Receivables Purchase Agreement and any other assets of the
Securitization Subsidiary pledged or sold pursuant to the terms of the
Receivables Purchase Agreement and the other PNC Securitization Documents and
(y) in respect to any other Qualified Securitization Financing, (i) the accounts
receivable of one or more of the Loan Parties sold or contributed to a
Securitization Subsidiary pursuant and subject to such Qualified Securitization
Financing (all “Pool Receivables”), the related security with respect to such
Pool Receivables, (iii) all Collections with respect to such Pool Receivables,
(iv) the cash collateral accounts, the lock boxes and collection accounts owned
by such Securitization Subsidiary and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such
lock-boxes and collection accounts and amounts on deposit therein, (v) all
rights (but none of the obligations) of the Securitization Subsidiary
transferred under the applicable purchase and sale agreement, (vi) all other
personal and fixture property or assets of the applicable Securitization
Subsidiary of every kind and nature including, without limitation, all goods
(including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts, chattel paper (whether
tangible or electronic), deposit accounts, securities accounts, securities
entitlements, letter-of-credit rights, commercial tort claims, securities and
all other investment property, supporting obligations, money, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles) (each as defined in the
UCC) and (vii) all proceeds of, and all amounts received or receivable under any
or all of, the foregoing.

 

“Securitization Collection Account” has the meaning assigned in Section 5.15.

 

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid in connection with any Qualified
Securitization Financing.

 

“Securitization Financing” shall mean any transaction or series of transactions
that may be entered into by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or any of its Subsidiaries may sell, convey or otherwise
transfer to (a) a Securitization Subsidiary (in the case of a transfer by the
Borrower or any of its Subsidiaries) or (b) any other Person (in the case of a
transfer by a Securitization Subsidiary), or may grant a security interest in,
any Securitization Assets of the Borrower or any of its Subsidiaries. For the
avoidance of doubt, a “Securitization Financing” for the purposes of this
agreement shall include an on or off-balance sheet receivables securitization
arrangement, as well as, any factoring arrangement, receivables financing or
vendor financing arrangement.

 

“Securitization Provider” shall mean (a) the PNC Securitization Parties for so
long as the PNC Securitization is in effect and (b) any other person designated
by the Borrower as a “Securitization Provider” in connection with a
Securitization Financing entered into by the Borrower or any of its subsidiaries
or a Securitization Subsidiary from time to time.

 



 -73- 

 

 

“Securitization Subsidiary” shall mean a Wholly Owned Subsidiary of the Borrower
(or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which the Borrower or any Subsidiary of the Borrower
makes an Investment and to which the Borrower or any Subsidiary of the Borrower
transfers Securitization Assets and related assets) that engages in no
activities other than in connection with the financing of Securitization Assets
of the Borrower or its Subsidiaries, all proceeds thereof and all rights
(contingent and other), collateral and other assets relating thereto, and any
business or activities incidental or related to such business, and which is
designated by the board of directors of the Borrower or such other Person (as
provided below) as a Securitization Subsidiary and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by the Borrower or any other Subsidiary of the Borrower, other than
another Securitization Subsidiary (excluding guarantees of obligations (other
than the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates the Borrower or
any other Subsidiary of the Borrower, other than another Securitization
Subsidiary, in any way other than pursuant to Standard Securitization
Undertakings (other than with respect any repayment obligations under any
Eligible Supporting Letter of Credit (as defined in the related Qualified
Securitization Documents)) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which none of the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than on terms which the
Borrower reasonably believes to be no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower and (c) to which none of the Borrower or any
other Subsidiary of the Borrower, other than another Securitization Subsidiary,
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.  Any such
designation by the board of directors of the Borrower or such other Person shall
be evidenced to the Administrative Agent by delivery to the Administrative Agent
of a certified copy of the resolution of the board of directors of the Borrower
or such other Person giving effect to such designation and a certificate
executed by a Responsible Officer certifying that such designation complied with
the foregoing conditions.

 

“Security Documents” shall mean the Mortgages, the Guaranty Agreement, the
Collateral Agreement, the Intellectual Property Security Agreements and each of
the security agreements, mortgages and other instruments and documents executed
and delivered pursuant to any of the foregoing or pursuant to Section 5.11, in
each case, as amended from time to time in accordance with the terms hereof and
thereof.

 

“Settlement” shall have the meaning as assigned in Section 2.04(d)(i).

 

“Settlement Date” shall have the meaning as assigned in Section 2.04(d)(i).

 

“Side Letter” shall mean that certain letter agreement dated as of June 27,
2018, by and among the Borrower, GBG and Seller.

 



 -74- 

 

 

“Similar Business” shall mean any business or activity of the Borrower or any of
its Subsidiaries currently conducted or proposed as of the Closing Date, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof, or is synergistic with or
complementary, incidental, ancillary or related thereto.

 

“Specified Event of Default” shall mean an Event of Default under
Section 7.01(b), (c) (solely with respect to principal, interest and other
recurring fees) (h) or (i).

 

“Specified Representations” shall mean those representations and warranties of
the Loan Parties pursuant to Section 3.01(a), (b), and (d), Section 3.02(a) and
(b)(i)(B) (in each case, with respect only to the Loan Documents), Section 3.03,
Section 3.10, Section 3.11, Section 3.17(a) and (b) (in each case, subject to
the Funding Condition Provision), Section 3.19, Section 3.25(a), Section 3.26
(with respect only to OFAC) and Section 3.27 (with respect only to OFAC and the
FCPA).

 

“Specified Transaction” shall mean (a) any Acquisition, any Disposition, any
sale, or other transfer that results in a Person ceasing to be a Subsidiary, any
involuntary Disposition, any Investment that results in a Person becoming a
Subsidiary, in each case, whether by merger, consolidation, division, or
otherwise, or any incurrence or repayment of Indebtedness or (b) any other event
that by the terms of the Loan Documents requires Pro Forma Compliance with a
test or covenant or requires such test or covenant to be calculated on a Pro
Forma Basis.

 

“Standard Letter of Credit Practice” shall mean, for Issuing Bank, any domestic
or foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

 

“Statutory Reserves” shall mean, with respect to any currency, the aggregate of
the maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of U.S. Dollar-denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

 



 -75- 

 

 

“Sterling” shall mean the lawful money of the United Kingdom.

 

“Subscription Agreements” shall mean, collectively, (i) the Subscription
Agreement, dated as of the date hereof, by and between the Borrower and Jason
Rabin, (ii) the Subscription Agreement, dated as of the date hereof, by and
between the Borrower and Ares, and (iii) the Subscription Agreement, dated as of
the date hereof, by and between the Borrower and GSO.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent; provided that in no event shall any Securitization Subsidiary be
deemed a subsidiary hereunder unless otherwise specified herein.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.

 

“Subsidiary Loan Party” shall mean (i) each of the Wholly Owned Subsidiaries of
the Borrower set forth on Schedule 1.01(g) hereto on the Closing Date and (ii)
each other Domestic Subsidiary of the Borrower formed or acquired after the
Closing Date (other any Excluded Subsidiary).

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of the Subsidiaries shall be a Swap Agreement.

 

“Swingline Advance” shall have the meaning as assigned in Section 2.04(b).

 

“Takings or Casualty Event” shall mean any loss of, damage to or destruction of,
or any condemnation or other taking for public use by any Governmental Authority
of, any property of any Loan Party or any of its Subsidiaries.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings (including backup
withholding), assessments, fees or other similar charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 



 -76- 

 

 

“Tengram” shall mean Tengram Capital Partners, LP.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans of a given
Class.

 

“Term Lender” shall mean means any Lender with a Term Loan Commitment or an
outstanding Term Loan.

 

“Term Loan” shall mean any term loan made by the Term Lenders to the Borrower
pursuant to Section 2.01(a). The aggregate principal amount of the Term Loans
outstanding as of Closing Date is $645,000,000.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Term Loans hereunder on the Closing Date,
expressed as an amount representing the maximum aggregate permitted principal
amount of the Term Loans to be made by such Lender. The amount of each Lender’s
Term Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Term Loan
Commitment, as applicable. The aggregate amount of the Lenders’ Term Loan
Commitments as of the Closing Date (immediately prior to termination on such
date pursuant to Section 2.08(a)) is $645,000,000.

 

“Term Loan Maturity Date” shall mean the date that is the five year anniversary
of the Closing Date.

 

“Test Period” shall mean, as of any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended and
Reported (taken as one accounting period).

 

“Tranche” shall mean a category of Commitments and extensions of credits
thereunder.

 

“Transaction Costs” shall mean fees, premiums, expenses, closing payments and
other similar transaction costs (including original issue discount or upfront
fees) payable or otherwise borne by Borrower and/or its subsidiaries in
connection with the Transactions and the transactions contemplated thereby.

 

“Transaction Documents” shall mean, Acquisition Agreement, the Ancillary
Agreements (as defined in the Acquisition Agreement), the Transition Services
Agreement, the Closing Date Subordinated Convertible Note, the Permitted CIT
Agreements, the PNC Securitization Documents, the Loan Documents and the Second
Lien Loan Documents, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 



 -77- 

 

 

“Transactions” shall mean, collectively, the Closing Date Acquisition and the
transactions to occur pursuant to the Acquisition Agreement, the Ancillary
Agreements (as defined in the Acquisition Agreement) and the other Transaction
Documents, including (a) the execution and delivery of the Loan Documents and
the initial borrowings hereunder, (b) the execution and delivery of the Second
Lien Credit Agreement and other Second Lien Loan Documents and the initial
borrowings thereunder and the issuance of Equity Interests in the Borrower
pursuant to the Subscription Agreements, (c) the execution and delivery of the
PNC Securitization Documents, the Permitted CIT Agreements and other documents,
intercreditor agreements and other transactions documents and filings related to
the PNC Securitization and the Permitted Credit Support Arrangements and the
amendment to the Whitehall Factoring Agreement and purchase and sale of certain
accounts receivable relating to the Acquired Business and the Whitehall
Factoring Agreement, (d) the repayment, redemption or discharge of, and
termination of all obligations and commitments and release of guaranties and
liens under certain Existing Indebtedness, (e) the conversion of the Borrower’s
preferred stock into common stock, (f) the receipt by the Borrower of the Equity
Contribution, (g) the issuance of the Closing Date Subordinated Note, (h) the
Borrower and certain of its Subsidiaries changing their names upon the
consummation of the Closing Date Acquisition and the making of the requisite
filings with the secretary of state (or equivalent) in the applicable
jurisdictions, (i) capitalization of the Securitization Subsidiary in respect of
the PNC Securitization and (j) the payment of all Transaction Costs to be paid
on, prior to or subsequent to the Closing Date.

 

“Transition Services Agreement” shall mean Transition Services Agreement, dated
as of the Closing Date, by and between Differential Brands Group Inc., a
Delaware corporation and GBG USA Inc., a Delaware corporation, as the same may
be amended, amended and restated, restated, supplemented or otherwise modified
from time to time.

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and ABR.

 

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

 

“Unfinanced Capital Expenditures” shall mean, for any period of determination,
(a) Capital Expenditures for such period, minus (b) the portion of Capital
Expenditures for such period that (i) are made in connection with the
reinvestment of Net Proceeds of any Disposition to the extent permitted
hereunder, (ii) are financed with net cash proceeds of any issuance of Equity
Interests of the Borrower or are paid for with Equity Interests of the Borrower
(in each case, other than Disqualified Stock), (iii) are obtained as a result of
a trade-in or exchange of equipment or other fixed assets, (iv) are reimbursed
by, or result in a credit from, third parties (including any landlord or other
owner of real property leased in connection with leasehold or property
improvements made by such party) or (v) are financed with the incurrence of
Indebtedness (other than revolving loans, proceeds of Qualified Securitization
Financings or factoring advances).

 



 -78- 

 

 

“Uniform Commercial Code” and “UCC” shall mean the Uniform Commercial Code in
effect in the State of New York; provided that if by reason of mandatory
provisions of Applicable Law, the perfection, non-perfection or priority of a
security interest is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” means the Uniform Commercial Code in effect in such other jurisdiction for
the purposes of the provisions in the Loan Documents relating to such perfection
or priority.

 

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05.

 

“Unrestricted Cash” shall mean, as of any date of determination,  the aggregate
amount of all cash and Cash Equivalents on the consolidated balance sheet of the
Borrower and its Subsidiaries that are Loan Parties that are not “restricted”
for purposes of GAAP and in which is held in an account which subject to a
Control Agreement for the benefit of the Collateral Agent or in which the
Collateral Agent has a perfected first-priority security interest (except in
each case, to the extent a Control Agreement or such “control” shall not be
required unless and until so required pursuant to Section 5.11); provided,
however, that the aggregate amount of Unrestricted Cash shall not (i) exceed
$20,000,000, (ii) include any cash or Cash Equivalents that are subject to a
Lien (other than any Lien in favor of the Collateral Agent) or (iii) include any
cash or Cash Equivalents that are restricted by contract, law or material
adverse tax consequences from being applied to repay any Obligations under the
Agreement.

 

“U.S. Dollars” or “$” shall mean lawful money of the United States of America.

 

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Borrower.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning specified in Section
2.17(g).

 

“Voting Stock” shall mean, as to any entity, all classes of Equity Interests of
such entity then outstanding and normally entitled to vote in the election of
directors of such entity.

 

“Warehouses” shall mean each real property location with Inventory of the Loan
Parties on average monthly basis in excess of $2,500,000.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 



 -79- 

 

 

“Whitehall Factoring Agreement” shall mean the Amended and Restated Receivables
Purchase Agreement, dated as of December 30, 2009, by and between the Sellers
(as defined therein), Whitehall Funding, LLC and acknowledged by Citibank, N.A.,
as the same may be amended, amended and restated, restated, supplemented or
otherwise modified from time to time.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a “complete withdrawal” or “partial withdrawal” from such Multiemployer Plan,
as such terms are defined in Section 4201(b) of ERISA.

 

“Withholding Agent” shall mean any Loan Party and each of the Revolving Agent
and the Administrative Agent.

 

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis as of any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 



 -80- 

 

 

Section 1.02      Terms Generally. (a) The definitions set forth or referred to
in Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document or other document or agreement shall mean such document as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that, although all financial statements
required to be delivered in accordance with Sections 5.04(a) and 5.04(b) will be
prepared in accordance with GAAP as in effect at such time such audit is
performed, if a change in GAAP (or in the interpretation of GAAP) after the
Closing Date would affect the computation of any financial ratio or requirement
set forth in any Loan Document, the Borrower may request an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. For purposes of determining compliance
with amounts and ratios contained herein (including for the purposes of
calculating compliance with any financial covenant) contained herein, (i) with
respect to the accounting for leases as either operating leases or capital
leases and the impact of such accounting in accordance with FASB ASC 840 on the
definitions and the calculation of financial covenants contained herein, for the
purposes of such calculations GAAP herein as in effect on the Closing Date shall
be applied, (ii) with respect to accounting for revenue recognition from
contracts with customers and the impact of such accounting in accordance with
FASB ASC 606 on the definitions and the calculation of amounts and ratios
contained herein, GAAP as in effect on the Closing Date shall be applied and
(iii) Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and without giving
effect to any election under FASB ASC 825 and FASB ASC 470-20 (or any other
financial accounting standard having a similar result or effect) to value any
Indebtedness of the Borrower or its Subsidiaries at “fair value” as defined
therein.

 

Any restriction, condition or prohibition applicable to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, set forth herein shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company, as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale or transfer, or similar term, as
applicable.

 

(b) All terms used in this Agreement which are defined in Article 8 or Article 9
of the NYUCC as in effect from time to time and which are not otherwise defined
herein shall have the same meanings herein as set forth therein, provided that
terms used herein which are defined in the UCC as in effect on the date hereof
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute except as the Administrative Agent and the Borrower
may otherwise agree.

 

Section 1.03     Pro Forma Calculations. For purposes of determining the
permissibility of any action, change, transaction or event or compliance with
any term that requires a calculation of any financial ratio or test (including,
without limitation, any Consolidated Fixed Charge Coverage Ratio, Consolidated
First Lien Leverage Ratio, Consolidated Total Leverage Ratio and/or the amount
or percentage of Net Receivables Financing Profit (including any component
definitions of the foregoing), Specified Transactions that have been made during
any applicable period of measurement (or subsequent to such applicable period of
measurement and prior to or simultaneously with the event for which the
calculation of any such ratio is made) and any Limited Condition Acquisition
(including any related actions and transactions) shall be calculated on a Pro
Forma Basis and be given pro forma effect assuming that all such Specified
Transactions and Limited Condition Acquisition had occurred on the first day of
the applicable period of measurement (or, in the case of Consolidated Total
Debt, on the last date of the applicable period of measurement) in good faith by
a Responsible Officer of the Borrower and include, for the avoidance of doubt.

 



 -81- 

 

 

Section 1.04      Currency Translation. For purposes of determining compliance
as of any date with Section 6.01, 6.02, 6.04, 6.05, 6.06 or 6.07, amounts
incurred or outstanding in currencies other than U.S. Dollars shall be
translated into U.S. Dollars at the exchange rates in effect on the first
Business Day of the fiscal quarter in which such determination occurs or in
respect of which such determination is being made, as such exchange rates shall
be determined in good faith by the Borrower. No Default or Event of Default
shall arise as a result of any limitation or threshold set forth in U.S. Dollars
in Section 6.01, 6.02, 6.04, 6.05, 6.06 or 6.07 or paragraph (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those applicable on the first day of the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.

 

Section 1.05      Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall at all times be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such times.

 

Section 1.06      Limited Condition Acquisitions. Notwithstanding anything
herein to the contrary, solely in the case of the incurrence of any Indebtedness
or Liens or the making of any Investments or consolidations, mergers, divisions,
or other fundamental changes, in each case in connection with a Limited
Condition Acquisition, (a) for purposes of determining compliance with any
provision of this Agreement which requires that no Default or Event of Default,
as applicable, has occurred, is continuing or would result from any such action,
as applicable, such condition shall be deemed satisfied, so long as (x) no Event
of Default exists on the date of execution of the definitive agreement(s) for
such Limited Condition Acquisition and (y) no Specified Event of Default exists
at the time of, and immediately after giving effect to, the consummation of such
Limited Condition Acquisition, and (b) for purposes of determining compliance
with any provision of this Agreement which requires that any of the
representations and warranties made by any Loan Party set forth in this
Agreement or in any other Loan Document be true and correct, such condition
shall be deemed satisfied, so long as (x) the representations and warranties in
this Agreement and the other Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier therein) as of the
date of execution of the definitive agreement(s) for such Limited Condition
Acquisition and (y) the Specified Representations (in each case, modified solely
to the extent necessary to reflect the applicable terms of such Limited
Condition Acquisition as set forth in the definitive agreement(s) governing such
transaction) are true and correct in all material respects (without duplication
of any materiality qualifier therein), at the time of, and immediately after
giving effect to, the consummation of such Limited Condition Acquisition, and
neither the Borrower nor any other Loan Party shall be required to bring down
any other representation or warranty as a condition to the consummation of such
Limited Condition Acquisition (or the incurrence of any Indebtedness and any
other ancillary transaction consummated in connection with such Limited
Condition Acquisition).

 



 -82- 

 

 

SECTION 1.07      Cashless Rolls. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

 

Article II

 

The Credits

 

Section 2.01       Commitments. Subject to the terms and conditions set forth
herein:

 

(a)       each Term Lender agrees to make Term Loans to the Borrower in U.S.
Dollars on the Closing Date from its U.S. Lending Office in a principal amount
equal to its Term Loan Commitment. Amounts repaid in respect of Term Loans may
not be reborrowed.

 

(b)       Subject to the terms and conditions of this Agreement, until the
Revolving Facility Maturity Date each Revolving Lender agrees (severally, not
jointly or jointly and severally) to make revolving loans to Borrower in an
amount at any one time outstanding not to exceed the lesser of:

 

(ii)       such Lender’s Revolving Facility Commitment, or

 

(iii)      such Lender’s Applicable Percentage of the result of (x) the Maximum
Revolver Amount less (y) the L/C Exposure at such time.

 

(c)       The outstanding principal amount of the Revolving Loans, together with
interest accrued and unpaid thereon, shall constitute Obligations and shall be
due and payable on the Revolving Facility Maturity Date or, if earlier, on the
date on which they are declared due and payable pursuant to the terms of this
Agreement or the date on which Revolving Facility Commitments with respect
thereto have been terminated pursuant to the terms of this Agreement.

 

(d)       Anything to the contrary in this Section 2.01 notwithstanding,
Revolving Agent shall have the right (but not the obligation), in the exercise
of its Permitted Discretion, to establish and increase or decrease Reserves
against the Borrowing Base. The amount of any Reserve established by Revolving
Agent shall have a reasonable relationship to the event, condition, other
circumstance, or fact that is the basis for such Reserve and shall not be
duplicative of any other reserve established and currently maintained.

 



 -83- 

 

 

(e)       within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and, subject to the terms and
conditions of this Agreement, reborrow Revolving Loans.

 

Section 2.02      Loans and Borrowings.

 

(a)       Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

 

(b)       Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs or taxes
resulting from such exercise and existing at the time of such exercise.

 

(c)       At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that (i) each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Revolving Commitments. Borrowings of more than one
Type and Class may be outstanding at the same time; provided, that there shall
not at any time be more than a total of (i) five Eurocurrency Borrowings
outstanding under each Class of Term Loans and (ii) five Eurocurrency Borrowings
outstanding under the Revolving Credit Facility.

 

(d)       Notwithstanding any other provision of this Agreement, Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date or Term Loan Maturity Date or other Maturity Date of any
other Class of Loans, as applicable.

 

(e)       If no election as to the Type of Borrowing or is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 



 -84- 

 

 

Section 2.03      Requests for Term Borrowings. To request a Term Borrowing, the
Borrower shall notify the Administrative Agent of such request (as provided in
Section 9.01) in writing by providing a Borrowing Request in the form of Exhibit
C hereto (a) in the case of a Eurocurrency Borrowing, not later than such time
as the Administrative Agent and Lead Arrangers shall agree, (b) in the case of
an ABR Term Loan Borrowing, not later than such time as the Administrative Agent
and Lead Arrangers shall agree. Each such written Borrowing Request shall be
irrevocable and shall be provided by electronic mail or telecopy to the
Administrative Agent. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i)       the Class of such Borrowing;

 

(ii)       the aggregate amount of the requested Borrowing;

 

(iii)      the date of such Borrowing, which shall be a Business Day;

 

(iv)      whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(v)       in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(vi)      the location and number of the Borrower’s account to which funds are
to be disbursed.

 

(b)       Unless the Administrative Agent receives notice from a Term Lender
prior to 9:00 a.m. on the Closing Date that such Term Lender will not make
available as and when required hereunder to Administrative Agent for the account
of Borrower the amount of that Term Lender’s Term Loan Commitment,
Administrative Agent may assume that each Term Lender has made or will make such
amount available to Administrative Agent in immediately available funds on the
Closing Date and Administrative Agent may, in reliance upon such assumption,
make available to Borrower a corresponding amount. If, on the Closing Date, any
Term Lender shall not have remitted the full amount that is required to make
available to Administrative Agent in immediately available funds and if
Administrative Agent has made available to Borrower such amount on the Closing
Date, then such Term Lender shall make the amount of such Term Lender’s Term
Loan Commitment available to the Administrative Agent in immediately available
funds, to the Administrative Agent’s account, no later than 10:00 a.m. on the
Business Day that is the first Business Day after the Closing Date. If any Term
Lender shall not remit the full amount that it is required to make available to
Administrative Agent in immediately available funds as and when required hereby
and if Administrative Agent has made available to Borrower such amount, then
that Term Lender shall be obligated to immediately remit such amount to
Administrative Agent, together with interest at the Defaulting Lender Rate for
each day until the date on which such amount is so remitted. A notice submitted
by Administrative Agent to any Term Lender with respect to amounts owing under
this Section 2.03(b) shall be conclusive, absent manifest error. If the amount
that a Term Lender is required to remit is made available to Administrative
Agent, then such payment to Administrative Agent shall constitute such Term
Lender’s Term Loan for all purposes of this Agreement.

 



 -85- 

 

 

Section 2.04      Revolving Borrowing Procedures and Settlements.

 

(a)           Procedure for Borrowing Revolving Loans. Each Revolving Borrowing
shall be made by a written Borrowing Request by an Authorized Person delivered
to Administrative Agent and Revolving Agent and received by Administrative Agent
and Revolving Agent no later than (i) 10:00 a.m. on the Business Day that is
five (5) Business Days prior to the requested Funding Date or (ii) if a
Swingline Advance is available hereunder and requested, 10 a.m. on the requested
Funding Date specifying (i) the amount of such Revolving Borrowing (which shall
be in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum), and, (ii) if such Revolving Borrowing
is requested to be made as a Swingline Advance and (iii) the requested Funding
Date (which shall be a Business Day); provided, that any Revolving Borrowing
requested to be made five (5) or more Business Days after delivery of the
Borrowing Request therefor shall not be deemed a request for a Swingline
Advance. With respect to each request for a Revolving Borrowing requested to be
made as a Swingline Advance pursuant to this Section 2.04(a), each Revolving
Lender agrees that Revolving Agent shall make such requested Revolving Borrowing
to Borrower on behalf of the Revolving Lenders as a Swingline Advance so long as
(x) the making of such Swingline Advance would not result in the aggregate
amount of outstanding Swingline Advances exceeding $50,000,000 (the “Maximum
Swingline Amount”) and (y) the conditions precedent set forth in Section 4.01
shall be satisfied.

 

(b)Making of Loans.

 

(i)       After receipt of a request for a Revolving Borrowing pursuant to
Section 2.04(a), Revolving Agent at its option and in its discretion shall do
either of the following:

 

(A)       if such Revolving Borrowing is requested to be made as a Swingline
Advance, advance the amount of the requested Revolving Borrowing to Borrower
disproportionately (a “Swingline Advance”) out of Revolving Agent’s own funds on
behalf of Revolving Lenders, solely to the extent that the aggregate amount of
outstanding Swingline Advances (after giving effect to any such Revolving
Borrowing) does not exceed the Maximum Swingline Amount, which Swingline Advance
shall be on the Funding Date specified in the relevant request for a Revolving
Borrowing, and thereby elect Settlement in accordance with clause (d) below such
that, upon such Settlement, each Lender’s share of the Revolving Loans
(including the amount of any such Swingline Advance settled on such date)
equals, at all times, such Lender’s Applicable Percentage of the outstanding
Revolving Loans. For the avoidance of doubt, all Swingline Advances constitute
Revolving Loans hereunder. Revolving Agent shall make the proceeds of Swingline
Advances available to Borrower on the applicable Funding Date by transferring
immediately available funds equal to such proceeds to the Designated Account.
Each Swingline Advance shall be in an amount that is an integral multiple of an
amount to be agreed between the Borrower and Revolving Agent, and not less than
an amount to be agreed between the Borrower and the Revolving Agent. Revolving
Agent shall charge to the Revolving Loan Account usual and customary fees for
the wire transfer of each Revolving Borrowing. All Swingline Advances made under
this Section 2.04(b)(i)(A) shall be subject to Settlement in accordance with
Section 2.04(d) below; it being understood that all payments on any such
Swingline Advances shall be payable solely to Revolving Agent until Settlement
thereof shall have occurred; or

 



 -86- 

 

 

(B)       if such Revolving Borrowing is not requested to be made as a Swingline
Advance and if Swingline Advances are not available, notify the Lenders by
telecopy, telephone, email, or other electronic form of transmission, of the
requested Revolving Borrowing. If Revolving Agent has notified the Revolving
Lenders of a requested Revolving Borrowing five (5) Business Days prior to the
Funding Date, then each Revolving Lender shall make the amount of such Lender’s
Applicable Percentage of the requested Revolving Borrowing available to
Revolving Agent in immediately available funds, to Revolving Agent’s Account,
not later than 12.00 p.m. on the Business Day that is the requested Funding
Date. After Revolving Agent’s receipt of the proceeds of such Revolving Loans
from the Revolving Lenders, Revolving Agent shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to the Designated
Account; provided, that, subject to the provisions of Section 2.04(c)(ii), no
Revolving Lender shall have an obligation to make any Revolving Loan to the
extent the requested Revolving Borrowing would exceed the Availability on such
Funding Date. Revolving Agent shall charge to the Revolving Loan Account usual
and customary fees for the wire transfer of each Revolving Borrowing.

 

(ii)       Unless Revolving Agent receives notice from a Revolving Lender prior
to 9:30 a.m. on the Business Day that is the requested Funding Date relative to
a requested Revolving Borrowing as to which Revolving Agent has notified the
Revolving Lenders of a requested Revolving Borrowing that such Revolving Lender
will not make available as and when required hereunder to Revolving Agent for
the account of Borrower the amount of that Revolving Lender’s Applicable
Percentage of the Revolving Borrowing, Revolving Agent may assume that each
Revolving Lender has made or will make such amount available to Revolving Agent
in immediately available funds on the Funding Date and Revolving Agent may (but
shall not be so required), in reliance upon such assumption, make available to
Borrower a corresponding amount. If, on the requested Funding Date, any
Revolving Lender shall not have remitted the full amount that it is required to
make available to Revolving Agent in immediately available funds and if
Revolving Agent has made available to Borrower such amount on the requested
Funding Date, then such Revolving Lender shall make the amount of such Revolving
Lender’s Applicable Percentage of the requested Revolving Borrowing available to
Revolving Agent in immediately available funds, to Revolving Agent’s Account, no
later than 10:00 a.m. on the Business Day that is the first Business Day after
the requested Funding Date (in which case, the interest accrued on such
Revolving Lender’s portion of such Revolving Borrowing for the Funding Date
shall be for Revolving Agent’s separate account). If any Revolving Lender shall
not remit the full amount that it is required to make available to Revolving
Agent in immediately available funds as and when required hereby and if
Revolving Agent has made available to Borrower such amount, then that Revolving
Lender shall be obligated to immediately remit such amount to Revolving Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Revolving Agent to
any Revolving Lender with respect to amounts owing under this
Section 2.04(c)(ii) shall be conclusive, absent manifest error. If the amount
that a Revolving Lender is required to remit is made available to Revolving
Agent, then such payment to Revolving Agent shall constitute such Revolving
Lender’s Revolving Loan for all purposes of this Agreement. If such amount is
not made available to Revolving Agent on the Business Day following the Funding
Date, Revolving Agent will notify Borrower of such failure to fund and, upon
demand by Revolving Agent, Borrower shall pay such amount to Revolving Agent for
Revolving Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Revolving Loans composing such Revolving
Borrowing.

 



 -87- 

 

 

(c)Protective Advances and Optional Overadvances.

 

(i)       Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.04(c)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Article
IV are not satisfied, Revolving Agent hereby is authorized by Borrower and the
Revolving Lenders, from time to time, in Revolving Agent’s sole discretion, to
make Revolving Loans to, or for the benefit of, Borrower, on behalf of the
Revolving Lenders, that Revolving Agent in its Permitted Discretion deems
necessary or desirable (1) to preserve or protect the Collateral or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (the
Revolving Loans described in this Section 2.04(c)(i) shall be referred to as
“Protective Advances”). Notwithstanding the foregoing, no Protective Advance
shall be made which would cause the aggregate amount of all Protective Advances
outstanding at any one time to exceed 10% of the Revolving Facility Aggregate
Commitment unless the Majority Lenders of the Revolving Credit Facility
otherwise agree.

 

(ii)       Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.04(c)(iv), the Revolving Lenders
hereby authorize Revolving Agent, and Revolving Agent may, but is not obligated
to, knowingly and intentionally, continue to make Revolving Loans to Borrower
notwithstanding that an Overadvance exists or would be created thereby, so long
as (A) after giving effect to such Revolving Loans, the outstanding Revolving
Facility Exposure does not exceed the Borrowing Base by more than 10% of the
Revolving Facility Aggregate Commitment (unless the Majority Lenders of the
Revolving Credit Facility agree to a higher amount), and (B) after giving effect
to such Revolving Loans, the outstanding Revolving Facility Exposure does not
exceed the Revolving Facility Aggregate Commitment. In the event Revolving Agent
obtains actual knowledge that an Overadvance exists, regardless of the amount
of, or reason for, such excess, Revolving Agent shall notify the Lenders as soon
as practicable and the Lenders with Revolving Facility Commitments thereupon
shall, together with Revolving Agent, jointly determine the terms of
arrangements that shall be implemented with Borrower intended to eliminate the
Overadvance within thirty (30) days. In such circumstances, if any Lender with a
Revolving Facility Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Majority Lenders of the
Revolving Credit Facility. The foregoing provisions are meant for the benefit of
the Revolving Lenders and Revolving Agent and are not meant for the benefit of
Borrower. Each Lender with a Revolving Facility Commitment shall be obligated to
make Revolving Loans in accordance with Section 2.04(b) in, or settle
Overadvances made by Revolving Agent with Revolving Agent as provided in Section
2.04(d) (or Section 2.23, as applicable) for, the amount of such Lender’s
Applicable Percentage of any unintentional Overadvances by Revolving Agent
reported to such Revolving Lender, any intentional Overadvances made as
permitted under this Section 2.04(c)(ii), and any Overadvances resulting from
the charging to the Revolving Loan Account of interest, fees, or expenses of the
Revolving Agent.

 



 -88- 

 

 

(iii)      Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder. Prior to Settlement
with respect to Extraordinary Advances, all payments on the Extraordinary
Advances made by Revolving Agent, including interest thereon, shall be payable
to Revolving Agent solely for its own account. The Extraordinary Advances shall
be repayable on demand, be secured by the Liens of the Collateral Agent,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Revolving Loans. The provisions of this Section 2.04(c) are for
the exclusive benefit of Revolving Agent and the Revolving Lenders and are not
intended to benefit Borrower (or any other Loan Party) in any way.

 

(iv)      Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by Revolving
Agent if such Extraordinary Advance would cause the aggregate principal amount
of Extraordinary Advances outstanding to exceed an amount equal to 10% or more
of the Revolving Facility Aggregate Commitment; and (B) to the extent that the
making of any Extraordinary Advance causes the aggregate Revolving Facility
Exposure to exceed the Revolving Facility Aggregate Commitment, such portion of
such Extraordinary Advance shall be for Revolving Agent’s sole and separate
account and not for the account of any Revolving Lender and shall be entitled to
priority in repayment in accordance with the Agreement Among Lenders.

 

(d)          Settlement. It is agreed that each Revolving Lender’s funded
portion of the Revolving Loans is intended by the Revolving Lenders to equal, at
all times, such Revolving Lender’s Applicable Percentage of the outstanding
Revolving Loans. Such agreement notwithstanding, Revolving Agent and the
Revolving Lenders agree (which agreement shall not be for the benefit of
Borrower) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Revolving Lenders as to the
Revolving Loans (including the Swingline Advances and Extraordinary Advances)
shall take place on a periodic basis in accordance with the following
provisions:

 



 -89- 

 

 

(i)       Revolving Agent shall request settlement (“Settlement”) with the
Revolving Lenders on a weekly basis (or, on a more or less frequent basis if so
determined by Revolving Agent in its reasonable discretion but not less
frequently than once per month) (A) for itself, with respect to the outstanding
Swingline Advances and Extraordinary Advances, and (B) with respect to
Borrower’s or its Subsidiaries’ payments or other amounts received, as to each
by notifying the Revolving Lenders by telecopy, telephone, or other similar form
of transmission, of such requested Settlement, no later than five (5) Business
Days immediately prior to the date of such requested Settlement (the date of
such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Revolving Loans (including Swingline Advances and Extraordinary Advances) for
the period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.23): (1) if the amount of the Revolving
Loans (including Swingline Advances and Extraordinary Advances) made by a
Revolving Lender that is not a Defaulting Lender exceeds such Lender’s
Applicable Percentage of the Revolving Loans (including Swingline Advances and
Extraordinary Advances) as of a Settlement Date, then Revolving Agent shall, by
no later than 12:00 p.m. on the Settlement Date, transfer in immediately
available funds to a deposit account of such Revolving Lender (as such Revolving
Lender may designate), an amount such that each such Revolving Lender shall,
upon receipt of such amount, have as of the Settlement Date, its Applicable
Percentage of the Revolving Loans (including Swingline Advances and
Extraordinary Advances), and (2) if the amount of the Revolving Loans (including
Swingline Advances and Extraordinary Advances) made by a Revolving Lender is
less than such Revolving Lender’s Applicable Percentage of the Revolving Loans
(including Swingline Advances and Extraordinary Advances) as of a Settlement
Date, such Revolving Lender shall no later than 12:00 p.m. on the Settlement
Date transfer in immediately available funds to Revolving Agent’s Account, an
amount such that each such Revolving Lender shall, upon transfer of such amount,
have as of the Settlement Date, its Applicable Percentage of the Revolving Loans
(including Swingline Advances and Extraordinary Advances). Such amounts made
available to Agent under clause (2) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swingline Advances or
Extraordinary Advances and shall constitute Revolving Loans of such Lenders. If
any such amount is not made available to Revolving Agent by any Revolving Lender
on the Settlement Date applicable thereto to the extent required by the terms
hereof, Revolving Agent shall be entitled to recover for its account such amount
on demand from such Revolving Lender together with interest thereon at the
Defaulting Lender Rate.

 

(ii)       In determining whether a Revolving Lender’s balance of the Revolving
Loans (including Swingline Advances and Extraordinary Advances) is less than,
equal to, or greater than such Revolving Lender’s Applicable Percentage of the
Revolving Loans (including Swingline Advances and Extraordinary Advances) as of
a Settlement Date, Revolving Agent shall, as part of the relevant Settlement,
apply to such balance the portion of payments actually received in good funds by
Revolving Agent with respect to principal, interest, fees payable by Borrower
and allocable to the Revolving Lenders hereunder, and proceeds of Collateral.

 

(iii)       Between Settlement Dates, Revolving Agent, to the extent Swingline
Advances or Extraordinary Advances for the account of Revolving Agent are
outstanding, may apply any payments or other amounts received by Revolving
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the Revolving Loans, to the Swingline Advances and
Extraordinary Advances. During the period between Settlement Dates, Revolving
Agent with respect to Swingline Advances and Extraordinary Advances, and each
Revolving Lender with respect to the Revolving Loans other than Swingline
Advances and Extraordinary Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Revolving Agent, or the Revolving Lenders, as applicable.

 



 -90- 

 

 

(iv)       Anything in this Section 2.04(d) to the contrary notwithstanding, in
the event that a Revolving Lender is a Defaulting Lender, Revolving Agent shall
be entitled to refrain from remitting settlement amounts to the Defaulting
Lender and, instead, shall be entitled to elect to implement the provisions set
forth in Section 2.23. In furtherance of the foregoing, each Revolving Lender
hereby acknowledges that its obligation to provide Settlement pursuant to this
Section 2.04(d) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default, or the reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. The Settlement provisions set forth in this Section
2.04(d) shall not relieve the Borrower of any default in the payment thereof.

 

(e)       Notation. Revolving Agent, as a non-fiduciary agent for Borrower,
shall maintain a register showing the principal amount of the Loans owing to
each Lender, and Swingline Advances and/or Extraordinary Advances owing to
Revolving Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, be presumed to be correct and
accurate. In the event of any conflict between the entries made in the register
maintained by the Revolving Agent pursuant to this Section 2.04(e) and entries
made in the Register maintained by the Administrative Agent pursuant to Section
9.04(b)(ii), the entries made in the Register maintained by the Administrative
Agent shall govern and control absent manifest error.

 

(f)       Crediting Payments. The receipt of any payment item in respect of the
Revolving Credit Facility by Revolving Agent shall not be required to be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Revolving Agent’s Account or unless
and until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Revolving Agent only if it is received
into Revolving Agent’s Account on a Business Day on or before 1:30 p.m. If any
payment item is received into Revolving Agent’s Account on a non-Business Day or
after 1:30 p.m. on a Business Day (unless Revolving Agent, in its sole
discretion, elects to credit it on the date received), it shall be deemed to
have been received by Revolving Agent as of the opening of business on the
immediately following Business Day.

 

(g)       Designated Account. Revolving Agent is authorized to make the
Revolving Loans, and each Issuing Bank is authorized to issue the Letters of
Credit, under this Agreement based upon telephonic or other instructions
received from anyone purporting to be an Authorized Person. Borrower agrees to
establish and maintain the Designated Account for the purpose of receiving the
proceeds of the Revolving Loans requested by Borrower and made by Revolving
Agent or the Revolving Lenders hereunder. Unless otherwise agreed by Revolving
Agent and Borrower, any Revolving Loan requested by Borrower and made by
Revolving Agent or the Revolving Lenders hereunder shall be made to the
Designated Account.

 



 -91- 

 

 

(h)       Maintenance of Revolving Loan Account; Statements of Obligations.
Revolving Agent shall maintain an account on its books in the name of Borrower
(the “Revolving Loan Account”) on which Borrower will be charged with the
Revolving Loans (including Swingline Advances and Extraordinary Advances) made
by Revolving Agent or the Revolving Lenders to Borrower or for Borrower’s
account, the Letters of Credit issued or arranged by each Issuing Bank for
Borrower’s account, and with all other payment Obligations on account of the
Revolving Credit Facility hereunder or under the other Loan Documents,
including, accrued interest and fees on account thereof. In accordance with
Section 2.04(f), the Revolving Loan Account will be credited with all payments
received by Revolving Agent from Borrower or for Borrower’s account in respect
of the Revolving Credit Facility. Revolving Agent shall make available to
Borrower monthly statements regarding the Revolving Loan Account, including the
principal amount of the Revolving Loans and interest and fees accrued with
respect thereto, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate unless, within 30 days after
Revolving Agent first makes such a statement available to Borrower, Borrower
shall deliver to Revolving Agent written objection thereto describing the error
or errors contained in such statement.

 

Section 2.05      Letters of Credit.

 

(a)       L/C Facility. Subject to the terms and conditions of this Agreement,
until the Revolving Facility Maturity Date (the “L/C Facility Termination
Date”), the Revolving Lenders shall provide to Borrower a portion of the
Revolving Facility Commitment in an aggregate principal amount not to exceed
$25,000,000 (the “L/C Sublimit”) for the issuance of Letters of Credit. For the
avoidance of doubt, HPS shall not be required to act as an Issuing Bank or be to
Issue Letters of Credit unless agreed to in writing in its sole discretion.

 

(b)       [Reserved].

 

(c)       Advances of the L/C Facility. Until the date that is five (5) Business
Days prior to the L/C Facility Termination Date, Borrower may request the
Revolving Agent to issue or cause to be issued under the Revolving Credit
Facility one or more Letters of Credit for its own account in such form as is
acceptable to Revolving Agent and the Issuing Bank (if not Revolving Agent) in
the Issuing Bank’s or Revolving Agent’s reasonable discretion, respectively.
Each Letter of Credit shall constitute a utilization of the Revolving Facility
Commitment in an amount equal to the L/C Exposure attributable to such Letter of
Credit. Without the prior written consent of Revolving Agent, in no event shall
Borrower make any request for, or Revolving Agent recognize any request by
Borrower for, the issuance of any Letter of Credit after the date that is five
(5) Business Days prior to the L/C Facility Termination Date.

 



 -92- 

 

 

(d)       Requests for Issuance of Letters of Credit; Amendment; Renewal or
Extension. To request the issuance, amendment, renewal or extension of a Letter
of Credit Borrower shall deliver to Revolving Agent a notice requesting for
issuance of a Letter of Credit or requesting the amendment, renewal or extension
of an existing Letter of Credit, identifying the Letter of Credit to be amended,
renewed or extended, if applicable, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (in compliance with paragraph (e),
below), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit as applicable. Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit or any request to amend,
renew or extend a Letter of Credit, and copies of all invoices, purchase orders
and shipping documents relating to the Inventory to be covered by such Letter of
Credit as Revolving Agent and the Issuing Bank may request. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 

(e)       Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the L/C Exposure with respect to such Letter of Credit shall not exceed
$25,000,000, (ii) the issuance, amendment, renewal or extension of such Letter
of Credit would not cause the aggregate amount of L/C Exposures under the L/C
Facility to exceed the L/C Sublimit, and (C) the issuance, amendment, renewal or
extension of such Letter of Credit would not cause Obligations under the
Revolving Credit Facility to exceed the Maximum Revolver Amount.

 

(f)       Expiration Date. Each Letter of Credit issued hereunder shall expire
at or prior to the close of business on the earlier of (A) the date which is
twelve (12) months after the date of the issuance of such Letter of Credit (or,
in the case of any amendment, renewal or extension thereof, twelve (12) months
after the then-current expiration date of such Letter of Credit, so long as such
amendment, renewal or extension occurs within three (3) months of such
then-current expiration date), and (B) the L/C Facility Termination Date, unless
such Letter of Credit shall have been fully Cash Collateralized on or prior to
the L/C Facility Termination Date.

 

(g)       Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, Borrower shall reimburse the Issuing Bank and/or
Revolving Agent in respect of such L/C Disbursement as directed by the Issuing
Bank and Revolving Agent in a joint written instruction, by paying to the
Issuing Bank and/or Revolving Agent, as so directed, an amount equal to such L/C
Disbursement not later than 1:30 p.m., Eastern Time, on (A) the Business Day
that Borrower receives notice of such L/C Disbursement, if such notice is
received prior to 10:00 a.m., Eastern Time, or (B) the Business Day immediately
following the day that Borrower receives such notice, if such notice is not
received prior to such time; provided that, Borrower may, subject to the
conditions to borrowing set forth in this Agreement, request in accordance with
the applicable provisions of this Agreement that such payment be financed with a
Borrowing of Revolving Loans in an equivalent amount and, to the extent so
financed, Borrower’s obligation to make such payment in connection with an L/C
Disbursement shall be discharged and replaced by the resulting Borrowing. Each
such request for a Borrowing of Revolving Loans shall be subject to all
applicable terms and conditions of Section 2.04. With respect to any amount
advanced by Revolving Agent and/or any Revolving Lenders and required to be
reimbursed by Borrower pursuant to the foregoing provisions of this paragraph
(g), Borrower agrees that Revolving Agent may charge any such amount to the
Revolving Loan Account on the dates such reimbursement is made.

 



 -93- 

 

 

(h)       Promptly following receipt of a notice of a L/C Disbursement, each
Revolving Lender agrees to fund its Applicable Percentage of any Borrowing
deemed made pursuant to paragraph (g) above, on the same terms and conditions as
if Borrower, on behalf of the other Loan Parties, had requested the amount
thereof as a Borrowing pursuant to Section 2.04 and Revolving Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Revolving
Lenders, such Issuing Bank shall be deemed to have granted to each Revolving
Lender, and each Revolving Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by such Issuing Bank, in an amount
equal to its Applicable Percentage of such Letter of Credit, and each such
Revolving Lender agrees to pay to Revolving Agent, for the account of such
Issuing Bank, such Revolving Lender’s Applicable Percentage of any L/C
Disbursement made by Issuing Bank under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to Revolving Agent, for the account
of the applicable Issuing Bank, such Revolving Lender’s Applicable Percentage of
each L/C Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due or of any reimbursement payment required to be refunded
to the Borrower for any reason. Each Revolving Lender acknowledges and agrees
that its obligation to deliver to Revolving Agent, for the account of the
Issuing Bank, an amount equal to its respective Applicable Percentage of each
Letter of Credit Disbursement pursuant to this Section 2.05 shall be absolute
and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of an Event of Default or Default or the failure to
satisfy any condition set forth in Article IV. If any such Revolving Lender
fails to make available to Revolving Agent the amount of such Revolving Lender’s
Applicable Percentage of a L/C Disbursement as provided in this Section 2.05,
then Revolving Agent (for the account of the applicable Issuing Bank) shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

 

(i)       Borrower agrees to indemnify, defend and hold harmless (to the fullest
extent permitted by law) each Lender and each Issuing Bank (including the
branches, Affiliates, and correspondents of each Issuing Bank) and each other
Indemnitee (each, including Issuing Bank, a “Letter of Credit Related Person”)
from and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable out-of-pocket fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification, which
may be incurred by or awarded against any such Letter of Credit Related Person
(other than Taxes, which shall be governed by Section 2.17, unless such Taxes
are imposed pursuant to a non-Tax claim on amounts payable pursuant to this
Section 2.05) (the “Letter of Credit Indemnified Costs”), and which arise out of
or in connection with, or as a result of:

 



 -94- 

 

 

(i)        any Letter of Credit or any pre-advice of its issuance;

 

(ii)       any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;

 

(iii)       any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

 

(iv)       any independent undertakings issued by the beneficiary of any Letter
of Credit;

 

(v)       any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;

 

(vi)       an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 

(vii)      any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

 

(viii)     the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;

 

(ix)       Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or

 

(x)       the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

 

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs (x) are determined in a final, non-appealable judgment of a
court of competent jurisdiction to have resulted directly from the gross
negligence, bad faith or willful misconduct of the Letter of Credit Related
Person claiming indemnity, (y) result from a material breach by such Letter of
Credit Related Person claiming indemnification at a time when the Borrower has
not breached its obligations under the Loan Documents or (z) result from a
dispute solely among Letter of Credit Related Persons. Borrower hereby agrees to
pay the Letter of Credit Related Person claiming indemnity on demand from time
to time all amounts owing under this Section 2.05(i). If and to the extent that
the obligations of Borrower under this Section 2.05(i) are unenforceable for any
reason, Borrower agrees to make the maximum contribution to the Letter of Credit
Indemnified Costs permissible under applicable law. This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.

 



 -95- 

 

 

(j)           The liability of Issuing Bank (or any other Letter of Credit
Related Person) under, in connection with or arising out of any Letter of Credit
(or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrower’s aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrower to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.05(h), plus interest at the rate then
applicable to Revolving Loans hereunder. Borrower shall take action to avoid and
mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrower under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrower as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrower taken all reasonable steps to mitigate
any loss, and in case of a claim of wrongful dishonor, by specifically and
timely authorizing Issuing Bank to effect a cure.

 

(k)          Borrower is responsible for preparing or approving the final text
of the Letter of Credit as issued by Issuing Bank, irrespective of any
assistance Issuing Bank may provide such as drafting or recommending text or by
Issuing Bank’s use or refusal to use text submitted by Borrower. Borrower is
solely responsible for the suitability of the Letter of Credit for Borrower’s
purposes. With respect to any Letter of Credit containing an “automatic
amendment” to extend the expiration date of such Letter of Credit, Issuing Bank,
in its sole discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrower does not at any time want such Letter of Credit to be renewed,
Borrower will so notify Revolving Agent and Issuing Bank at least 15 calendar
days before Issuing Bank is required to notify the beneficiary of such Letter of
Credit or any advising bank of such nonrenewal pursuant to the terms of such
Letter of Credit.

 

(l)           Borrower’s reimbursement and payment obligations under this
Section 2.05 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:

 

(i)        any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;

 



 -96- 

 

 

(ii)       payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

(iii)       Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

 

(iv)       Issuing Bank or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;

 

(v)       the existence of any claim, set-off, defense or other right that
Borrower or any other Person may have at any time against any beneficiary, any
assignee of proceeds, Issuing Bank or any other Person;

 

(vi)       any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.05(l),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Borrower’s reimbursement and other payment obligations and
liabilities, arising under, or in connection with, any Letter of Credit, whether
against Issuing Bank, the beneficiary or any other Person; or

 

(vii)       the fact that any Default or Event of Default shall have occurred
and be continuing;

 

provided, however, that subject to Section 2.05(j) above, the foregoing shall
not release Issuing Bank from such liability to Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrower to Issuing Bank arising under, or in connection with,
this Section 2.05 or any Letter of Credit.

 

(m)       Without limiting any other provision of this Agreement, Issuing Bank
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrower for, and Issuing Bank’s rights and remedies against
Borrower and the obligation of Borrower to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

 

(i)       honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

 

(ii)       honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

 



 -97- 

 

 

(iii)       acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

 

(iv)       the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

 

(v)       acting upon any instruction or request relative to a Letter of Credit
or requested Letter of Credit that Issuing Bank in good faith believes to have
been given by a Person authorized to give such instruction or request;

 

(vi)       any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrower;

 

(vii)       any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between the beneficiary and Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

 

(viii)     assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

 

(ix)       payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;

 

(x)       acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where Issuing Bank has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;

 

(xi)       honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;

 

(xii)       dishonor of any presentation that does not strictly comply or that
is fraudulent, forged or otherwise not entitled to honor; or

 



 -98- 

 

 

(xiii)       honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

 

(n)       Unless otherwise expressly agreed by Issuing Bank and Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP and the UCP shall apply to each
standby Letter of Credit.

 

Section 2.06      Collections.

 

(a)       The Loan Parties shall establish and maintain cash management services
of a type, number, number with a financial institution and on terms, in each
case, reasonably satisfactory to the Revolving Agent including the concentration
accounts described below (each such deposit account, a “Collection Account” and,
collectively, the “Collection Accounts”). Each Loan Party shall take
commercially reasonable steps to ensure that, net cash proceeds in excess of
Minimum Retained Amounts received from payments by (i) Securitization Providers
and Credit Support Providers in respect of the purchase of Receivables from Loan
Parties and (ii) Account Debtors that are not paid directly in to a Collection
Account of a Loan Party shall be deposited promptly (and in no event later than
the third Business Day after the date of receipt thereof) into a Collection
Account of a Loan Party subject to a Control Agreement which provides the
Collateral Agent with springing “control” over such account (each, a “Controlled
Account”).

 

(b)       Each Control Agreement shall provide, that following written notice
from Revolving Agent to the applicable bank or securities intermediary after the
occurrence of a Cash Dominion Event the applicable bank or securities
intermediary will forward, by daily sweep, all amounts in such account to the
Revolving Agent’s Account, provided, that, notwithstanding the foregoing, after
the occurrence of a Cash Dominion Event, unless an Event of Default pursuant to
Section 7.01(b), 7.01(c), 7.01(h) or 7.01(i) is continuing or Excess
Availability is less than $5,000,000, the Revolving Agent shall direct the
applicable bank or securities intermediary to forward, by daily sweep, only
amounts in excess of $30,000,000 (across all such accounts in the aggregate) to
the Revolving Agent’s Account. To the extent a Cash Dominion Period terminates
in accordance with clause (ii) of the definition thereof, Revolving Agent shall
work in good faith with the applicable bank or securities intermediary to
restore springing control as promptly as possible.

 

Section 2.07      Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans resulting from an election made with respect to any
such portion shall be considered a separate Borrowing. For the avoidance of
doubt, a Swingline Advance that has not been converted to Revolving Loans (other
than a Swingline Advance) may not be converted or continued.

 



 -99- 

 

 

(b)       To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (as provided in Section 9.01)
in writing (in a form as the Administrative Agent may reasonably request) (which
may be by electronic mail or telecopy), in the case of an election that would
result in a Borrowing, by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Notwithstanding any other provision of this Section, the Borrower shall not be
permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing not available under the Class of
Commitments pursuant to which such Borrowing was made.

 

(c)       Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)       the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)      whether the resulting outstanding credit extension is to be an ABR
Borrowing or a Eurocurrency Borrowing; and

 

(iv)      if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)       Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)       If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing of Loans, may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing of
Loans shall be converted to an ABR Borrowing of the applicable Class at the end
of the Interest Period applicable thereto.

 



 -100- 

 

 

Section 2.08      Termination and Reduction of Commitments. (a)(i) Unless
previously terminated the Revolving Facility Commitment shall terminate on the
Revolving Facility Maturity Date and (ii) the Term Loan Commitments shall
terminate on the Closing Date (immediately after the incurrence of the Term
Loans on such date).

 

(b)       The Borrower may at any time terminate, or from time to time reduce,
the Revolving Facility Commitments; provided, that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (or, if less, the remaining amount of
the Revolving Facility Commitments), (ii) such reduction shall be without
premium or penalty (but subject to Section 2.16 and except for the Prepayment
Fee payable pursuant to Sections 2.12(e)) and (iii) the Borrower shall not
terminate or reduce the Revolving Facility Commitments to an amount that would
be less than the sum of (A) the Revolving Facility Exposure as of such date,
plus (B) the principal amount of all Revolving Loans not yet made as to which a
request has been given by Borrower under Section 2.04(a), plus (C) the amount of
all Letters of Credit not yet issued as to which a request has been given by
Borrower pursuant to Section 2.05; provided further that, the Borrower may
terminate the unused Revolving Facility Commitments of any Defaulting Lender at
any time, or from time to time, in any amounts and without a pro rata reduction
of the Revolving Facility Commitments of the other Lenders.

 

(c)       The Borrower shall notify the Administrative Agent in writing (which
may be by electronic mail or telecopy) of any election to terminate or reduce
the Revolving Facility Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Revolving Agent, who in turn shall advise the applicable Revolving Lenders, of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided, that a notice of termination of the
Revolving Facility Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of an event or other financing, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent and Revolving Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class pursuant to this Section 2.08 shall be permanent. Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

Section 2.09      Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender, the then unpaid principal amount of each Revolving
Loan and each L/C Disbursement of such Lender on the Revolving Facility Maturity
Date, (ii) to the Administrative Agent for the account of each Term Lender the
then unpaid principal amount of each Term Loan of such Term Lender as provided
in Section 2.10 and (iii) to the Revolving Agent, the then unpaid principal
amount of each Swingline Advance on the Revolving Facility Maturity Date.

 



 -101- 

 

 

(b)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)       The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(d)       The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence,
currencies and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement and in the
event of any conflict between the entries made in the accounts maintained
pursuant to Section 2.09(b) and the accounts maintained pursuant to Section
2.09(c), the accounts maintained pursuant to Section 2.09(c) shall govern and
control absent manifest error.

 

(e)       Any Lender may request that Loans of any Class made by it be evidenced
by a promissory note (a “Note”). In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form approved by the Administrative Agent (with
respect to Term Loans) or the Revolving Agent (with respect to Revolving Loans)
and reasonably acceptable to the Borrower.

 

Section 2.10      Repayment of Loans.

 

(a)       Subject to the other paragraphs of this Section, the Borrower shall
repay Term Loans prior to 2:00 p.m., Local Time, on each date set forth below in
the aggregate principal amount set forth for such Borrowings opposite such date:

 

Date  Term Loans to Be Repaid  March 31, 2019  $1,612,500.00  June 30, 2019 
$1,612,500.00  September 30, 2019  $4,031,250.00  December 31, 2019 
$4,031,250.00  March 31, 2020  $8,062,500.00  June 30, 2020  $8,062,500.00 
September 30, 2020  $8,062,500.00  December 31, 2020  $8,062,500.00  March 31,
2021  $8,062,500.00 

 

 -102- 

 

 

Date  Term Loans to Be Repaid  June 30, 2021  $8,062,500.00  September 30, 2021 
$8,062,500.00  December 31, 2021  $8,062,500.00  March 31, 2022  $8,062,500.00 
June 30, 2022  $8,062,500.00  September 30, 2022  $8,062,500.00  December 31,
2022  $8,062,500.00  March 31, 2023  $8,062,500.00  June 30, 2023 
$8,062,500.00  September 30, 2023  $8,062,500.00  Term Loan Maturity Date   the
remaining principal amount 

 

To the extent not previously paid, the outstanding principal amount of the Term
Loans shall be due and payable on the Term Loan Maturity Date. If any payment
under this clause (a) shall be due on a day that is not a Business Day, the date
for payment shall be the next preceding Business Day.

 

(b)       To the extent not previously paid, outstanding Revolving Loans shall
be due and payable on the Revolving Facility Maturity Date.

 

(c)       Subject to Section 2.23, prepayment of the Loans from:

 

(i)       all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow
pursuant to Section 2.11(c) that are applied to prepay Term Loans shall be
applied to reduce the unpaid scheduled amortization payments under paragraph (a)
above in respect of the Term Loans on a ratable basis (which shall include, for
the avoidance of doubt, the Term Loan Maturity Date payment); and

 

(ii)       any optional prepayments of the Term Loans pursuant to
Section 2.11(a) shall be applied to reduce the unpaid scheduled amortization
payment under paragraph (a) above in respect of the Term Loans on a ratable
basis (which shall include, for the avoidance of doubt, the Term Loan Maturity
Date payment).

 

(d)       Prior to any repayment of any Loan or Loans hereunder, the Borrower
shall select the Borrowing or Borrowings constituting such Loan or Loans to be
repaid or reduced and shall notify the Administrative Agent in writing by
electronic mail or telecopy) of such selection (i) in the case of an ABR Term
Loan Borrowing, not later than 12:00 p.m., Local Time, one Business Day before
the scheduled date of such repayment, (ii) in the case of a Eurocurrency
Borrowing, not later than 12:00 p.m., Local Time, three Business Days before the
scheduled date of such repayment or reduction and (iii) in the case of an ABR
Revolving Borrowing, not later than 10:00 a.m. Local Time, one Business Day
prior to the day of such repayment. Except as otherwise provided in
Section 2.11(e), each repayment of a Borrowing within any Class shall be applied
ratably to the Loans in such Class included in the repaid Borrowing.
Notwithstanding anything to the contrary in the immediately preceding sentence,
the Borrower shall select the Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent in writing (by electronic mail or telecopy) of
such selection not later than 12:00 p.m., Local Time, on the scheduled date of
such repayment. Repayments of Borrowings shall be accompanied by accrued
interest on the amount repaid and any fees required pursuant to Section 2.12(e)
and reasonably documented out-of-pocket expenses with respect to such repayments
to the extent required to be reimbursed pursuant to the terms of this Agreement.
Notwithstanding anything herein to the contrary (but in any event subject to
Section 2.16), the Borrower may rescind any notice of prepayment pursuant to
Section 2.11(a), if such prepayment would have resulted from a refinancing or
repayment of the facilities under this Agreement (whether through the incurrence
of other Indebtedness, issuance of Equity Interests or otherwise), which
refinancing or repayment shall not be consummated or shall otherwise be delayed,
or condition such prepayment pursuant to Section 2.11(a) on the consummation of
such refinancing or repayment. Any prepayments required to be made under
Sections 2.11(b), (c) or (d) shall be accompanied by a written notice of such
prepayment in accordance with the timing in this Section 2.10(d), and shall
include the sub-section of Section 2.11 that such payment is being made pursuant
to.

 



 -103- 

 

 

(e)       Notwithstanding the foregoing provisions of this Section 2.10, the
application of all payments and prepayments of Loans shall be subject to the
Agreement Among Lenders. For the avoidance of doubt, this Section 2.10(e) shall
not apply to prepayments of the Second Lien Term Loans.

 

Section 2.11      Prepayment of Loans. (a) The Borrower shall have the right, in
its sole discretion at any time and from time to time to prepay any Borrowing in
whole or in part, in accordance with paragraphs (c) and (d) of Section 2.10,
without premium or penalty (but subject to Section 2.16 and except for the
Prepayment Fee payable pursuant to Sections 2.12(e)), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
written notice in accordance with Section 2.10(d).

 

(b)       Not later than the fifth Business Day after Borrower’s receipt
thereof, Net Proceeds shall be applied promptly after receipt thereof to prepay
Term Loans in accordance with paragraphs (c) and (d) of Section 2.10. For the
avoidance of doubt, in the event that any Net Proceeds are not reinvested within
the periods specified to in “Net Proceeds”, or, promptly following the request
by the Administrative Agent if an Event of Default shall have occurred and be
continuing at the time such Net Proceeds are received by the Borrower, the
Borrower shall immediately apply the Net Proceeds as set forth in paragraphs (c)
and (d) of Section 2.10. Notwithstanding anything to the contrary in this
Agreement, any Net Proceeds of the type described in clause (d) of definition of
“Net Proceeds” shall be applied ratably among the Term Loans, the Revolving
Loans and the Indebtedness outstanding under the Second Lien Credit Agreement,
based on the original principal amounts of each facility as of the Closing Date.

 

(c)       Not later than 105 days after the end of each Excess Cash Flow Period,
commencing with the Excess Cash Flow Period ending on December 31, 2019, the
Borrower shall prepay the Term Loans as set forth in paragraphs (c) and (d) of
Section 2.10 in an aggregate amount equal to the (A) the Required Percentage of
such Excess Cash Flow, if any, for such Excess Cash Flow Period, minus (B) the
sum of (1) the aggregate principal amount of voluntary prepayments of Term Loans
pursuant to Section 2.11(a), (2) permanent voluntary reductions of Revolving
Facility Commitments pursuant to Section 2.08(b) solely to the extent that an
equal amount of Revolving Loans was simultaneously repaid pursuant to
Section 2.11(a) (and solely to the extent any such voluntary prepayments of Term
Loans and permanent reductions of Revolving Facility Commitments shall not have
already been deducted when calculating Excess Cash Flow) and (3) the aggregate
amount of Net Proceeds applied to repay the Term Loans pursuant to Section
2.11(b) in respect of clause (c) of the definition of “Net Proceeds” in such
Excess Cash Flow Period; provided, that if the amount in clause (B) exceeds the
amount in clause (A), no such prepayment of Term Loans shall be required. Not
later than five Business Days after the date on which the Borrower is required
to deliver financial statements with respect to the end of each Excess Cash Flow
Period under Section 5.04(a), the Borrower will deliver to the Administrative
Agent a certificate signed by a Responsible Officer of the Borrower setting
forth the amount, if any, of Excess Cash Flow for such fiscal year, the amount
of any required prepayment and the calculation thereof in reasonable detail.

 



 -104- 

 

 

(d)       In the event and on such occasion that the total Revolving Facility
Exposure exceeds the lesser of (x) the total Revolving Facility Commitments and
(y) the Borrowing Base, the Borrower shall prepay Revolving Borrowings (or, if
no such Borrowings are outstanding, deposit Cash Collateral in an account with
the Collateral Agent pursuant to Section 2.22) in an aggregate amount equal to
such excess.

 

(e)       Each Lender may elect, by notice to the Administrative Agent at or
prior to the time and in the manner specified by the Administrative Agent (prior
to any prepayment of Term Loans required to be made by the Borrower pursuant to
this Section 2.11), to decline all (but not a portion) of its Applicable
Percentage of such prepayment (such declined amounts, the “Declined Amounts”) in
which case such Declined Amounts shall be applied (A) first to the remaining
non-declining Lenders on a ratable basis and (B) second, any remaining amounts,
to any mandatory prepayments required under Section 2.11(b) of the Second Lien
Credit Agreement; provided that in the event any Second Lien Lenders elect to
decline receipt of such Declined Amounts in accordance with the terms of the
Second Lien Credit Agreement, the remaining amount thereof may be retained by
the Borrower (such retained amount, the “Retained Declined Amounts”). If a
Lender fails to deliver a notice of election declining receipt of its Applicable
Percentage of such mandatory prepayment to the Administrative Agent within the
time frame specified by the Administrative any such failure will be deemed to
constitute an acceptance of such Lender’s Applicable Percentage of the total
amount of such mandatory prepayment of Term Loans.

 

(f)       Notwithstanding the foregoing provisions of this Section 2.11, the
application of all payments and prepayments of Loans shall be subject to the
Agreement Among Lenders. For the avoidance of doubt, this Section 2.11(f) shall
not apply to prepayments of the Second Lien Term Loans.

 



 -105- 

 

 

(g)       Notwithstanding any other provisions of this Section 2.11, (A) to the
extent that any of or all the Net Proceeds described in clauses (b) and (c) of
this Section 2.11 are attributable to a Foreign Subsidiary that would otherwise
give rise to a prepayment obligation under any such clause, in each case (x) are
prohibited or delayed by applicable local law or restrictions (not effected in
anticipation or contemplation of such prepayment) under such Foreign
Subsidiary’s Organizational Documents (including as a result of minority
ownership) from being repatriated to the United States or (y) the upstreaming or
transfer as a distribution or dividend of which would, in the good faith
determination of the Borrower in consultation with the Administrative Agent,
cause any Loan Party or Subsidiary thereof to incur a material adverse tax
liability and (B) to the extent that any or all of the relevant Net Proceeds
described in clauses (b) and (c) of this Section 2.11 are received by any joint
venture, for so long as the repatriation to the Borrower of such Net Proceeds
would be prohibited under the Organizational Documents governing such joint
venture or the existing documents governing the Indebtedness of such joint
venture (such amount described in the foregoing clause (A) or (B), as the case
may be, a “Restricted Amount”), then the amount the Borrower will be required to
mandatorily prepay shall be reduced by the Restricted Amount and such Restricted
Amount may be retained by the applicable Subsidiary, and the failure to apply
any such Restricted Amounts toward any such mandatory prepayment shall not
result in a Default or Event of Default hereunder; provided, that the Borrower
hereby agrees to cause the applicable Subsidiary to promptly take all
commercially reasonable actions required by the applicable local law to permit
such repatriation, or as the case may be, to eliminate such material adverse tax
liability in its reasonable control in order to make such prepayment, and once
such repatriation of any of such affected Net Proceeds is no longer delayed or
is permitted under the applicable local law, Organizational Document(s), or as
the case may be, such material adverse tax liability is eliminated, such
repatriation will be promptly effected and such repatriated Net Proceeds will be
promptly (and in any event not later than five (5) Business Days after such
repatriation) applied to the repayment of the Loans pursuant to this Section
2.11.

 

Section 2.12      Fees. (a) The Borrower agrees to pay to each Revolving Lender
(other than any Defaulting Lender), through the Administrative Agent, three
Business Days after the last day of March, June, September and December in each
year, and three Business Days after the date on which the Revolving Facility
Commitments of all the Revolving Lenders shall be terminated as provided herein
(which, if said day is not a Business Day, then the next Business Day
thereafter), a commitment fee (a “Commitment Fee”) on the average daily amount
of the Available Unused Commitment of such Revolving Lender during the preceding
quarter (or shorter period commencing with the Closing Date or ending with the
date on which the last of the Revolving Facility Commitments of such Lender
shall be terminated), which shall accrue at a rate equal to the Applicable
Margin. All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days. For the purpose of calculating any
Lender’s Commitment Fee, the outstanding Swingline Advances during the period
for which such Lender’s Commitment Fee is calculated shall be deemed to be zero.
The Commitment Fee due to each Revolving Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the last of the
Revolving Facility Commitments of such Lender shall be terminated as provided
herein.

 



 -106- 

 

 

(b)       The Borrower from time to time agrees to pay (i) to Revolving Agent,
for its own account, three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a fee (an “L/C Participation Fee”) on the daily aggregate
L/C Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements), during the preceding quarter (or shorter period commencing with
the Closing Date or ending with the Revolving Facility Maturity Date or the date
on which the Revolving Facility Commitments shall be terminated) at the rate per
annum equal to the Applicable Margin for Eurocurrency Revolving Borrowings
effective for each day in such period and (ii) to each Issuing Bank, for its own
account, (x) three Business Days after the last day of March, June, September
and December of each year and three Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate to be agreed between the Issuing Bank and the Borrower per
annum of the daily average stated amount of such Letter of Credit (or as
otherwise agreed with such Issuing Bank), plus (y) in connection with the
issuance, amendment or transfer of any such Letter of Credit or any L/C
Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All L/C Participation
Fees and Issuing Bank Fees that are payable on a per annum basis shall be
computed on the basis of the actual number of days elapsed in a year of
360 days.

 

(c)       The Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the administrative agent fees set forth in
the Fee Letter (the “Administrative Agent Fees”).

 

(d)       The Borrower agrees to pay to the Documentation Agent, for the account
of the Documentation Agent, the documentation agent fees set forth in the Fee
Letter (the “Documentation Agent Fees”).

 

(e)       If (x) the Borrower makes a voluntary prepayment of all or any portion
of Term Loans pursuant to Section 2.11(a) or a mandatory prepayment of all or
any portion of Term Loans pursuant to Section 2.11(b) from the receipt of Net
Proceeds pursuant to clause (a) (other than with respect to asset sales and
other Dispositions by the Borrower and its Subsidiaries resulting in Net
Proceeds in an amount less than $25,000,000 in the aggregate), clause (b) or
clause (c) of the definition thereof, (y) any Prepayment Transaction is
consummated in respect of all or any portion of the Term Loans (including an
assignment of all or any portion of a Term Loan held by a Non-Consenting Lender
pursuant to Section 2.19(c)) or (z) the Borrower makes a voluntary or mandatory
reduction of the Revolving Facility Commitments (collectively, the “Payment or
Reduction Events” and each , a “Payment or Reduction Event”), the Borrower shall
pay each Lender whose Term Loans or Revolving Facility Commitments are subject
to such Payment or Reduction Event, on the date of such Payment or Reduction
Event, a fee (the “Prepayment Fee”), equal to: (i) if such Payment or Reduction
Event occurs on or prior to the first anniversary of the Closing Date, 3.00% of
the aggregate principal amount of Term Loans and/or Revolving Facility
Commitments, as applicable, subject to such Payment or Reduction Event, (ii) if
such Payment or Reduction Event occurs after the first anniversary of the
Closing Date but on or prior to the second anniversary of the Closing Date,
2.00% on the aggregate principal amount of Term Loans and/or Revolving Facility
Commitments, as applicable, subject to such Payment or Reduction Event and (iii)
if such Payment or Reduction Event occurs after the second anniversary of the
Closing Date but on or prior to the third anniversary of the Closing Date, 1.00%
on the aggregate principal amount of Term Loans and/or Revolving Facility
Commitments, as applicable, subject to such Payment or Reduction Event;
provided, however that for the avoidance of doubt, no Prepayment Fee shall be
due with respect to any prepayments made pursuant to Section 2.11(b) from the
receipt of Net Proceeds pursuant to (A) a Takings or Casualty Event, (B) clause
(d) of the definition of “Net Proceeds” or (C) Section 2.11(c).

 



 -107- 

 

 

(f)       Field Examination and Other Fees. Borrower shall pay to Revolving
Agent $12,500 per month in addition to third party field examination, appraisal,
and valuation fees and charges as and when incurred or chargeable; provided,
that for so long as no Event of Default shall have occurred and be continuing,
Borrower shall not be obligated to reimburse Revolving Agent for more than (i)
two (2) Field Exams and Inventory Appraisals in any twelve month period;
provided that any additional Field Exams or Inventory Appraisals required by
Revolving Agent in any given twelve month period shall be performed at the
expense of Revolving Agent; and, provided, further, that if an Event of Default
shall have occurred and be continuing, Revolving Agent may conduct additional
Field Exams and Inventory Appraisals at Borrower’s expense. For the avoidance of
doubt, the reimbursement limitations set forth in this clause (f) shall not
apply to Field Exams and Inventory Appraisals conducted in connection with a
Permitted Business Acquisition (provided that unless agreed otherwise with the
Borrower, there shall not be more than one such exam per Permitted Business
Acquisition).

 

(g)       All Fees and expenses shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or with respect to clause (f), to
the Revolving Agent), for distribution, if and as appropriate, among the
applicable Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks. Once paid, none of the Fees shall be refundable under
any circumstances.

 

Section 2.13      Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Advance) shall bear interest at the ABR plus the
Applicable Margin.

 

(b)       The Loans comprising each Eurocurrency Borrowing shall bear interest
at the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)       Notwithstanding the foregoing, if any Event of Default exists or is
continuing, then all such amounts outstanding under the Loan Documents shall
bear interest, after as well as before judgment, at a rate per annum equal to
(A) in the case of principal of any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (B) in the case of any other amount, 2.00% plus the interest rate that would
have applied had such amount, during the period of non-payment, constituted an
ABR Loan; provided, that this paragraph (c) shall not apply to any Event of
Default that has been waived by the Lenders pursuant to Section 9.09.

 

(d)       Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Loans, upon
the earlier of the termination of the Revolving Facility Commitments and the
applicable Maturity Date and (iii) in the case of the Term Loans, on the
Maturity Date with respect thereto; provided, that (A) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (B) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 



 -108- 

 

 

(e)       All computations of interest for ABR Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.18(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

Section 2.14      Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing denominated in any currency, on
any day:

 

(a)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining any applicable Adjusted Eurocurrency Rate for such
currency for such Interest Period for such day; or

 

(b)       the Administrative Agent is advised by the Required Lenders that any
applicable Adjusted Eurocurrency Rate for such currency for such Interest Period
for such day will not adequately and fairly reflect the cost to such Lenders of
making or maintaining their Loans included in such Borrowing, for such Interest
Period or such day;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by electronic mail or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto, an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
such currency, such Borrowing shall be made as an ABR Borrowing.

 

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a) above have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a) above have not arisen but the
supervisor for administrator of LIBOR or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavour to establish an alternate rate of interest to LIBOR
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the U.S. at such time,
and shall enter into an amendment to this Agreement to reflect such alternate
rate of interest and such other related changes to this Agreement as may be
applicable (but, for the avoidance of doubt, such related changes shall not
include a reduction in the Applicable Margin). Notwithstanding anything to the
contrary in Section 9.09, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. From and after the making of a determination described
in this paragraph until an alternate rate of interest shall be determined in
accordance with paragraph (but in the case of the circumstances described in
clause (ii), only to the extent LIBOR for the applicable Interest Period is not
available or published at such time on a current basis) any Interest Election
Request that requests the conversion of Borrowing to, or continuation of any
Borrowing as, a LIBOR Borrowing for the applicable Interest Period shall be
ineffective.

 



 -109- 

 

 

Section 2.15      Increased Costs. (a) If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate) or any Issuing Bank;

 

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)       impose on any Lender or Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

 

(b)       If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 



 -110- 

 

 

(c)       A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower (attaching reasonable supporting back-up
evidence with respect to such calculations) and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 30 days after
receipt thereof.

 

(d)       Promptly after any Lender or any Issuing Bank has determined that it
will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided, that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 2.16      Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for their reasonable and documented out-of-pocket
loss, cost and expense attributable to such event. In the case of a Eurocurrency
Loan, such loss, cost or expense to any Lender shall be deemed to be the amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
that such Lender would bid were it to bid, at the commencement of such period,
for deposits in the applicable currency of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section (together with reasonable supporting backup calculations) in
respect thereof shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.

 



 -111- 

 

 

Section 2.17      Taxes.

 

(a)       Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

 

(b)       Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)       Payment of Other Taxes by the Borrower. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)       Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 30 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17(d))
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)       Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 



 -112- 

 

 

(f)       Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent and Revolving Agent, within 30 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower or any Loan Party has not already indemnified the
Administrative Agent or Revolving Agent, as applicable, for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent or Revolving Agent, as applicable in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or Revolving Agent, as applicable, shall be conclusive
absent manifest error. Each Lender hereby authorizes the Administrative Agent or
Revolving Agent, as applicable, to set off and apply any and all amounts at any
time owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent or Revolving Agent, as applicable, to the Lender from any
other source against any amount due to the Administrative Agent or Revolving
Agent, as applicable, under this Section 2.17(f).

 

(g)          Status of Lenders and Agents.

 

(i)           Each Lender and Agent, that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, each
Lender and Agent, if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
or Agent is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(g)(ii)(A), (ii)(B) and (ii)(D)) shall
not be required if, in the reasonable judgment of (as applicable) the Lender or
Agent (if the applicable Agent is the Administrative Agent and is providing the
documentation on its own behalf to the Borrower), such completion, execution or
submission would subject such Person to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Person.

 

(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)       each Lender and Agent, that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Person becomes a party to this Agreement or other applicable Loan Document (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Person is exempt from U.S. federal backup withholding Tax;

 



 -113- 

 

 

(B)       each Foreign Lender and each Agent that is not a U.S. Person (a
“Foreign Agent”) shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Person
becomes a party to this Agreement or other applicable Loan Document (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender or Foreign Agent claiming the benefits
of an income tax treaty to which the United States is a party (x) with respect
to payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)       executed copies of IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender or Foreign Agent claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender or Foreign Agent is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or W-8BEN-E; or

 

(4)       to the extent a Foreign Lender or Foreign Agent is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender or Foreign Agent is a partnership and one or more direct or
indirect partners of such Foreign Lender or Foreign Agent are claiming the
portfolio interest exemption, such Foreign Lender of Foreign Agent may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

(C)       each Foreign Lender or Foreign Agent shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender or Foreign Agent becomes a party to this
Agreement or other applicable Loan Document (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 



 -114- 

 

 

(D)       if a payment made to a Lender or an Agent under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if the Lender
or the Agent (as applicable) were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), the Lender or the Agent (as applicable)
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that the
Lender or the Agent (as applicable) has complied with its obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender and each Agent agree that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, the Lender
or the Agent (as applicable) shall update such form or certification or promptly
notify the Borrower and the Administrative Agent in writing of its legal
inability to do so.

 

(h)       Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 



 -115- 

 

 

(i)       Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or Revolving
Agent, as applicable, or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 2.18      Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)  Unless otherwise specified herein, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent except payments to be made directly to the applicable
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Unless otherwise specified herein, if any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document of principal or
interest in respect of any Loan (or of any breakage indemnity in respect of any
Loan) shall be made in the currency of such Loan; all other payments hereunder
and under each other Loan Document shall be made in U.S. Dollars, except as
otherwise expressly provided herein. Any payment required to be made by the
Administrative Agent or Revolving Agent, as applicable, hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

(b)       If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (ii) second, towards payment of principal of Swingline Advances
and unreimbursed L/C Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal,
and unreimbursed L/C Disbursements then due to such parties, and (iii) third,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 



 -116- 

 

 

(c)       If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans of a given Tranche, Revolving Loans or
participations in L/C Disbursements resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Term Loans, Revolving
Loans and participations in L/C Disbursements and accrued interest thereon under
any Tranche than the proportion received by any other Lender under such Tranche,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Term Loans, Revolving Loans and participations
in L/C Disbursements of other Lenders under such Tranche to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders under
such Tranche ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans, Revolving Loans and
participations in L/C Disbursements under such Tranche; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to (x)
any payment made pursuant to and in accordance with the express terms of this
Agreement (including, without limitation, Section 2.11(e) or the application of
funds arising from the existence of a Defaulting Lender), (y) the application of
Cash Collateral provided for in Section 2.22, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Disbursements to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)       Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of (A) (1) in the case of Loans, the
Federal Funds Effective Rate, (2) in the case of any other amounts denominated
in U.S. Dollars, the Federal Funds Effective Rate, and (3) in the case of any
other amount denominated in a currency other than U.S. Dollars, the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount, and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 



 -117- 

 

 

(e)       If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the applicable conditions set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(f)       The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Section
9.05(d) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 9.05(d) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.05(d).

 

Section 2.19      Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)       If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require any
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Loan, the Revolving Agent and the Issuing
Bank), which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in L/C Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, (iv) the Borrower shall
have paid to the Administrative Agent the assignment fee specified in Section
9.04, and (v) such assignment does not conflict with any applicable laws. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment cease to apply. Nothing in
this Section 2.19 shall be deemed to prejudice any rights that the Borrower may
have against any Lender that is a Defaulting Lender.

 



 -118- 

 

 

(c)       If any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 9.09 requires the
consent of all the Lenders affected or each Lender and with respect to which the
Required Lenders (as may be required by Section 9.09 in any given case) shall
have granted their consent (any such Lender referred to above, a “Non-Consenting
Lender”), then so long as no Event of Default then exists, the Borrower shall
have the right (unless such Non-Consenting Lender grants such consent) to (i)
replace any such Non-Consenting Lender by requiring such Non-Consenting Lender
to assign its Loans and Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent (and, if in respect of any
Revolving Facility Commitment or Revolving Loan, the Revolving Agent and Issuing
Bank) or (ii) require such Non-Consenting Lender to assign all of its Term Loans
hereunder or all of its Revolving Facility Commitments or Revolving Loans
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent (and, if in respect of any Revolving Facility Commitment or Revolving
Loan, Revolving Agent and the Issuing Bank); provided, that (i) all Obligations
of the Borrower owing to such Non-Consenting Lender being replaced, including
obligations arising under Section 2.16 as a result of such replacement, and/or
all Obligations of the Borrower owing to such Non-Consenting Lender in respect
of any Loans required to be assigned shall be paid in full to such
Non-Consenting Lender concurrently with such assignment (including all fees
payable to such Non-Consenting Lender in accordance with Sections 2.12(b) and
(e)), and (ii) the replacement Lender shall purchase the foregoing by paying to
such Non-Consenting Lender a price equal to the principal amount thereof plus
accrued and unpaid interest thereon. In connection with any such assignment the
Borrower, the Administrative Agent, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 9.04.

 

Section 2.20      [Reserved].

 

Section 2.21      Illegality. If any Lender reasonably determines that any
change in law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either convert all Eurocurrency Borrowings of such Lender
to ABR Borrowings, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 



 -119- 

 

 

Section 2.22      Cash Collateral.

 

(a)       Certain Credit Support Events. Following the request of the
Administrative Agent, the Revolving Agent or any Issuing Bank if, as of the L/C
Facility Termination Date, any L/C Exposure for any reason remains outstanding,
the Borrower shall, in each case, immediately following demand Cash
Collateralize the then outstanding amount of all L/C Exposure.

 

(b)       Grant of Security Interest. All Cash Collateral required to be
deposited pursuant to clause (a) above (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at a bank to be reasonably agreed between
the Revolving Agent, Collateral Agent and the Borrower. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Collateral Agent, for the benefit of the Collateral Agent,
the applicable Issuing Bank and the Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.22(c). If at any time
the Administrative Agent or the Collateral Agent determines that Cash Collateral
is subject to any right or claim of any person other than the Collateral Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure and other obligations secured thereby,
then (i) the Borrower (solely to the extent that the applicable Cash Collateral
was provided by the Borrower), or (ii) the relevant Defaulting Lender (solely to
the extent that the applicable Cash Collateral was provided by such Defaulting
Lender) will, promptly upon demand by the Administrative Agent or Collateral
Agent, pay or provide to the Collateral Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency.

 

(c)       Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.22 or
Sections 2.04, 2.05, 2.11(d), 2.23 or 7.01 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific Letter of Credit
obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)       Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.04(b)(ii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.22 may be
otherwise applied in accordance with Section 7.01), and (y) the person providing
Cash Collateral and the Issuing Bank may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 



 -120- 

 

 

Section 2.23      Defaulting Lenders.

 

(a)       Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)       Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.09.

 

(ii)       Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.06), shall
be applied at such time or times as may be determined by the Revolving Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
the Administrative Agent or Revolving Agent hereunder; second, to the payment on
a pro rata basis of any amounts owing by that Defaulting Lender to the Issuing
Bank; third, if so determined by the Administrative Agent or Collateral Agent or
requested by the Issuing Bank, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Revolving Agent; fifth, if so determined by the Revolving
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Issuing Bank against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.01 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.23(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

 -121- 

 

 

(iii)         Certain Fees. The Defaulting Lender shall not be entitled to
receive any Commitment Fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(iv)         Letter of Credit Provisions. If any Letter of Credit is outstanding
at the time that a Lender becomes a Defaulting Lender then:

 

(A)       Borrower shall within one Business Day following notice by Revolving
Agent Cash Collateralize such Defaulting Lender’s L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (A) above), pursuant to a
cash collateral agreement to be entered into in form and substance reasonably
satisfactory to Revolving Agent, for so long as such L/C Exposure is
outstanding; provided, that Borrower shall not be obligated to Cash
Collateralize any Defaulting Lender’s L/C Exposure if such Defaulting Lender is
also the Issuing Bank;

 

(B)       if Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to this Section 2.23(a)(iv), Borrower shall not
be required to pay any L/C Participation Fees to Revolving Agent pursuant to
Section 2.12(b) with respect to such Cash Collateralized portion theL/C Exposure
during the period such L/C Exposure is Cash Collateralized;

 

(C)       [reserved];

 

(D)       to the extent any Defaulting Lender’s L/C Exposure is not Cash
Collateralized, then, without prejudice to any rights or remedies of the Issuing
Bank or any Lender hereunder, all L/C Participation Fees that would have
otherwise been payable under Section 2.12(b) with respect to such portion of
such L/C Exposure shall instead be payable to the Issuing Bank until such
portion of the L/C Exposure is Cash Collateralized or reallocated;

 

(E)       so long as any Lender is a Defaulting Lender, the Issuing Bank shall
not be required to issue, amend, or increase any Letter of Credit to the extent
the Issuing Bank has not otherwise entered into arrangements reasonably
satisfactory to the Issuing Bank and Borrower to eliminate the Issuing Bank’s
risk with respect to the Defaulting Lender’s participation in Letters of Credit;
and

 

(F)       Revolving Agent may release any cash collateral provided by Borrower
pursuant to this Section 2.23(a)(v) to the Issuing Bank and the Issuing Bank may
apply any such cash collateral to the payment of such Defaulting Lender’s
Applicable Percentage of any L/C Disbursement that is not reimbursed by Borrower
pursuant to Section 2.05.

 



 -122- 

 

 

(b)       Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Revolving Agent, and the Issuing Bank agree in writing in their reasonable
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.23(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

Article III

 

Representations and Warranties

 

The Borrower represents and warrants on the Closing Date (after giving effect to
the Transactions occurring on the Closing Date) and upon each Credit Extension
thereafter that:

 

Section 3.01      Organization; Powers. Except as set forth on Schedule 3.01,
the Borrower and each of the Subsidiaries (a) is a limited liability company,
unlimited liability company, corporation or partnership duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite corporate or other organizational power and
authority to own its property and assets and to carry on its business as now
conducted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect (c) is qualified to do business in each
jurisdiction and licensed and, as applicable, in good standing under the laws of
each jurisdiction where such qualification or license or, if applicable, good
standing is required, except where the failure so to qualify would not
reasonably be expected to have a Material Adverse Effect, (d) has the corporate
or other organizational power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder and (e)
has all requisite governmental licenses, authorizations, consents and approvals
to own its property and assets and to carry on its business as now conducted,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 



 -123- 

 

 

Section 3.02      Authorization. The execution, delivery and performance by the
Borrower and each of the other Loan Parties of each of the Loan Documents to
which it is a party, and the borrowings hereunder and the transactions forming a
part of the Transactions, (a) have been duly authorized by all corporate,
stockholder or limited liability company or partnership action required to be
obtained by the Borrower and such Loan Parties and (b) will not (i) violate (A)
any provision of law, statute, rule or regulation, (B) the certificate or
articles of incorporation or other constitutive documents (including any limited
liability company or operating agreements) or by-laws of the Borrower or any
such Loan Parties, (C) any applicable order of any court or any rule, regulation
or order of any Governmental Authority or (D) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which the Borrower or any such Loan Parties is a party or by which any of them
or any of their property is or may be bound, (ii) be in conflict with, result in
a breach of or constitute (alone or with notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any such Loan Parties, other than the
Liens created by the Loan Documents and Liens permitted by Section 6.02.

 

Section 3.03      Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing and (iv) any foreign laws, rules and regulations as they relate to
pledges of Equity Interests or granting of Liens pursuant to such agreements.

 

Section 3.04      Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) filings
necessary to perfect or maintain the perfection or priority of the Liens created
by the Security Documents (including, for the avoidance of doubt, the filing of
Uniform Commercial Code financing statements and equivalent filings in foreign
jurisdictions), (b) filings with the United States Patent and Trademark Office
and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect, (e) such other actions, consents, approvals, registrations or
filings with respect to which the failure to be obtained or made would not
reasonably be expected to have a Material Adverse Effect and (f) filings or
other actions listed on Schedule 3.04.

 

Section 3.05      Financial Statements. (a) The Borrower has heretofore
furnished to the Lenders:

 

(i)       The unaudited pro forma consolidated balance sheet and related pro
forma statement of income of the Borrower and its subsidiaries as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least sixty (60) days prior to the Closing
Date (or if the end of the most recently completed four-fiscal quarter period is
the end of a fiscal year, ended at least ninety (90) days before the Closing
Date) (the “Pro Forma Financial Statement”), prepared after giving effect to the
Transactions has occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income);
provided, that such pro forma financial statement shall reflect the impact of
any licensor change of control consents not obtained with respect to licensing
agreements; provided further, that each such pro forma financial statement shall
be prepared in good faith by the Borrower based on assumptions believed by the
Borrower to have been reasonable as of the date of delivery thereof. The Pro
Forma Financial Statement presents fairly, in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at June 30, 2018, assuming the events in the
preceding sentence have actually occurred at such date.

 



 -124- 

 

 

(ii)       The audited consolidated balance sheets of the Borrower and its
subsidiaries as at December 31, 2016 and December 31, 2017 and the related
statements of operations, changes in combined equity and cash flows of the
Borrower and its subsidiaries for the fiscal years ended December 31, 2016 and
December 31, 2017, in each such case, copies of which have heretofore been
furnished or otherwise made available to each Lender, which have been prepared
in accordance with GAAP applied consistently throughout the periods involved,
and present fairly, in all material respects, the financial position and results
of operations of the Borrower and its subsidiaries, as of and on such dates set
forth on such financial statements.

 

(iii)       The unaudited quarterly consolidated balance sheets of the Borrower
and its combined Subsidiaries and the related statements of operations and cash
flows showing the financial position of the Borrower and its combined
Subsidiaries, in each such case, which have been prepared in accordance with
GAAP applied consistently throughout the periods involved, and present fairly,
in all material respects, the financial position and results of operations of
the Borrower and its Subsidiaries, for the most recent fiscal quarter ended June
30, 2018, subject to normal year-end audit adjustments and the absence of
footnotes.

 

(iv)       The unaudited monthly summary income statement information in a form
consistent with what is delivered to the Board of Directors and summary balance
sheet information in the form agreed to between the Administrative Agent and the
Borrower prior to the Closing Date, for the most recent month ended June 30,
2018.

 

(v)       Except as set forth in Schedule 3.05(b), as of the Closing Date, none
of the Borrower or any of the Subsidiaries has any material Guarantees,
contingent liabilities or other liabilities, or any long-term leases or unusual
forward or long term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the financial statements referred to in
the preceding clauses (a)(i) and (ii). During the period from March 31, 2018, to
and including the Closing Date there has been no Disposition by the Borrower or
any of its Subsidiaries of any material part of its business or property that
has not been disclosed to the Administrative Agent.

 



 -125- 

 

 

Section 3.06      No Material Adverse Effect. Since March 31, 2018, there has
been no event, development or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect.

 

Section 3.07      Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and valid record fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its properties and assets (including all Mortgaged Properties), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes and except where the failure to have such title,
interests or easements would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(b)       Each of the Borrower and the Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be considered to have Material Adverse Effect, and
all such leases are in full force and effect, except leases in respect of which
the failure to be in full force and effect would not reasonably be expected to
have a Material Adverse Effect. Except as set forth on Schedule 3.07(b), as of
the Closing Date, the Borrower and each of the Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)       Each of the Borrower and the Subsidiaries owns or possesses or has
valid licenses to all patents, trademarks, service marks, trade names,
copyrights, domain names, trade secrets, and all applications or registrations
for patents, trademarks, service marks, trade names, copyrights, and domain
names and other intellectual property rights with respect thereto necessary for
the present conduct of its business, without any conflict (of which the Borrower
has been notified in writing) with the rights of others, and there has been no
infringement of any Intellectual Property, except where such failure to own or
possess or have a valid license to such intellectual property rights or where
such conflicts and restrictions, in each case would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 3.08      Subsidiaries. (a)  Schedule 3.08(a) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of each direct and indirect subsidiary of Borrower. Except as set
forth on Schedule 3.08(a), as of the Closing Date, all of the issued and
outstanding Equity Interests of each subsidiary of Borrower is owned directly by
Borrower or by another subsidiary.

 

(b)       Each Loan Party is the record and beneficial owner of, and has good
and marketable title to, the Equity Interests pledged by (or purported to be
pledged by) it under the Security Documents, free of any and all Liens other
than Liens permitted by Section 6.02.

 

(c)       As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Equity Interests of any Subsidiaries of
the Borrower which are Loan Parties, and there are no other rights to purchase,
or shareholder, voting trust or similar agreements outstanding with respect to,
or property that is convertible into, or that requires the issuance or sale of,
any Equity Interests pledged by (or purported to be pledged) under the Security
Documents, except rights of employees to purchase Equity Interests of Borrower
or as set forth on Schedule 3.08(c).

 



 -126- 

 

 

Section 3.09      Litigation; Commercial Tort Claims; Compliance with Laws.
(a)  As of the Closing Date, (A) there are no actions, suits or proceedings at
law or in equity or, to the knowledge of the Borrower, investigations by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its subsidiaries or any business, property or rights of any
such person (i) that involve any Loan Document or the Transactions or (ii) would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or materially adversely affect the Transactions. As of the date
of any Borrowing after the Closing Date, there are no actions, suits or
proceedings at law or in equity or, to the knowledge of the Borrower,
investigations by or on behalf of any Governmental Authority or in arbitration
now pending, or, to the knowledge of the Borrower, threatened in writing against
or affecting the Borrower or any of its Subsidiaries or any business, property
or rights of any such person which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; (B) there are no
actions, suits or proceedings at law or in equity against any of the vendors of
the Borrower or any of its Subsidiaries that would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or materially
adversely affect the Transactions; (C) Schedule 3.09(a), set forth the complete
list of commercial tort claims of the Borrower or any Subsidiary and, to the
Borrower’s knowledge, a complete list of all material actions, suits and
proceedings against the Borrower or any Subsidiary.

 

(b)       None of the Borrower, the Subsidiaries or their respective properties
or assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, Environmental Law, ordinance, code
or approval or any building permit) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(c)       Agreements with Regulatory Agencies. Neither the Borrower nor any of
its Subsidiaries is subject to any cease-and-desist or enforcement action issued
by, or is a party to any written agreement, consent agreement or memorandum of
understanding with, or is a party to any commitment letter or similar
undertaking to, any Governmental Authority that currently restricts the conduct
of its business (each item in this sentence, a “Regulatory Agreement”) in a
manner that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Nor has the Borrower or any of its
Subsidiaries been advised since March 31, 2018 by any Governmental Authority
that it is issuing, initiating, ordering, or requesting any such Regulatory
Agreement that would reasonably be expected to have a Material Adverse Effect.
The Borrower and each of its Subsidiaries is in compliance with each Regulatory
Agreement to which it is party or subject, other than to the extent such
noncompliance would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and neither the Borrower nor any of its
Subsidiaries has received any notice from any Governmental Authority indicating
that either the Borrower or any of its Subsidiaries is not in compliance with
any such Regulatory Agreement, other than to the extent such noncompliance would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 



 -127- 

 

 

Section 3.10      Federal Reserve Regulations. (a)  None of the Borrower or the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

 

(b)       No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, Regulation U or Regulation X.

 

Section 3.11      Investment Company Act. None of the Borrower or the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 3.12      Use of Proceeds. The Borrower will use the proceeds of the
Term Loans borrowed on the Closing Date solely to fund consideration for the
Closing Date Acquisition and fees, costs and expenses incurred in connection
with the Transactions and to finance the repayment, redemption or discharge of,
and termination of all obligations and commitments under the Existing
Indebtedness and for the payment of fees and expenses payable in connection with
the Transactions. The Borrower will use the proceeds of the Revolving Loans for
working capital needs and other general corporate purposes (including, without
limitation, to finance (x) costs and expenses in connection with the
Transactions and (y) any Permitted Business Acquisitions); provided that the
aggregate principal amount of Revolving Loans and Letters of Credit made on the
Closing Date shall be subject to the Closing Date Revolver Cap. The Borrower
will use the proceeds of the Letters of Credit solely to support payment
obligations incurred by the Borrower and its Subsidiaries.

 

Section 3.13      Tax Returns. Except as set forth on Schedule 3.13:

 

(a)       Each of the Borrower and the Subsidiaries (i) has timely filed or
caused to be timely filed all federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies taken as a
whole and each such Tax return is true and correct in all material respects,
including, without limitation, relating to all periods or portions thereof
ending on or prior to the Closing Date and (ii) has timely paid or caused to be
timely paid all Taxes shown thereon to be due and payable by it and all other
material Taxes or assessments, except Taxes or assessments, including, without
limitation, relating to all periods or portions thereof ending on or prior to
the Closing Date that are being contested in good faith by appropriate
proceedings in accordance with Section 5.03 and for which the Borrower or any of
the Subsidiaries (as the case may be) has set aside on its books adequate
reserves in accordance with GAAP; and

 



 -128- 

 

 

(b)       Other than as could not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect: as of the Closing Date,
with respect to each of the Borrower and the Subsidiaries, (i) there are no
claims being asserted in writing with respect to any Taxes, (ii) no presently
effective waivers or extensions of statutes of limitation with respect to Taxes
have been given or requested and (iii) no Tax returns are being examined by, and
no written notification of intention to examine has been received from, the
Internal Revenue Service or any other Taxing authority.

 

Section 3.14      No Material Misstatements. (a)  All written information (to
the Borrower’s knowledge with respect to any written information related to or
provided by the Acquired Business prior to the Closing Date) including
historical financials (including pro forma financial statements based on
historical balance sheets and income statements, but excluding, in each case,
projected financial information, the Projections, budgets, estimates and
information of a general economic or industry specific nature) (the
“Information”) concerning the Borrower, the Subsidiaries, the Transactions and
any other transactions contemplated hereby included in the Information
Memorandum or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions, when taken as a whole (as modified or
supplemented by other information so furnished), were accurate and complete in
all material respects, as of the date such Information was furnished to the
Lenders and as of the Closing Date and did not contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein not materially misleading (after
giving effect to all modifications, supplements and updates thereto from time to
time) in light of the circumstances under which such statements were made.

 

(b)       Any Projections and estimates prepared by or on behalf of the Borrower
or any of its representatives and that have been made available to any Lenders
or the Administrative Agent in connection with the Transactions (i) have been
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable as of the date thereof, as of the date such Projections and estimates
were furnished to the Lenders and as of the Closing Date, and (ii) as of the
Closing Date, have not been modified in any material respect by the Borrower (it
being understood that Projections and estimates by their nature are inherently
uncertain, that actual results may differ significantly from the Projections or
estimated results and that such differences may be material and no assurances
are being given that the results reflected in the Projections and estimates will
be achieved).

 

Section 3.15      Employee Benefit Plans. (a)  Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
as set forth on Schedule 3.15: (i) each of the Borrower and the Subsidiaries is
in compliance with the applicable provisions of ERISA and the provisions of the
Code relating to the Plans; (ii) no Reportable Event has occurred during the
past five years as to which the Borrower, a Subsidiary or any ERISA Affiliate
was required to file a report with the PBGC, other than reports that have been
filed; (iii) the present value of all accumulated benefit obligations under each
Plan (based on those assumptions used to fund such Plan), as of the last annual
valuation date applicable thereto for which a valuation is available, does not
exceed the fair market value of the assets of such Plan; (iv) no ERISA Event has
occurred; and (v) none of the Borrower, the Subsidiaries or the ERISA Affiliates
has received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be
terminated.

 



 -129- 

 

 

(b)       Each of the Borrower and the Subsidiaries is in compliance (i) with
all applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.16      Environmental Matters. Except as disclosed on Schedule 3.16
and except as to matters that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (i) no written
notice, request for information, order, complaint or penalty has been received
by the Borrower or any of the Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or threatened,
that allege a violation of or liability under any applicable Environmental Laws,
in each case relating to the Borrower or any of the Subsidiaries, (ii) each of
the Borrower and the Subsidiaries has obtained and maintained all permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is, and during the term of all applicable
statutes of limitation, has been, in compliance with the terms of such permits,
licenses and other approvals and with all other applicable Environmental Laws,
(iii) to Borrower's knowledge, there has been no material written environmental
assessment or audit conducted of any property currently owned or leased by the
Borrower or any of the Subsidiaries that has not been made available to the
Administrative Agent prior to the date hereof, (iv) no Hazardous Material is
located at, on or under any property currently or, to the knowledge of the
Borrower, formerly owned, operated or leased by the Borrower or any of its
Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of the Subsidiaries under any
applicable Environmental Laws, and no Hazardous Material has been generated,
owned, treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the Borrower or any of the Subsidiaries under any Environmental Laws and (v)
there are no written agreements in which the Borrower or any of the Subsidiaries
has expressly assumed or undertaken responsibility, and such assumption or
undertaking of responsibility has not expired or otherwise terminated, for any
liability or obligation of any other person arising under or relating to
applicable Environmental Laws.

 

Section 3.17      Security Documents. (a)  The Collateral Agreement is effective
to create in favor of the Collateral Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof to the extent intended to be created
thereby. In the case of the Pledged Collateral described in the Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral are delivered to the Collateral Agent in New York with,
transfer powers duly executed in blank, and in the case of the other Collateral
described in the Collateral Agreement (other than Intellectual Property), when
financing statements in appropriate form are filed in the offices specified on
Schedule 3 of the Collateral Agreement, the Collateral Agent (for the benefit of
the Secured Parties) shall have a fully perfected Lien on, and security interest
in (to the extent required thereby), all right, title and interest of the Loan
Parties in such Collateral and, subject to Section 9-315 of the New York Uniform
Commercial Code, the proceeds thereof, as security for the Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person (except
Liens expressly permitted by Section 6.02).

 



 -130- 

 

 

(b)       When the Intellectual Property Security Agreements are properly filed
in the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral comprised of Intellectual Property in
which a security interest cannot be perfected by such filings, upon the proper
filing of the financing statements referred to in paragraph (a) above, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in (to the extent intended to be
created thereby), all right, title and interest of the Loan Parties thereunder
in the domestic Intellectual Property included in the Collateral, in each case
prior and superior in right to any other person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Grantors thereunder after the Closing Date) except
Liens expressly permitted by Section 6.02.

 

(c)       [reserved].

 

(d)       [reserved].

 

(e)       The Mortgages executed and delivered after the Closing Date pursuant
to Section 5.11 shall be effective to create in favor of the Collateral Agent
(for the benefit of the Secured Parties) a legal, valid and enforceable Lien on
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when such Mortgages are filed
or recorded in the proper real estate filing or recording offices, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to any other person, other than with
respect to the rights of a person pursuant to Liens expressly permitted by
Section 6.02.

 

(f)       After taking the actions specified for perfection therein, each
Security Document (excluding the Collateral Agreement and the Mortgages, each of
which is covered by another paragraph of this Section 3.17), when executed and
delivered, will be effective under applicable law to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral subject thereto (to the extent
intended to be created thereby), and will constitute a fully perfected Lien on
and security interest in all right, title and interest of the Loan Parties in
the Collateral subject thereto (to extent required thereby), prior and superior
to the rights of any other person, except for rights secured by Liens expressly
provided by Section 6.02.

 



 -131- 

 

 

(g)       Notwithstanding anything herein (including this Section 3.17) or in
any other Loan Document to the contrary, none of the Borrower or any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests or any assets of any Foreign Subsidiary or any
assets in a foreign jurisdiction, or as to the rights and remedies of the Agents
or any Lender with respect thereto, under foreign law.

 

Section 3.18      Location of Real Property. Schedule 3.18 lists as of the
Closing Date all material real property owned or leased by the Borrower and the
Loan Parties and the addresses thereof. As of the Closing Date, the Borrower and
the Loan Parties (i) own in fee all the real property set forth as being owned
by them on such Schedule 3.18 and (ii) have in all material respects, valid
leases in a material real property set forth as being leased by them on Schedule
3.18.

 

Section 3.19      Solvency.  Immediately after giving effect to the Transactions
on the Closing Date and the incurrence of the indebtedness and obligations being
incurred in connection with this Agreement, the Second Lien Credit Agreement and
the Transactions, (i) the sum of the debt (including contingent liabilities) of
the Borrower and its Subsidiaries, taken as a whole, does not exceed the fair
value of the present assets of the Borrower and its Subsidiaries, taken as a
whole; (ii) the fair saleable value of the assets of the Borrower and its
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
the Borrower and its Subsidiaries, taken as a whole, on their debts as they
become absolute and matured; (iii) the capital of the Borrower and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower or its Subsidiaries, taken as a whole, contemplated as
of the Closing Date; and (iv) the Borrower and its Subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debts as they mature in the ordinary course of business. For the purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

 

Section 3.20      Labor Matters. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes, lockouts, stoppages, slowdowns or other labor disputes pending
or threatened against the Borrower or any of the Subsidiaries; (b) the hours
worked and payments made to employees of the Borrower and the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
law dealing with such matters; (c) all payments due from the Borrower or any of
the Subsidiaries or for which any claim may be made against the Borrower or any
of the Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary to the extent required by GAAP; (d) the
Borrower and the Subsidiaries are in compliance with all applicable laws,
agreements, policies, plans and programs relating to employment and employment
practices and (e) to the Borrower’s knowledge, all the vendors of the Borrower
and the Subsidiaries are in compliance with all applicable laws, agreements,
policies, plans and programs relating to employment and employment practices.
Except as set forth on Schedule 3.20, consummation of the Transactions will not
give rise to a right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Borrower or any of
the Subsidiaries (or any predecessor) is a party or by which the Borrower or any
of the Subsidiaries (or any predecessor) is bound.

 



 -132- 

 

 

Section 3.21      Insurance. As of the Closing Date, Schedule 3.21 sets forth a
true, complete and correct description of all material insurance maintained by
or on behalf of the Borrower or the Subsidiaries and such insurance is in full
force and effect. Such insurance complies with the requirements of this
Agreement and the other Loan Documents and the Borrower believes (in the good
faith judgment of the management of Borrower) that the insurance maintained by
or on behalf of the Borrower and the Subsidiaries is in at least such amounts as
is adequate, reasonable and prudent in light of the size and nature of its
business.

 

Section 3.22      Inventory Matters.

 

(a)       As to each item of Inventory that is identified by Borrower as
Eligible Inventory in a Borrowing Base Certificate submitted to the Revolving
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Revolving Agent-discretionary criteria) set
forth in the definition of Eligible Inventory;

 

(b)       [reserved]; and

 

(c)       Each Loan Party keeps correct and accurate records itemizing and
describing the type, quality, and quantity of its and its Subsidiaries’
Inventory and the book value thereof.

 

Section 3.23      Material Agreements; No Violation; No Default.

 

(a)       None of the Borrower or any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which any of the Borrower
or any Subsidiary is a party that, individually or in the aggregate, has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect.

 

(b)       As of the Closing Date, no Loan Party has any Material Agreement other
than those specifically disclosed on Schedule 3.23.

 

(c)       As of the Closing Date, none of the Borrower or any Subsidiary is in
material violation of any Material Agreement and all the Material Agreements are
enforceable and valid in all material respects.

 

(d)       No Default or Event of Default has occurred and is continuing.

 

Section 3.24      [Reserved].

 

Section 3.25      PATRIOT Act, etc. (a) To the extent applicable, each Loan
Party is in compliance, in all material respects, with (i) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the PATRIOT Act.

 



 -133- 

 

 

(b) As of the Closing Date, the information provided by Borrower in a Beneficial
Ownership Certification delivered to any Lender is true and correct in all
respects.

 

Section 3.26      Sanctions Laws (a) None of the Loan Parties or Subsidiaries is
in violation of any applicable Sanctions Laws, engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
applicable Sanctions Laws.

 

(b)       None of the Loan Parties or Subsidiaries is any of the following (each
a “Blocked Person”):

 

(i)       a Person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;

 

(ii)       a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

 

(iii)      a Person with which any Agent or Lender is prohibited from dealing or
otherwise engaging in any transaction by any Sanctions Laws;

 

(iv)      a Person that commits, threatens or conspires to commit or supports
“terrorism” (as defined in Executive Order No. 13224); or

 

(v)       a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website or any replacement website or other
replacement official publication of such list.

 

(c)       No Loan Party or, to the knowledge of any Loan Party, any of its
agents acting in any capacity in connection with the Loans, Letters of Credit,
the Transactions or the other transactions hereunder (i) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person or (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224.

 

Section 3.27      Anti-Corruption Laws and Sanctions Laws. The Borrower, its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents that act in any capacity in connection with the
credit facility established hereby, are in compliance with Anti-Corruption Laws
and applicable Sanctions Laws in all material respects. None of (a) the
Borrower, any Subsidiary or, to the knowledge of Borrower, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that act in any capacity
in connection with the credit facility established hereby, is a Sanctioned
Person. No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions Laws.

 



 -134- 

 

 

Section 3.28      Compliance With Collateral and Guarantee Requirement. The
Borrower and each other Loan Party is in compliance with the Collateral and
Guarantee Requirement applicable to each such Loan Party.

 

Article IV

 

Conditions of Lending

 

The obligations of (a) the Lenders to make Loans and (b) any Issuing Bank to
issue, amend, extend or renew Letters of Credit or increase the stated amounts
of Letters of Credit hereunder (each, a “Credit Event”) are subject to the
satisfaction (or waiver) of the following conditions:

 

Section 4.01      All Credit Events. On the date of each Credit Extension (in
the case of clauses (b) and (c), other than on the Closing Date):

 

(a)       (i) In the case of a Term Borrowing, the Administrative Agent shall
have received a Borrowing Request as required by Section 2.03, (ii) in the case
of a Revolving Borrowing, (A) the Administrative Agent and Revolving Agent shall
have received a Borrowing Request as required by Section 2.04(a) and (B) the
Revolving Agent shall have received a Borrowing Base Certificate no later than
12:00 p.m. on the date of such request or (iii) in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.05.

 

(b)       The representations and warranties of the Loan Parties set forth in
the Loan Documents that are qualified by materiality shall be true and correct,
and the representations and warranties that are not so qualified shall be true
and correct in all material respects, in each case on and as of the date of such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than an amendment, extension or renewal of a Letter of Credit without any
(i) increase in the stated amount of such Letter of Credit or (ii) extension of
the expiration of such Letter of Credit), as applicable, with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties that are qualified by materiality shall be true
and correct, and the representations and warranties that are not so qualified
shall be true and correct in all material respects, as of such earlier date).

 

(c)       At the time of and immediately after the applicable Credit Extension
(other than an amendment, extension or renewal of a Letter of Credit without any
(i) increase in the stated amount of such Letter of Credit or (ii) extension of
the expiration of such Letter of Credit), as applicable, no Event of Default or
Default shall have occurred and be continuing or would result immediately
therefrom.

 



 -135- 

 

 

Each Credit Extension (other than on the Closing Date, any Credit Extension in
respect of any Limited Condition Acquisition and other than an amendment,
extension or renewal of a Letter of Credit without any (i) increase in the
stated amount of such Letter of Credit or (ii) extension of the expiration of
such Letter of Credit) shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing, issuance, amendment,
extension or renewal as applicable, as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

 

Section 4.02       Closing Date. On the Closing Date:

 

(a)       The Administrative Agent (or its counsel) shall have received from
each party thereto a counterpart of this Agreement and each other Loan Document
(including the First-Second Intercreditor Agreement to be entered into on the
Closing Date) signed on behalf of each party thereto.

 

(b)       The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Closing Date the following customary legal
opinions:

 

(i)       the legal opinion Dechert LLP, special counsel for the Borrower and
the other Loan Parties; and

 

(ii)       the legal opinion of local counsel in each jurisdiction in which a
Loan Party is organized, to the extent such Loan Party is not covered by the
opinion referenced in the preceding clause (i).

 

Each legal opinion shall be (i) in form and substance reasonably satisfactory to
the Administrative Agent, (ii) dated the Closing Date, and (iii) addressed to
each Issuing Bank, the Administrative Agent, the Collateral Agent and the
Lenders, covering such other matters relating to the Loan Documents as the
Administrative Agent shall reasonably request. Each of the Borrower and the
other Loan Parties hereby instructs its counsel to deliver such opinions.

 

(c)       The Revolving Agent shall have received a completed Borrowing Base
Certificated;

 

(d)       The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii) and (iii) below:

 

(i)        a copy of the certificate or articles of incorporation or formation,
limited liability agreement, partnership agreement or other constituent or
governing documents, including all amendments thereto, of each Loan Party,
(a) if applicable in such jurisdiction, certified as of a recent date by the
Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official), and (b) otherwise, (i) certified by the Secretary or
Assistant Secretary of each such Loan Party or other person duly authorized by
the constituent documents of such Loan Party or (ii) otherwise in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders;

 



 -136- 

 

 

(ii)       a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party or other person duly authorized by the constituent
documents of such Loan Party dated the Closing Date and certifying (solely in
his or her capacity as an officer of such Loan Party):

 

(A)       that attached thereto is a true and complete copy of the by-laws (or
limited liability company agreement, articles of association, partnership
agreement or other equivalent constituent and governing documents) of such Loan
Party as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below;

 

(B)       that attached thereto is a true and complete copy of resolutions (or
equivalent authorizing actions) duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member), authorizing the execution, delivery and performance of each
of the Loan Documents to which such person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Closing
Date;

 

(C)       that the certificate or articles of incorporation, by-laws, limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents of such Loan Party have not
been amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above;

 

(D)       as to the incumbency and specimen signature of each officer or other
duly authorized person executing any Loan Document or any other document
delivered in connection herewith on behalf and in the name of such Loan Party;

 

(E)       as to the absence of any pending proceeding for the dissolution of
liquidation of such Loan Party or, to the knowledge of such person, threatening
in writing the existence of such Loan Party; and

 

(iii)       a certification of another officer or other duly authorized person
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary or similar officer or other person duly authorized by such Loan Party
executing the certificate pursuant to clause (ii) above.

 

(e)       Subject to the Funding Conditions Provisions (as defined below), the
elements of the Collateral and Guarantee Requirement (other than clause (f)
thereof) shall have been satisfied and the Administrative Agent shall have
received a completed Perfection Certificate dated the Closing Date and signed by
a Responsible Officer of the Borrower and the Loan Parties, together with all
attachments contemplated thereby, and the results of a recent lien, tax lien,
judgment and litigation search in each of the jurisdictions or offices
(including, without limitation, in the United States Patent and Trademark Office
and the United States Copyright Office) in which UCC financing statement should
be made to evidence or perfect security interests in all assets of the Loan
Parties, and such search shall reveal no Liens on any of the assets of the Loan
Parties, except for Liens permitted by Section 6.02 or Liens to be terminated on
the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

 



 -137- 

 

 

(f)       On the Closing Date, the Closing Date Acquisition and other
Transactions contemplated to occur on the Closing Date shall be consummated
substantially concurrently with the funding of the Term Loans on the Closing
Date.

 

(g)       The Administrative Agent shall have received a solvency certificate
from the Chief Financial Officer of the Borrower, substantially in the form of
Annex B attached to the Commitment Letter.

 

(h)       The Agents shall have received payment of all fees and expenses of the
Lenders, the Agents and the Lead Arrangers required to be paid by the Borrower
on the Closing Date pursuant to the Commitment Letter and Fee Letter or evidence
that such fees and expenses will be paid substantially concurrently with the
initial funding of the Loans on the Closing Date.

 

(i)       Substantially concurrently with the initial funding hereunder, the
Closing Date Acquisition shall be consummated in accordance in all material
respects with the terms of the Acquisition Agreement, after giving effect to any
modifications, amendments, consents or waivers that are not materially adverse
to the Lenders without the consent of the Lead Arrangers; provided that (i) a
reduction in the purchase price under the Acquisition Agreement shall be deemed
to be materially adverse to the Lenders, (ii) any substantive modification,
amendment, consent or waiver to the definition of “Material Adverse Effect”
contained in the Acquisition Agreement shall be deemed to be materially adverse
to the Lenders and (iii) the waiver or otherwise failure to obtain the consents
with respect to the Disney Licenses (as defined in the Side Letter), including
the election to proceed with the Closing Date Acquisition without the consent of
the Disney Licenses shall be deemed to be materially adverse to the Lenders.

 

(j)       No Material Adverse Effect shall have occurred or be occurring.

 

(k)       Evidence reasonably satisfactory to the Administrative Agent that
substantially concurrently with the effectiveness of this Agreement, the
Borrower shall have entered into the Second Lien Credit Agreement based on a
term sheet approved by the Lead Arrangers (such term sheet the “Second Lien
Facility Term Sheet”) (it being acknowledged and agreed that the terms set forth
in the Second Lien Facility Term Sheet, dated as of June 27, 2018 and previously
provided to the Lead Arrangers, are satisfactory to the Lead Arrangers); in
aggregate committed amount of not less than $668,000,000 substantially
simultaneously with the initial borrowings under the Credit Facilities, and the
Lead Arrangers shall have received duly executed copies of the Second Lien Loan
Documents.

 

(l)       The Lenders shall have received the Pro Forma Financial Statement.

 

(m)     The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower, dated the Closing Date, confirming
satisfaction with Sections 4.02 (f), (j), (r) and (s).

 



 -138- 

 

 

(n)       At least five days prior to the Closing Date, the Agents and the
Lenders shall have received all documentation and other information required by
bank regulatory authorities or reasonably requested by any Agent or any Lender
under or in respect of applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, and including a duly executed
W-9 tax form (or such other applicable IRS tax form) of the Borrower that was
requested at least 10 days prior to the Closing Date.

 

(o)       At least five days prior to the Closing Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to such Borrower.

 

(p)       Revolving Agent shall have received an audit of Eligible Inventory, in
each case the results of which shall be satisfactory to Revolving Agent.

 

(q)       The Administrative Agent shall have received the PNC Securitization
Documents and the Permitted CIT Agreements.

 

(r)       After giving effect to all Borrowings to occur on the Closing Date,
Excess Availability shall be at least $50,000,000.

 

(s)       The Closing Date Acquisition Representations and the Specified
Representations shall be true and correct in all material respects (or if
qualified by materiality, in all respects).

 

(t)       [Reserved].

 

(u)      The Acquisition Agreement, including all exhibits, schedules and
attachments thereto and all other documents and matters in connection therewith
(including (i) using commercially reasonable efforts to obtain licensor consents
with respect to licensing agreements with respect to the Closing Date
Acquisition and with respect to the Collateral Agent’s security interest in such
licenses and the enforcement by the Collateral Agent thereof, (ii) obtaining
factoring agreements or arrangements on commercially reasonable terms available
at the time of execution and providing for substantially comparable
availability, in each case than the existing Whitehall Factoring Agreement,
(iii) obtaining transition services agreements (including a sourcing agreement
with a duration of at least 6 months after the Closing Date) and (iv) obtaining
management agreements with key members of senior management of the Acquired
Business customary for transactions of this type) shall be reasonably
satisfactory to the Borrower, Administrative Agent, Collateral Agent and Lead
Arrangers (it being understood that the draft of the Acquisition Agreement dated
as of June 27, 2018 and previously provided to the Lead Arrangers on June 27,
2018 is reasonably satisfactory to the Lead Arrangers).

 

Notwithstanding the foregoing, to the extent that any Collateral or any security
interest therein (other than the pledge and perfection of security interests in
the pledged certificated stock and other assets pursuant to which a lien may be
perfected by the filing of a financing statement under the UCC or a short-form
Intellectual Property Security Agreement with the U.S. Patent and Trademark
Office or the U.S. Copyright Office) is not or cannot be provided or perfected
on the Closing Date after the Borrower’s using commercially reasonable efforts
to do so without undue burden or expense, the delivery of such Collateral (and
perfection of security interests therein) shall not constitute a condition
precedent to the availability of the Credit Facilities on the Closing Date but
shall be required to be delivered and perfected after the Closing Date (and in
any event, within 45 days after the Closing Date plus any extensions granted by
the Administrative Agent and Collateral Agent in their reasonable discretion).
This paragraph is referred to as the “Funding Conditions Provision”.

 



 -139- 

 

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

 

Article V

 

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that until Payment in Full,
the Borrower will, and will cause each of the Subsidiaries to:

 

Section 5.01      Existence; Businesses and Properties. (a)  Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and good standing under the laws of the jurisdiction of its
organization, (i) except as otherwise expressly permitted under Section 6.05 or
(with respect to any Subsidiary that is not a Loan Party) to the extent that a
failure to do so would not reasonably be expected to have a Material Adverse
Effect and (ii) except for the liquidation or dissolution of Subsidiaries if the
assets of such Subsidiaries to the extent they exceed estimated liabilities are
acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in such
liquidation or dissolution; provided, that Subsidiaries that are Subsidiary Loan
Parties may not be liquidated into Subsidiaries that are not Subsidiary Loan
Parties, unless such liquidation is otherwise permitted by Section 6.05(b). The
Borrower shall use commercially reasonable efforts to enforce all of its
material rights and obligations under the Acquisition Agreement.

 

(b)       Do or cause to be done all things necessary to (i) obtain, preserve,
renew, extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
domain names, trade secrets, applications or registrations for patents,
trademarks, service marks, trade names, copyrights, domain names, licenses,
rights, privileges and other intellectual property used in and material to the
normal conduct of its business, (ii) comply in all material respects with all
material applicable laws, rules, regulations (including any zoning, building,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Mortgaged Properties) and judgments, writs,
injunctions, decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, and (iii) at all times maintain and preserve all
material property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition (ordinary wear and tear
excepted) and from time to time use commercially reasonable efforts make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement; unless, in
each case, the failure to do so would not be likely to have a Material Adverse
Effect).

 



 -140- 

 

 

Section 5.02      Insurance. (a) Keep its insurable properties insured at all
times by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses of a similar size owning similar properties in
the same localities where the Borrower and its Subsidiaries operate and maintain
such reasonable insurance (including, to the extent consistent with past
practices or industry practices for Similar Businesses, self-insurance), of such
types, to such extent and against such risks, as is customary with companies in
the same or similar businesses, taking into account the general degree to which
such companies are leveraged, and maintain such other insurance as may be
required by law or any other Loan Document.

 

(b)       Cause all such property and property casualty insurance policies to be
endorsed or otherwise amended to include appropriate loss payable endorsements,
including, with respect to Mortgaged Properties, a “standard” or “New York”
lender’s loss payable endorsement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent, which endorsement shall
provide that, from and after the Closing Date, if the insurance carrier shall
have received written notice from the Administrative Agent of the occurrence of
an Event of Default, the insurance carrier shall pay all proceeds otherwise
payable to the Borrower or the other Loan Parties under such policies directly
to the Collateral Agent; cause all such policies to provide that none of the
Borrower, the Administrative Agent or any other party shall be a coinsurer
thereunder and to contain a “Replacement Cost Endorsement,” without any
deduction for depreciation, and such other provisions as the Administrative
Agent may reasonably (in light of a Default or a material development in respect
of the insured property) require from time to time to protect their interests;
deliver original or certified copies of all such policies or a certificate of an
insurance broker to the Administrative Agent; cause each such policy to provide
that it shall not be canceled, lapsed (including for nonrenewal) or terminated
upon advance notice, to the extent available on commercially reasonable terms,
not less than 30 days’ prior written notice (or 10 days’ prior written notice in
the case of any failure to pay any premium due thereunder) thereof by the
insurer to the Administrative Agent; deliver to the Administrative Agent, prior
to the cancellation, lapse (including for nonrenewal) or termination of any such
policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent of payment of the premium therefor.

 

(c)       Notify the Administrative Agent promptly after any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.02 is taken out by the Borrower or any of the
Subsidiaries; and promptly deliver to the Administrative Agent a duplicate
original copy of such policy or policies, or an insurance certificate with
respect thereto.

 

(d)       In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

 



 -141- 

 

 

(i)       none of the Administrative Agent, the Revolving Agent, the Lenders,
the Issuing Bank and their respective agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 5.02, it being understood that (A) the Loan Parties shall
look solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Administrative Agent,
the Revolving Agent, the Lenders, any Issuing Bank or their agents or employees.
If, however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then the Borrower, on behalf of itself and behalf of each of its
subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery after the occurrence and during the continuance of an Event of Default,
if any, against the Administrative Agent, the Revolving Agent, the Lenders, any
Issuing Bank and their agents and employees; and

 

(ii)       the designation of any form, type or amount of insurance coverage by
the Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Borrower
and the Subsidiaries or the protection of their properties.

 

Section 5.03      Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
Tax or claim so long as (a) the validity or amount thereof shall be contested in
good faith by appropriate proceedings, (b) the Borrower or the affected
Subsidiary, as applicable, shall have set aside on its books adequate reserves
in accordance with GAAP with respect thereto, and (c) the failure to make such
payment and discharge would not reasonably be expected to result in a Material
Adverse Effect.

 



 -142- 

 

 

Section 5.04      Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)       as soon as available, but in any event within 90 days after the end of
each fiscal year (or, if applicable, such shorter period as the SEC shall
specify for the filing of Annual Reports on Form 10-K or, if applicable, such
longer period permitted under Rule 12b-25 under the Exchange Act), (i) a
consolidated balance sheet and related statements of operations and
comprehensive income, cash flows and owners’ equity showing the financial
position of the Borrower and its subsidiaries as of the close of such fiscal
year and the consolidated results of its operations during such year and,
commencing with the fiscal year ending December 31, 2020 (and, in the case of a
comparative statement of revenue, commencing with the fiscal year ended December
31, 2019), setting forth in comparative form the corresponding figures for the
prior fiscal year, and (ii) management’s discussion and analysis of significant
operational and financial developments during such fiscal year and a “key
performance indicator” report with such content as may be mutually agreed by the
Administrative Agent and the Borrower, which consolidated balance sheet and
related statements of operations and comprehensive income, cash flows and
owners’ equity shall be audited by an independent certified public accounting
firm of recognized national standing reasonably acceptable to the Administrative
Agent (it being understood that any of the “big four” or other nationally
recognized accounting firms shall be acceptable to the Administrative Agent) and
accompanied by an opinion of such accountants (which shall not contain any scope
of qualification (other than an emphasis of matter paragraph) (other than solely
with respect to, or resulting solely from (i) for any such qualification
relating to changes in accounting principles or practices reflecting changes in
GAAP that are required or approved by such auditors (subject to Required Lender
consent) and (ii) other than a “going concern” qualification or exception
resulting solely from (x) an impending maturity of the Credit Facilities, the
Second Lien Credit Facility or any Qualified Securitization Financing or (y) the
inability to demonstrate prospective compliance with Section 6.10 of this
Agreement or Section 6.10 of the Second Lien Credit Agreement or any other
equivalent financial covenants under any other Indebtedness permitted
hereunder)) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the delivery by the Borrower of
Annual Reports on Form 10-K of the Borrower and its consolidated subsidiaries
shall satisfy the requirements of this Section 5.04(a) to the extent such Annual
Reports include the information specified herein);

 

(b)       as soon as available, but in any event within 45 days after the first
three fiscal quarters of each fiscal year (or, if applicable, such shorter
period as the SEC shall specify for the filing of Quarterly Reports on Form 10-Q
or, if applicable, such longer period permitted under Rule 12b-25 under the
Exchange Act), (i) a consolidated balance sheet and related statements of
operations and comprehensive income and cash flows showing the financial
position of the Borrower and its subsidiaries as of the close of such fiscal
quarter and the consolidated results of its operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, and (ii) management’s discussion and analysis of significant
operational and financial developments during such quarterly period and a “key
performance indicator” report with such content as may be mutually agreed by the
Administrative Agent and the Borrower, all of which shall be in reasonable
detail and which consolidated balance sheet and related statements of operations
and comprehensive income and cash flows shall be certified by a Responsible
Officer of the Borrower on behalf of the Borrower as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrower and its subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes (it
being understood that the delivery by the Borrower of Quarterly Reports on
Form 10-Q of the Borrower and its consolidated subsidiaries shall satisfy the
requirements of this Section 5.04(b) to the extent such Quarterly Reports
include the information specified herein));

 

(c)       as soon as available, but in any event within 45 days after the end of
each fiscal month of any fiscal quarter (and within 60 days for each of the
first two fiscal months of the fiscal quarter ending on or prior to December 31,
2018) a consolidated balance sheet and related statements of operations and
comprehensive income and cash flows showing the financial position of the
Borrower and its subsidiaries as of the close of such month and the consolidated
results of its operations during such month;

 



 -143- 

 

 

(d)       [Reserved];

 

(e)       (i) concurrently with any delivery of financial statements under
paragraph (a) or (b) above commencing on or after the fiscal quarter ended
December 31, 2018, a certificate of a Responsible Officer of the Borrower (the
“Compliance Certificate”) (A) certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (B) other than with respect to the delivery of
the Compliance Certificate made concurrently with the delivery of financial
statements delivered under paragraph (a) above with respect to the fiscal year
ending December 31, 2018, setting forth computations in reasonable detail (x)
demonstrating compliance with the covenants contained in Section 6.10, and (y)
solely in respect of financial statements under paragraph (a) above, the Excess
Cash Flow and (ii) concurrently with any delivery of financial statements under
paragraph (a) above, but only if available after use of commercially reasonable
efforts, a certificate of the accounting firm opining on or certifying such
statements stating whether they obtained knowledge during the course of their
examination of such statements of any such Default or Event of Default (which
certificate may be limited to accounting matters and contains disclaimers of
responsibility for legal interpretations and other customary qualifications and
disclaimers);

 

(f)       promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other reports and statements filed
by the Borrower or any of its subsidiaries with the SEC on a non-confidential
basis, or after public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (f) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower or any website operated by the SEC containing “EDGAR” database
information;

 

(g)       if, as a result of any change in accounting principles and policies
from those applied in the preparation of the financial statements referred to in
Section 3.05(a)(ii) for the fiscal year ended December 31, 2017, the
consolidated financial statements of the Borrower and its subsidiaries delivered
pursuant to paragraph (a) above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then, together with the first delivery of financial statements pursuant to
paragraph (a) above following such change, a schedule prepared by a Responsible
Officer on behalf of the Borrower reconciling such changes to what the financial
statements would have been without such changes;

 

(h)       as soon as available, but in any event within 90 days after the
beginning of each fiscal year, detailed consolidated monthly budgets for such
fiscal year and, as soon as available, significant revisions approved by the
Board of Directors, if any, of such budget and monthly projections with respect
to such fiscal year, including a description of underlying assumptions with
respect thereto (and including monthly balance sheet, profit and loss and cash
flow figures);

 



 -144- 

 

 

(i)       promptly following the reasonable request of the Administrative Agent
(but not more than once per quarter in connection with the delivery of a
Compliance Certificate), an updated Perfection Certificate (or, to the extent
such request relates to specified information contained in the Perfection
Certificate, such information) reflecting such changes to Collateral granted
pursuant to a Security Document since the date of the information most recently
received pursuant to this paragraph (i) or Section 5.11(f);

 

(j)       concurrently with the delivery of such information under the PNC
Receivables Purchase Agreement (or other applicable Securitization Financing
Documents), such material information and reporting required under Sections
7.01(c)(i), 7.01(c)(ii) and 7.01(d) of the PNC Receivables Purchase Agreement
(or any analogous provisions of any other Qualified Securitization Financing
Documentation);

 

(k)       promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements, as in each case the Administrative Agent may
reasonably request in writing (for itself or on behalf of any Lender);

 

(l)       promptly following request by the Administrative Agent, copies of: (i)
each Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) filed with the Internal Revenue Service with respect to a
Plan; (ii) the most recent actuarial valuation report for any Plan; and (iii)
all notices received from a Multiemployer Plan sponsor, a plan administrator or
any governmental agency, or provided to any Multiemployer Plan by Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and

 

(m)     promptly upon request by the Administrative Agent or any Lender,
information and documentation for purposes of compliance with Beneficial
Ownership Regulations or any applicable “know your customer” requirements under
the PATRIOT Act or other applicable anti-money laundering laws.

 

Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, no Loan Party shall be required to disclose to any Agent or
any Lender (or any authorized representative or independent contractor of any of
them) any information that (w) is prohibited by Law to be disclosed, (x) is
subject to attorney-client privilege or constitutes attorney work product,
(y) the disclosure of which would cause a breach of a binding non-disclosure
agreement with any Governmental Authority or any other third party to the extent
such agreement is not made in contemplation of the avoidance of this Agreement
or (z) that constitutes non-financial trade secrets or non-financial proprietary
information of the Borrower or its Subsidiaries and/or any of their respective
customers and/or suppliers (provided such confidentiality obligations were not
entered into solely in contemplation of the requirements of this Section 5.04);
provided, that in the event the Borrower does not provide any certificate,
report or information requested pursuant to this Section 5.04 in reliance on the
preceding proviso, the Borrower shall provide notice to the Administrative Agent
that such certificate, report or information is being withheld and the Borrower
shall use commercially reasonable efforts to describe, to the extent both
feasible and permitted under the applicable Law or confidentiality obligations,
or without waiving such privilege, as applicable, the applicable certificate,
report or information.

 



 -145- 

 

 

Section 5.05      Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly after any Responsible Officer of
the Borrower obtains actual knowledge thereof:

 

(a)       any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

 

(b)       the filing or commencement of, or any written threat or written notice
of intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Borrower or any of its subsidiaries as to which would
reasonably be expected to have a Material Adverse Effect;

 

(c)       any other development specific to the Borrower or any of its
subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect;

 

(d)       the occurrence of any ERISA Event that, together with all other ERISA
Events that have occurred, would reasonably be expected to have a Material
Adverse Effect;

 

(e)       any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiaries thereof; and

 

(f)       any (i) degradation in advance rates under a Qualified Securitization
Financing which results in a change in the average Advance Ratio for accounts
receivable under such Qualified Securitization Financing of more than 20% as
compared to the average Advance Ratio for the same month in the prior year and
that such change in the Advance Ratio would be reasonably expected to result in
a Default under Section 6.10 as reasonably determined by the Borrower in good
faith or (ii) an increase of more than 2.00% on the interest rate spread for the
then existing Securitization Financing; provided further that any changes to
pricing resulting from "dynamic pricing" provisions contained in the Qualified
Securitization Financing Documents as in effect on the Closing Date (or such the
PNC Securitization has been refinanced, the Qualified Securitization Financing
Documents then in effect) shall not constitute an amendment to the pricing of
such Qualified Securitization Financing.

 

Section 5.06      Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority as applicable to it or its property,
except in each case, where the failure to do so would not reasonably be expected
to result in a Material Adverse Effect; provided, that this Section 5.06 shall
not apply to Environmental Laws, which are the subject of Section 5.10, or to
laws related to Taxes, which are the subject of Section 5.03.

 



 -146- 

 

 

Section 5.07      Maintaining Records; Inspections, Field Exams and Appraisals.

 

(a)       Maintenance of Records; Inspections. Maintain all financial records in
accordance with GAAP and permit any persons designated by the Administrative
Agent or Revolving Agent or, upon the occurrence and during the continuance of
an Event of Default, the Lenders to visit and inspect the financial records and,
subject to the terms of applicable leases with third parties, the properties of
the Borrower or any of the Subsidiaries at reasonable times, upon reasonable
prior notice to the Borrower (provided, however, that such visits and
inspections shall be coordinated through the Agents), and (i) prior to the
existence of a continuing Event of Default no more than two times per year and
(ii) after and during any continuing Event of Default as often as requested; and
to make extracts from and copies of such financial records, and permit any
persons designated by the Administrative Agent or Revolving Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to the Borrower to discuss the affairs, finances and
condition of the Borrower or any of the Subsidiaries with the officers thereof
and independent accountants therefor (the Agents and the Lenders shall give the
Loan Parties a reasonable opportunity to participate in any discussions with the
Loan Parties’ independent public accountants and any such discussions and
inspections shall be subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract and any reasonable costs
and expenses of such inspection being reimbursed by the Borrower); provided
that, notwithstanding anything in this Section 5.07(a) to the contrary, the
Borrower and its Subsidiaries will not be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes trade secrets or
proprietary information, (ii) in respect of which disclosure is prohibited by
applicable law or binding contractual arrangement and such contractual
arrangement was not created or made binding in contemplation of this provision,
or (iii) is subject to attorney-client or similar privilege or constitutes
attorney work product; provided that in the case of the foregoing clauses (i) –
(iii), the Borrower shall inform the Lenders that information is being withheld
and shall use commercially reasonable efforts to provide the Lenders such
information without revealing such trade secrets, proprietary information or
information subject to such privilege or to obtain such consent, as applicable.

 

(b)       Field Exams, Appraisals. Each Loan Party will, and will permit each of
its Subsidiaries to, permit representatives of Revolving Agent to (i) conduct
field examinations and audits of Inventory (collectively “Field Exams”) and
other personal property of the Loan Parties and their Subsidiaries and (ii)
conduct appraisals of Inventory (“Inventory Appraisals”) of the Loan Parties and
their Subsidiaries, which shall, unless an Event of Default is continuing, be at
such reasonable times during normal business hours and upon reasonable advance
notice to the Borrower.

 

Section 5.08      Payment of Obligations. Pay its material Indebtedness and
other material obligations, including material Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (c) the failure to make such
payment would not reasonably be expected to result in a Material Adverse Effect.

 



 -147- 

 

 

Section 5.09      Use of Proceeds. Use the proceeds of the Loans and the Letters
of Credit only as contemplated in Section 3.12. The Borrower will not request
any Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and, to its knowledge, none of their respective directors,
officers, employees and agents shall use, the proceeds of any Borrowing (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws in any material respect, (b) for the
purpose of funding, financing or facilitating any unauthorized activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) knowingly in any manner that would result in the violation of
any Sanctions Laws applicable to any party hereto.

 

Section 5.10      Compliance with Environmental Laws. Comply with all
Environmental Laws applicable to its operations and properties; and comply with
and obtain and renew all material permits, licenses and other approvals required
pursuant to Environmental Law for its operations and properties, except, in each
case with respect to this Section 5.10, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 5.11      Further Assurances; Additional Security. (a) Execute any and
such further documents, financing statements, agreements and instruments, and
take such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Administrative Agent or Collateral Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties, and provide to the Administrative Agent,
from time to time following the Administrative Agent’s reasonable request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created in the
Collateral by the Security Documents.

 

(b)       [Reserved].

 



 -148- 

 

 

(c)       Promptly notify the Administrative Agent following the acquisition of,
and, following the reasonable written request of the Administrative Agent, grant
and cause each of the Loan Parties to grant to the Collateral Agent security
interests and mortgages in, such Owned Material Real Property of the Borrower or
any such Loan Parties as are not covered by the original Mortgages (other than
assets that (i) are subject to permitted secured financing arrangements
containing restrictions permitted by Section 6.09(c), pursuant to which a Lien
on such assets securing the Obligations is not permitted or (ii) are not
required to become subject to the Liens of the Collateral Agent pursuant to
Section 5.11(g) or the Security Documents), to the extent acquired after the
Closing Date and having a value or purchase price at the time of acquisition in
excess of $5,000,000 pursuant to documentation in such form as is reasonably
satisfactory to the Administrative Agent (each, an “Additional Mortgage”) and
constituting valid and enforceable perfected Liens superior to and prior to the
rights of all third persons subject to no other Liens except as are permitted by
Section 6.02, at the time of perfection thereof, record or file, and cause each
such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Mortgages and pay, and
cause each such Subsidiary to pay, all Taxes (in accordance with Section 5.03),
fees and other charges payable in connection therewith, in each case subject to
paragraph (g) below. With respect to each such Additional Mortgage, the Borrower
shall deliver, or cause the applicable Loan Party to deliver, to the
Administrative Agent contemporaneously therewith a title insurance policy or
policies or marked up unconditional binder of title insurance in an amount equal
to the fair market value of the Mortgaged Property, paid for by the Borrower or
the applicable Loan Party, issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid first Lien on the
Mortgaged Property described therein, free of any other Liens except as
permitted by Section 6.02 and Liens arising by operation of law, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request and a survey if reasonably available with respect to property
outside the United States. Additionally, if applicable, Borrower shall deliver
to the Administrative Agent a completed standard “life of loan” flood hazard
determination form for each property encumbered by a Mortgage, and if the
property is located in an area designated by the U.S. Federal Emergency
Management Agency (or any successor agency) as having special flood or mud slide
hazards, (i) a notification to the Borrower (“Borrower Notice”) and (if
applicable) notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) created by the U.S. Congress pursuant
to the National Flood Insurance Act of 1968, the Flood Disaster Protection Act
of 1973, the National Flood Insurance Reform Act of 1994 and the Flood Insurance
Reform Act of 2004 is not available because the applicable community does not
participate in the NFIP, (ii) documentation evidencing the Borrower’s receipt of
the Borrower Notice (e.g., countersigned Borrower Notice, return receipt of
certified U.S. Mail, or overnight delivery), and (iii) if Borrower Notice is
required to be given and flood insurance is available in the community in which
the property is located, a copy of one of the following: the flood insurance
policy, the Borrower’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance reasonably satisfactory to the
Administrative Agent.

 

(d)       In connection with (i) the formation or acquisition of any direct or
indirect Subsidiary of the Borrower that is a Domestic Subsidiary (other than an
Excluded Subsidiary) or (ii) any existing direct or indirect subsidiary of the
Borrower becoming a Subsidiary of the Borrower that is a Domestic Subsidiary
(other than an Excluded Subsidiary), within 15 Business Days after the date of
such formation, acquisition or Subsidiary becoming a Subsidiary of the Borrower
that is a Domestic Subsidiary (other than an Excluded Subsidiary), notify the
Administrative Agent and the Lenders thereof and, within 30 Business Days after
such date or such longer period as the Administrative Agent shall agree or as
set forth in the definition of Collateral and Guarantee Requirement for such
class of assets, cause the Collateral and Guarantee Requirement to be satisfied
with respect to such subsidiary and with respect to any Equity Interest in or
Indebtedness of such subsidiary owned by or on behalf of any Loan Party, subject
to Section 5.11(g).

 

(e)       [Reserved].

 



 -149- 

 

 

(f)       (i) Furnish to the Administrative Agent prompt written notice
following any change (A) in any Loan Party’s corporate or organization name, (B)
in any Loan Party’s identity or (C) in any Loan Party’s organizational
identification number, provided, that to the extent required to maintain
perfection of such Collateral, within 30 days after such change (or such later
period agreed by the Administrative Agent in its Permitted Discretion), the
Borrower will file (or direct an agent to file on its behalf) such Uniform
Commercial Code financing statements that are required in order for the
Collateral Agent to continue following such change to have a valid, legal and
perfected security interest such Collateral (to the extent intended to be
created by the Security Documents by a filing of an “all assets” financing
statement) and (ii) promptly notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

 

(g)       The Collateral and Guarantee Requirement and the other provisions of
this Section 5.11 need not be satisfied with respect to Excluded Assets.

 

For the avoidance of doubt, and without limitation, Section 5.11 shall apply to
any division of a Loan Party required to become a Loan Party pursuant to the
terms of the Loan Documents and to any allocation of assets to a series of a
limited liability company.

 

Section 5.12      Fiscal Year; Accounting. In the case of the Borrower, cause
its fiscal year to end on December 31.

 

Section 5.13      [Reserved].

 

Section 5.14      Lender Meetings. In the case of the Borrower, participate in a
conference call with the Administrative Agent, Revolving Agent and the Lenders
not more than once during each fiscal quarter to be held at such time and date
as may be reasonably agreed upon by the Borrower, the Revolving Agent and the
Administrative Agent.

 

Section 5.15      Securitization Matters. Each of the Loan Parties party to any
of the Qualified Securitization Documents shall enforce all of their rights and
obligations under such Qualified Securitization Document.

 

Section 5.16      Compliance with Anti-Corruption Laws and Sanctions Laws. (A)
Maintain policies and procedures reasonably designed to ensure compliance by the
Borrower, the Subsidiaries, and their respective directors, officers, employees,
and agents with the Anti-Corruption Laws and (B) within 90 days of the Closing
Date (or such later date as may be agreed to by Administrative Agent in its sole
discretion) and thereafter maintain policies and procedures reasonably designed
to ensure compliance by the Borrower, the Subsidiaries, and their respective
directors, officers, employees, and agents with Sanctions Laws.

 

Section 5.17      Post-Closing Matters. Deliver to Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, the items
described on Schedule 5.17 hereof or take such actions described on Schedule
5.17, in each case, on or before the dates specified with respect to such items
on Schedule 5.17 (or, in each case, such later date as may be agreed to by
Administrative Agent in its sole discretion). All conditions, covenants,
representations and warranties contained in this Agreement and the other Loan
Documents will be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described on Schedule 5.17
within the time periods specified thereon, rather than as elsewhere provided in
the Loan Documents).

 



 -150- 

 

 

Section 5.18      Location of Collateral. Borrower will, and will cause each of
its Subsidiaries to, keep its Inventory (other than (i)  Inventory in transit,
(ii) under repair or being manufactured or constructed at third party
manufacturing locations or (iii) on-consignment in progress at third party
locations, jobs or contracts, in each case in the ordinary course of business)
(x) located at a retailor or (y) with an aggregate value at such location on an
average monthly basis in excess of $500,000, in each case with respect to
clauses (x) and (y) only at the locations identified on Schedule 5.18 (or any
supplement thereof) and their chief executive offices only at the locations
identified on Schedule 5.18 (or any supplement thereof); provided, that (x)
Borrower may amend Schedule 5.18 so long as such amendment occurs by written
notice to Revolving Agent not less than ten (10) days prior to the date on which
such Inventory is moved to such new location and (y) Borrower may move Inventory
to a location not set forth Schedule 5.18 on a temporary basis not to exceed 15
consecutive days (or such longer period agreed by the Revolving Agent) without
prior notice or the need to amend Schedule 5.18 to the extent that (A) such
Inventory has an aggregate value of less than $2,000,000 or (B) exigent
circumstances exist; provided that in such circumstances described in (y)(A) or
(B) above, the Borrower shall notify the Revolving Agent as promptly as
practical following such move; and provided further, that the location of any
such relocated chief executive office shall be within the continental United
States.

 

Section 5.19      [Reserved].

 

Section 5.20      Compliance with Collateral and Guarantee Requirement. Comply
in all respects with the Collateral and Guarantee Requirement with respect to
each such Loan Party.

 

Section 5.21      Collateral Reporting.

 

(a)       Deliver, on behalf of each Loan Party, to the Revolving Agent (and if
so requested by the Revolving Agent, with copies to each Revolving Lender) each
of the documents set forth below at the following times in form satisfactory to
Revolving Agent:

 

(i)       monthly (no later than the tenth (10th) Business Day of each month),
and with each request for a Borrowing, an executed Borrowing Base Certificate;

 

(ii)       monthly (no later than the tenth (10th) Business Day of each month),
(A) a detailed report regarding Borrower’s and its Subsidiaries’ cash and Cash
Equivalents, and (B) a detailed report showing additions of, and deletions to,
Eligible Inventory, and a calculation of the net book value (calculated in
accordance with GAAP on a basis consistent with Borrower’s historical accounting
practices) of Eligible Inventory at the end of such period;

 

(iii)       monthly (no later than the thirtieth (30th) day of each month), (A)
a reconciliation of Accounts and trade accounts payable of each Loan Party’s
general ledger accounts to its monthly financial statements including any book
reserves related to each category, and (B) a detailed report describing accrued
expenses;

 



 -151- 

 

 

(iv)       on the last day of each fiscal quarter, (A) a report regarding
Borrower’s and its Subsidiaries’ accrued but unpaid, ad valorem taxes, and (B) a
Perfection Certificate or a supplement to the Perfection Certificate, if
requested by Revolving Agent;

 

(v)       on the last day of each fiscal year, a detailed list of Borrower’s and
its Subsidiaries’ customers, with address and contact information; and

 

(vi)       promptly, upon request by Revolving Agent, (A) an insurance claim
report, and (B) such other reports as to the Collateral or the financial
condition of Borrower and its Subsidiaries, as Revolving Agent may reasonably
request.

 

(b)       Notwithstanding clause (a) above, to the extent (i) Excess
Availability is less than $15,000,000 or (ii) any Event of Default then exists,
the items, certificates and information set forth in clause (a)(i), (a)(ii) and
(a)(iii) shall be delivered to the Revolving Agent on a weekly basis (on the
second (2nd) Business Day of each such week)

 

(c)       Borrower agrees to use, and to cause its Subsidiaries to use,
commercially reasonable efforts in cooperation with Revolving Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth in clause (a) above.

 

Article VI

 

Negative Covenants

 

The Borrower covenants and agrees with each Lender that until Payment in Full,
the Borrower will not, and will not cause or permit any of the Subsidiaries to:

 

Section 6.01      Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)       Indebtedness (other than intercompany Indebtedness) of the
Subsidiaries existing, or incurred pursuant to facilities existing, on the
Closing Date and set forth on Schedule 6.01 and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness or, without duplication,
replacements of such facilities that would constitute Permitted Refinancing
Indebtedness with respect to such facilities if all Indebtedness available to be
incurred thereunder were outstanding on the date of such replacement;

 

(b)       Indebtedness created hereunder and under the other Loan Documents;

 

(c)       Indebtedness of the Borrower and the Subsidiaries pursuant to Swap
Agreements consisting of (i) non-speculative Swap Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities (including currency risks), and (ii) non-speculative Swap
Agreements entered into in the ordinary course of business in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary;

 



 -152- 

 

 

(d)       Indebtedness of the Borrower and the Subsidiaries owed to (including
obligations in respect of letters of credit or bank guarantees or similar
instruments for the benefit of) any person providing workers’ compensation,
health, disability or other employee benefits or property, warehouse receipts or
similar instruments, casualty or liability insurance to the Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case, provided in the ordinary course of business; provided,
that that any reimbursement obligations in respect thereof are reimbursed within
60 days following the incurrence thereof (or such longer period as is permitted
without interest or other charges under the benefit plan or other instrument
under which reimbursement is to be made);

 

(e)       Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary; provided, that (i) Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party owing to the Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04, and (ii) Indebtedness of
the Borrower owing to any Subsidiary and Indebtedness of any other Loan Party
owing to any Subsidiary that is not a Subsidiary Loan Party shall be
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

 

(f)       Indebtedness of the Borrower and the Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees and similar obligations, in each case, including those incurred to
secure health, safety, insurance and environmental obligations of the Borrower
and its Subsidiaries as conducted in accordance with good and prudent business
industry practice and otherwise as permitted by the Loan Documents, in an
aggregate principal amount not to exceed $5,000,000 at any one time outstanding;

 

(g)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business and in good faith; provided, that (i) such
Indebtedness (other than credit or purchase cards) is extinguished within 30
Business Days of notification to the Borrower of its incurrence; and (ii) such
Indebtedness in respect of credit or purchase cards is extinguished within
90 days from its incurrence;

 

(h)       (i) Indebtedness of a Subsidiary acquired after the Closing Date or a
person merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets, which Indebtedness, in each case, exists at the time of such
acquisition, merger or consolidation and is not created in contemplation of such
event and where such acquisition, merger or consolidation is permitted by this
Agreement, and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness; provided, that the aggregate principal amount of any such
Indebtedness for borrowed money (other than intercompany items) at the time of,
and after giving effect to, such acquisition, merger or consolidation, such
assumption or such incurrence, as applicable (together with all other
Indebtedness outstanding pursuant to this paragraph (h) or paragraph (i) of this
Section 6.01), would not be in a aggregate outstanding principal amount that
exceeds the greater of $25,000,000 and 10% of Net Receivables Financing Profit
as of the last day of the most recently ended Test Period at any one time
outstanding;

 



 -153- 

 

 

(i)       (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 365
days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement and (ii) any Permitted Refinancing Indebtedness in respect thereof,
collectively, in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof (together with Indebtedness outstanding
pursuant to this paragraph (i) or paragraph (h) of this Section 6.01) would not
be in a aggregate outstanding principal amount that exceeds the greater of
$25,000,000 and 10% of Net Receivables Financing Profit as of the last day of
the most recently ended Test Period at any one time outstanding;

 

(j)       Indebtedness in respect of the Second Lien Credit Agreement and any
Permitted Refinancing Indebtedness with respect thereto, in an aggregate
principal amount at any one time outstanding not to exceed $668,000,000;
provided that such amount may increase solely with respect to any “payment in
kind” interest that accrues pursuant to the Second Lien Credit Agreement;
provided further, that such Indebtedness is secured only by the Liens permitted
under Section 6.02 and shall be subject to the First-Second Intercreditor
Agreement;

 

(k)       other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount at any one time outstanding pursuant to this paragraph (k) not
in excess of the greater of $25,000,000 and 10% of Net Receivables Financing
Profit as of the last day of the most recently ended Test Period at any one time
outstanding;

 

(l)        Guarantees by the Borrower or any Subsidiary of any Indebtedness of
the Borrower or any Subsidiary permitted to be incurred under this Agreement;
provided, that, notwithstanding anything to the contrary in this Section 6.01,
(i) the Borrower and the Loan Parties shall not Guarantee the Indebtedness of
any Subsidiary that is not a Loan Party unless such Guarantee is permitted under
Section 6.04, (ii) any Guarantees by the Borrower or any Loan Party under this
Section 6.01(l) of any other Indebtedness of a person that is subordinated in
right of payment to other Indebtedness of such person shall be expressly
subordinated in right of payment to the Obligations on terms not materially less
favorable to the Lenders than the subordination terms of such other
Indebtedness, and (iii) no Subsidiary shall Guarantee any Junior Indebtedness
(or Permitted Refinancing Indebtedness in respect of any of the foregoing),
unless such Subsidiary is also is or becomes a Guarantor and Loan Party
hereunder;

 

(m)      Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition,
in each case, to the extent such obligation or transaction is permitted by this
Agreement;

 

(n)       reimbursement and similar obligations of Subsidiaries in respect of
letters of credit or bank guarantees (other than Letters of Credit issued
pursuant to Section 2.05); provided that any reimbursement obligations in
respect thereof and have an aggregate face amount at any one time outstanding
not in excess of $60,000,000;

 



 -154- 

 

 

(o)       Indebtedness of the Borrower and the Subsidiaries supported by a
Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit;

 

(p)       Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(q)       to the extent constituting Indebtedness, all premium (if any),
interest (including interest paid in kind and post-petition interest), fees,
expenses, charges and additional or contingent interest on Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.01;

 

(r)       Indebtedness consisting of unsecured vendor financing incurred in the
ordinary course of business and consistent with past practices of the Borrower
and its Subsidiaries, so long as the aggregate principal amount of such
Indebtedness does not exceed $50,000,000 at any one time outstanding;

 

(s)       up to $10,000,000 in aggregate principal amount of Indebtedness of
Foreign Subsidiaries at any time outstanding; provided, that to the extent that
the terms of such Indebtedness are permitted hereunder, any increase in the
amount of such Indebtedness as a result of capitalized or paid-in-kind interest
or accreted principal on such Indebtedness pursuant to such terms shall not
constitute a further issuance or incurrence of Indebtedness for purposes of this
Section 6.01(s);

 

(t)       (i)(x) up to $50,000,000 in aggregate principal amount of Indebtedness
consisting of earn-outs (cash or non-cash), indemnifications, deferred purchase
price, purchase price adjustments and other similar obligations of the Borrower
or any Subsidiary, in each case, incurred or assumed under a purchase agreement,
deferred compensation or other similar arrangements incurred by such person in
connection with the Transactions or any other Permitted Business Acquisitions or
any other Investment, acquisition or sale or other Disposition permitted
hereunder plus (y) any Existing Earn Out Obligations and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance any of the foregoing;

 

(u)       Indebtedness in respect of (i) netting services and similar services
in connection with deposit accounts to the extent incurred in the ordinary
course of business or other contingent liabilities arising out of the
endorsement of checks, drafts and other instruments or other payment items for
deposit or collection in the ordinary course of business and (ii) obligations
arising under customary indemnity agreements to title insurers to cause such
title insurers to issue title insurance policies;

 

(v)       Indebtedness in respect of judgments, orders, attachments or awards
not resulting in an Event of Default under Section 7.01(j) or in respect of
appeal or other surety bonds relating to, and settlements in connection with,
such judgments, orders, attachments or awards;

 

 -155- 

 



(w)       Indebtedness consisting of unfunded pension fund and other employee
benefit obligations and liabilities incurred in the ordinary course of business
to the extent they are permitted to remain unfunded under applicable law;

 

(x)       Indebtedness of the Borrower and its Subsidiaries consisting of (i)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business and/or (ii) liabilities in respect of customer
deposits and advance payments received in the ordinary course of business from
customers for goods and services purchased in the ordinary course of business;

 

(y)       up to $10,000,000 in aggregate principal amount of Indebtedness
consisting of obligations of the Borrower and its Subsidiaries under deferred
compensation or other similar arrangements with employees incurred by such
Person in connection with the Transactions, any Permitted Business Acquisition
or any other Investment expressly permitted hereunder;

 

(z)       Indebtedness in respect of license agreements, to the extent
constituting guaranteed minimum revenues and similar obligations in the ordinary
course of business;

 

(aa)     the Closing Date Subordinated Note in an amount not to exceed
$25,000,000; provided that such amount may increase solely with respect to any
“payment in kind” interest that accrues pursuant to the Closing Date
Subordinated Note;

 

(bb)    Indebtedness incurred pursuant to a Qualified Securitization Arrangement
and any Permitted Refinancing in respect thereof in the form of a Qualified
Securitization Arrangements in an aggregate principal amount not to exceed
$550,000,000 at any one time outstanding (it being understood that to the extent
a Qualified Securitization Arrangement is entered into by a Securitization
Subsidiary, the amount of Indebtedness available under this clause (bb) shall be
reduced dollar-for-dollar by the principal amount then outstanding under such
Qualified Securitization Arrangement entered into by a Securitization
Subsidiary); and

 

(cc)     Indebtedness in respect of the Existing Letters of Credit in amount not
to exceed the stated amounts of such Existing Letters of Credit (and any
Permitted Refinancing Indebtedness in respect thereof).

 

Section 6.02      Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including stock or other securities of any person,
including the Borrower or any Subsidiary of the Borrower) at the time owned by
it, except:

 

(a)       Liens on property or assets of the Subsidiaries existing on the
Closing Date and set forth on Schedule 6.02(a) and any Lien granted as a
replacement or substitute therefor; provided, that (i) any such replacement or
substitute; Liens shall secure only those obligations that they secure on the
Closing Date (and Permitted Refinancing Indebtedness in respect thereof
permitted by Section 6.01(a)) and shall not subsequently apply to any other
property or assets of the Borrower or any Subsidiary other than the property and
assets subject thereto on the Closing Date (plus improvements and accessions to
such property and assets) and (ii) in the case of a Lien securing Permitted
Refinancing Indebtedness, any such Lien is permitted, subject to compliance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”;

 



 -156- 

 

 

(b)       any Lien created under the Loan Documents or permitted in respect of
any Mortgaged Property by the terms of the applicable Mortgage;

 

(c)       any Lien on any property or asset of the Borrower or any Subsidiary
(i) securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h) or (ii) acquired after the Closing Date in a transaction
permitted by this Agreement and securing Indebtedness in an aggregate amount not
to exceed $15,000,000 at any one time; provided, that such Lien (A) does not
apply to any other property or assets of the Borrower or any of the Subsidiaries
not securing such Indebtedness, at the date of the acquisition of such property
or asset (other than after acquired property subjected to a Lien securing
Indebtedness incurred prior to such date and which Indebtedness is permitted
hereunder, such Indebtedness owing to the same financier as the financier of
such Indebtedness at the date of the acquisition, that require a pledge of after
acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (B) such Lien is not created in contemplation
of or in connection with such acquisition, (C) in the case of a Lien securing
Permitted Refinancing Indebtedness, any such Lien is permitted, subject to
compliance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness” and (D) in the case of clause (ii) of this Section 6.02(c), (x)
after giving effect to any such Lien and the incurrence of Indebtedness, if any,
secured by such Lien is created, incurred, acquired or assumed (or any prior
Indebtedness becomes so secured) on a Pro Forma Basis, the Consolidated First
Lien Leverage Ratio, calculated as of the last day of the most recently ended
and Reported fiscal quarter, shall be less than or equal to 2.50 to 1.00, (y) at
the time of the incurrence of such Lien and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (z) the Indebtedness or other obligations secured by such
Lien are otherwise permitted by this Agreement;

 

(d)       Liens for Taxes, assessments and governmental charges the payment of
which is not required under Section 5.03;

 

(e)       landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations (including those other than for borrowed
money) that are not overdue by more than 60 days or that are being contested in
good faith by appropriate proceedings and in respect of which, if applicable,
the Borrower or any Subsidiary shall have set aside on its books reserves in
accordance with GAAP;

 

(f)       (i) pledges or deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges or deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to, the Borrower or any Subsidiary;

 



 -157- 

 

 

(g)       deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness for borrowed money), leases (other than
Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with public utilities, and other obligations of a like
nature (including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred by the Borrower or any Subsidiary in the ordinary
course of business, including those incurred to secure health, safety, insurance
and environmental obligations in the ordinary course of business;

 

(h)       zoning restrictions, survey exceptions, easements, trackage rights,
leases (other than Capital Lease Obligations), licenses, special assessments,
rights-of-way, restrictions on or agreements dealing with the use of real
property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Subsidiary (taken as a whole);

 

(i)       purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements
related thereto); provided, that (i) such security interests secure Indebtedness
permitted by Section 6.01(i) (including any Permitted Refinancing Indebtedness
in respect thereof), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 365 days after such acquisition,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of such
equipment or other property or improvements at the time of such acquisition or
construction, including transaction costs incurred by the Borrower or any
Subsidiary in connection with such acquisition (including any Permitted
Refinancing Indebtedness incurred in respect thereof) and (iv) such security
interests do not apply to any other property or assets of the Borrower or any
Subsidiary (other than to improvements and accessions to such equipment or other
property or improvements but not to other parts of the property to which any
such improvements are made); provided, further, that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender; provided, still further,
that such security interest shall not be required to secure Indebtedness under
Section 6.01(i), if (x) after giving effect to any such Lien and the incurrence
of Indebtedness secured by such Lien is created, incurred, acquired or assumed
(or any prior Indebtedness becomes so secured) on a Pro Forma Basis, the
Consolidated First Lien Leverage Ratio, calculated as of the last day of the
most recently completed and Reported fiscal quarter, shall be less than or equal
to 3.00 to 1.00, (y) at the time of the incurrence of such Lien and after giving
effect thereto, no Event of Default shall have occurred and be continuing or
would result therefrom, and (z) the Indebtedness or other obligations secured by
such Lien are otherwise permitted by this Agreement;

 

(j)       Liens on the Collateral securing Indebtedness incurred pursuant to
Section 6.01(j) subject to the First-Second Intercreditor Agreement;

 

(k)       Liens securing judgments that do not constitute an Event of Default
under Section 7.01(j);

 



 -158- 

 

 

(l)        Liens on the Securitization Assets arising in connection with a
Qualified Securitization Financing;

 

(m)      Liens disclosed by the title insurance policies delivered on or
subsequent to the Closing Date and pursuant to Section 5.11 and any replacement,
extension or renewal of any such Lien; provided, that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal
plus any improvements and accessions to such property; provided, further, that
the Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;

 

(n)       any interest or title of a lessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

(o)       Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

 

(p)       Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;

 

(q)       Liens on cash securing obligations in respect of standby letters of
credit or on the goods (or the documents of title in respect of such goods)
financed by trade letters of credit and the proceeds and products thereof in the
case of trade letters of credit securing obligations in respect of such trade
related letters of credit in each case permitted under Sections 6.01(f), (k) and
(cc);

 

(r)       licenses of software that are not material to the conduct of any of
the business lines of the Borrower and the Subsidiaries and the value of which
does not constitute a material portion of the assets of the Borrower and its
Subsidiaries, taken as a whole, and such license does not materially interfere
with the ordinary course of conduct of the business of the Borrower or any of
its Subsidiaries;

 

(s)       Liens (x) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods or (y) on specific items of inventory or other goods and
the proceeds thereof securing the relevant Person’s obligations in respect of
documentary letters of credit or banker’s acceptances issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or goods;

 

(t)       Liens on the assets of a Foreign Subsidiary that secure Indebtedness
of such Foreign Subsidiary that is permitted to be incurred under Section 6.01;

 

(u)       Liens solely on any cash earnest money deposits made by the Borrower
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder with respect to any acquisition that would
constitute an Investment permitted by this Agreement;

 



 -159- 

 

 

(v)       Liens (i) arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Loan Party or Subsidiary thereof in the ordinary course of business or (ii)
incurred by the Borrower or its Subsidiaries arising under Section 2-505 of the
UCC;

 

(w)       Liens in favor of the Borrower or any Loan Party;

 

(x)       Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

 

(y)       Liens of licensors and franchisors in the ordinary course of business
not securing Indebtedness (other than in respect of licenses, to the extent
constituting Indebtedness with respect to guaranteed minimum revenues and
similar obligations in the ordinary course of business permitted under Section
6.01(z)); provided that such liens of licensors shall not extend to any assets
other than the licenses subject to such agreement any payments in respect
thereof;

 

(z)       Liens on not more than $10,000,000 of deposits securing Swap
Agreements permitted to be incurred under Section 6.01(c);

 

(aa)     Liens (x) on insurance policies and the proceeds thereof or securing
the financing of premiums with respect thereto and/or (y) securing other
insurance premium financing arrangements; provided, that such Liens are limited
to the applicable unearned insurance premiums;

 

(bb)    Liens incurred to secure cash management services in the ordinary course
of business and in good faith; provided, that such Liens are not incurred in
connection with, and do not secure, any borrowings or Indebtedness;

 

(cc)     deposits or other Liens with respect to property or assets of the
Borrower or any Subsidiary; provided, that the obligations secured by such Liens
shall not exceed the greater of $12,500,000 and 5% of Net Receivables Financing
Profit as of the last day of the most recently ended Test Period at any one time
outstanding;

 

(dd)    leases and subleases not constituting Capital Lease Obligations of real
property not material to the conduct of any business line of the Borrower and
its Subsidiaries granted to others in the ordinary course of business that do
not materially and adversely interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries (taken as a whole);

 

(ee)     Liens on assets of Excluded Subsidiaries to the extent securing
Indebtedness of Excluded Subsidiaries which are non-recourse to the Loan Parties
and otherwise not expressly restricted hereunder; provided, that the obligations
secured by such Liens shall not exceed $10,000,000 at any one time outstanding;

 



 -160- 

 

 

(ff)      Liens consisting of (i) customary rights of first refusal, options,
tag, drag and similar rights in joint venture agreements and agreements with
respect to non-wholly owned Subsidiaries and (ii) encumbrances or restrictions
(including put and call arrangements) in favor of a party to a joint venture
agreement with respect to Equity Interests of, or assets owned by, any joint
venture or similar arrangement pursuant to any joint venture agreement or
similar agreement;

 

(gg)    Liens on property acquired pursuant to a Permitted Business Acquisition
(and the proceeds thereof) or assets of a Subsidiary in existence at the time
such Subsidiary is acquired pursuant to a Permitted Business Acquisition or a
Permitted Refinancing thereof; provided that (i) such Lien was not created in
contemplation of such Permitted Business Acquisition, (ii) such Lien does not
extend to or cover any additional property (other than improvements and
accessions to such property) and (iii) the Indebtedness secured thereby is
permitted under Section 6.01(h);

 

(hh)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(ii)       Liens on cash securing obligations in respect of standby letters of
credit or on the goods (or the documents of title in respect of such goods)
financed by trade letters of credit and the proceeds and products thereof in the
case of trade letters of credit securing obligations in respect of such trade
related letters of credit in each case permitted under Sections 6.01(n);
provided that any cash collateral supporting such letters of credit shall not at
any time exceed $10,000,000 outstanding;

 

(jj)       Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is permitted by this Agreement

 

(kk)     (i) licenses or sublicenses granted by the Borrower and/or its
Subsidiaries permitted in accordance with the terms of this Agreement, (ii)
leases or subleases granted by the Borrower or any of its Subsidiaries to other
Persons not materially interfering with the conduct of the business of the
Borrower or any Guarantor, (iii) any interest or title of a lessor, sublessor or
licensor under any Lease, (iv) restriction or encumbrance to which the interest
or title of such lessor or sublessor may be subject, (v) subordination of the
interest of the lessee or sub-lessee under such Lease to any restriction or
encumbrance referred to in the preceding clause (iv) and (vi) royalty, revenue,
profit sharing or buy/sell arrangements arising out of Joint Ventures, purchase
and sale contracts, development contracts or other arrangements permitted
hereunder;

 

(ll)      [reserved];

 

(mm)   Liens on Credit Support Assets sold or pledged pursuant to the terms of a
Permitted Credit Support Arrangement; and

 



 -161- 

 

 

(nn)    extensions, renewals, refinancings and replacements of the Liens
described above, so long as (i) the Indebtedness or other obligations secured by
any such Lien at the time of any such extension, renewal, refinancing or
replacement is not increased to any amount greater than the sum of (A) the
outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or obligations and (B) an amount necessary to pay any unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses related
to such extension, renewal, refinancing or replacement  and (ii) no additional
property (other than accessions, improvements, and replacements in respect of
such property) is subject to such Lien.

 

Section 6.03      Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

 

Section 6.04      Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger; and including in one transaction or
a series of transactions) any Equity Interests, Indebtedness, other securities
of or of all or substantially all of the property and assets or business of
another person or assets constituting a business unit, line of business or
division of such person, make or permit to exist any loans, advances or capital
contributions to or Guarantees of the obligations of, or make or permit to exist
any investment or any other interest in (each, an “Investment”), in any other
person, except:

 

(a)       the consummation of the Transactions pursuant to and in accordance
with the Transaction Documents;

 

(b)       (x) Investments by (x) the Borrower or the Subsidiaries in other
Subsidiaries effective as of the Closing Date as set forth on Schedule 6.04, and
(y) any modification, renewal or extension thereof, so long as the aggregate
amount of all Investments pursuant to clause (x) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date or to the extent that such
increase utilizes another available basket under this Section 6.04), (ii)
Investments by the Borrower or any Subsidiary Loan Party in the Borrower or any
Subsidiary Loan Party; (iii) [reserved]; (iv) Investments by any Subsidiary that
is not a Loan Party in any other Subsidiary that is not a Loan Party and (v)
Investments by the Borrower or any Subsidiary in the Borrower or any Subsidiary
not otherwise permitted in clauses (ii), (iii) or (iv) above in an aggregate
amount for all such Investments made or deemed made pursuant to this
Section 6.04(b)(v) that are at that time outstanding in an amount not to exceed
the greater of (1) $30,000,000 and (2) 12.5% of Net Receivables Financing Profit
as of the last day of the most recently ended Test Period at any one time
outstanding (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided,
that intercompany current liabilities incurred in the ordinary course of
business and in good faith in connection with cash management operations shall
not be included in calculating the limitation in this Section 6.04(b) at any
time;

 

(c)       Investments in cash and Cash Equivalents;

 



 -162- 

 

 

(d)       Investments arising out of the receipt by the Borrower or any
Subsidiary of noncash consideration for the sale of assets permitted under
Section 6.05;

 

(e)       (i) advances of payroll payments and expenses to employees of the
Borrower or any Subsidiary in the ordinary course of business and (ii)
commissions, travel, and similar advances to officers and employees of the
Borrower or any Subsidiary made in the ordinary course of business not to exceed
$5,000,000 at any one time outstanding;

 

(f)       (i) Accounts, accounts receivable arising, notes receivable, and trade
credit granted, in the ordinary course of business, (ii) any securities received
in satisfaction or partial satisfaction of defaulted accounts receivable from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss, (iii) any prepayments and other credits to suppliers
made in the ordinary course of business;

 

(g)       Indebtedness in respect of (i) Swap Agreements permitted pursuant to
Section 6.01(c) and (ii) vendor financing permitted pursuant to Section 6.01(r);

 

(h)       Investments existing on the Closing Date and set forth on Schedule
6.04 and any modification, replacement, renewal or extension thereof; provided
that the amount of the original Investment (or as the context may require,
commitment to invest) is not increased except by the terms of such original
Investment disclosed to the Administrative Agent in writing prior to the Closing
Date or as otherwise permitted by another clause this Section 6.04;

 

(i)       Investments resulting from (i) pledges and deposits referred to in
Sections 6.02(f), (g), (k), (s) and (u) and (ii)  indemnities made in the
ordinary course of business or in the Transaction Documents;

 

(j)       additional Investments by the Borrower or any of its Subsidiaries
having an aggregate amount at any one time outstanding not to exceed the greater
of $25,000,000 and 10% of Net Receivables Financing Profit as of the last day of
the most recently ended Test Period at any one time outstanding (with the Fair
market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value);

 

(k)       Investments constituting Permitted Business Acquisitions;

 

(l)       Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
persons;

 

(m)      intercompany loans and other Investments between Foreign Subsidiaries;

 

(n)       Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

 

(o)       (i) Investments to the extent that payment for such Investments is
made solely with Equity Interests of the Borrower (other than with Disqualified
Stock) (or the net cash proceeds thereof) not applied for any other purpose and
(ii) Investments received substantially contemporaneously in exchange for Equity
Interests of the Borrower (in whole or in part); provided, that (x) no Change in
Control would result therefrom, and (y) such Equity Interests do not constitute
Disqualified Stock;

 



 -163- 

 

 

(p)       Investments (including Indebtedness and Equity Interests) received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with or judgments against, customers and suppliers or in
settlement of delinquent obligations of, or other disputes with, customers and
suppliers arising, in each case, in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

 

(q)       Investments of a Person in existence at the time such Person becomes a
Subsidiary or is merged into or consolidated with a Subsidiary in accordance
with Section 6.05 after the Closing Date to the extent that (i) such
acquisition, merger or consolidation is permitted under this Section 6.04, (ii)
such Investments of such Person were not made in contemplation of or in
connection with such acquisition, merger or consolidation, and (iii) such
Investments were in existence on the date of such acquisition, merger or
consolidation;

 

(r)       Investments in joint ventures or similar arrangements not to exceed
the greater of $12,500,000 and 5% of Net Receivables Financing Profit as of the
last day of the most recently ended Test Period at any one time outstanding (in
each case, determined at the time made and without giving effect to subsequent
changes in value);

 

(s)       Guarantees by (i) the Borrower or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case, entered into by the Borrower or any
Subsidiary in the ordinary course of business and (ii) any Foreign Subsidiary of
operating leases (other than Capital Lease Obligations) or of obligations that
do not constitute Indebtedness, in each case, entered into by any Foreign
Subsidiary in the ordinary course of business;

 

(t)       Investments made with Excluded Contributions provided that (i) at the
time of such Investment and after giving effect thereto, no Event of Default
shall have occurred and be continuing or would result therefrom and (ii) such
Excluded Contributions shall not have been otherwise applied for any other
purpose;

 

(u)       Investments made by Subsidiaries that are not Subsidiary Loan Parties
solely to the extent such Investments are made with the proceeds received by
such Subsidiary from an Investment in such Subsidiary made pursuant to Sections
6.04(b)(v), or (j);

 

(v)       Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to Section 6.04);

 

(w)      Investments arising directly out of the receipt by the Borrower or any
Subsidiary of non-cash consideration for any sale or other Disposition of assets
permitted under Section 6.05 (other than Section 6.05(e)) or any other
Disposition of property not constituting an Asset Sale;

 



 -164- 

 

 

(x)       (i) Investments in a Securitization Subsidiary to the extent required
by the applicable Qualified Securitization Financing Documentation therefor or
resulting from the transfers of Securitization Assets; provided, however, that
any such Investment in a Securitization Subsidiary is in the form of a
contribution of additional Securitization Assets or as equity (other than
Disqualified Stock), (ii) Investments in any Securitization Subsidiary in the
form of Permitted Credit Support Services (provided any such Investments in the
form of Permitted Securitization Cash Collateral may not exceed the Permitted
Securitization Cash Collateral Amount at any one time outstanding) and (iii)
distributions or payments of Securitization Fees in connection with a Qualified
Securitization Financing;

 

(y)       Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(z)       Investments for which no consideration is provided by any Loan Party
or any Subsidiary;

 

(aa)     Investments resulting from the sale of Credit Support Assets pursuant
to any Permitted Credit Support Arrangement; and

 

(bb)    Investments that constitute Dividends that are permitted by Section
6.06.

 

Notwithstanding anything to the contrary contained in Section 6.04 above, the
Borrower and its Subsidiaries shall not, directly (and shall cause their
Subsidiaries not to, directly or indirectly) make any Investments pursuant to
clauses (j) and (s) above in order to make Dividends not otherwise permitted
under Section 6.06 or Junior Indebtedness Payments not otherwise permitted under
Section 6.09(b).

 

For purposes of this Section 6.04, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, and shall be net of returns of
capital, repayment of principal or net disposition proceeds in respect thereof
(up to the aggregate amount actually invested).

 

Section 6.05      Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it (including by division), or sell, transfer,
lease or otherwise Dispose of (in one transaction or in a series of transactions
including by allocation of any assets to a series of a limited liability
company) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of any Subsidiary or purchase, lease or otherwise acquire (in one transaction or
a series of transactions) all of any division, unit or business of any other
person, except that this Section shall not prohibit:

 

(a)       (i) the lease, purchase and sale of inventory, in each case, in the
ordinary course of business by the Borrower or any Subsidiary and sales of
accounts receivables pursuant to the terms of a Permitted Credit Support
Arrangement, (ii) the acquisition of any other asset in the ordinary course of
business by the Borrower or any Subsidiary, (iii) the sale or other Dispositions
of (x) inventory, goods held for sale or immaterial assets, in each case, in the
ordinary course of business and (y) worn out, obsolete, scrap or surplus assets
or assets no longer useful in the conduct of the business of the Loan Parties
and their Subsidiaries or otherwise economically impracticable to maintain, or
(iv) the sale of Cash Equivalents in the ordinary course of business;

 



 -165- 

 

 

(b)       if at the time thereof and immediately thereafter no Event of Default
shall have occurred and be continuing or would result therefrom, (i) the merger
of any Subsidiary into the Borrower in a transaction in which the Borrower is
the survivor, (ii) the merger or consolidation of (x) any Domestic Subsidiary
into or with any Subsidiary Loan Party in a transaction in which the surviving
or resulting entity is a Subsidiary Loan Party or (y) any Foreign Subsidiary
into or with any Subsidiary Loan Party in a transaction in which the surviving
or resulting entity is a Subsidiary Loan Party, and, in the case of each of
clauses (i) and (ii), no person other than the Borrower or Subsidiary Loan Party
receives any consideration, (iii) the merger or consolidation of any Subsidiary
that is not a Loan Party into or with any other Subsidiary that is not a Loan
Party or (iv) the liquidation or dissolution or change in form of entity of any
Subsidiary (other than the Borrower) in accordance with Section 5.01(a)(ii) if
the Borrower determines in good faith that such liquidation, change in form or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

 

(c)       sales, transfers, leases or other Dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other Dispositions by a Loan Party to a Subsidiary that is
not a Loan Party in an amount in excess of $10,000,000 shall not be permitted
under this clause (c);

 

(d)        any Disposition of Securitization Assets or Permitted Securitization
Cash Collateral to a Securitization Subsidiary or any Securitization Provider
(solely to the extent subject to a Qualified Securitization Financing) and in
the case of the PNC Securitization Financing, solely to the extent such
Disposition is prior to the Purchase and Sale Termination Date but giving effect
to any extension thereof (as defined in the PNC Purchase and Sale Agreement as
in effect on the date hereof);

 

(e)       Investments permitted by Section 6.04 (other than Section 6.04(v)),
Liens permitted by Section 6.02 and Dividends permitted by Section 6.06;

 

(f)       any swap of assets with a fair market value not to exceed $10,000,000
in the aggregate during the term of this Agreement in exchange for other assets
of comparable or greater value or usefulness to the business of the Borrower and
the Subsidiaries taken as a whole, as determined in good faith by the management
of the Borrower, provided that (i) no Event of Default shall have occurred and
be continuing or would result therefrom and (ii) for the avoidance of doubt,
such swap of assets shall not, directly or indirectly, be made for the purposes
of making a Dividend not otherwise permitted under Section 6.06 or Junior
Indebtedness Payment not otherwise permitted under Section 6.09(b);

 

(g)       the sale of defaulted receivables in the ordinary course of business
and not as part of an accounts receivables financing transaction;

 



 -166- 

 

 

(h)       sales, transfers or other Dispositions of the assets of a subsidiary
for fair market value in connection with the dissolution of any Subsidiary that
is not a Loan Party not in excess of $10,000,000;

 

(i)       any Permitted Business Acquisition or merger or consolidation in order
to effect a Permitted Business Acquisition; provided, that following any such
merger or consolidation (i) involving the Borrower, the Borrower is the
surviving corporation, (ii) involving a Domestic Subsidiary, the surviving or
resulting entity shall be a Subsidiary Loan Party that is a Wholly Owned
Subsidiary and (iii) involving a Foreign Subsidiary, the surviving or resulting
entity shall be a Wholly Owned Subsidiary;

 

(j)       licensing and cross-licensing arrangements (other than any perpetual
or royalty free licensing arrangements) involving any technology, intellectual
property or other intellectual property rights of the Borrower or any Subsidiary
in the ordinary course of business and other licensing and cross-licensing
arrangements involving any technology, intellectual property or other
intellectual property rights of the Borrower or any Subsidiary that do not
materially and adversely interfere with the ordinary course of the business of
the Borrower or any of its Subsidiaries, taken as a whole and/or that are not
material and adverse to the ordinary course of conduct of the business of the
Borrower or any of its Subsidiaries, taken as a whole;

 

(k)       the lease, assignment or sublease of any real or personal property in
the ordinary course of business;

 

(l)       sales, leases or other Dispositions of equipment or other assets
(excluding, inventory, accounts receivable, Equity Interests, Intellectual
Property, assets constituting a business division, unit, line of business, all
or substantially all of the assets of any Material Subsidiary, sale and
lease-back transactions and receivables) of the Borrower and the Subsidiaries
determined by the management of the Borrower to be no longer useful or necessary
in the operation of the business of the Borrower or any of the Subsidiaries;
provided, that the Net Proceeds thereof are applied in accordance with
Section 2.11(b);

 

(m)      subject to additional limitations on amendments or modifications of
agreements set forth herein, the termination, amendment or modification of
agreements in the ordinary course of business or that the Borrower has
reasonably determined in good faith is in the best interests of the Loan Parties
and their Subsidiaries, provided that such terminations, amendments or
modifications are not materially adverse to the Lenders and would not reasonably
be expected to result in a Material Adverse Effect;

 

(n)      any transfer of property or assets that represents a surrender or
waiver of a contract right or a settlement, surrender or release of a contract
or tort claim; provided, that such surrender or waiver is not materially adverse
to the Lenders and would not reasonably be expected to result in a Material
Adverse Effect;

 

(o)       Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture agreements and similar binding
agreements;

 

(p)       the unwinding of any Swap Agreement or hedging contract;

 



 -167- 

 

 

(q)       the lapse or abandonment in the ordinary course of business of any
Intellectual Property no longer material to the business; and

 

(r)       sales and other Dispositions for fair market value in an aggregate
amount not to exceed $100,0000,000; provided that with respect to any such sale
or other Disposition with a purchase price in excess of $25,000,000 at least 75%
of the consideration for such Disposition shall consist of cash or Cash
Equivalents (provided that for purposes of the 75% cash or Cash Equivalents
consideration requirement, (w) the greater of the principal amount and carrying
value of any liabilities (as reflected on the most recent balance sheet of the
Borrower provided hereunder or in the footnotes thereto), or if incurred,
accrued or increased subsequent to the date of such balance sheet, such
liabilities that would have been reflected on the balance sheet of the Borrower
or in the footnotes thereto if such incurrence, accrual or increase had taken
place on or prior to the date of such balance sheet, as determined in good faith
by the Borrower) of the Borrower or such Subsidiary, other than liabilities that
are by their terms subordinated to the Obligations, that are assumed by the
transferee of any such assets (or are otherwise extinguished in connection with
the transactions relating to such sale or Disposition) pursuant to a written
agreement which releases such Borrower or such Subsidiary from such liabilities,
(x) the amount of any trade-in value applied to the purchase price of any
replacement assets acquired in connection with such sale or Disposition, (y) any
Securities received by any Loan Party from the transferee that are converted by
such Person into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
sale or Disposition and (z) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate fair market value (as reasonably
determined in good faith by the Borrower), taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) that is
at that time outstanding, shall not exceed the greater of $5,000,000 and 2.5% of
Net Receivables Financing Profit as of the last day of the most recently Test
Period.

 

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this Section
6.05 (except as permitted to Loan Parties pursuant to Section 6.05(c)) unless
such disposition is for fair market value (as reasonably determined in good
faith by the Borrower), and (ii) no sale, transfer or other disposition of
assets with a fair market value of more than $10,000,000 shall be permitted by
paragraph (l) of this Section 6.05 unless such disposition is for at least 75%
cash consideration; provided, that for purposes of clause (ii), the amount of
any secured Indebtedness of the Borrower or any Subsidiary or other Indebtedness
of a Subsidiary that is not a Loan Party (as shown on the Borrower’s or such
Subsidiary’s most recent balance sheet or in the notes thereto) that is assumed
by the transferee of any such assets shall be deemed to be cash; provided
further that, any such sale or transfer or other disposition shall not include
any material Intellectual Property or Material License Agreements.

 

To the extent that any Collateral is sold or otherwise disposed of as permitted
by this Section 6.05 to any Person other than a Loan Party, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, which
Liens shall be automatically released upon the consummation of such Disposition;
it being understood and agreed that the Agents shall be authorized to take, and
shall take, any actions reasonably requested by the Borrower in order to effect
the foregoing in accordance with Section 9.20 hereof.

 



 -168- 

 

 

Section 6.06      Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make, directly or indirectly, any other distribution
(by reduction of capital or otherwise), whether in cash, property, securities or
a combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional Equity Interests (other than Disqualified Stock) of the person
paying such dividends or distributions) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value (or permit any subsidiary of the
Borrower to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests of the person redeeming, purchasing, retiring or acquiring such
shares) (any of the foregoing dividends, distributions, redemptions,
repurchases, retirements, other acquisitions or setting aside of amounts,
“Dividends”); provided, however, that:

 

(a)       (i) any Subsidiary may declare and pay dividends to, or make other
distributions to, the Borrower or any Subsidiary that is a direct parent of such
Subsidiary and, if not a Wholly Owned Subsidiary, to each other direct owner of
Equity Interests of such Subsidiary on a pro rata basis (or more favorable basis
from the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests; and (ii) to the extent permitted by Section 6.04, any
Subsidiary that is not a Wholly Owned Subsidiary may repurchase its Equity
Interests from any owner of the Equity Interests of such Subsidiary that is not
the Borrower or a Subsidiary;

 

(b)       any person may make noncash repurchases of Equity Interests deemed to
occur upon exercise of stock options, warrants or other securities convertible
or exchangeable for Equity Interests if such Equity Interests represent a
portion of the exercise, conversion or exchange price thereof;

 

(c)       any person may make distributions to minority shareholders of any
subsidiary that is acquired pursuant to a Permitted Business Acquisition
pursuant to appraisal or dissenters’ rights with respect to shares of such
subsidiary held by such shareholders; and

 

(d)       the Borrower or any Subsidiary may make payments of cash, or
dividends, distributions or advances to allow such person to make payments of
cash, in lieu of the issuance of fractional shares upon exercise of warrants or
upon the conversion or exchange of Equity Interests of such person; provided,
however, that the aggregate amount of such payments, dividends, distributions or
advances payable under this clause (d) in cash shall not exceed, when taken
together with the amounts under clause (g) below, the greater of $5,000,000 and
2.5% of Net Receivables Financing Profit as of the last day of the most recently
ended Test Period; provided that the aggregate amount of such Dividends shall
not exceed $25,000,000;

 

(e)       any Loan Party or Subsidiary thereof may make payments and
distributions in respect of the Transactions, to the extent constituting a
Dividend;

 

(f)       the Borrower may declare and pay Dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Stock);

 



 -169- 

 

 

(g)       the Borrower may make Dividends pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries (including, without limitation, redemptions or
repurchases of Equity Interests (i) deemed to occur upon exercise of options or
warrants or similar rights by the delivery of Equity Interests in satisfaction
of the exercise price such options or warrants or similar rights or (ii) in
consideration of withholding or similar taxes payable by any future, present or
former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing)) provided, however, that the aggregate amount under
this clause (g) shall not exceed, when taken together with the amounts under
clause (d) above, the greater of $5,000,000 and 2.5% of Net Receivables
Financing Profit as of the last day of the most recently ended Test Period;
provided that the aggregate amount of such Dividends shall not exceed
$25,000,000;

 

(h)       the Borrower may make additional Dividend payments in an aggregate
amount not to exceed $2,500,000 so long as no Default or Event of Default has
occurred and is continuing or would occur; and

 

(i)        to the extent constituting a Dividend or Distribution, any payments
of cash and/or Equity Interests (other than Disqualified Stock) of the Borrower
to a holder of the Closing Date Subordinated Convertible Note (or for the
benefit of a holder of the Closing Date Subordinated Convertible Note) upon the
conversion thereof in accordance with the terms thereof; provided that any
payments in cash, either must be (x) from proceeds of issuances after the
Closing Date of Equity Interests (other than Disqualified Stock and to the
extent not otherwise applied) in the Borrower or (y) permitted to be paid
pursuant to Section 6.09(b)(i)(F)(ii).

 

Section 6.07      Transactions with Affiliates. (a) [reserved]; or (b) sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transaction with, any of its
Affiliates if they involve one or more payments by Borrower or any of its
Subsidiaries in excess of $1,000,000 for any single transaction or series of
related transactions, unless such transaction is (i) otherwise expressly
permitted (or required) with such Affiliates or holders under this Agreement or
(ii) upon terms not materially less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate; provided, that this
clause (ii) shall not apply to (A) the indemnification of directors of the
Borrower or the Subsidiaries in accordance with customary practice or (B) to the
extent otherwise permitted under this Agreement (each of which shall not be
prohibited by this Section 6.07), the following:

 

(i)       any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, equity purchase agreements, deferred compensation agreements,
bonuses, stock options and stock ownership plans or health, disability,
insurance, severance or similar employee benefit plans approved by the Board of
Directors of Borrower;

 

(ii)       any other transactions permitted pursuant to Section 6.04(x)(ii),
6.05(b), 6.05(d), or 6.06;

 



 -170- 

 

 

(iii)       transactions among the Borrower and the Loan Parties and
transactions among the Loan Parties;

 

(iv)      the payment of fees and indemnities to directors, officers, employees
and consultants of the Borrower and the Subsidiaries in the ordinary course of
business;

 

(v)       the existence of, or the performance by the Borrower or any of its
Subsidiaries of its obligations under the terms of, the Transaction Documents,
agreements set forth on Schedule 6.07 and any amendment thereto or similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Subsidiaries of
its obligations under, any future amendment to any such existing agreement or
under any similar agreement entered into after the Closing Date shall only be
permitted by this clause (iv) to the extent that the terms of any such existing
agreement together with all amendments thereto, taken as a whole, or new
agreement are not otherwise more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Closing Date;

 

(vi)      transactions to effect the Transactions and the payment of all fees
and expenses related to the Transactions, as described herein or contemplated by
the Transaction Documents;

 

(vii)     any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business;

 

(viii)    payments or loans (or cancellation of loans) to employees or
consultants that are (A) approved by a majority of the Board of Directors or a
committee of the Board of Directors of the Borrower in good faith, (B) made in
compliance with applicable law and (C) otherwise permitted under this Agreement;

 

(ix)      transactions with Wholly Owned Subsidiaries for the purchase or sale
of goods, products, parts and services entered into in the ordinary course of
business;

 

(x)       any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are not less materially favorable to the
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s length transaction with a person that is not an Affiliate;

 

(xi)      transactions involving the provision of services (and consideration
therefor) by any Loan Party or Subsidiary thereof to any other Loan Party or
Subsidiary thereof in the ordinary course of business;

 

(xii)     transactions contemplated by, or in connection with, any Transition
Services Agreement;

 



 -171- 

 

 

(xiii)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

 

(xiv)    any transaction set forth on Schedule 6.07;

 

(xv)     intercompany transactions for the purpose of improving the consolidated
tax efficiency of the Borrower and the Subsidiaries;

 

(xvi)    the termination of management agreements and payments in connection
therewith at the net present value of future payments or as required by such the
terms of such agreements;

 

(xvii)   transactions among the Borrower and its Subsidiaries that are not
prohibited under this Agreement in the ordinary course of business;

 

(xviii)  entering into tax sharing agreements or arrangements approved by the
Board of Directors of the Borrower (or a committee thereof), provided that any
payments thereunder are permitted by Section 6.06; and

 

(xix)    any agreements or arrangements between a third party and an Affiliate
of the Borrower that are acquired or assumed by the Borrower or any Subsidiary
in connection with an acquisition or merger of such third party (or assets of
such third party) by or with the Borrower or any Subsidiary; provided, that (A)
such acquisition or merger is permitted under this Agreement and (B) such
agreements or arrangements are not entered into in contemplation of such
acquisition or merger or otherwise for the purpose of avoiding the restrictions
imposed by this Section 6.07.

 

Section 6.08      Business of the Borrower and the Subsidiaries. Notwithstanding
any other provisions hereof, engage at any time in any business or business
activity other than, (i) any business or business activity conducted by any of
them on the Closing Date and any business or business activities incidental or
related thereto, (ii) any business or business activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary or complementary thereto, including the consummation of the
Transactions, (iii) any business or business activity that the senior management
of the Borrower deems beneficial for the Borrower or such Subsidiary or (iv) any
business or business activity of any person acquired pursuant to a Permitted
Business Acquisition provided that such Permitted Business Acquisition was in a
Similar Business.

 

Section 6.09      Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a)  Amend or modify in any manner materially adverse to the
Lenders (taken as a whole and solely in their capacities as Lenders) (i) the
articles or certificate of incorporation or by-laws or limited liability company
operating agreement or other Organizational Documents and (ii) the Material
Agreements (other than any Material License Agreements), except (x) any such
amendments, modifications or changes that are necessary to consummate or
implement the Transactions (including any transactions incidental thereto and
(y) in the case of any Qualified Securitization Financing Documentation (or any
Permitted Refinancing in respect thereof), any such amendments, modifications or
changes so long as the applicable Securitization Financing will remain a
“Qualified Securitization Financing”.

 



 -172- 

 

 

(b)       (i) Make, or agree or offer to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities (other than newly
issued Equity Interests) or other property) of or in respect of principal of or
interest on any Junior Indebtedness (or any Permitted Refinancing Indebtedness
in respect of the foregoing), having an aggregate principal amount outstanding
in excess of $5,000,000 individually or in the aggregate or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Junior
Indebtedness (or any such Permitted Refinancing Indebtedness in respect of the
foregoing) (collectively, a “Junior Indebtedness Payment”), except for: (A) a
Refinancing with Permitted Refinancing Indebtedness in respect thereof to the
extent permitted by Section 6.01, (B) regularly scheduled interest payments and
payments of fees, expenses and indemnification obligations in respect of
Indebtedness (including for the avoidance of doubt, the accretion of interest
paid-in-kind and the capitalization of such interest to the principal amount of
such Indebtedness), in each case when due and in amounts not to exceed the
amounts required to be paid with respect thereto, in each case, other than
payments in respect of the Indebtedness prohibited by the applicable
Intercreditor Agreement or subordinated in right of payment to the Obligations
prohibited by the subordination provisions thereof, (C) to the extent this
Agreement is then in effect, principal on the scheduled maturity date thereof,
subject to any subordination provisions applicable thereto, (D) purchases,
redemptions, retirement, conversions, acquisition, cancellation or termination
of Junior Indebtedness with the proceeds of contributions to common capital, or
issuances of Equity Interests of the Borrower, conversion of Junior Indebtedness
to (or payments of such Indebtedness in whole or in part with) Equity Interests
of the Borrower or exchange of Junior Indebtedness for Equity Interests of the
Borrower, in each case, other than Disqualified Stock of the Borrower or in
exchange for Equity Interest of the Borrower (other than Disqualified Stock) and
Permitted Refinancing Indebtedness in respect thereof, (E) if such Indebtedness
would otherwise constitute an “applicable high yield discount obligation” within
the meaning of Section 163(i) of the Code, on each interest payment date ending
on or after the fifth anniversary of the issue date of such Indebtedness, the
Borrower and/or its Subsidiaries shall make such AHYDO Payments in cash as shall
be necessary to ensure that such Indebtedness will not be considered an
“applicable high yield discount obligation”, (F)(i) mandatory prepayments of
Indebtedness under the Second Lien Credit Agreement and (ii) prepayments of the
Closing Date Subordinated Convertible Note to the extent the aggregate amount of
such prepayments, when combined with the aggregate all cash payments made
pursuant to Section 6.06(i) does not exceed an amount equal to (x) $2,000,000
plus (y) the amount cash payments made solely with the proceeds of Equity
Interests (other than Disqualified Stock) in the Borrower and (G) the
termination of Capital Leases or other asset-specific financings in respect of
assets no longer used or useful in the business of any Loan Party or otherwise
being sold as part of an Asset Sale permitted under Section 6.05 hereunder;

 

(ii)       Amend or modify, or permit the amendment or modification of, any
provision of any Junior Indebtedness documentation (and any Permitted
Refinancing Indebtedness in respect of the foregoing), or any agreement relating
thereto, other than amendments or modifications that (A) are not in any manner
materially adverse to Lenders (solely in their capacity as Lenders taken as a
whole) and that do not materially and adversely affect the subordination
provisions thereof (if any) in a manner adverse to the Lenders (solely in their
capacity as Lenders hereunder taken as a whole) and (B) to the extent
applicable, otherwise comply with the definition of “Permitted Refinancing
Indebtedness” provided that the foregoing limitation shall not otherwise
prohibit any Permitted Refinancing Indebtedness or any other replacement,
refinancing, amendment, supplement, modification, extension, renewal,
restatement or refunding of any Junior Indebtedness, in each case, that is
permitted under this Agreement in respect thereof.

 



 -173- 

 

 

(c)       Enter into any agreement or instrument that by its terms restricts (i)
the payment of dividends or distributions or the making of cash advances by any
Material Subsidiary to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or any Loan Party, or any Subsidiary required to be a Loan Party, pursuant to
the Security Documents, in each case, other than those arising under any Loan
Document or those restrictions that are not material and adverse to the
interests of the Lenders (solely in their capacity as Lenders and taken as a
whole), except, in each case, restrictions existing by reason of:

 

(A)       restrictions imposed by applicable Law;

 

(B)       contractual encumbrances or restrictions (1) in effect on the Closing
Date with respect to Liens permitted under Section 6.02(a) or as otherwise
disclosed on Schedule 6.09(c), (2) pursuant to documentation related to any
Indebtedness permitted pursuant to Section 6.01 as long as such encumbrances or
restrictions are not materially more restrictive, taken as a whole, than those
contained in this Agreement, (3) pursuant to documentation related to any
permitted renewal, extension or refinancing of any Indebtedness described in
clause (1) that does not expand the scope of any such encumbrance or restriction
or make such restriction materially more onerous to the Lenders (in their
capacity as such and taken as a whole), or (4) contained in an agreement
acquired in connection with the Transactions;

 

(C)       any restriction on the Equity Interests or assets of a Subsidiary
imposed pursuant to an agreement entered into for the sale or Disposition of
such Equity Interests or assets permitted under Section 6.05 pending the closing
of such sale or Disposition;

 

(D)       customary provisions in joint venture agreements and other similar
agreements applicable to the assets of, or the Equity Interests in, joint
ventures entered into in the ordinary course of business;

 

(E)       any restrictions imposed by any agreement relating to Indebtedness
permitted by Section 6.01 and/or secured by a Lien permitted by Section 6.02 to
secure such Indebtedness to the extent that such restrictions apply only to the
property or assets securing such Indebtedness;

 



 -174- 

 

 

(F)       customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

 

(G)       customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

 

(H)       customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

 

(I)        customary restrictions and conditions contained in any agreement
relating to the sale of any asset permitted under Section 6.05 applicable to the
asset to be sold pending the consummation of such sale;

 

(J)        restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(K)       customary provisions contained in leases, licenses, contracts and
other similar agreements entered into in the ordinary course of business that
impose restrictions on the property subject to such lease;

 

(L)       customary provisions contained in any Permitted Credit Support
Arrangement; or

 

(M)      any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary and such restriction does not apply to the
Borrower or any other Material Subsidiary or any of their respective assets.

 

Section 6.10      Financial Maintenance Covenants. Beginning with the fiscal
quarter ending on March 31, 2019, except with the written consent of the
Required Lenders, permit:

 

(a)       the Consolidated First Lien Leverage Ratio on the last day of any
fiscal quarter to exceed the ratios set forth below:

 

Fiscal Quarter End Date   Consolidated First Lien Leverage Ratio March 31, 2019
  3.50:1.00 June 30, 2019   3.75:1.00 September 30, 2019   4.75:1.00 December
31, 2019   4.25:1.00 March 31, 2020   4.00:1.00 June 30, 2020   4.00:1.00
September 30, 2020   4.00:1.00 December 31, 2020   3.75:1.00

 

 -175- 

 

 

Fiscal Quarter End Date   Consolidated First Lien Leverage Ratio March 31, 2021
  3.75:1.00 June 30, 2021   3.50:1.00 September 30, 2021   3.25:1.00 December
31, 2021   3.25:1.00 March 31, 2022   3.00:1.00 June 30, 2022   3.00:1.00
September 30, 2022   2.75:1.00 December 31, 2022   2.75:1.00 March 31, 2023  
2.50:1.00 June 30, 2023   2.50:1.00 September 30, 2023 and thereafter  
2.25:1.00

 

(b)       the Consolidated Total Leverage Ratio on the last day of any fiscal
quarter to exceed the ratios set forth below:

 

Fiscal Quarter End Date   Consolidated Total Leverage Ratio March 31, 2019  
7.25:1.00 June 30, 2019   7.50:1.00 September 30, 2019   9.75:1.00 December 31,
2019   8.50:1.00 March 31, 2020   8.50:1.00 June 30, 2020   8.50:1.00 September
30, 2020   8.50:1.00 December 31, 2020   8.25:1.00 March 31, 2021   8.00:1.00
June 30, 2021   7.75:1.00 September 30, 2021   7.75:1.00 December 31, 2021  
7.50:1.00 March 31, 2022   7.50:1.00 June 30, 2022   7.25:1.00 September 30,
2022   7.00:1.00 December 31, 2022   7.00:1.00 March 31, 2023   7.00:1.00 June
30, 2023   6.75:1.00 September 30, 2023 and thereafter   6.50:1.00

 

 -176- 

 

 

 

(c)       the Consolidated Fixed Charge Coverage Ratio on the last day of any
fiscal quarter to be less than the ratios set forth below:

 

Fiscal Quarter End Date   Consolidated Fixed Charge Coverage Ratio March 31,
2019   1.50:1.00 June 30, 2019   1.50:1.00 September 30, 2019   1.10:1.00
December 31, 2019   1.20:1.00 March 31, 2020   1.10:1.00 June 30, 2020  
1.00:1.00 September 30, 2020   1.00:1.00 December 31, 2020   1.00:1.00 March 31,
2021   1.00:1.00 June 30, 2021   1.00:1.00 September 30, 2021   1.00:1.00
December 31, 2021   1.00:1.00 March 31, 2022   1.00:1.00 June 30, 2022  
1.00:1.00 September 30, 2022   1.00:1.00 December 31, 2022   1.00:1.00 March 31,
2023   1.00:1.00 June 30, 2023   1.00:1.00 September 30, 2023 and thereafter  
1.00:1.00

 

Section 6.12      Limitations on Change in Fiscal Periods. Allow the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

 

Article VII

 

Events of Default

 

Section 7.01      Events of Default. In case of the happening of any of the
following events (“Events of Default”):

 

(a)       any representation, warranty, certification or statement of fact made
or deemed made by the Borrower or any other Loan Party in any Loan Document,
shall prove to have been incorrect or misleading in any material respect when so
made, deemed made or furnished by the Borrower or any other Loan Party;

 



 -177- 

 

 

(b)       default shall be made in the payment of any principal of any Loan or
the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable in accordance with the terms hereof, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

 

(c)       default shall be made in the payment of any interest on any Loan or on
any L/C Disbursement or in the payment of any Fee or any other amount (other
than an amount referred to in paragraph (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default in payment
shall continue unremedied for a period of three Business Days with respect to
interest and five Business Days with respect to other amounts as applicable;

 

(d)       any default shall be made in the due observance or performance by the
Borrower of any covenant or agreement contained in Section 5.01(a) (with respect
to the Borrower only), 5.05(a) or in Article VI.

 

(e)       default shall be made in the due observance or performance by the
Borrower or any Loan Party of (x) any covenant or agreement contained in Section
5.04 and such default shall continue unremedied for a period of 5 days after
notice thereof from the Administrative Agent to the Borrower or (y) any covenant
or agreement contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above and clause (x) above) and such default shall
continue unremedied for a period of 30 days after the earlier of (1) notice
thereof from the Administrative Agent to the Borrower and (2) knowledge of a
Responsible Officer of the Borrower or any Loan Party of such default;

 

(f)       (i) any event or condition occurs that (a) results in any Material
Indebtedness becoming due prior to its scheduled maturity (with all applicable
grace periods having expired), (b) enables or permits (with all applicable grace
periods having expired) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity (or, in the case of a
Qualified Securitization Financing, any event or condition occurs with respect
to the conduct or performance of any Receivables Seller or any servicer of the
Receivables (so long as such servicer is the Borrower or a Subsidiary thereof)
under the terms of the documents relating to the applicable Qualified
Securitization Financing that terminates such Qualified Securitization Financing
or that would permit the providers thereof to terminate such financing or
arrangement or commitments or availability with respect thereto (any such event,
a “Securitization Termination Event”), in each case to the extent such Qualified
Securitization Financing is not replaced with another Securitization Financing
or other substantially comparable financing arrangement within ninety (90) days
after the occurrence of such Securitization Termination Event) or (ii) the
Borrower or any Subsidiary shall fail to pay the principal of any Material
Indebtedness at the stated final maturity thereof (with all applicable grace
periods having expired); provided, that this clause (f) shall not apply (and no
Default or Event of Default shall result) to Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness.

 



 -178- 

 

 

(g)       there shall have occurred a Change in Control;

 

(h)       involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of its Subsidiaries, or of a substantial part of
the property or assets of the Borrower or any of its Subsidiaries, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, moratorium, insolvency, receivership
or similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Subsidiaries or for a substantial part of the property or assets of the Borrower
or any of its Subsidiaries or (iii) the winding-up or liquidation of the
Borrower or any of its Subsidiaries (except, in the case of any subsidiary, in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undischarged or undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)       the Loan Parties or any of their Subsidiaries (other than any
Immaterial Subsidiary or pursuant to a transaction permitted under the Loan
Documents) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Debtor Relief Law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or the filing of any petition described in paragraph (h) above
(other than any Immaterial Subsidiary or pursuant to a transaction permitted
under the Loan Documents), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Loan Parties or their Subsidiaries (other than any Immaterial Subsidiary) or
for all or a substantial part of the Collateral, (iv) make a general assignment
for the benefit of creditors or (v) become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(j)       the failure by the Borrower or any Loan Party or any Material
Subsidiary to pay one or more final judgments aggregating in excess of
$25,000,000 (to the extent not paid, and not covered by independent third-party
insurance as to which the insurer has been notified of such judgment or order
and does not dispute coverage), which judgments are not discharged or
effectively waived or stayed for a period of 60 consecutive days, or any action
shall be legally taken by a judgment creditor to levy upon assets or properties
of the Borrower or any Subsidiary to enforce such judgment;

 

(k)       (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Plan, or (iii) the
Borrower, a Subsidiary or any ERISA Affiliate shall engage in any non-exempt
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan; and in each case in clauses (i) through (iii)
above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect;

 



 -179- 

 

 

(l)       (i) any Loan Document (other than in accordance with its terms or the
terms of the other Loan Documents or upon Payment in Full) shall for any reason
be asserted in writing by the Borrower or any Loan Party not to be a legal,
valid and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
are not immaterial to the Borrower and the Loan Parties on a consolidated basis
or the Equity Interests of the Borrower, shall cease to be, or shall be asserted
in writing by the Borrower or any other Loan Party (or, in the case of any
Security Document with respect to the pledge of Equity Interests of the
Borrower, the pledgor thereunder) not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries, or from the
failure of the Administrative Agent or Collateral Agent or their respective
agents to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement, or to file
Uniform Commercial Code continuation statements or take the actions described on
Schedule 3.04 and except to the extent that such loss is covered by a lender’s
title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) the Guarantees pursuant to
the Security Documents by the Borrower or any material Loan Parties of any
material portion of the Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof), or shall be asserted in
writing by the Borrower or any Loan Party not to be in effect or not to be
legal, valid and binding obligations;

 

(m)      Any Indebtedness under the Second Lien Credit Agreement shall cease to
be validly subordinated to the Obligations pursuant to the First-Second Lien
Intercreditor Agreement or any other Junior Indebtedness or any guarantees
thereof that is subordinated in right of payment or liens to the Obligations,
shall cease for any reason to be validly subordinated to the Obligations as
provided in the documentation governing such Junior Indebtedness or any Loan
Party shall contest the subordination of any Junior Indebtedness or any
guarantees thereof;

 

(n)       any order, judgment or decree shall be entered against any Loan Party
decreeing the dissolution, split up or cessation or restraint from conducting a
material part of the business of business of such Loan Party and such order
shall remain undischarged or unstayed for a period in excess of 60 consecutive
days; or

 

(o)       any failure to comply with Environmental Laws or Release of Hazardous
Materials, that shall cause or would be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (h) or (i) above), and at any time thereafter
during the continuance of such event, the Administrative Agent (or the Revolving
Agent, with respect to the Revolving Facility Commitments), at the request of
the Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans then
outstanding so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document constituting Obligations,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (iii) demand Cash Collateral pursuant to
Section 2.22; and in any event with respect to any Loan Party described in
paragraph (h) or (i) above, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with the premium amount that
would be due in accordance with Section 2.12(c) if the Loans were repaid or
prepaid on such date, accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document constituting Obligations, shall automatically become due and payable
and the Administrative Agent shall be deemed to have made a demand for Cash
Collateral to the full extent permitted under Section 2.22, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 



 -180- 

 

 

Section 7.02      Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(j) of Section 7.01, any reference in any such clause to any subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

 

Article VIII

 

The Agents

 

Section 8.01      Appointment and Authority. (a) Each of the Term Lenders hereby
irrevocably appoints Ares Capital Corporation to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and each of
the Revolving Lenders and the Issuing Banks hereby appoints ACF FINCO I LP to
act on its behalf as Revolving Agent hereunder and under the other Loan
Documents, and authorizes the Administrative Agent or Revolving Agent, as
applicable, to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent or Revolving Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Revolving Agent, the Collateral Agent, the Lenders and
the Issuing Banks, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

 

(b)       Each of the Lenders and each Issuing Bank hereby irrevocably appoints
ACF FINCO I LP to act on its behalf as the “Collateral Agent” under the Loan
Documents, and each of the Lenders and the Issuing Bank hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of such Lender
and the Issuing Bank for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 8.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent or
Revolving Agent, as applicable, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.04(d), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 



 -181- 

 

 

Section 8.02      Rights as a Lender. (a) The person(s) serving as the
Administrative Agent or Revolving Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent or Revolving Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the person serving as the Administrative
Agent or Revolving Agent hereunder in its individual capacity. Such person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if such person were not the Administrative Agent or
Revolving Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 8.03      Exculpatory Provisions. The Administrative Agent and the
Revolving Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent and Revolving Agent:

 

(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or that the Administrative
Agent or Revolving Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders or the Majority Lenders of the Revolving Credit
Facility (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
neither the Administrative Agent nor Revolving Agent shall be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent or Revolving Agent, as applicable, to liability or that is
contrary to any Loan Document or applicable law; and

 

(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or Revolving Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor the Revolving Agent shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders or the Majority Lenders of the Revolving Credit Facility, as
applicable, (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or Revolving Agent, as applicable,
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 7.01 and 9.09) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent and Revolving Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent or Revolving Agent,
as applicable, by the Borrower, a Lender or an Issuing Bank.

 



 -182- 

 

 

Neither the Administrative Agent nor Revolving Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or Revolving Agent, as applicable.

 

Section 8.04      Reliance by Administrative Agent and Revolving Agent. The
Administrative Agent and Revolving Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. The Administrative Agent and
Revolving Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent or Revolving Agent, as applicable, may
presume that such condition is satisfactory to such Lender or an Issuing Bank
unless the Administrative Agent or Revolving Agent, as applicable, shall have
each received notice to the contrary from such Lender or an Issuing Bank prior
to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent or Revolving Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by them, and shall not be liable for any action taken or not taken by them in
accordance with the advice of any such counsel, accountants or experts.

 

Section 8.05      Delegation of Duties. The Administrative Agent and/or
Revolving Agent may perform any and all of their respective duties and exercise
their respective rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Administrative Agent
and/or Revolving Agent, as applicable. The Administrative Agent and/or Revolving
Agent, as applicable, and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers by or through
their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and/or Revolving Agent, as applicable, and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and/or Revolving Agent, as applicable.

 



 -183- 

 

 

Section 8.06      Resignation of the Administrative Agent, Revolving Agent or
Collateral Agent. The Administrative Agent, Revolving Agent and/or Collateral
Agent may each at any time by giving ten days’ written notice to the Lenders,
the Issuing Banks and the Borrower notice of its resignation as Administrative
Agent, Revolving Agent and/or Collateral Agent. Upon receipt of any such notice
of resignation, the Required Lenders (in the case of the Administrative Agent or
Collateral Agent) or the Majority Lenders of the Revolving Credit Facility (in
the case of the Revolving Agent) shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States or an Affiliate of any such bank with an office in the United
States, and the Administrative Agent, Revolving Agent and/or Collateral Agent,
as applicable, further agrees that for the 30 day period immediately following
its notice of resignation, it will not appoint a successor unless the Borrower
shall have consented to such successor, such consent not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders or Majority Lenders of the Revolving Credit Facility, as
applicable, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent, Revolving Agent and/or Collateral Agent gives
notice of its resignation, then the retiring Administrative Agent, Revolving
Agent and/or Collateral Agent may on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, Revolving Agent and/or
Collateral Agent meeting the qualifications set forth above; provided that if
the Administrative Agent, Revolving Agent and/or Collateral Agent shall notify
the Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent, Revolving
Agent and/or Collateral Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except in its capacity
as Collateral Agent holding collateral security on behalf of any Secured
Parties, it shall continue to hold such collateral security as nominee until
such time as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or Revolving Agent shall instead be made by or to each Term
Lender (in the case of the Administrative Agent) or each Revolving Lender and
the Issuing Banks (in the case of the Revolving Agent) directly, until such time
as the Required Lenders or the Majority Lenders of the Revolving Credit Facility
appoint a successor Administrative Agent, Revolving Agent and/or Collateral
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent, Revolving Agent and/or
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, Revolving Agent and/or Collateral Agent, and the
retiring Administrative Agent, Revolving Agent and/or Collateral Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent,
Revolving Agent and/or Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s, Revolving Agent’s and/or Collateral
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article VIII and Section 9.05 shall continue in effect for the benefit
of such retiring Administrative Agent, Revolving Agent and/or Collateral Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent, Revolving Agent and/or Collateral Agent was acting as Administrative
Agent and/or Collateral Agent. Notwithstanding anything to the contrary herein,
no Disqualified Institution (nor any Affiliate thereof) may be appointed as a
successor Administrative Agent, Revolving Agent and/or Collateral Agent or
sub-agent.

 



 -184- 

 

 

Section 8.07      Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Banks acknowledges that it has, independently and without
reliance upon the Administrative Agent, Revolving Agent or Collateral Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, Revolving Agent or Collateral Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder

 

Section 8.08      No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers or Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, Revolving Agent, the Collateral Agent, a Lender or an
Issuing Bank hereunder.

 

Section 8.09      Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent or Revolving
Agent, as applicable (irrespective of whether the principal of any Loan or L/C
Borrowing shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letters of Credit and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks, the Administrative Agent or Revolving Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks, the Administrative Agent, the Revolving Agent and
their respective agents and counsel and all other amounts due to the Lenders,
the Issuing Banks, the Administrative Agent and the Revolving Agent under
Sections 2.12 and 9.05) allowed in such judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent or Revolving Agent, as applicable, and, in the event that the
Administrative Agent or Revolving Agent, shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent or Revolving Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
or Revolving Agent, as applicable, and its agents and counsel, and any other
amounts due the Administrative Agent or Revolving Agent, as applicable, under
Sections 2.12 and 9.05.

 



 -185- 

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
or Revolving Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the Issuing Banks any specific plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the Issuing Banks to authorize the Administrative Agent or
Revolving Agent to vote in respect of the claim of any Lender or the Issuing
Banks in any such proceeding.

 

Section 8.10      Collateral Agreement. (a) (i) The Lenders and the Issuing
Banks irrevocably authorize the Collateral Agent, at its option and in its
discretion, to release (and deliver evidence of such release) any Lien on any
property granted to or held by the Collateral Agent under any Loan Document (A)
upon Payment in Full, (B) that is sold or to be sold to a party that is not a
Loan Party or otherwise disposed of as part of or in connection with any sale or
other Disposition permitted hereunder or under any other Loan Document, or (C)
subject to Section 9.09, if approved, authorized or ratified in writing by the
Required Lenders or such other number or percentage of Lenders required hereby.

 

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clauses (i) or (j) of Section 6.02.

 

(b)       The Lenders and the Issuing Banks irrevocably authorize the
Administrative Agent or Collateral Agent, as applicable, at its option and in
its discretion, to release (and deliver evidence of such release) any guarantor
from its obligations under the Guaranty Agreement and the other Security
Documents upon Payment in Full or if person ceases to be a Loan Party as a
result of a transaction permitted hereunder and under the other Loan Documents
(as the context may require).

 

(c)       Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, the Collateral Agent
and each Lender hereby agree that no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guarantee
and Collateral Agreement or any other Security Document, it being understood and
agreed that all powers, rights and remedies under any of the Security Documents
may be exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
thereof and all powers, rights and remedies under the Security Documents may be
exercised solely by the Collateral Agent for the benefit of the Secured Parties
in accordance with the terms thereof.

 

Upon request by the Administrative Agent at any time, each of the Required
Lenders will confirm in writing the Administrative Agent’s or Collateral
Agent’s, as applicable, authority to release or subordinate its interest in
particular types or items of property, or to release any guarantor from its
obligations under the Guarantee and the other Security Documents.

 



 -186- 

 

 

Section 8.11      Withholding Tax. To the extent required by any applicable laws
(as determined in good faith by the Administrative Agent or Revolving Agent, as
applicable), the Administrative Agent or Revolving Agent, as applicable, may
withhold from any payment to any Lender or under any Loan Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent or Revolving Agent against, and shall make payment in
respect thereof within 10 days after demand therefor, any and all Taxes and any
and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent or
Revolving Agent, as applicable) incurred by or asserted against the
Administrative Agent or Revolving Agent, as applicable, by the IRS or any other
Governmental Authority as a result of the failure of the Administrative Agent or
Revolving Agent, as applicable, to properly withhold Tax from amounts paid to or
for the account of such Lender for any reason (including because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent or Revolving Agent, as applicable, of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or Revolving
Agent, as applicable, shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent or Revolving Agent, as applicable, to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due the
Administrative Agent or Revolving Agent, as applicable, under this Section 8.11.
The agreements in this Section 8.11 shall survive the resignation and/or
replacement of the Administrative Agent or Revolving Agent, as applicable, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

Section 8.12      Certain ERISA Matters.

 

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Revolving Agent, the
Collateral Agent and the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

 

(i)        such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)      the prohibited transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of ERISA Section 406 and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 



 -187- 

 

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement.

 

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Revolving Agent, the Collateral Agent and the Lead Arrangers and
their respective Affiliates, and for the benefit of the Borrower and any other
Loan Party, that none of the Administrative Agent, the Revolving Agent, the
Collateral Agent or any other Lead Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
the Loans, the Letters of Credit, the Commitments, and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent, Revolving Agent or the Collateral Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 

Article IX

 

Miscellaneous

 

Section 9.01      Notices. (a)  Except in the case of notices and other
communications permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)       if to any Loan Party, to its address set forth on Schedule 9.01(a)(i);

 

(ii)       if to the Administrative Agent, Revolving Agent, Collateral Agent or
Documentation Agent, to the applicable address as set forth on Schedule
9.01(a)(ii) and including copies to any sub-agents as set forth therein; and

 



 -188- 

 

 

(iii)       if to any Issuing Bank, to it at the address or telecopy number set
forth separately in writing.

 

Notwithstanding anything to the contrary set forth herein, any notice or
communication provided or required to be provided to the Administrative Agent,
Revolving Agent and/or Collateral Agent by any party hereto or under any other
Loan Document shall also be communicated to the Documentation Agent in a like
manner contemporaneously therewith.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)       Notices and other communications to the Lenders and each Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or any
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)       Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(d)       Each of the Borrower, the Administrative Agent, the Collateral Agent,
each Issuing Bank may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the Collateral Agent and each Issuing Bank. In addition,
each Lender agrees to notify the Administrative Agent and the Collateral Agent
from time to time to ensure that the Administrative Agent and the Collateral
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to the
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 



 -189- 

 

 

(e)       The Administrative Agent, the Collateral Agent, each Issuing Bank and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Requests) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Issuing Bank, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent and the Collateral
Agent may be recorded by the Administrative Agent and Collateral Agent, and each
of the parties hereto hereby consents to such recording.

 

Section 9.02      Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower and the other Loan Parties
herein, in the other Loan Documents and in any document, certificate or
statement delivered pursuant hereto or in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and each Issuing Bank and shall survive the making by the
Lenders of the Loans, the execution and delivery of the Loan Documents and the
issuance of the Letters of Credit, regardless of any investigation made by such
persons or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or L/C Disbursement or
any Fee or any other Obligations (other than yet unasserted contingent
Obligations) under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been expired or terminated. Without prejudice to the survival of any
other agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 8.11, and 9.05)
shall survive the Payment in Full, the expiration of the Letters of Credit and
the termination of the Commitments or this Agreement.

 

Section 9.03      Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Administrative Agent and each Lender and their respective
permitted successors and assigns.

 



 -190- 

 

 

Section 9.04      Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section (and any
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit), Participants (to the extent provided in paragraph (c) of
this Section), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may at any time assign to one or more assignees (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans (including for purposes of
this Section 9.04(b), participations in Letter of Credit obligations) at the
time owing to it) with the prior written consent of:

 

(A)       the Revolving Agent; provided, that the consent of the Revolving Agent
shall not be required if such assignment is an assignment (1) of a Term Loan or
(2) from one Revolving Lender to another Revolving Lender, an Affiliate of a
Revolving Lender or an Approved Fund of a Revolving Lender;

 

(B)       the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of in the case of a
Term Loan, all or any portion of such Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund of such Lender; and

 

(C)       each Issuing Bank; provided, that the consent of the Issuing Bank
shall not be required if such assignment is an assignment of a Term Loan.

 

(ii)          Assignments shall be subject to the following additional
conditions:

 

(A)       except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under a given Tranche to related
Approved Funds, the amount of the Commitments or Loans of the assigning Lender
under a given Tranche subject to each such assignment (as of the date such
Assignment and Acceptance is recorded in the Register by the Administrative
Agent) shall not be less than (x) $1,000,000 in respect of Term Loans, and
(y) $5,000,000 in respect of the Revolving Loans, in each case, unless the
Administrative Agent otherwise expressly consent to such assignment; provided
that simultaneous assignments to two or more Related Funds or by two or more
Related Funds to a single Assignee shall be treated as one assignment for
purposes of the minimum assignment requirement, and shall be in an amount that
is an integral multiple of $1,000,000 (or the entire remaining amount of such
Lender’s Commitment);

 



 -191- 

 

 

(B)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (which may be waived or reduced at the
Administrative Agent’s sole discretion); provided, that (i) assignments pursuant
to Section 2.19 shall not require the signature of the assigning Lender to
become effective and (ii) any such processing and recordation fee in connection
with assignments pursuant to Section 2.19 shall be paid by the assignee;

 

(C)       the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all documentation and
other information with respect to the assignee that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, including any tax forms
required to be provided pursuant to Section 2.17(g); and

 

(D)       in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person or a Disqualified Institution) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.

 



 -192- 

 

 

(iii)       Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance (which shall be the date of such recordation) the
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)       The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States of America a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Exposure owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)       Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, all documents required under
Section 9.04(b)(ii)(C) (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
and until it has been recorded in the Register as provided in this paragraph,
provided that for the avoidance of doubt, the date that is the later of (i) the
trade date specified (if any) in the Assignment and Assumption and (ii) the day
such Assignment and Assumption has been recorded in the Register shall be the
effective date of the assignment.

 



 -193- 

 

 

(c)       (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person, a
Defaulting Lender or a Disqualified Institution, or the Borrower or any of the
Affiliated Lenders) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided, that (a) such Lender’s
obligations under this Agreement shall remain unchanged, (b) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (c) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.05(b) with respect to any payments made by such Lender
to its Participants. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided, that (x) such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly and adversely affected thereby pursuant to Section 9.04(a)(i) or
clause (i), (ii), (iii), (iv), (v) or (vi) of the first proviso to Section
9.09(b) and (2) directly and adversely affects such Participant and (y) no other
agreement with respect to such Participant may exist between such Lender and
such Participant.

 

(ii)       The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(g) (it being understood
that the documentation required under Section 2.17(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.16 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Section 1.163-5(b) of the Proposed United States Treasury
Regulations (or, in each case, any amended or successor version). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 



 -194- 

 

 

(d)       Any Lender may, without the consent of the Administrative Agent or the
Borrower, at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement (other than to any Disqualified Institution
(provided that the list of Disqualified Institutions (other than any “reasonably
identifiable affiliate” (on the basis of such Affiliate’s name) included in the
definition of “Disqualified Institution”) is made available to any Lender who
specifically requests a copy thereof) or any natural Person) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(e)       The Borrower, at its expense and following receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

 

(f)       No Lender may at any time enter into a total return swap, total rate
of return swap, credit default swap or other derivative instrument under which
any Secured Obligation is a reference obligation with any counterparty that is a
Disqualified Institution.

 

(i)       If any assignment or participation under this Section 9.04 is made to
any Disqualified Institution (other than any Bona Fide Debt Fund) without the
Borrower’s prior written consent (any such Person, a “Disqualified Person”),
then the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Person and the Administrative Agent, (A) terminate any
Commitment of such Disqualified Person and cause the Borrower to repay all
obligations of the Borrower owing to such Disqualified Person, (B) in the case
of any outstanding Term Loans held by such Disqualified Person, purchase such
Term Loans by paying the lesser of (x) par and (y) the amount that such
Disqualified Person paid to acquire such Term Loans, plus accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and/or (C)
require such Disqualified Person to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 9.04), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees; provided that (I) in the case of clause (B), the applicable
Disqualified Person has received payment of an amount equal to the lesser of (1)
par and (2) the amount that such Disqualified Person paid for the applicable
Loans and participations in Letters of Credit, plus accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the Borrower,
(II) in the case of clauses (A) and (B), the Borrower shall be liable to the
relevant Disqualified Person under Section 2.16 if any Eurocurrency Loan owing
to such Disqualified Person is repaid or purchased other than on the last day of
the Interest Period relating thereto and (III) in the case of clause (C), the
relevant assignment shall otherwise comply with this Section 9.04 (except that
(x) no registration and processing fee required under this Section 9.04 shall be
required with any assignment pursuant to this paragraph and (y) any Term Loan
acquired by any Affiliated Lender pursuant to this paragraph will not be
included in calculating compliance with the Affiliated Lender Cap for a period
of 90 days following such transfer; provided that, to the extent the aggregate
principal amount of Term Loans held by Affiliated Lenders exceeds the Affiliated
Lender Cap on the 91st day following such transfer, then such excess amount
shall either be (x) contributed to the Borrower or any of its subsidiaries and
retired and cancelled immediately upon such contribution or (y) automatically
cancelled)). Nothing in this Section 9.04(f) shall be deemed to prejudice any
right or remedy that the Borrower may otherwise have at law or equity.

 



 -195- 

 

 

(g)       Notwithstanding the foregoing, no assignment may be made or
participation sold to (i) a natural person, (ii) other an during the continuance
of an Event of Default, a Disqualified Institution without the prior written
consent of the Borrower, (iii) any Defaulting Lender or any of its subsidiaries,
or any person who, upon becoming a Lender hereunder, would constitute any of the
foregoing persons described in this clause (iii) or (iv) any Affiliated Lenders.
Upon the request of any Lender, the Administrative Agent shall inform such
Lender as to whether an actual proposed Participant or Assignee is a
Disqualified Institution.

 

(h)       Notwithstanding anything to the contrary contained herein, any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to any Affiliated Lender on a
non-pro rata basis (A) through a Dutch auction open to all Lenders holding the
relevant Term Loans on a pro rata basis or (B) through open market purchases, in
each case with respect to clauses (A) and (B), without the consent of the
Administrative Agent; provided that:

 

(i)       any Term Loans acquired by the Borrower or any of its Subsidiaries
shall be retired and cancelled immediately upon the acquisition thereof;
provided that upon any such retirement and cancellation, the aggregate
outstanding principal amount of the Term Loans shall be deemed reduced by the
full par value of the aggregate principal amount of the Term Loans so retired
and cancelled, and each principal repayment installment with respect to the
applicable Term Loans pursuant to Section 2.10(a) shall be reduced on a pro rata
basis by the full par value of the aggregate principal amount of Term Loans so
cancelled;

 

(ii)       the relevant Affiliated Lender and assigning Lender shall have
executed an Assignment and Assumption;

 

(iii)       after giving effect to the relevant assignment and to all other
assignments to all Affiliated Lenders, (A) the aggregate principal amount of all
Term Loans and all other term loans of the Borrower or its Subsidiaries that are
pari passu with the Term Loans at any time held by all Affiliated Lenders shall
not exceed either (I) 25% of the aggregate principal amount of the Term Loans
then outstanding (after giving effect to any substantially simultaneous
cancellations thereof) or (II) 25% of the sum of the aggregate principal amount
of Term Loans then outstanding (after giving effect to any substantially
simultaneous cancellations thereof) and all other term loans of the Borrower or
its Subsidiaries that are pari passu with the Term Loans and (B) the aggregate
number of Affiliated Lenders shall not exceed 49% of the aggregate number of all
Lenders (clauses (A) and (B) collectively, the “Affiliated Lender Cap”);
provided that each party hereto acknowledges and agrees that the Administrative
Agent shall not be liable for any losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever incurred or suffered by any Person in connection with any
compliance or non-compliance with this clause (h)(iii) or any purported
assignment exceeding the Affiliated Lender Cap (it being understood and agreed
that the Affiliated Lender Cap is intended to apply to any Loan made available
to Affiliated Lenders by means other than formal assignment (e.g., as a result
of an acquisition of another Lender by any Affiliated Lender or the provision of
Additional Term Loans by any Affiliated Lender); provided further, that to the
extent that any assignment to any Affiliated Lender would result in the
aggregate principal amount of Term Loans held by Affiliated Lenders exceeding
the Affiliated Lender Cap (after giving effect to any substantially simultaneous
cancellation thereof), the assignment of the relevant excess amount shall be
null and void;

 



 -196- 

 

 

(iv)       in connection with any assignment effected pursuant to a Dutch
auction and/or open market purchase conducted by the Borrower or any of its
Subsidiaries, (A) the relevant Person may not use the proceeds of any Revolving
Loans to fund such assignment and (B) no Event of Default exists at the time of
acceptance of bids for the Dutch auction or the entry into a binding agreement
with respect to the relevant open market purchase, as applicable; and

 

(v)       by its acquisition of Term Loans, each relevant Affiliated Lender
shall be deemed to have acknowledged and agreed that:

 

(A)       the Term Loans held by such Affiliated Lender shall be disregarded in
both the numerator and denominator in the calculation of any Required Lender or
other Lender vote (and the Term Loans held by such Affiliated Lender shall be
deemed to be voted pro rata along with the other Lenders that are not Affiliated
Lenders); provided that (x) such Affiliated Lender shall have the right to vote
(and the Term Loans held by such Affiliated Lender shall not be so disregarded)
with respect to any amendment, modification, waiver, consent or other action
that requires the vote of all Lenders or all Lenders directly and adversely
affected thereby with respect to Sections 9.09(b)(i)-(iii), as the case may be,
(and with respect to other matters, Affiliated Lenders shall be deemed to vote
pro rata in the same manner and percentages as non-Affiliated Lenders) and
(y) no amendment, modification, waiver, consent or other action shall (1)
disproportionately affect such Affiliated Lender in its capacity as a Lender as
compared to other Lenders of the same Class that are not Affiliated Lenders in
their capacities as Lenders or (2) deprive any Affiliated Lender of its share of
any payments which the Lenders are entitled to share on a pro rata basis
hereunder, in each case without the consent of such Affiliated Lender; and

 



 -197- 

 

 

(B)       such Affiliated Lender, solely in its capacity as an Affiliated
Lender, will not be entitled to (i) attend (including by telephone) or
participate in any meeting or discussion (or portion thereof) among the
Administrative Agent or any Lender or among Lenders to which the Loan Parties or
their representatives are not invited or (ii) receive any information or
material prepared by the Administrative Agent or any Lender or any communication
by or among the Administrative Agent and one or more Lenders, except to the
extent such information or materials have been made available by the
Administrative Agent or any Lender to any Loan Party or its representatives (and
in any case, other than the right to receive notices of Borrowings, prepayments
and other administrative notices in respect of its Term Loans required to be
delivered to Lenders pursuant to Article 2);

 

(vi)       no Affiliated Lender shall be required to represent or warrant that,
as of the date of any such purchase or assignment, it is not in possession of
material non-public information with respect to the Borrower and/or any
subsidiary thereof and/or their respective securities in connection with any
assignment permitted by this Section 9.04(g);

 

(vii)        in any proceeding under any Debtor Relief Law, the interest of any
Affiliated Lender in any Term Loan will be deemed to be voted in the same
proportion as the vote of Lenders that are not Affiliated Lenders on the
relevant matter; provided that each Affiliated Lender will be entitled to vote
its interest in any Term Loan to the extent that any plan of reorganization or
other arrangement with respect to which the relevant vote is sought proposes to
treat the interest of such Affiliated Lender in such Term Loan in a manner that
is less favorable to such Affiliated Lender than the proposed treatment of Term
Loans held by other Term Lenders; and

 

(viii)      any Loans assigned to Affiliated Lenders may (but shall not be
required to) be contributed to the Borrower or any of its subsidiaries for
purposes of cancelling such Indebtedness (it being understood that any Loans so
contributed shall be retired and cancelled immediately upon thereof).

 

(i)       Resignation as an Issuing Bank. Notwithstanding anything to the
contrary contained herein, if at any time Issuing Bank assigns all of its
Revolving Facility Commitment and Revolving Loans pursuant to Section 9.04(b),
such Issuing Bank may, upon 30 days’ notice to the Borrower and the Lenders,
resign as an Issuing Bank. In the event of any such resignation as an Issuing
Bank, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Bank hereunder (subject to such Lender’s consent); provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of such Issuing Bank. If such Issuing Bank resigns, it
shall retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as an Issuing Bank and all unreimbursed
L/C Disbursements with respect thereto (including the right to require the
Lenders to make ABR Loans or fund risk participations in unreimbursed amounts
pursuant to Section 2.05. Upon the appointment of a successor Issuing Bank,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of a retiring Issuing Bank, as the case may be,
and (b) the successor Issuing Banks shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning Issuing Bank
to effectively assume the obligations of such Issuing Bank with respect to such
Letters of Credit.

 



 -198- 

 

 

Section 9.05      Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Documentation Agent, the Collateral Agent and their respective
Affiliates in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution and delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) (including
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent, Documentation Agent and Collateral Agent), (ii) all
reasonable and documented out-of-pocket expenses incurred by each Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Documentation Agent, the Collateral Agent, any Lender and each Issuing Bank
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Documentation Agent, the Collateral Agent, any Lender
or any Issuing Bank), in connection with the enforcement or protection of their
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or the Letters of Credit issued hereunder, including all such out-of-pocket
costs incurred during any workout, restructuring or negotiations in respect of
such Loans or Letters of Credit; provided that, the Borrower’s obligations under
this Section 9.05(a) for fees and expenses of legal counsel shall be limited to
reasonable and documented fees and expenses of (x) one primary outside legal
counsel for the Administrative Agent and Documentation Agent and one primary
outside legal counsel for the Revolving Agent and Collateral Agent for all
persons described in clauses (i) through (iii) above, taken as a whole, (y) in
the case of any actual or perceived conflict of interest, one outside legal
counsel for each group of affected persons similarly situated, taken as a whole,
in each appropriate jurisdiction and (z) if necessary, one local or foreign
legal counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all persons described in
clauses (i) through (iii) above, taken as a whole. For the avoidance of doubt,
the Borrower’s obligations under this Section 9.05(a) for fees and expenses of
legal counsel shall exclude allocated costs of internal counsel to all persons
described in clauses (i) through (iii) above.

 



 -199- 

 

 

(b)       The Borrower shall indemnify the Administrative Agent, the
Documentation Agent, the Collateral Agent, Lead Arrangers, the Agents, each
Issuing Bank, each Lender, their respective Affiliates and each of their
respective directors, trustees, officers, employees and agents and other
respective successors and assigns (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable out-of-pocket costs
and expenses, including reasonable counsel fees, charges and disbursements
(except the allocated costs of internal counsel and limited to the fees and
expenses of (x) one primary outside legal counsel to the Indemnitees, taken as a
whole, (y) in the case of any actual or perceived conflict of interest where the
Indemnitee affected by such conflict has informed the Borrower of such conflict
and thereafter retains its own counsel, one outside legal counsel for each group
of affected Indemnitees similarly situated, taken as a whole, in each
appropriate jurisdiction and (z) if necessary, one local or foreign legal
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) to the Indemnitees, taken as a whole),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by you, a
third party, by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, or (iv) any violation of
Environmental Law or presence or Release of Hazardous Materials related in any
way to the Borrower or any other Loan Party; provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are (x) determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
primarily from the gross negligence or willful misconduct of such Indemnitee (y)
result from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) any dispute solely among Indemnitees
(other than any claims against an Indemnitee in its capacity or in fulfilling
its role as an agent or arranger or any similar role hereunder or under any
other Loan Document and other than any claims arising out of any act or omission
of the Borrower or any of its Affiliates). The provisions of this Section 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment, satisfaction and discharge of any of the Obligations, the
resignation of the Administrative Agent, the Documentation Agent, the Collateral
Agent or any Issuing Bank, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Documentation Agent, the
Collateral Agent, any Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable no later than ten Business Days after written
demand therefor, accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested. This Section 9.05(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)       To the fullest extent permitted by applicable law, no party shall
assert, and each party hereby waives, any claim against any other Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than as a result of the gross negligence,
bad faith, fraud or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction

 



 -200- 

 

 

(d)       To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Documentation
Agent (or any sub-agent thereof), the Collateral Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Documentation Agent (or any sub-agent thereof), the Collateral
Agent (or any sub-agent thereof), the applicable Issuing Bank or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Documentation Agent (or any sub-agent thereof), the Collateral
Agent (or any sub-agent thereof), or the applicable Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Documentation Agent (or any
sub-agent thereof), the Collateral Agent (or any sub-agent thereof), or
applicable Issuing Bank in connection with such capacity. The obligations of the
Lenders under this subsection (d) are subject to the provisions of
Section 2.18(f).

 

Section 9.06      Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time thereafter, to the fullest extent permitted by law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or such Issuing Bank to or for the credit or the account of the
Borrower or any other Subsidiary against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

 



 -201- 

 

 

Section 9.07      Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender, or the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Collateral Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and each Issuing Bank severally agrees to pay to the Administrative
Agent or the Collateral Agent, as applicable, upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent or the Collateral Agent (as applicable), plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Effective Rate from time to time in effect.

 

Section 9.08      Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT TO THE EXTENT SET FORTH THEREIN) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.09      Waivers; Amendment. (a) None of the Lead Arrangers, the Agents
or the Lenders shall by any act (except by a written instrument pursuant to
clause (b) below), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of any Lead Arranger, Agent or Lender, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by any Lead Arranger, Agent or Lender of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Lead Arranger, Agent or Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

(b)       Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified, other than (x) in the case
of this Agreement, pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) or (y) in the case of any other Loan
Document (other than any waiver, amendment or modification to effectuate any
modification thereto expressly contemplated by the terms of such other Loan
Document), pursuant to an agreement or agreements in writing entered into by
each party thereto and any of the Administrative Agent, Revolving Agent or
Collateral Agent that may be a party thereto, as applicable and consented to by
the Required Lenders (or such other requisite parties expressly provided for
therein); provided, however, that no such agreement shall:

 



 -202- 

 

 

(i)       decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement of a Lender without the prior written consent of each Lender
directly affected thereby; provided that any amendment to the financial covenant
definitions or any component of the definitions thereof in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this
clause (i); it being understood that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate,

 

(ii)       increase or extend the Commitment of any Lender or decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory prepayment or reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender or a decrease of fees of
any Lender),

 

(iii)       extend, waive or reduce the amount of any scheduled installment of
principal or extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory prepayment or reduction in the aggregate Commitments shall not
constitute an extension, waiver or reduction of the amount of a scheduled
installment of principal or date of payment of interest or fees),

 

(iv)       amend or modify the provisions of Section 2.18(b) or (c) in a manner
that would by its terms alter the pro rata sharing of payments required thereby,
or require any Lender to make available Interest Periods longer than six months
without its consent, without the prior written consent of the each Lender
adversely affected thereby,

 

(v)       amend or modify the provisions of this Section or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the prior
written consent of each Lender adversely affected thereby (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the applicable Loans and
Commitments),

 

(vi)       release all or substantially all the Collateral or release any of the
Borrower or any other Loan Party from its Guarantee under the Guaranty
Agreement, unless, in the case of a Loan Party, (x) such transaction is
otherwise permitted by the Loan Documents or (y) all or substantially all of the
Equity Interests of such Loan Party are sold or otherwise disposed of in a
transaction permitted by this Agreement, without the prior written consent of
each Lender,

 

(vii)       subordinate the Liens in favor of the Administrative Agent or
Collateral Agent, as applicable, securing the Obligations, with respect to all
or substantially all of the Collateral, without the prior written consent of
each Lender adversely affected thereby,

 



 -203- 

 

 

(viii)       effect any waiver, amendment or modification that by its terms
adversely affects the rights of Lenders participating in any Class of Loans
(solely in their capacities as Lenders), as the case may be, differently from
those of Lenders participating in another Class of Loans, without the consent of
the Majority Lenders participating in the adversely affected Class (it being
agreed that the Required Lenders, may waive, in whole or in part, any prepayment
required by Section 2.11 so long as the application of any prepayment still
required to be made is not changed),

 

(ix)       No amendment, waiver, modification, elimination, or consent shall
amend, without written consent of Revolving Agent or the Majority Lenders of the
Revolving Credit Facility, modify, or eliminate;

 

(x)       No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to any Issuing Bank, or any other rights or duties of any
Issuing Bank under this Agreement or the other Loan Documents, without the
written consent of such Issuing Bank;

 

(xi)       No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Revolving Agent, or any other rights or duties of
Revolving Agent under this Agreement or the other Loan Documents, without the
written consent of Revolving Agent; and

 

(xii)       effect any waiver, amendment or modification of Section 5.4 of the
Collateral Agreement, or any comparable provision of any other Security
Document, in a manner that materially adversely affects the rights in respect of
payments or collateral of Lenders, without the consent of each Lender so
affected;

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Revolving Agent, or an Issuing Bank hereunder without the prior written consent
of the Administrative Agent, the Collateral Agent, the Revolving Agent, or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.09 and any consent by any Lender pursuant to this
Section 9.09 shall bind any Assignee of such Lender.

 

(c)       Without the consent of any Lender, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.

 



 -204- 

 

 

(d)       Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any other waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

(e)       Subject to the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of Required Lenders.

 

(f)       [Reserved];

 

(g)       Notwithstanding anything to the contrary contained in this Section
9.09, if at any time after the Closing Date, the Administrative Agent, Revolving
Agent and the Borrower shall have unanimously identified an obvious error,
ambiguity, defect, inconsistency or any error or omission of a technical nature,
in each case, in any provision of the Loan Documents, then the Administrative
Agent, Revolving Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five Business Days following
receipt of notice thereof.

 

(h)       Notwithstanding anything to the contrary contained in this Section
9.09, any waiver, amendment or modification of this Agreement that (x) in the
absence of this clause (h) would require the consent of the Required Lenders and
(y) by its terms affects solely the rights, benefits, duties or obligations
under this Agreement of one Class of Lenders and not any other Class of Lenders
may, in each case, be effected by an agreement or agreements in writing entered
into by the Borrower and Majority Lenders of such affected Class of Lenders
(together with any other individual Lender directly affected thereby whose
consent would be required by the first and second provisos appearing in Section
9.09(b)).

 

(i)       Notwithstanding anything to the contrary contained in this Section
9.09, this Agreement and the other Loan Documents may be amended, restated,
supplemented and/or otherwise modified with the written consent of the
Administrative Agent, the Borrower and the Required Lenders, in order to (i)
increase the interest rate or yield applicable to the Credit Facilities,
including by increasing the Applicable Margin or similar component of the
interest rate, by modifying the method of computing interest applicable to the
Credit Facilities (including by creating any new interest rate “floors”) or
paying additional upfront fees, consent fees or original issue discount on or
with respect to the Credit Facilities and (ii) increase a letter of credit,
unused commitment, facility or utilization fee or other fees having similar
effect under the Credit Facilities.

 



 -205- 

 

 

Section 9.10      Interest Rate Limitation. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable Requirements of Law, shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to Administrative
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of the Lenders and the Borrower to conform strictly to any applicable usury
laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to the Borrower.

 

Section 9.11      [Reserved].

 

Section 9.12      Entire Agreement. This Agreement and the other Loan Documents
represent the entire agreement of the parties hereto with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
the Lead Arranger, any Agent or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

Section 9.13      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



 -206- 

 

 

Section 9.14      Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions. Without
limiting the foregoing provisions of this Section 9.14, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, Revolving Agent or any Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

Section 9.15      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile (or other electronic) transmission pursuant to procedures approved
by the Administrative Agent shall be as effective as delivery of a manually
signed original.

 

Section 9.16      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.17      Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Lender or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
any other Loan Party or their properties in the courts of any jurisdiction.

 

(b)       Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 



 -207- 

 

 

Section 9.18      Confidentiality. Each of the Lenders, each Issuing Bank and
each of the Agents agrees that it shall maintain in confidence any Information
relating to the Borrower and the other Loan Parties furnished to it by or on
behalf of the Borrower or the other Loan Parties (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 9.18 or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to the
Borrower or any other Loan Party) and shall not reveal the same other than to
its directors, trustees, officers, employees and advisors with a need to know or
to any person that approves or administers the Loans on behalf of such Lender
(so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.18), except: (a) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (b) as part of normal
reporting or review procedures to Governmental Authorities or the National
Association of Insurance Commissioners, (c) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (so long as each such person shall have
been instructed to keep the same confidential in accordance with this Section
9.18), (d) in order to enforce its rights under any Loan Document in a legal
proceeding, (e) to any prospective assignee of, or prospective Participant in,
any of its rights under this Agreement (so long as such person shall have been
instructed to keep the same confidential in accordance with this Section 9.18);
provided that in no case can such disclosure be made to a Disqualified
Institution, (f) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty is not a Disqualified Institution and agrees to be bound by the
provisions of this Section) (g) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder (h) to existing and prospective investors and funding
sources, (i) any rating agency in connection with rating of the Borrower or its
Subsidiaries or the Credit Facilities or (k) with the consent of the Borrower.
For purposes of this Section 9.18, “Information” shall mean all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to any Agent, any Lender or any Issuing Bank
on a non-confidential basis prior to disclosure by  the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Closing Date, all such information
shall be deemed confidential unless such information is clearly identified at
the time of delivery as not being confidential.

 



 -208- 

 

 

Section 9.19      Direct Website Communications.

 

(a)       Delivery. (i) Each Loan Party hereby agrees that it will use
commercially reasonable efforts to provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement and any other Loan Document,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (a) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (b) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (c) provides notice of any Default or Event of Default under this
Agreement or (d) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent. In
addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document but only to the extent requested by the Administrative Agent.
Nothing in this Section 9.19 shall prejudice the right of the Agents, the Lead
Arrangers or any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document.

 

(ii)       The Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e-mail address set forth in Section 9.01 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (a) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (b) that
the foregoing notice may be sent to such e-mail address. Notwithstanding the
foregoing or anything else contained herein or in the other Loan Documents to
the extent and such Communications, materials, notices and/or documents, in each
case required to be delivered pursuant to Section 5.04(a), (b), (c) and (f) are
included in materials otherwise publicly filed with the SEC or otherwise there
shall be no further delivery requirement for notice purposes hereunder and any
such Communications, materials, notices and/or documents shall be deemed to be
delivered on the earliest of (i) the date on which the Borrower post such
Communications, materials, notices and/or documents or provides a link thereto
on Borrower’s website on the Internet or (ii) on which date such documents are
posted on the Borrower’s behalf on an Internet or internet website, if any, to
which, each Lender and the Agents have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).

 



 -209- 

 

 

(b)       Posting. The Borrower hereby acknowledges that (a) the Administrative
Agent and/or the Lead Arrangers will make the Communications available to the
Lenders and each Issuing Bank by posting the Communications on IntraLinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such person’s
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Communications that may be distributed
to the Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers, each Issuing Bank and the Lenders to
treat such Communications as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 9.18); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.”

 

(c)       Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall the
Administrative Agent, the Collateral Agent or any of their respective Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any Issuing Bank or any other person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, or the Administrative Agent’s, or the Collateral
Agent’s, transmission of Communications through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, any Issuing Bank or any other person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 



 -210- 

 

 

Section 9.20      Release of Liens and Guarantees. In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests or assets of any Loan Party (other
than the Equity Interests of the Borrower) to a person that is not (and is not
required to become) a Loan Party in a transaction permitted by this Agreement,
then the Administrative Agent and the Collateral Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent and the Collateral Agent to)
take such action and execute any such documents as may be requested by the
Borrower (without further action or consent by the Lenders) and at the
Borrower’s expense to release (or evidence the release) or permit the Borrower
(or its agent or designee to take) such actions to release any Liens created by
any Loan Document in respect of such assets or Equity interests, and, in the
case of a Disposition of the Equity Interests of any Loan Party in a transaction
permitted by this Agreement or the other Loan Documents and as a result of which
such Loan Party would cease to be a Subsidiary, terminate such Loan Party’s
obligations under the Guaranty Agreement, Collateral Agreement and any other
applicable Security Document; provided that the release of any Subsidiary
because it ceases to be a Wholly Owned Subsidiary shall constitute an Investment
in an amount equal to the fair market value of the net assets of such relevant
Subsidiary and must be permitted under Section 6.04. In addition, the
Administrative Agent agrees to take such actions as are reasonably requested by
the Borrower and at the Borrower’s expense (or where applicable permit the
Borrower (or its agent or representative to take such actions) to terminate (or
to evidence the termination) the Liens and security interests created by the
Loan Documents when all the Obligations are Paid in Full. Any representation,
warranty or covenant contained in any Loan Document relating to any such Equity
Interests, asset or subsidiary of the Borrower shall no longer be deemed to be
made once such Equity Interests or asset or subsidiary is so conveyed, sold,
leased, assigned, transferred or disposed of.

 

Section 9.21      Power of Attorney. Each Lender and each Issuing Bank hereby
(i) authorizes the Administrative Agent as its agent and attorney-in-fact to
execute and deliver, on behalf of and in the name of such Lender or Issuing Bank
(or Affiliate), all and any Loan Documents (including Security Documents) and
related documentation, (ii) authorizes the Administrative Agent to appoint any
further agents or attorneys-in-fact to execute and deliver, or otherwise to act,
on behalf of and in the name of the Administrative Agent for any such purpose
and (iii) authorizes the Administrative Agent to delegate its powers under this
power of attorney and to do any and all acts and to make and receive all
declarations that are deemed necessary or appropriate to the Administrative
Agent.

 

Section 9.22      PATRIOT Act Notice. Each Lender, each Issuing Bank, the
Administrative Agent (for itself and not on behalf of any Lender) and the
Collateral Agent hereby notifies each Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name, address and taxpayer information number of each Loan Party and other
information that will allow such Lender, such Issuing Bank, the Administrative
Agent or the Collateral Agent, as applicable, to identify such Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by any Lender, any Issuing Bank, the Administrative Agent or the
Collateral Agent, provide such documentation and other information that such
Lender, such Issuing Bank, the Administrative Agent or the Collateral Agent, as
applicable, reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act.

 



 -211- 

 

 

Section 9.23      No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lead Arrangers, and the other Agents are arm’s length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Lead Arrangers, and the other Agents, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Lead Arrangers, and the other
Agents each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other person and (B) neither the Administrative Agent,
the Lead Arrangers, nor any of the other Agents has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lead Arrangers, and the other
Agents and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, the Lead Arrangers, nor
any of the other Agents has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Lead Arrangers, and the other Agents with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 9.24      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 



 -212- 

 

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of page left intentionally blank.]

 

 -213- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  DIFFERENTIAL BRANDS GROUP INC., as Borrower         By: /s/ Lori Nembirkow  
Name:  Lori Nembirkow   Title:   Secretary

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  ARES CAPITAL CORPORATION, as Administrative Agent         By: /s/ Mitchell
Goldstein   Name: Mitchell Goldstein   Title:   Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]



 

   

 

 

  ACF FINCO I LP, as   Revolving Agent and Collateral Agent         By: /s/
Mitchell Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  HPS INVESTMENT PARTNERS, LLC, as Documentation Agent         By: /s/ Vikas
Keswani   Name:  Vikas Keswani   Title:   Managing Director

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  Ares Capital Corporation,   as a Term Lender         By: /s/ Mitchell
Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory       CION
ARES DIVERSIFIED CREDIT FUND,   as a Term Lender         By: /s/ Mitchell
Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory       ARES
CENTRE STREET PARTNERSHIP, L.P.,   as a Term Lender   By: Ares Centre Street GP,
Inc., as general partner         By: /s/ Mitchell Goldstein   Name:  Mitchell
Goldstein   Title:  Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  Ares Jasper Fund Holdings, LLC,   as a Term Lender   By: Ares Capital
Management LLC, as servicer         By: /s/ Mitchell Goldstein   Name:  Mitchell
Goldstein   Title:  Authorized Signatory       Ares ND CSF Holdings LLC,   as a
Term Lender   By: Ares Capital Management LLC, as servicer         By: /s/
Mitchell Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory  
    Ares Credit Strategies Insurance Dedicated Fund Series of SALI Multi-Series
Fund, L.P.,   as a Term Lender   By: Ares Management LLC, its investment
subadvisor   By: Ares Capital Management LLC, as subadvisor         By: /s/
Mitchell Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  Ares Senior Direct Lending Master Fund Designated Activity Company,   as a
Term Lender   By: Ares Capital Management LLC, its investment manager        
By: /s/ Mitchell Goldstein   Name:  Mitchell Goldstein   Title:  Authorized
Signatory       Ares Senior Direct Lending Parallel Fund (L), L.P.,   as a Term
Lender   By: Ares Capital Management LLC, its investment manager         By: /s/
Mitchell Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory  
    Ares Senior Direct Lending Parallel Fund (U), L.P.,   as a Term Lender   By:
Ares Capital Management LLC, its investment manager         By: /s/ Mitchell
Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory       Ares
SDL Holdings (U) Inc.,   as a Term Lender   By: Ares Capital Management LLC, its
investment manager         By: /s/ Mitchell Goldstein   Name:  Mitchell
Goldstein   Title:  Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

 

  ADF I Holdings LLC,   as a Term Lender   By: Ares Capital Management LLC, as
servicer         By: /s/ Mitchell Goldstein   Name:  Mitchell Goldstein  
Title:  Authorized Signatory       ACF FinCo I LP,   as a Term Lender        
By: /s/ Mitchell Goldstein   Name:  Mitchell Goldstein   Title:  Authorized
Signatory       AC AMERICAN FIXED INCOME IV, L.P.,   as a Term Lender   By: Ares
Capital Management LLC, its investment manager         By: /s/ Mitchell
Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  Federal Insurance Company,   as a Term Lender   By: Ares Capital Management
LLC, its investment manager         By: /s/ Mitchell Goldstein   Name:  Mitchell
Goldstein   Title:  Authorized Signatory       SC ACM Private Debt Fund L.P.,  
as a Term Lender   By: Ares Capital Management LLC, its investment advisor      
  By: /s/ Mitchell Goldstein   Name:  Mitchell Goldstein   Title:  Authorized
Signatory       Nationwide Life Insurance Company,   as a Term Lender   By: Ares
Capital Management LLC, its investment manager         By: /s/ Mitchell
Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  Nationwide Mutual Insurance Company,   as a Term Lender   By: Ares Capital
Management LLC, its investment manager         By: /s/ Mitchell Goldstein  
Name:  Mitchell Goldstein   Title:  Authorized Signatory       Great American
Life Insurance Company,   as a Term Lender   By: Ares Capital Management LLC,
its investment advisor         By: /s/ Mitchell Goldstein   Name:  Mitchell
Goldstein   Title:  Authorized Signatory       Great American Insurance Company,
  as a Term Lender   By: Ares Capital Management LLC, its investment manager    
    By: /s/ Mitchell Goldstein   Name:  Mitchell Goldstein   Title:  Authorized
Signatory       Bowhead IMC LP,   as a Term Lender   By: Ares Capital Management
LLC, its investment manager         By: /s/ Mitchell Goldstein   Name:  Mitchell
Goldstein   Title:  Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  AN Credit Strategies Fund, L.P.   as a Term Lender   By: Ares Capital
Management LLC, its investment manager         By: /s/ Mitchell Goldstein  
Name:  Mitchell Goldstein   Title:  Authorized Signatory       Ares European
Credit Strategies Fund VIII (BUMA), L.P.,   as a Term Lender   By: Ares
Management Limited, its investment manager   By: Ares Capital Management LLC,
its subadvisor         By: /s/ Mitchell Goldstein   Name:  Mitchell Goldstein  
Title:  Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  ARES CAPITAL CORPORATION,   as a Revolving Lender         By: /s/ Mitchell
Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory       CION
ARES DIVERSIFIED CREDIT FUND,   as a Revolving Lender         By: /s/ Mitchell
Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory       ARES
CENTRE STREET PARTNERSHIP, L.P.,   as a Revolving Lender   By: Ares Centre
Street GP, Inc., as general partner         By: /s/ Mitchell Goldstein  
Name:  Mitchell Goldstein   Title:  Authorized Signatory       ARES JASPER FUND,
L.P.,   as a Revolving Lender   By: Ares Capital Management LLC, its investment
manager         By: /s/ Mitchell Goldstein   Name:  Mitchell Goldstein  
Title:  Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  ARES ND CREDIT STRATEGIES FUND LLC,   as a Revolving Lender   By: Ares Capital
Management LLC, its account manager         By: /s/ Mitchell Goldstein  
Name:  Mitchell Goldstein   Title:  Authorized Signatory       ARES CREDIT
STRATEGIES INSURANCE DEDICATED FUND SERIES OF SALI MULTI-SERIES FUND, L.P.,   as
a Revolving Lender   By: Ares Management LLC, its investment subadvisor   By:
Ares Capital Management LLC, as subadvisor         By: /s/ Mitchell Goldstein  
Name:  Mitchell Goldstein   Title:  Authorized Signatory       ARES SENIOR
DIRECT LENDING MASTER FUND DESIGNATED ACTIVITY COMPANY,   as a Revolving Lender
  By: Ares Capital Management LLC, its investment manager         By: /s/
Mitchell Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory  
    ARES SENIOR DIRECT LENDING PARALLEL FUND (L), L.P.,   as a Revolving Lender
  By: Ares Capital Management LLC, its investment manager         By: /s/
Mitchell Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  ARES SENIOR DIRECT LENDING PARALLEL FUND (U), L.P.,   as a Revolving Lender  
By: Ares Capital Management LLC, its investment manager         By: /s/ Mitchell
Goldstein   Name:  Mitchell Goldstein   Title:  Authorized Signatory       ARES
SDL HOLDINGS (U) INC.,   as a Revolving Lender   By: Ares Capital Management
LLC, its investment manager         By: /s/ Mitchell Goldstein   Name:  Mitchell
Goldstein   Title:  Authorized Signatory       ARES DIRECT FINANCE I LP,   as a
Revolving Lender   By: Ares Capital Management LLC, its investment manager      
  By: /s/ Mitchell Goldstein   Name:  Mitchell Goldstein   Title:  Authorized
Signatory

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  Specialty Loan Fund 2016, L.P.,   as Term Lender and Revolving Lender   By:
HPS Investment Partners, LLC, its Investment Manager         By: /s/ Vikas
Keswani   Name:  Vikas Keswani   Title:  Managing Director       Specialty Loan
Ontario Fund 2016, L.P.,   as Term Lender and Revolving Lender   By: HPS
Investment Partners, LLC, its Investment Manager         By: /s/ Vikas Keswani  
Name:  Vikas Keswani   Title:  Managing Director       Specialty Loan Fund
2016-L, L.P.,   as Term Lender and Revolving Lender   By: HPS Investment
Partners, LLC, its Investment Manager         By: /s/ Vikas Keswani  
Name:  Vikas Keswani   Title:  Managing Director

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  SLF 2016 Institutional Holdings, L.P.,   as Term Lender and Revolving Lender  
By: HPS Investment Partners, LLC, its Service Provider         By: /s/ Vikas
Keswani   Name:  Vikas Keswani   Title:  Managing Director       Moreno Street
Direct Lending Fund, L.P.,   as Term Lender and Revolving Lender   By: HPS
Investment Partners, LLC, its Investment Manager         By: /s/ Vikas Keswani  
Name:  Vikas Keswani   Title:  Managing Director       Falcon Credit Fund, L.P.,
  as Term Lender and Revolving Lender   By: HPS Investment Partners, LLC, its
Investment Manager         By: /s/ Vikas Keswani   Name:  Vikas Keswani  
Title:  Managing Director

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  NDT Senior Loan Fund, L.P.,   as Term Lender and Revolving Lender   By: HPS
Investment Partners, LLC, its Investment Manager         By: /s/ Vikas Keswani  
Name:  Vikas Keswani   Title:  Managing Director       Aiguilles Rouges Sector B
Investment Fund, L.P.,   as Term Lender and Revolving Lender   By: HPS
Investment Partners, LLC, its Investment Manager         By: /s/ Vikas Keswani  
Name:  Vikas Keswani   Title:  Managing Director       AXA Equitable Life
Insurance Company,   as Term Lender   By: HPS Investment Partners, LLC, as
Investment Manager         By: /s/ Vikas Keswani   Name:  Vikas Keswani  
Title:  Managing Director

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  Reliance Standard Life Insurance Company,   as Term Lender   By: HPS
Investment Partners, LLC, as Investment Manager         By: /s/ Vikas Keswani  
Name:  Vikas Keswani   Title:  Managing Director       Safety National Casualty
Corporation,   as Revolving Lender   By: HPS Investment Partners, LLC, as
Investment Manager         By: /s/ Vikas Keswani   Name:  Vikas Keswani  
Title:  Managing Director       Philadelphia Indemnity Insurance Company,   as
Term Lender   By: HPS Investment Partners, LLC, as Investment Manager        
By: /s/ Vikas Keswani   Name:  Vikas Keswani   Title:  Managing Director

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  Specialty Loan Fund – CX – 2, L.P.   as Term Lender and Revolving Lender   By:
HPS Investment Partners, LLC, its Investment Manager         By: /s/ Vikas
Keswani   Name:  Vikas Keswani   Title:  Managing Director       Cactus Direct
Lending Fund, L.P.,   as Term Lender and Revolving Lender   By: HPS Investment
Partners, LLC, its Investment Manager         By: /s/ Vikas Keswani  
Name:  Vikas Keswani   Title:  Managing Director       Private Loan
Opportunities Fund, L.P.,   as Term Lender and Revolving Lender   By: HPS
Investment Partners, LLC, its Investment Manager         By: /s/ Vikas Keswani  
Name:  Vikas Keswani   Title:  Managing Director

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  Red Cedar Fund 2016, L.P.,       as Term Lender and Revolving Lender   By: HPS
Investment Partners, LLC, its Investment Manager         By: /s/ Vikas Keswani  
Name:  Vikas Keswani   Title:  Managing Director       Swiss Capital HPS Private
Debt Fund L.P.,   as Term Lender and Revolving Lender   By: HPS Investment
Partners, LLC, as Investment Manager         By: /s/ Vikas Keswani  
Name:  Vikas Keswani   Title:  Managing Director       Pacific Indemnity
Company,   as Term Lender and Revolving Lender   By: HPS Investment Partners,
LLC, as Investment Manager         By: /s/ Vikas Keswani   Name:  Vikas Keswani
  Title:  Managing Director

 

[Signature Page to First Lien Credit Agreement]

 

   

 

 

  Brickyard Direct Lending Fund, L.P.,   as Term Lender and Revolving Lender  
By: HPS Investment Partners, LLC, as Investment Manager         By: /s/ Vikas
Keswani   Name:  Vikas Keswani   Title:  Managing Director       Lincoln
Investment Solutions, Inc.,   as Term Lender and Revolving Lender   By: HPS
Investment Partners, LLC, as Investment Manager         By: /s/ Vikas Keswani  
Name:  Vikas Keswani   Title:  Managing Director

 

[Signature Page to First Lien Credit Agreement]

 



   

 